Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
19, 2007, is entered into by and among Huntsman International LLC, a Delaware
limited liability company (the “Borrower”), the undersigned financial
institutions, including Deutsche Bank AG New York Branch, in their capacities as
lenders (collectively, the “Lenders,” and each individually, a “Lender”) and
Deutsche Bank AG New York Branch, as Administrative Agent (“Administrative
Agent”) and as Collateral Agent (“Collateral Agent”) for the Lenders.  Terms
used herein and not otherwise defined herein shall have the same meanings as
specified in the Credit Agreement (as defined below).

RECITALS:


A.                                   THE BORROWER, THE LENDERS, THE AGENTS NAMED
THEREIN AND THE ADMINISTRATIVE AGENT HAVE HERETOFORE ENTERED INTO THAT CERTAIN
CREDIT AGREEMENT DATED AS OF AUGUST 16, 2005 (AS AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”).


B.                                     THE BORROWER HAS REQUESTED THAT THE
CREDIT AGREEMENT BE AMENDED TO REPLACE THE TERM B DOLLAR LOANS AND THE TERM B
EURO LOANS WITH A NEW TRANCHE OF DOLLAR DENOMINATED TERM LOANS THEREUNDER (THE
“NEW TERM LOANS”) IN AN AMOUNT EQUAL TO THE SUM OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM B DOLLAR LOANS OUTSTANDING ON THE REPLACEMENT EFFECTIVE DATE
(AS DEFINED IN SECTION 3) AND THE DOLLAR EQUIVALENT OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM B EURO LOANS OUTSTANDING ON THE REPLACEMENT EFFECTIVE DATE
(THE “EXISTING TERM LOANS”).  THE NEW TERM LOANS SHALL HAVE TERMS IDENTICAL
WITH, AND HAVE THE SAME RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS AS, THE
EXISTING TERM LOANS, EXCEPT AS SUCH TERMS ARE AMENDED HEREBY.


C.                                     EACH TERM LOAN B DOLLAR LENDER AND TERM B
EURO LENDER THAT HAS AN EXISTING TERM LOAN (COLLECTIVELY, THE “EXISTING TERM
LOAN LENDERS”) AND THAT EXECUTES AND DELIVERS A SIGNATURE PAGE TO THIS AMENDMENT
(A “LENDER ADDENDUM”) AND AGREES TO CONVERT ITS EXISTING TERM LOANS INTO NEW
TERM LOANS (COLLECTIVELY, THE “CONVERTING TERM LOAN LENDERS”) WILL BE DEEMED (I)
TO HAVE AGREED TO THE TERMS OF THIS AMENDMENT AND (II) TO HAVE AGREED TO HAVE
ITS EXISTING TERM LOANS CONVERTED INTO NEW TERM LOANS, IN A PRINCIPAL AMOUNT
(THE “CONVERTING TERM LOAN AMOUNT”) EQUAL TO THE AGGREGATE DOLLAR EQUIVALENT
PRINCIPAL AMOUNT OF SUCH CONVERTING TERM LOAN LENDER’S EXISTING TERM LOANS, OR,
IF SUCH EXISTING TERM LOAN LENDER HAS AGREED TO CONVERT LESS THAN ALL OF ITS
EXISTING TERM LOANS, THE AMOUNT SET FORTH OPPOSITE SUCH CONVERTING TERM LOAN
LENDER’S NAME ON SCHEDULE A HERETO.


D.                                    EACH PERSON (OTHER THAN A CONVERTING TERM
LOAN LENDER IN ITS CAPACITY AS SUCH) THAT EXECUTES AND DELIVERS A LENDER
ADDENDUM AND AGREES TO MAKE NEW TERM LOANS (THE “ADDITIONAL TERM LOAN LENDERS”
AND, TOGETHER WITH THE CONVERTING TERM LOAN LENDERS, THE “NEW TERM LOAN
LENDERS”), INCLUDING ANY EXISTING TERM LOAN LENDER THAT NOTIFIES DEUTSCHE BANK
SECURITIES INC. (“DBS”) THAT IT DOES NOT DESIRE TO BE A CONVERTING TERM LOAN
LENDER BUT IS WILLING TO UNDERTAKE A COMMITMENT TO MAKE NEW TERM LOANS, WILL BE
DEEMED TO HAVE (I) AGREED TO THE TERMS OF THIS AMENDMENT AND (II) COMMITTED TO
MAKE AND FUND NEW TERM LOANS TO THE BORROWER ON THE REPLACEMENT EFFECTIVE DATE
(THE “ADDITIONAL TERM LOANS”), IN AN AMOUNT EQUAL TO (X) SUCH ADDITIONAL TERM
LOAN LENDER’S TERM B LOAN COMMITMENT (AS DEFINED IN THE CREDIT


--------------------------------------------------------------------------------



AGREEMENT AS AMENDED HEREBY (THE “NEW TERM COMMITMENT”)) MINUS (Y) THE AGGREGATE
PRINCIPAL AMOUNT OF EXISTING TERM LOANS HELD BY SUCH ADDITIONAL TERM LOAN LENDER
THAT WILL BE CONVERTED TO NEW TERM LOANS ON THE REPLACEMENT EFFECTIVE DATE (THE
“CONVERTING TERM LOANS”) (IF ANY).  THE PROCEEDS OF THE ADDITIONAL TERM LOANS
WILL BE USED BY THE BORROWER TO REPAY IN FULL THE OUTSTANDING PRINCIPAL AMOUNT
OF THE EXISTING TERM LOANS THAT ARE NOT CONVERTING TERM LOANS.


E.                                      THE BORROWER HAS FURTHER REQUESTED THAT
THE LENDERS AMEND THE CREDIT AGREEMENT TO EFFECT THE CHANGES DESCRIBED ABOVE AND
CERTAIN OTHER CHANGES DESCRIBED HEREIN, AND THE LENDERS HAVE AGREED, SUBJECT TO
THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO AMEND THE CREDIT AGREEMENT TO
EFFECT SUCH CHANGES AS SET FORTH BELOW.


F.                                      THIS AMENDMENT CONSTITUTES A LOAN
DOCUMENT AND THESE RECITALS SHALL BE CONSTRUED AS PART OF THIS AMENDMENT.

NOW, THEREFORE, in consideration of the recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


SECTION 1                               REPLACEMENT OF TERM B LOANS.

(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (I) EACH CONVERTING TERM LOAN LENDER AGREES TO CONVERT ITS
EXISTING TERM LOANS INTO NEW TERM LOANS ON THE REPLACEMENT EFFECTIVE DATE IN A
PRINCIPAL AMOUNT EQUAL TO SUCH CONVERTING TERM LOAN LENDER’S CONVERTING TERM
LOAN AMOUNT; AND (II) EACH ADDITIONAL TERM LOAN LENDER AGREES TO MAKE NEW TERM
LOANS ON THE REPLACEMENT EFFECTIVE DATE TO THE BORROWER IN A PRINCIPAL AMOUNT
EQUAL TO (X) SUCH ADDITIONAL TERM LOAN LENDER’S NEW TERM COMMITMENT MINUS (Y)
THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH ADDITIONAL TERM LOAN LENDER’S
CONVERTING TERM LOANS (IF ANY).  FOR PURPOSES HEREOF, A PERSON SHALL BECOME A
PARTY TO THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND A NEW TERM LOAN LENDER ON
THE REPLACEMENT EFFECTIVE DATE BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT, ON OR PRIOR TO THE REPLACEMENT EFFECTIVE DATE, A LENDER ADDENDUM IN ITS
CAPACITY AS A NEW TERM LOAN LENDER.

(B)                                 EACH ADDITIONAL TERM LOAN LENDER WILL MAKE
AND FUND ADDITIONAL TERM LOANS ON THE REPLACEMENT EFFECTIVE DATE BY TRANSFER TO
THE ADMINISTRATIVE AGENT, IN THE MANNER CONTEMPLATED BY SECTION 2.5 OF THE
CREDIT AGREEMENT.  THE COMMITMENTS OF THE ADDITIONAL TERM LOAN LENDERS AND THE
CONVERSION UNDERTAKINGS OF THE CONVERTING TERM LOAN LENDERS ARE SEVERAL AND NO
SUCH LENDER WILL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE OR
ACQUIRE BY CONVERSION NEW TERM LOANS.

(C)                                  ALL NEW TERM LOANS MADE ON THE REPLACEMENT
EFFECTIVE DATE (INCLUDING PURSUANT TO A CONVERSION OF EXISTING TERM LOANS TO NEW
TERM LOANS) SHALL BE EUROCURRENCY LOANS WITH AN INTEREST PERIOD OF ONE MONTH. 
ANY INTEREST PERIOD IN EFFECT ON THE REPLACEMENT EFFECTIVE DATE FOR EXISTING
TERM LOANS THAT WILL BE CONVERTED TO NEW TERM LOANS SHALL BE TERMINATED ON THE
REPLACEMENT EFFECTIVE DATE.

(D)                                 ON THE REPLACEMENT EFFECTIVE DATE, THE
BORROWER SHALL APPLY ALL THE CASH PROCEEDS OF THE ADDITIONAL TERM LOANS AND SUCH
OTHER FUNDS AS MAY BE NECESSARY TO (I) PREPAY IN

2


--------------------------------------------------------------------------------


FULL ALL EXISTING TERM LOANS OTHER THAN CONVERTING TERM LOANS, (II) PAY ALL
ACCRUED AND UNPAID INTEREST ON ALL EXISTING TERM LOANS (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, CONVERTING TERM LOANS), (III) PAY TO EACH EXISTING TERM LOAN
LENDER ANY AMOUNTS PAYABLE PURSUANT TO SECTION 3.5  OF THE CREDIT AGREEMENT AS A
RESULT OF THE PREPAYMENT OF SUCH LENDERS’ EXISTING TERM LOANS ON THE REPLACEMENT
EFFECTIVE DATE, (IV) PAY TO EACH CONVERTING TERM LOAN LENDER ANY AMOUNTS THAT
WOULD BE PAYABLE PURSUANT TO SECTION 3.5 OF THE CREDIT AGREEMENT IF SUCH
LENDER’S CONVERTING TERM LOANS HAD BEEN PREPAID ON THE REPLACEMENT EFFECTIVE
DATE AND (V) PAY TO DBS OR THE ADMINISTRATIVE AGENT ANY FEES OR EXPENSE
REIMBURSEMENTS OWED TO IT BY THE BORROWER ON THE REPLACEMENT EFFECTIVE DATE IN
CONNECTION WITH THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
REPAYMENT OF THE EXISTING TERM LOANS CONTEMPLATED HEREBY CONSTITUTES A VOLUNTARY
PREPAYMENT BY THE APPLICABLE BORROWER PURSUANT TO SECTION 4.3 OF THE CREDIT
AGREEMENT (IT BEING AGREED THAT THE LENDERS HEREBY WAIVE THE NOTICE REQUIREMENTS
OF SUCH SECTION 4.3  IN CONNECTION WITH SUCH PREPAYMENT).  THE BORROWER HEREBY
IRREVOCABLY DIRECTS THE ADMINISTRATIVE AGENT TO APPLY THE PROCEEDS OF THE
ADDITIONAL TERM LOANS IMMEDIATELY UPON RECEIPT THEREOF TO MAKE THE PAYMENTS
SPECIFIED IN THIS CLAUSE (D) AND, WITH RESPECT TO ANY CONVERTING TERM LOANS, TO
TAKE SUCH ACTIONS AS IS DEEMED NECESSARY OR APPROPRIATE TO EFFECTUATE THE
CONVERSION AS DESCRIBED HEREIN.

(E)                               ON AND AFTER THE REPLACEMENT EFFECTIVE DATE,
EACH REFERENCE IN THE CREDIT AGREEMENT TO (I) “TERM B LOANS” SHALL BE DEEMED A
REFERENCE TO THE NEW TERM LOANS, (II) “TERM LOANS” SHALL BE DEEMED TO INCLUDE A
REFERENCE TO THE NEW TERM LOANS, AND (III) “TERM B DOLLAR LENDER” SHALL BE
DEEMED TO INCLUDE A REFERENCE TO THE NEW TERM LOAN LENDERS.  NOTWITHSTANDING THE
FOREGOING, THE PROVISIONS OF THE CREDIT AGREEMENT WITH RESPECT TO
INDEMNIFICATION, REIMBURSEMENT OF COSTS AND EXPENSES, INCREASED COSTS AND BREAK
FUNDING PAYMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT WITH RESPECT TO, AND
FOR THE BENEFIT OF, EACH EXISTING TERM LOAN LENDER IN RESPECT OF SUCH LENDER’S
EXISTING TERM LOANS.


SECTION 2                               AMENDMENTS. AS OF THE THIRD AMENDMENT
EFFECTIVE DATE (AS DEFINED IN SECTION 4 HERETO), THE CREDIT AGREEMENT (INCLUDING
THE SCHEDULES AND THE EXHIBITS THERETO) IS AMENDED TO READ IN ITS ENTIRETY AS
SET FORTH ON EXHIBIT A HERETO.


SECTION 3                               CONDITIONS TO EFFECTIVENESS OF THE
REPLACEMENT OF THE TERM B LOANS.  THE PROVISIONS OF SECTION 1 OF THIS AMENDMENT
SHALL BECOME EFFECTIVE UPON THE DATE OF THE SATISFACTION OF ALL OF THE
CONDITIONS SET FORTH IN THIS SECTION 3 (THE “REPLACEMENT EFFECTIVE DATE”), WITH
ANY DOCUMENTS DELIVERED TO ADMINISTRATIVE AGENT DATED THE REPLACEMENT EFFECTIVE
DATE UNLESS OTHERWISE NOTED:


3.1.                             PROPER EXECUTION AND DELIVERY OF AMENDMENT. 
BORROWER, THE ADMINISTRATIVE AGENT AND EACH NEW TERM LOAN LENDER SHALL HAVE DULY
EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT THIS AMENDMENT OR, IN THE CASE OF
A NEW TERM LENDER, A LENDER ADDENDUM HERETO.


3.2.                             DELIVERY OF CREDIT PARTY DOCUMENTS.

(A)                                  NOTES.  THE BORROWER SHALL HAVE DULY
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT THE TERM B DOLLAR NOTES
PAYABLE TO THE ORDER OF EACH APPLICABLE NEW TERM LOAN LENDER WHICH HAS REQUESTED
A TERM B DOLLAR NOTE IN THE AMOUNT OF THEIR RESPECTIVE

3


--------------------------------------------------------------------------------


TERM B DOLLAR LOAN AND ALL OTHER LOAN DOCUMENTS SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE APPROPRIATE CREDIT PARTY TO  THE ADMINISTRATIVE AGENT, ALL
OF WHICH SHALL BE IN FULL FORCE AND EFFECT;

(B)                                 EXECUTION AND DELIVERY OF OFFICER’S
CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER IN THE FORM OF EXHIBIT B ATTACHED HERETO.

(C)                                  REAFFIRMATION OF GUARANTY AND SECURITY
DOCUMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A REAFFIRMATION OF GUARANTY
AND SECURITY DOCUMENTS EXECUTED BY A RESPONSIBLE OFFICER OF EACH SUBSIDIARY
GUARANTOR IN THE FORM OF EXHIBIT C ATTACHED HERETO AND SUCH OTHER REAFFIRMATIONS
AND AMENDMENTS TO THE SECURITY DOCUMENTS AS ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.

(D)                                 INTEREST.  THE BORROWER SHALL HAVE PAID TO
ALL LENDERS SIMULTANEOUSLY WITH THE REPLACEMENT EFFECTIVE DATE ALL ACCRUED AND
UNPAID INTEREST ON THE LOANS TO THE REPLACEMENT EFFECTIVE DATE.

(E)                                  PAYMENT OF FEES.  THE BORROWER SHALL HAVE
PAID IN FULL TO ADMINISTRATIVE AGENT AND DBS ALL FEES DUE AND PAYABLE PURSUANT
TO THE FEE LETTER BY AND AMONG THE ADMINISTRATIVE AGENT, DBS AND THE BORROWER
DATED ON OR BEFORE THE DATE HEREOF.

(F)                                    REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE OTHER CREDIT PARTIES
CONTAINED IN THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE REPLACEMENT EFFECTIVE DATE, WITH THE
SAME EFFECT AS THOUGH MADE ON SUCH DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS
OF A SPECIFIED DATE, IN WHICH EVENT SUCH REPRESENTATION AND WARRANTY IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE).

(G)                                 NO DEFAULTS. NO UNMATURED EVENT OF DEFAULT
OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR THIS AMENDMENT SHALL HAVE
OCCURRED AND BE CONTINUING.

(H)                                 INCUMBENCY.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY, OR
EQUIVALENT OFFICER, OR ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY)
OF EACH CREDIT PARTY, DATED THE REPLACEMENT EFFECTIVE DATE, AS TO THE INCUMBENCY
AND SIGNATURE OF THE OFFICERS OF EACH CREDIT PARTY EXECUTING ANY DOCUMENT (IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) AND ANY CERTIFICATE
OR OTHER DOCUMENT OR INSTRUMENT TO BE DELIVERED PURSUANT HERETO OR THERETO BY OR
ON BEHALF OF EACH CREDIT PARTY, TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH
SECRETARY, ASSISTANT SECRETARY, OR EQUIVALENT OFFICER OR ANY MANAGER (IN THE
CASE OF A LIMITED LIABILITY COMPANY).

(I)                                     APPROVALS.  ALL NECESSARY GOVERNMENTAL
(DOMESTIC AND FOREIGN) AND THIRD PARTY APPROVALS IN CONNECTION WITH THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO
HEREIN SHALL HAVE BEEN OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING
PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT
AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS
UPON THE CONSUMMATION OF ALL OR ANY PART OF THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO HEREIN EXCEPT FOR THOSE APPROVALS
OF NON-GOVERNMENTAL AUTHORITIES UNDER CONTRACTS WHICH ARE NOT

4


--------------------------------------------------------------------------------


MATERIAL AND WHICH ARE NOT REQUIRED TO BE DELIVERED AT THE CLOSING THEREOF. 
ADDITIONALLY, THERE SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER
RESTRAINT ISSUED OR FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER
RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING MATERIAL ADVERSE
CONDITIONS UPON ALL OR ANY PART OF THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(J)                                     LITIGATION.  NO LITIGATION BY ANY ENTITY
(PRIVATE OR GOVERNMENTAL) SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF THE
BORROWER, THREATENED WITH RESPECT TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR
ANY DOCUMENTATION EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR WHICH THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
SHALL DETERMINE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(K)                                  OPINIONS OF COUNSEL.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FROM (I) VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO
THE BORROWER, AND (II) STOEL RIVES, SPECIAL COUNSEL TO CERTAIN SUBSIDIARIES OF
THE BORROWER, AN OPINION ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS AND DATED THE REPLACEMENT EFFECTIVE DATE, WHICH SHALL BE IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

(L)                                     SOLVENCY.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, EXECUTED BY A RESPONSIBLE OFFICER ON
BEHALF OF THE BORROWER WITH RESPECT TO THE SOLVENCY OF THE BORROWER.

(M)                               WHITEWASH PROCEDURES.  THE ADMINISTRATIVE
AGENT SHALL HAVE CONFIRMED THAT WHITEWASH PROCEDURES WITH RESPECT TO TG ARE NOT
REQUIRED.

(N)                                 DEBT RATINGS.  THE BORROWER SHALL HAVE
RECEIVED A SENIOR SECURED DEBT RATING WITH THE RESPECT TO THE LOANS FROM EACH OF
S&P AND MOODY’S.

(O)                                 OTHER MATTERS.  ALL CORPORATE AND OTHER
PROCEEDINGS TAKEN IN CONNECTION WITH THIS AMENDMENT AT OR PRIOR TO THE DATE OF
THIS AMENDMENT, AND ALL DOCUMENTS INCIDENT THERETO WILL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT; AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN CONNECTION WITH THE
EXECUTION OF THIS AMENDMENT, AND ALL SUCH INSTRUMENTS AND DOCUMENTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.

Each Lender and the Administrative Agent hereby agrees that by its execution and
delivery of its signature page hereto, such Person approves of and consents to
each of the matters set forth in Section 3 which must be approved by, or which
must be satisfactory to, the New Term Lenders or such Person, as the case may
be; provided that, in the case of any agreement or document which must be
approved by, or which must be satisfactory to, the New Term Lenders,
Administrative Agent or the Borrower shall have delivered a copy of such
agreement or document to such Person if so requested on or prior to the
Replacement Effective Date.


SECTION 4                               CONDITIONS TO THE EFFECTIVENESS OF THE
AMENDMENT.  THE PROVISIONS OF SECTION 2 OF THIS AMENDMENT SHALL BECOME EFFECTIVE
IMMEDIATELY FOLLOWING THE REPLACEMENT EFFECTIVE DATE AND THE REPLACEMENT OF THE
TERM B DOLLAR LENDERS AND THE TERM B EURO LENDERS WITH THE NEW TERM LENDERS UPON
THE DATE OF THE SATISFACTION OF ALL OF THE CONDITIONS SET FORTH IN

5


--------------------------------------------------------------------------------



THIS SECTION 4 (THE “THIRD AMENDMENT EFFECTIVE DATE”), WITH ANY DOCUMENTS
DELIVERED TO ADMINISTRATIVE AGENT DATED THE THIRD AMENDMENT EFFECTIVE DATE
UNLESS OTHERWISE NOTED.


4.1.                            REPLACEMENT EFFECTIVE DATE.  THE REPLACEMENT
EFFECTIVE DATE SHALL HAVE OCCURRED.


4.2.                            PROPER EXECUTION AND DELIVERY OF THE AMENDMENT. 
IN ADDITION TO THE PARTIES THAT HAVE EXECUTED AND DELIVERED THIS AMENDMENT AS
SET FORTH IN SECTION 3.1, THE REQUIRED LENDERS (AFTER GIVING EFFECT TO THE
MAKING OF THE NEW TERM LOANS PURSUANT TO SECTION 1) SHALL HAVE EXECUTED AND
DELIVERED TO ADMINISTRATIVE AGENT THIS AMENDMENT OR, IN THE CASE OF A LENDER, A
LENDER ADDENDUM HERETO.


SECTION 5                               REFERENCES TO AND EFFECT ON THE CREDIT
AGREEMENT.  ON AND AFTER THE THIRD AMENDMENT EFFECTIVE DATE EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN,” OR
WORDS OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT, AS THE CASE
MAY BE, IN THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS (THE “ANCILLARY
DOCUMENTS”) DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT SHALL MEAN AND BE
A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.

Except as specifically amended above, the Credit Agreement, and the other Loan
Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders or Administrative Agent under the Credit Agreement, the Loan
Documents or the Ancillary Documents.


SECTION 6                               COSTS AND EXPENSES.  BORROWER AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION
WITH THE NEGOTIATION, PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND
DELIVERY OF THIS AMENDMENT AND ALL OTHER DOCUMENTS FURNISHED PURSUANT HERETO OR
IN CONNECTION HEREWITH, INCLUDING WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF WINSTON & STRAWN LLP, SPECIAL COUNSEL TO
ADMINISTRATIVE AGENT AND ANY LOCAL COUNSEL RETAINED BY ADMINISTRATIVE AGENT
RELATIVE THERETO AS WELL AS THE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL,
INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER OUTSIDE EXPERTS RETAINED BY
ADMINISTRATIVE AGENT IN CONNECTION WITH THE ADMINISTRATION OF THIS AMENDMENT.

6


--------------------------------------------------------------------------------



SECTION 7                               MISCELLANEOUS.


7.1.                            EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY
BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME DOCUMENT WITH THE SAME
FORCE AND EFFECT AS IF THE SIGNATURES OF ALL OF THE PARTIES WERE ON A SINGLE
COUNTERPART, AND IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS AMENDMENT TO
PRODUCE MORE THAN ONE (1) SUCH COUNTERPART.  DELIVERY OF AN EXECUTED SIGNATURE
PAGE TO THIS AMENDMENT OR A LENDER ADDENDUM BY TELECOPY SHALL BE DEEMED TO
CONSTITUTE DELIVERY OF AN ORIGINALLY EXECUTED SIGNATURE PAGE HERETO.


7.2.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS
OF SAID STATE.


7.3.                            HEADINGS.  HEADINGS USED IN THIS AMENDMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS
AMENDMENT.


7.4.                            INTEGRATION.  THIS AMENDMENT, THE OTHER
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED PURSUANT TO THIS AMENDMENT AND
THE CREDIT AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF.


7.5.                            BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY HEREIN, THIS AMENDMENT
SHALL NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON
OTHER THAN THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

[signature page follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Huntsman International LLC

Third Amendment to Credit Agreement


--------------------------------------------------------------------------------


LENDER ADDENDUM TO
THIRD AMENDMENT TO
THE HUNTSMAN
INTERNATIONAL LLC

CREDIT AGREEMENT

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment (the “Amendment”) to the Credit Agreement
dated as of April     , 2007 (as amended, the “Credit Agreement”) among HUNTSMAN
INTERNATIONAL LLC, a Delaware limited liability company, and the AGENTS and
LENDERS from time to time party thereto.  Capitalized terms used but not defined
in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Credit Agreement, as applicable.

By executing this Lender Addendum, (i) as a Converting Term Loan Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Credit
Agreement as amended thereby and (B) on the terms and subject to the conditions
set forth in the Amendment and the Credit Agreement as amended thereby, to
convert its Existing Term Loans into New Term Loans on the Replacement Effective
Date in the amount equal to such Converting Term Loan Lender’s Converting Term
Loan Amount, (ii) as an Additional Term Loan Lender, the undersigned institution
agrees (A) to the terms of the Amendment and the Credit Agreement as amended
thereby and (B) on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to make and fund New Term
Loans on the Replacement Effective Date in the amount equal to (x) such
Additional Term Loan Lender’s New Term Commitment minus (y) the outstanding
principal amount of such Additional Term Loan Lender’s Converting Term Loans (if
any), and (iii) as a Revolving Lender that is not a Converting Term Loan Lender
or an Additional Term Loan Lender, the undersigned institution agrees to the
terms of the Amendment and the Credit Agreement as amended thereby.

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


SCHEDULE A TO
THIRD AMENDMENT TO THE
HUNTSMAN INTERNATIONAL LLC
CREDIT AGREEMENT

 

None.


--------------------------------------------------------------------------------


EXHIBIT A TO
THIRD AMENDMENT TO THE
HUNTSMAN INTERNATIONAL LLC
CREDIT AGREEMENT

CREDIT AGREEMENT

among

HUNTSMAN INTERNATIONAL LLC,

as the Borrower,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger and Joint Book Runner,

CREDIT SUISSE,

as Joint Lead Arranger and Joint Book Runner,

CITIGROUP GLOBAL MARKETS INC.,

as Joint Book Runner

and

VARIOUS LENDING INSTITUTIONS,

as Lenders

Dated as of August 16, 2005

 

as amended by:

 

Consent and First Amendment to Credit Agreement dated as of December 12, 2005,

 

Consent and Second Amendment to Credit Agreement and
Amendment to Security Documents dated as of June 30, 2006, and

 

Third Amendment to Credit Agreement dated as of April 19, 2007

 

with

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Managing Agent and Syndication Agent


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.1

 

Definitions

 

1

1.2

 

Accounting Terms; Financial Statements

 

47

 

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

 

48

2.1

 

The Commitments

 

48

2.2

 

Notes

 

52

2.3

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

52

2.4

 

Interest Rate Options

 

52

2.5

 

Notice of Borrowing

 

53

2.6

 

Conversion or Continuation

 

54

2.7

 

Disbursement of Funds

 

54

2.8

 

Pro Rata Borrowings

 

55

2.9

 

Amount and Terms of Letters of Credit

 

56

 

 

 

ARTICLE III INTEREST AND FEES

 

64

3.1

 

Interest

 

64

3.2

 

Fees

 

65

3.3

 

Computation of Interest and Fees

 

65

3.4

 

Interest Periods

 

65

3.5

 

Compensation for Funding Losses

 

67

3.6

 

Increased Costs, Illegality, Etc.

 

67

3.7

 

Replacement of Affected Lenders

 

70

 

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

71

4.1

 

Voluntary Reduction of Commitments

 

71

4.2

 

Mandatory Reductions of Commitments

 

71

4.3

 

Voluntary Prepayments

 

72

4.4

 

Mandatory Prepayments

 

73

4.5

 

Application of Prepayments.

 

76

4.6

 

Method and Place of Payment

 

77

4.7

 

Net Payments

 

78

 

i


--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS OF CREDIT

 

80

5.1

 

Conditions Precedent to the Closing Date

 

80

5.2

 

Conditions Precedent to All Credit Events

 

87

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

88

6.1

 

Corporate Status

 

88

6.2

 

Corporate Power and Authority

 

88

6.3

 

No Violation

 

89

6.4

 

Governmental and Other Approvals

 

89

6.5

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc.

 

89

6.6

 

Litigation

 

91

6.7

 

Disclosure

 

91

6.8

 

Use of Proceeds; Margin Regulations

 

91

6.9

 

Tax Returns and Payments

 

92

6.10

 

Compliance With ERISA

 

92

6.11

 

Ownership of Property

 

93

6.12

 

Capitalization of the Borrower

 

94

6.13

 

Subsidiaries

 

94

6.14

 

Compliance With Law, Etc.

 

95

6.15

 

Investment Company Act

 

95

6.16

 

Subordination Provisions

 

95

6.17

 

Environmental Matters

 

95

6.18

 

Labor Relations

 

96

6.19

 

Intellectual Property, Licenses, Franchises and Formulas

 

96

6.20

 

Certain Fees

 

97

6.21

 

Security Documents

 

97

6.22

 

Anti-Terrorism Law

 

98

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

 

99

7.1

 

Financial Statements

 

99

7.2

 

Certificates; Other Information

 

100

7.3

 

Notices

 

101

7.4

 

Conduct of Business and Maintenance of Existence

 

103

7.5

 

Payment of Obligations

 

103

7.6

 

Inspection of Property, Books and Records

 

103

 

ii


--------------------------------------------------------------------------------


 

7.7

 

ERISA

 

104

7.8

 

Maintenance of Property, Insurance

 

105

7.9

 

Environmental Laws

 

106

7.10

 

Use of Proceeds

 

107

7.11

 

Additional Security; Further Assurances

 

107

7.12

 

End of Fiscal Years; Fiscal Quarters

 

110

7.13

 

Maintenance of Ratings

 

110

7.14

 

Certain Fees Indemnity

 

110

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

 

110

8.1

 

Liens

 

110

8.2

 

Indebtedness

 

112

8.3

 

Consolidation, Merger, Purchase or Sale of Assets, etc.

 

115

8.4

 

Dividends or Other Distributions

 

117

8.5

 

Certain Restrictions on Subsidiaries

 

118

8.6

 

Issuance of Stock

 

119

8.7

 

Loans and Investments

 

119

8.8

 

Transactions with Affiliates

 

122

8.9

 

Lines of Business

 

123

8.10

 

Fiscal Year

 

123

8.11

 

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Etc.

 

123

8.12

 

Accounting Changes

 

124

8.13

 

Permitted Accounts Receivable Securitization and Foreign Factoring Transactions

 

125

 

 

 

ARTICLE IX FINANCIAL COVENANTS

 

125

9.1

 

Senior Secured Leverage Ratio

 

125

 

 

 

ARTICLE X EVENTS OF DEFAULT

 

125

10.1

 

Events of Default

 

125

10.2

 

Rights Not Exclusive

 

130

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

 

130

11.1

 

Appointment

 

130

11.2

 

Nature of Duties

 

131

11.3

 

Exculpation, Rights Etc.

 

131

 

iii


--------------------------------------------------------------------------------


 

11.4

 

Reliance

 

132

11.5

 

Indemnification

 

132

11.6

 

The Administrative Agent In Its Individual Capacity

 

133

11.7

 

Notice of Default

 

133

11.8

 

Holders of Obligations

 

133

11.9

 

Resignation by the Administrative Agent

 

133

11.10

 

Administrative Agent or the Collateral Agent as UK Security Trustee

 

134

11.11

 

The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents.

 

135

 

 

 

ARTICLE XII MISCELLANEOUS

 

135

12.1

 

No Waiver; Modifications in Writing

 

135

12.2

 

Further Assurances

 

138

12.3

 

Notices, Etc

 

138

12.4

 

Costs, Expenses and Taxes

 

139

12.5

 

Confirmations

 

141

12.6

 

Adjustment; Setoff

 

141

12.7

 

Execution in Counterparts

 

142

12.8

 

Binding Effect; Assignment; Addition and Substitution of Lenders

 

143

12.9

 

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

 

146

12.10

 

GOVERNING LAW

 

147

12.11

 

Severability of Provisions

 

147

12.12

 

Headings

 

147

12.13

 

Termination of Agreement

 

147

12.14

 

Confidentiality

 

147

12.15

 

Concerning the Collateral and the Loan Documents

 

148

12.16

 

Intentionally Omitted

 

151

12.17

 

Registry

 

151

12.18

 

Accounts Receivable Securitization

 

151

12.19

 

Certain Guarantee Obligations.

 

152

12.20

 

Redesignation of Unrestricted Subsidiaries

 

152

12.21

 

Administrative Agent and Collateral Agent as Joint Creditors

 

153

12.22

 

Amendment With Respect to Revolver Events of Default.

 

153

 

iv


--------------------------------------------------------------------------------


INDEX OF EXHIBITS AND SCHEDULES

Exhibits

Exhibit 2.1(c)

 

Form of Swing Line Loan Participation Certificate

Exhibit 2.2(a)(1)

 

Form of Term B Dollar Note

Exhibit 2.2(a)(2)

 

Form of Revolving Note

Exhibit 2.2(a)(3)

 

Form of Swing Line Note

Exhibit 2.5

 

Form of Notice of Borrowing

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

Exhibit 2.9(b)

 

Form of Notice of Issuance

Exhibit 4.7(d)

 

Form of Section 4.7(d)(i) Certificate

Exhibit 5.1(c)

 

Form of Pledge Agreement

Exhibit 5.1(d)(i)

 

Form of Subsidiary Guaranty Agreement

Exhibit 5.1(d)(ii)

 

Form of Headquarters Subsidiary Guaranty Agreement

Exhibit 5.1(f)

 

Form of Perfection Certificate

Exhibit 5.1(s)(i)

 

Form of Vinson & Elkins L.L.P. Legal Opinion

Exhibit 5.1(s)(ii)

 

Form of Stoel Rives LLP Legal Opinion

Exhibit 5.1(s)(iii)

 

Form of Alvord and Alvord Legal Opinion

Exhibit 5.1(v)

 

Form of Tax Sharing Agreement

Exhibit 7.2(b)

 

Form of Compliance Certificate

Exhibit 8.7(g)

 

Form of Subordination Provisions

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

v


--------------------------------------------------------------------------------


Schedules

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Calculation of the Mandatory Cost

Schedule 1.1(c)

 

Unrestricted Subsidiaries

Schedule 2.9(j)

 

Outstanding Letters of Credit

Schedule 5.1(i)(iii)

 

List of Foreign Intercompany Loan Security Document Deliveries

Schedule 6.5(c)

 

Existing Liabilities

Schedule 6.5(e)

 

Projections

Schedule 6.12(a)

 

Capitalization of the Borrower

Schedule 6.13

 

List of Subsidiaries

Schedule 6.21(c)

 

Owned and Leased Properties

Schedule 7.8

 

Insurance Levels

Schedule 8.1(h)

 

Existing Liens

Schedule 8.2(b)(ii)

 

Existing Indebtedness

Schedule 8.5(a)

 

Existing Restrictions on Subsidiaries

Schedule 8.7(b)

 

Existing Investments

Schedule 8.7(h)

 

Investments With Respect to Forgiveness of Certain Intercompany Debt

Schedule 8.9

 

IRIC Account Procedures

Schedule 12.3

 

Notice Information

 

vi


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of April 19, 2007 and is made by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions party hereto including Deutsche Bank AG
New York Branch, in their capacities as lenders hereunder (collectively, the
“Lenders,” and each individually, a “Lender”), Deutsche Bank AG New York Branch,
as Administrative Agent (“Administrative Agent”) for the Lenders, Deutsche Bank
Securities Inc., as Joint Lead Arranger and Joint Book Runner, Credit Suisse, as
Joint Lead Arranger and Joint Book Runner and Citigroup Global Markets Inc., as
Joint Book Runner (collectively, the “Agents” and each individually, an
“Agent”).

WITNESSETH:

WHEREAS, on the Closing Date, Huntsman LLC, a Delaware limited liability company
(“HLLC”) will merge with and into the Borrower, with the Borrower as the
surviving entity (the “Merger”) pursuant to the terms of the Merger Agreement
(as defined herein);

WHEREAS, this Agreement will repay in full, extinguish and replace (i) that
certain Revolving Credit Agreement dated as of October 14, 2004 by and among
HLLC, Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent
and the lenders party thereto (the “Prior HLLC Revolving Credit Agreement”),
(ii) that certain Credit Agreement dated as of October 14, 2004 by and among
HLLC, DBTCA, as administrative agent and collateral agent and the lenders party
thereto (the “Prior HLLC Term Credit Agreement”) and (iii) that certain Amended
and Restated Credit Agreement dated as of July 13, 2004 by and among the
Borrower, Huntsman International Holdings LLC, the financial institutions party
thereto, DBTCA, as administrative agent, and the co-lead arrangers,
co-syndication agents and co-documentation agents identified therein (the “Prior
HI Credit Agreement” and together with the Prior HLLC Revolving Credit Agreement
and the Prior Term HLLC Credit Agreement the “Prior Credit Agreements”);

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained the parties hereto agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.1                                 DEFINITIONS

As used herein, and unless the context requires a different meaning, the
following terms have the meanings indicated:

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
Inventory or arising from the sale of  Inventory or the rendering of services by
the Borrower or its Subsidiaries or howsoever


--------------------------------------------------------------------------------


otherwise arising, including the right to payment of any interest or finance
charges with respect thereto and all proceeds of insurance with respect thereto,
together with all of the Borrower’s or its Subsidiaries’ rights as an unpaid
vendor, all pledged assets, guaranty claims, liens and security interests held
by or granted to the Borrower or its Subsidiaries to secure payment of any
Accounts Receivable and all books, customer lists, ledgers, records and files
(whether written or stored electronically) relating to any of the foregoing.

“Acquired Debt” has the meaning assigned to such term in Section 8.2(b)(xi).

“Acquisition” has the meaning assigned to that term in Section 8.7(m).

“Additional Security Documents” means all mortgages, pledge agreements, security
agreements, reaffirmations and other security documents entered into pursuant to
Section 7.11 with respect to additional Collateral, in each case, as amended,
supplemented or otherwise modified from time to time.

“Additional Term Loans” means term loans and commitments to make term loans
whose contractual priority of payment is pari passu in all respects with the
Term B Dollar Loans made pursuant to Section 2.1(a)(i) that (i) have a Weighted
Average Life to Maturity of not less than the Term Loan with the then longest
Weighted Average Life to Maturity and a final maturity no earlier than latest
Term Maturity Date; (ii) are on terms and conditions substantially similar to
those applicable to the existing Term Facilities and (iii) have applicable
margins (which, for such purposes only, shall be deemed to include all upfront
or similar compensation or original issue discount (amortized over an assumed
three year life) payable to all Lenders providing such loans, but exclusive of
any arrangement, structuring or other similar fees payable in connection
therewith that are not shared with all Lenders providing such loans) determined
as of the initial funding date for such loans not greater than 0.50% above the
applicable margins then in effect for Term B Dollar Loans (which, for such
purposes only, shall be deemed to include all upfront or similar compensation or
original issue discount (amortized over an assumed three year life) paid to all
Term B Dollar Lenders as of the initial funding date for such Term B Dollar
Loans, but exclusive of any arrangement, structuring or other similar fees
payable in connection therewith that are not shared with all Term B Dollar
Lenders).

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement, and includes any successor Administrative Agent in such
capacity.

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided that no Agent nor any Affiliate of an Agent shall be deemed to be an
Affiliate of the Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of Voting Securities or by contract or otherwise.  A Person shall
be deemed to control a Person if such first Person possesses, directly or
indirectly, the power to vote

2


--------------------------------------------------------------------------------


15% or more of the securities having ordinary voting power for the election of
directors, managers or similar governing body of such Person.

“Agent” has the meaning assigned to that term in the introduction to this
agreement and includes any successor agent in any such capacity.

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

“Alternative Currency” means, with respect to (i) Revolving Loans, Euros and
Sterling, and (ii) any Letter of Credit or Swing Line Loans, Euros, Sterling and
any currency which is freely transferable and convertible into Dollars.

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars, the applicable percentage set forth in the
following table under the column Applicable Base Rate Margin for Revolving Loans
opposite the Most Recent Leverage Ratio as of such date and (ii) with respect to
Term B Dollar Loans, the applicable percentage set forth under the column
Applicable Base Rate Margin for Term B Dollar Loans opposite the Most Recent
Senior Secured Leverage Ratio as of such date:

Most Recent
Leverage Ratio

 

Applicable Base Rate
Margin for Revolving
Loans

 

Less than or equal to 2.00 to 1

 

0.25

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

0.50

%

Greater than 2.50 to 1

 

0.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Term B
Dollar Loans

 

Less than or equal to 2.25 to 1

 

0.50

%

Greater than 2.25 to 1

 

0.75

%

“Applicable Commitment Fee Percentage” means at any date, 0.50% per annum.

3


--------------------------------------------------------------------------------


“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which such payment or Loan is denominated or is payable.

“Applicable Eurocurrency Margin” means at any date, (i) with respect to Term B
Dollar Loans, the applicable percentage set forth in the following table under
the column Applicable Eurocurrency Margin for Term B Dollar Loans opposite the
Most Recent Senior Secured Leverage Ratio on such date and (ii) with respect to
Revolving Loans, the applicable percentage set forth in the following table
under the column Applicable Eurocurrency Margin for Revolving Loans opposite the
Most Recent Leverage Ratio on such date:

Most Recent
Leverage Ratio

 

Applicable
Eurocurrency Margin for
Revolving Loans

 

Less than or equal to 2.00 to 1

 

1.25

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

1.50

%

Greater than 2.50 to 1

 

1.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Term B
Dollar Loans

 

Less than or equal to 2.25 to 1

 

1.50

%

Greater than 2.25 to 1

 

1.75

%

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Borrower or
any of its Subsidiaries (other than Dividends or Tax Distributions to the extent
permitted under Section 8.4 or dispositions constituting a Recovery Event) of
all or any part of an interest in shares of Capital Stock of a Subsidiary of the
Borrower (other than directors’ qualifying shares and similar arrangements
required by Requirements of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”); provided that a disposition
permitted by Section 8.3(a) through 8.3(g) or Section 8.3(j) through 8.3(n)
shall not constitute an Asset Disposition for purposes of this definition.

“Assigned Dollar Value” shall mean (i) in respect of any Borrowing denominated
in Dollars, the amount thereof, (ii) in respect of the undrawn amount of any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof based upon the applicable Exchange Rate as of (a) the date of issuance
of such Letter of Credit, and (b) thereafter as of the

4


--------------------------------------------------------------------------------


first Business Day of each month, (iii) in respect of any Letter of Credit
reimbursement obligations denominated in an Alternative Currency, the Dollar
Equivalent thereof determined based upon the applicable Exchange Rate as of the
date such reimbursement obligation was incurred and (iv) in respect of a
Borrowing denominated in an Alternative Currency, the Dollar Equivalent thereof
based upon the applicable Exchange Rate as of the last Exchange Rate
Determination Date; provided, however, in the case of Borrowings in an
Alternative Currency, if, as of the end of any Interest Period in respect of
such Borrowing, the Dollar Equivalent thereof determined based upon the
applicable Exchange Rate as of the date that is three Business Days before the
end of such Interest Period would be at least 5% more, or 5% less, than the
“Assigned Dollar Value” thereof that would otherwise be applicable, then on and
after the end of such Interest Period the “Assigned Dollar Value” of such
Borrowing shall be adjusted to be the Dollar Equivalent thereof determined based
upon the Exchange Rate that gave rise to such adjustment (subject to further
adjustment in accordance with this proviso thereafter), and the Administrative
Agent shall give the Borrower notice of such adjustment; provided, however, that
failure to give such notice shall not affect the Borrower’s Obligations
hereunder or result in any liability to the Administrative Agent.  The Assigned
Dollar Value of a Loan included in any Borrowing shall equal the pro rata
portion of the Assigned Dollar Value of such Borrowing represented by such Loan.

“Assignee” has the meaning assigned to that term in Section 12.8(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c), executed by any
applicable Lender, as assignor, and such Lender’s assignee in accordance with
Section 12.8.

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

“Attributable Debt” means as of the date of determination thereof with respect
to an Operating Financing Lease, the net present value (discounted according to
GAAP at the cost of debt implied in the lease) of the obligations of the lessee
for rental payments during the then remaining term of such Operating Financing
Lease.

“Available Equity Proceeds” means, as of any date of determination, all Net
Equity Proceeds received by the Borrower after the Effective Date less the sum
of the amounts attributed to such proceeds that are utilized for (i) Restricted
Payments pursuant to Section 8.4(b), (ii) Unrestricted Investments pursuant to
Section 8.7(o) and (iii) payments in respect of Public Notes pursuant to
Section 8.11(i).

“Available Liquidity” means, as of any date of determination, Cash, Cash
Equivalents and Foreign Cash Equivalents of the Borrower and its Subsidiaries
plus the Total Available Revolving Commitment as of such date.

“Available Revolving Commitment” means, as to any Lender at any time an amount
equal to the amount, if any, by which (i) such Lender’s Revolving Commitment
exceeds (ii) the sum of (w) the Assigned Dollar Value of the aggregate principal
amount of Revolving

5


--------------------------------------------------------------------------------


Loans made by such Lender then outstanding, (x) such Lender’s Pro Rata Share of
the Assigned Dollar Value of LC Obligations, (y) such Lender’s Pro Rata Share of
the Assigned Dollar Value of the aggregate principal amount of Swing Line Loans
then outstanding and (z) such Lender’s Pro Rata Share of the Overdraft Reserve,
if any, at such time.

“Available Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the Unrestricted Subsidiary Investment Basket,
as of such date, less the sum of the aggregate outstanding amount of Investments
made in Permitted Unconsolidated Ventures or Unrestricted Subsidiaries pursuant
to Section 8.7(j)(i).

“Average Utilization” has the meaning assigned to that term in Section 3.2(a).

“Bank Guarantee” means a direct guarantee issued for the account of the
Borrower, and, if requested, a Subsidiary of the Borrower, pursuant to this
Agreement by a Facing Agent, in form acceptable to the Facing Agent, ensuring
that a liability acceptable to the Facing Agent of the Borrower or a Subsidiary
of a Borrower to a third Person will be met.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by DB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum.  The “prime rate” announced by DB is evidenced by the recording thereof
after its announcement in such internal publication or publications as DB may
designate.  Any change in the Base Rate resulting from a change in such “prime
rate” announced by DB shall become effective without prior notice to the
Borrower as of 12:01 a.m. (New York City time) on the Business Day on which each
change in such “prime rate” is announced by DB.  DB may make commercial or other
loans to others at rates of interest at, above or below its “prime rate”.

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
Swing Line Lender, as appropriate, on a single date (or resulting from one or
more conversions or continuations, or a combination thereof, on a single date)
and in the case of Eurocurrency Loans, as to which a single Interest Period is,
or on such date of conversion or continuation, will be in effect; provided that
Base Rate Loans or Eurocurrency Loans acquired by a Replacement Lender pursuant
to Section 3.7 shall be considered part of any related Borrowing of Eurocurrency
Loans made, converted or continued by the Replaced Lender.

6


--------------------------------------------------------------------------------


“Business Day”  means (i) as it relates to any payment, determination, funding
or notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided, further, that when used in connection with
any Letter of Credit, the term “Business Day” shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
any Loan or Letter of Credit denominated in an Alternative Currency, any day (x)
on which dealings in deposits in the relevant Alternative Currency are carried
out in the London interbank market, and (y) on which commercial banks and
foreign exchange markets are open for business in London, New York City and the
principal financial center for such Alternative Currency.  For purposes of this
Agreement (other than for purposes of determining the end of any applicable
Interest Period and other than for purposes of any Loan, Letter of Credit or
action required to be taken outside of the United States), “Business Day” shall
not include Pioneer Day as recognized in the State of Utah in any year.

“C4 Business Sale” means the sale of Huntsman Petrochemical Corporation and
Huntsman Fuels, L.P. to Texas Petrochemicals L.P. pursuant to that certain Asset
Purchase Agreement dated as of April 5, 2006.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalent ownership interests
(however designated) in such Person’s capital stock, partnership interests,
membership interests or other equivalent interests and any rights (other than
debt securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into any such ownership interests.

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

“Cash” means money, currency or the available credit balance in a Deposit
Account.

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued or guaranteed by the United
States of America or any instrumentality or agency thereof, (ii) a certificate
of deposit or banker’s acceptance, maturing within one year after issuance
thereof, issued by any Lender, or a national or state bank or trust company
organized and existing under the laws of the United States or any state thereof
or a European, Canadian or Japanese bank, in each case having capital, surplus
and undivided profits of at least $100,000,000 and whose long-term unsecured
debt has a rating of

7


--------------------------------------------------------------------------------


“A” or better by S&P or “A2” or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all Investments in certificates of deposit or bankers’ acceptances
issued by the principal offices of or branches of European or Japanese banks
located outside the United States shall not at any time exceed 33-1/3% of all
Investments described in this definition), (iii) open market commercial paper,
maturing within 270 days after issuance thereof, which has a rating of “A1” or
better by S&P or “P1” or better by Moody’s, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution which has been elected a primary government securities
dealer by the Board or whose securities are rated “AA-” or better by S&P or
“Aa3” or better by Moody’s or the equivalent rating by any other nationally
recognized rating agency relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, (v) “Money Market” preferred stock maturing within six months
after issuance thereof or municipal bonds issued by a corporation organized
under the laws of any state of the United States, which has a rating of “A” or
better by S&P or Moody’s or the equivalent rating by any other nationally
recognized rating agency, (vi) tax exempt floating rate option tender bonds
backed by letters of credit issued by a national or state bank whose long-term
unsecured debt has a rating of “AA” or better by S&P or “Aa2” or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency, and (vii) shares of any money market mutual fund rated at least AAA or
the equivalent thereof by S&P or at least Aaa or the equivalent thereof by
Moody’s or any other mutual fund holding assets consisting (except for de
minimis amounts) of securitized products, such as asset backed securities and of
the type specified in clauses of (i) through (vi) above.

“Change of Control” means the occurrence of one or more of the following events:
(x) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than Mr. Jon M. Huntsman, his spouse, direct
descendants, an entity controlled by any of the foregoing and/or by a trust of
the type described hereafter, and/or a trust for the benefit of any of the
foregoing (the “Huntsman Group”) or MatlinPatterson Global Opportunities
Partners L.P., or any Affiliate thereof (the “MP Group”), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of Huntsman
Corporation; (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Huntsman Group, the MP
Group or Huntsman Corporation (or any successor entity) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of any
Parent Company or the Borrower; or (z) the replacement of a majority of the
Board of Directors of Huntsman Corporation, the Board of Directors or

8


--------------------------------------------------------------------------------


other group with similar powers of any Parent Company or the Board of Managers
of the Borrower over a two-year period from the managers or directors who
constituted such group, at the beginning of such period, and such replacement
shall not (A) have been approved by a vote of at least a majority of the Board
of Directors of Huntsman Corporation, the Board of Directors or other group with
similar powers of any Parent Company or the Board of Managers of the Borrower,
as the case may be, then still in office who either were members of such group
at the beginning of such period or whose election as a member of such group was
previously so approved or (B) have been elected or nominated for election by one
or more members of the Huntsman Group.  Change of Control shall also mean any
“Change of Control” as defined in any Public Note Documents that occurs at a
time when the market price (as determined by the Administrative Agent) of the
Public Notes to which the “Change of Control” applies is less than 103% of the
principal amount thereof, or if as a result thereof the holders of such Public
Notes collectively put or tender in excess of $50,000,000 in the aggregate of
such Public Notes.

“Closing Date” means August 16, 2005.

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

“Collateral” means all “Collateral” as defined in each of the Security Documents
and all other assets of each Credit Party pledged pursuant to any Security
Document and any other collateral pledged by any Credit Party to secure the
Obligations.

“Collateral Agent” means Deutsche Bank AG New York Branch in its capacity as
Collateral Agent under the Collateral Security Agreement, the Pledge Agreement
or any other applicable Security Document, or any successor Collateral Agent.

“Collateral Security Agreement” has the meaning assigned to that term in Section
5.1(b).

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued pursuant to this Agreement for the purpose of supporting trade
obligations of the Borrower or any of its Subsidiaries in the ordinary course of
business.

“Commitment” means, with respect to each Lender, the aggregate of the Revolving
Commitment and Term Commitment, of such Lender and “Commitments” means such
commitments of all of the Lenders collectively.

“Commitment Fee” has the meaning assigned to that term in Section 3.2(a).

“Commitment Period” means, the period from and including the date hereof to but
not including the Revolver Termination Date or, in the case of the Swing Line
Commitment, five (5) Business Days prior to the Revolver Termination Date.

“Compliance Certificate” has the meaning assigned to that term in Section
7.2(b).

“Consolidated Cash Interest Expense” means, for any period, (i) Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash,
amortization of discount and deferred financing costs, plus or minus, as the
case may be (ii) net amounts paid or received under Interest Rate Agreements
(with cap payments amortized over the life of the cap) and minus interest income
received in Cash or Cash Equivalents in respect of Investments

9


--------------------------------------------------------------------------------


permitted hereunder.  Subject to adjustment as described in Section 1.2(c) for
events occurring after the Effective Date, for purposes of computing
Consolidated Cash Interest Expense, the Consolidated Cash Interest Expense for
the second, third and fourth Fiscal Quarters of 2006 shall be $74.8 million,
$74.9 million and $74.8 million, respectively.

“Consolidated Debt” means, at any time, without duplication, the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis that would be required to be shown as debt on a balance sheet prepared in
accordance with GAAP and other Indebtedness under Operating Financing Leases
incurred pursuant to Section 8.2(b)(iv), less Cash, Cash Equivalents and Foreign
Cash Equivalents not subject to any Lien (other than a Lien in favor of the
Administrative Agent and/or the Collateral Agent) or transfer restriction and
(ii) Indebtedness of Borrower and its Subsidiaries of the type referred to in
clause (x) of the definition of such term.

“Consolidated EBITDA” means, with respect to any Person, for any applicable
period, the sum (without duplication) of (i) Consolidated Net Income minus, to
the extent Consolidated Net Income has been increased thereby, any Port Arthur
Fire Insurance Income, and (ii) to the extent Consolidated Net Income has been
reduced thereby, (A) all income taxes of such Person and its Subsidiaries paid
or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business)
and Tax Distributions paid during such period, (B) Consolidated Interest
Expense, (C) Permitted Non-Cash Impairment and Restructuring Charges less any
non-cash items increasing Consolidated Net Income for such period, (D) the
amount of net loss resulting from the payment of any premiums or similar amounts
that are required to be paid under the express terms of the instrument(s)
governing any Indebtedness of the Borrower upon the repayment or other
extinguishment of such Indebtedness by the Borrower in accordance with the
express terms of such Indebtedness and (E) the Port Arthur Fire Add Back, all as
determined on a consolidated basis for such Person and its Subsidiaries in
accordance with GAAP.  For purposes of computing Consolidated EBITDA, (i) all
components of Consolidated EBITDA for any such applicable period shall be
computed without giving effect to any extraordinary gains or losses (in
accordance with GAAP) for such period and (ii) subject to adjustment as
described in Section 1.2(c) for events occurring after the Effective Date, the
Consolidated EBITDA for the second, third and fourth Fiscal Quarters of 2006
shall be $395.9 million, $282.5 million and $231.7 million, respectively.

“Consolidated Interest Expense” means, for any period, the total interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP) of the Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, all as
determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP, as modified by the last sentence of this definition. 
Notwithstanding anything in this definition to the contrary, as used in this
definition, the term “interest” shall include, without limitation, any discount
in respect of sales of Receivables Facility Assets pursuant to a Permitted
Accounts Receivable Securitization (regardless of whether such discount would
constitute interest expense as determined in accordance with GAAP) and any net
payments made or

10


--------------------------------------------------------------------------------


received by the Borrower and its Subsidiaries with respect to Other Hedging
Agreements entered into by the Borrower or any of its Subsidiaries to protect
against fluctuations in currency values in connection with the Permitted
Accounts Receivable Securitization, and the term “discount” shall include any
amounts which would be interest under GAAP if the Permitted Accounts Receivable
Securitization were a debt financing.

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any Person, for any period, the sum of: (x) the aggregate net income
(or loss) of such Person and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP plus (y) cash dividends or
distributions paid to such Person or a Subsidiary of such Person by any other
Person (the “Payor”) other than a Subsidiary of the referent Person, to the
extent not otherwise included in Consolidated Net Income, which have been
derived from operating cash flow of the Payor; provided that there shall be
excluded therefrom (a) after-tax gains and losses from Asset Dispositions or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income of any Person acquired
in a “pooling of interests” transaction accrued prior to the date it becomes a
Subsidiary of the Person or is or is merged or consolidated with the Person or
any Subsidiary of the Person, (d) the net income (but not loss) of any
Subsidiary of the Person to the extent that the declaration of Dividends or
similar distributions by that Subsidiary of that income is restricted; provided
however, that the net income of Foreign Subsidiaries shall only be excluded in
any calculation of Consolidated Net Income of the Borrower as a result of
application of this clause (d) if the restriction on Dividends or similar
distributions results from consensual restrictions, (e) the net income or loss
of any Person, other than a Subsidiary or the Person, except to the extent of
cash Dividends or distributions paid to the Person or to a Subsidiary that is a
Wholly-Owned Subsidiary of the Person by such Person, (f) income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued) , (g) in the case of a successor to the referent
Person by consolidation or merger or as a transferee of the referent Person’s
assets, any earnings of the successor corporation prior to such consolidation,
merger or transfer of assets, (h) non-cash charges relating to asset
impairments, which charges do not require an accrual of or a reserve for cash
charges for any future period, (i) all gains or losses from the cumulative
effect of any change in accounting principals and (j) the net amount of all Tax
Distributions made during such period.

“Consolidated Net Tangible Assets” means, for any Person, the total assets of
such Person and its Subsidiaries, as determined from a consolidated balance
sheet of such Person and its consolidated Subsidiaries prepared in accordance
with GAAP, but excluding therefrom all items that are treated as goodwill and
other intangible assets under GAAP.

“Contaminant” means any material with respect to which  any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant contaminant (as those terms are defined in 42 U.S.C. §9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C.  §1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as that term
is defined in 42 U.S.C.  §6903(5)), or any state or local equivalent of such
laws and regulations, including, without limitation, radioactive material,
special waste, polychlorinated biphenyls, asbestos, petroleum, including crude
oil or any petroleum-derived

11


--------------------------------------------------------------------------------


substance, (or any fraction thereof), solid waste (as that term is defined in 42
U.S.C. § 6903(27)), or breakdown or decomposition product thereof, or any
constituent of any such substance or waste, including but not limited to
polychlorinated biphenyls and asbestos.

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

“Credit Party” means the Borrower, each Subsidiary Guarantor and any guarantor
which may hereafter enter into a Guaranty with respect to the Obligations.

“Customary Permitted Liens” means:

(i)                                     Liens for taxes, assessments,
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (y)
provision for the payment of all such taxes, assessments, governmental charges
or levies known to such Person has been made on the books of such Person to the
extent required by GAAP;

(ii)                                  mechanics’, processor’s, materialmen’s,
carriers’, warehouse-men’s, landlord’s and similar Liens arising by operation of
law and arising in the ordinary course of business and securing obligations of
such Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (y)
provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

(iii)                               Liens arising in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that (A) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within 30 days of the commencement thereof and (B) provision for the payment of
such Liens has been made on the books of such Person to the extent required by
GAAP;

(iv)                              (x)                                   Liens
incurred or deposits made in the ordinary course of business to secure the
performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under Operating Financing Leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that

12


--------------------------------------------------------------------------------


full provision for the payment of all such obligations has been made on the
books of such Person to the extent required by GAAP;

(v)                                 Permitted Real Property Encumbrances;

(vi)                              attachment, judgment or other similar Liens
arising in connection with court or arbitration proceedings involving
individually and in the aggregate liability of $50,000,000 or less at any one
time, provided the same are discharged, or that execution or enforcement thereof
is stayed pending appeal, within 60 days or, in the case of any stay of
execution or enforcement pending appeal, within such lesser time during which
such appeal may be taken;

(vii)                           leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries and any interest or title of a lessor under any lease permitted
by this Agreement or the Security Documents;

(viii)                        customary rights of set off, revocation, refund or
chargeback under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Agreement; and

(ix)                                Environmental Liens, to the extent that (w)
any proceedings commenced for the enforcement of such Liens shall have been
suspended or are being contested in good faith, (x) provision for all liability
and damages that are the subject of said Environmental Liens has been made on
the books of such Person to the extent required by GAAP and (y) such Liens do
not relate to obligations exceeding $10,000,000 in the aggregate at any one
time; and (z) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods so long as such Liens attach only to the imported goods and
provided that such duties are not yet due or are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP.

“DB” means Deutsche Bank AG New York Branch and its successors.

“DBTCA” has the meaning assigned to that term in the Recitals to this Agreement.

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin, but in no event in excess of that permitted by applicable law.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

13


--------------------------------------------------------------------------------


“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dividends” has the meaning assigned to that term in Section 8.4(a).

“Documents” means the Loan Documents and the Transaction Documents.

“Dollar” and “$” means the lawful currency of the United States of America.

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any Alternative Currency, the equivalent amount in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary not a
party to the Subsidiary Guaranty or a guaranty delivered pursuant to Section
7.11(h).

“Effective Date” means the “Third Amendment Effective Date” as defined in the
Third Amendment.

“Eligible Assignee” means a commercial bank, investment company, financial
institution, financial company, Fund (whether a corporation, partnership, trust
or other entity) or insurance company in each case, together with its Affiliates
or Related Funds, which makes, purchases, holds or otherwise invests in
commercial loans or other similar extensions of credit in the ordinary course of
its business or any other Person approved by the Administrative Agent and the
Borrower, such approval not to be unreasonably withheld or delayed.

“Environmental Claim” means any notice of violation, claim (including common law
claims), suit, written demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any Person for any
damage, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, cost recovery, indemnity, indirect or
consequential damages, damage to the environment, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or
natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (i) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Contaminant in, into or
onto the environment at, in, by, from or related to any real estate owned,
leased or operated at any time by the Borrower or any of its Subsidiaries (the
“Premises”), (ii) the use, handling, generation, transportation, storage,
treatment or disposal of Contaminants in connection with the operation of any
Premises, or (iii) the violation, or alleged violation, of any Environmental
Laws relating to environmental matters connected with the Borrower’s operations
or any Premises.

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority, or
Environmental Permits or Remedial Action standards, levels or objectives
imposing liability or standards of conduct for or relating to the protection of

14


--------------------------------------------------------------------------------


health, safety or the environment, including, but not limited to, the following
United States statutes, as now written and hereafter amended:  the Water
Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean Air
Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control Act,
as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C. §11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.
§300f et seq., and any related regulations, as well as all state and local
equivalents.

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under Environmental Laws or Environmental Permits, or (ii) damages
relating to, or costs incurred by such Governmental Authority in response to, a
Release or threatened Release of a Contaminant into the environment.

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a “controlled
group”, as defined in Section 414(b) of the Code, or is a member of an
“affiliated service group”, as defined in Section 414(m) of the Code which
includes such Person.  Unless otherwise qualified, all references to an “ERISA
Affiliate” in this Agreement shall refer to an ERISA Affiliate of the Borrower
or any Subsidiary.

“Euro” means the lawful currency adopted by or which is adopted by participating
member states of the European Community relating to Economic and Monetary Union.

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Rate” means

(I)            IN THE CASE OF DOLLAR DENOMINATED LOANS, (A) THE RATE PER ANNUM
EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT
APPEARS ON THE TELERATE SCREEN THAT DISPLAYS AN AVERAGE BRITISH BANKERS
ASSOCIATION INTEREST SETTLEMENT RATE FOR DEPOSITS IN DOLLARS (FOR DELIVERY ON
THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT TO SUCH INTEREST
PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME) ON THE
APPLICABLE INTEREST RATE DETERMINATION DATE AND, IN THE EVENT SUCH RATE IS NOT
AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP TO THE NEAREST 1/100TH OF 1%)
OF THE OFFERED QUOTATION IN THE INTERBANK EURODOLLAR MARKET BY THE REFERENCE
LENDERS TO FIRST

15


--------------------------------------------------------------------------------


CLASS BANKS FOR DOLLAR DEPOSITS OF AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS WITH A
TERM COMPARABLE TO THE INTEREST PERIOD FOR WHICH A EUROCURRENCY RATE IS
DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE APPLICABLE INTEREST RATE
DETERMINATION DATE; OR

(II)           IN THE CASE OF EURO DENOMINATED LOANS, (A) THE RATE PER ANNUM
EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT
APPEARS ON THE APPROPRIATE PAGE OF THE TELERATE SCREEN THAT DISPLAYS EURIBOR
(FOR DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT
TO SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME)
ON THE APPLICABLE INTEREST RATE DETERMINATION DATE AND, IN THE EVENT SUCH RATE
IS NOT AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP TO THE NEAREST 1/100TH
OF 1%) OF THE OFFERED QUOTATION IN THE EUROPEAN INTERBANK MARKET BY THE
REFERENCE LENDERS FOR EURO DEPOSITS OF AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS
WITH A TERM COMPARABLE TO THE INTEREST PERIOD FOR WHICH A EUROCURRENCY RATE IS
DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE APPLICABLE INTEREST RATE
DETERMINATION DATE; OR

(III)          IN THE CASE OF STERLING DENOMINATED LOANS, (A) THE RATE PER ANNUM
EQUAL TO THE RATE DETERMINED BY ADMINISTRATIVE AGENT TO BE THE OFFERED RATE THAT
APPEARS ON THE APPROPRIATE PAGE OF THE TELERATE SCREEN THAT DISPLAYS LIBOR (FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT TO
SUCH INTEREST PERIOD, DETERMINED AS OF APPROXIMATELY 11:00 A.M. (LONDON TIME) ON
THE APPLICABLE INTEREST RATE DETERMINATION DATE AND, IN THE EVENT SUCH RATE IS
NOT AVAILABLE, (B) THE ARITHMETIC AVERAGE (ROUNDED UP TO THE NEAREST 1/100TH OF
1%) OF THE OFFERED QUOTATION IN THE LONDON INTERBANK MARKET BY THE REFERENCE
LENDERS FOR STERLING DEPOSITS OF AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS WITH A
TERM COMPARABLE TO THE INTEREST PERIOD FOR WHICH A EUROCURRENCY RATE IS
DETERMINED, AS OF 11:00 A.M. (LONDON TIME) ON THE APPLICABLE INTEREST RATE
DETERMINATION DATE.

In the case of Swing Line Loans maintained at the Quoted Rate and Eurocurrency
Loans, the cost of the Lenders of complying with any Eurocurrency Reserve
Requirements will be added to the interest rate computed in the manner set forth
in Schedule 1.1(b).

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by (a)
the Board, (b) any Governmental Authority of the jurisdiction of the relevant
currency or (c) any Governmental Authority of any jurisdiction in which advances
in such currency are made to which banks in any  jurisdiction are subject for
any category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined, including Mandatory Costs.

16


--------------------------------------------------------------------------------


“Event of Default” has the meaning assigned to that term in Section 10.1.

“Excess Cash Flow” means, an amount not less than zero calculated as of the
close of business on March 31 of each year (commencing March 31, 2008), equal to
(i) the sum of (a) the average daily aggregate Total Available Revolving
Commitment during the period of February 1 through and including March 31 of
such year plus (b) the amount, if any, by which the average available capacity
under Receivables Documents in existence during such period and subject to any
limitations on availability contained therein during the period of February 1
through and including March 31 of such year exceeds the actual average
Receivables Facility Attributed Indebtedness outstanding during the same period
plus (c) the average daily balance of Cash, Cash Equivalents and the Dollar
Equivalent as of March 31 of Foreign Cash Equivalents, held during the period
February 1 through and including March 31 of such year, less (ii) the sum of (w)
the aggregate amount of Net Sale Proceeds from Asset Dispositions during the
preceding twelve months, to the extent not reinvested prior to March 31 of such
year, plus (x) the aggregate amount of proceeds from the issuance of
Indebtedness issued to refinance other Indebtedness and being held pending the
payment of such other Indebtedness plus (y) the aggregate amount during the
preceding twelve months of cash proceeds from Recovery Events received by the
Borrower or any of its Subsidiaries during the preceding twelve months, to the
extent not reinvested prior to March 31 of such year, plus (z) $850,000,000.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. §78a et seq. and as hereafter amended.

“Exchange Rate” shall mean, on any day, (i) with respect to any Alternative
Currency, the Spot Rate at which Dollars are offered on such day by the
Administrative Agent in London or New York (as selected by the Administrative
Agent) for such Alternative Currency at approximately 11:00 A.M. (London time or
New York time, as applicable), and (ii) with respect to Dollars in relation to
any specified Alternative Currency, the Spot Rate at which such specified
Alternative Currency is offered on such day by the Administrative Agent in
London or New York for Dollars at approximately 11:00 A.M. (London time or New
York time, as applicable).  The Administrative Agent shall provided the Borrower
with the then current Exchange Rate from time to time upon the Borrower’s
request therefor.

“Exchange Rate Determination Date” means (i) for purposes of the determination
of the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing of Revolving Loans or Swing Line Loans in an Alternative Currency, (A)
the date which is two Business Days prior to such Borrowing in the case of a
Borrowing denominated in Euros or (B) the date of such Borrowing in the case of
a Borrowing denominated in Sterling, (ii) for purposes of the determination of
the Exchange Rate of any Stated Amount in relation to any issuance of any Letter
of Credit, on the date of such issuance and (iii) for the purpose of determining
the Exchange Rate to make determinations pursuant to Section 4.4(a), the last
Business Day of each calendar month.

“Facility” means any of the credit facilities established under this Agreement,
i.e., any of the Term Facilities or the Revolving Facility.

17


--------------------------------------------------------------------------------


“Facing Agent” means each of DB (in each case, including DB acting through any
branch or Affiliate) and any other Lender agreed to by such Lender, the Borrower
and the Administrative Agent.

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

“Fee Letter” means the letter agreement with respect to fees related to this
Agreement between the Borrower, DB and Deutsche Bank Securities Inc. dated on or
before the Effective Date.

“Fiscal Quarter” has the meaning assigned to that term in Section 7.12.

“Fiscal Year” has the meaning assigned to that term in Section 7.12.

“Foreign Cash Equivalents” means (i) debt securities with a maturity of 365 days
or less issued by any member nation of the European Union, Switzerland or any
other country whose debt securities are rated by S&P and Moody’s A-1 or P-1, or
the equivalent thereof (if a short-term debt rating is provided by either) or at
least AA or Aa2, or the equivalent thereof (if a long-term unsecured debt rating
is provided by either)(each such jurisdiction, an “approved jurisdiction”), or
any agency or instrumentality of an approved jurisdiction, provided that the
full faith and credit of the approved jurisdiction is pledged in support of such
debt securities or such debt securities constitute a general obligation of the
approved jurisdiction and (ii) debt securities in an aggregate principal amount
not to exceed the Dollar Equivalent of $40,000,000 with a maturity of 365 days
or less issued by any nation in which the Borrower or its Subsidiaries has cash
which is the subject of restrictions on export, any agency or instrumentality of
such nation or any bank or other organization organized in such nation.

“Foreign Factoring Transactions” means transactions (other than pursuant to (a)
any Permitted Accounts Receivable Securitization or (b) a transaction described
in Section 8.3(e)) for the sale or discounting of (i) the Accounts Receivable of
a Foreign Subsidiary and/or (ii) letters of credit the beneficiary of which is a
Foreign Subsidiary.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

18


--------------------------------------------------------------------------------


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia and that is not a Subsidiary Guarantor.

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of government.

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capitalized Lease, Operating Financing Lease (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:  (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation, or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or (iv)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser of
(x) the stated or determinable amount at such time of the primary obligation in
respect of which such Guarantee Obligation is made or (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum liability (assuming full performance) in respect thereof reasonably
anticipated at such time.

“Guaranteed Obligations” means (i) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the principal and
interest (whether such interest is allowed as a claim in a bankruptcy proceeding
with respect to the Borrower or otherwise) on each Note issued by the Borrower
to each Lender, and Loans made under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit, together with
all other obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrower to such Lender now existing or hereafter incurred under, arising out of
or in connection with this Agreement or any other Loan Documents and the due
performance and compliance with all terms, conditions and agreements contained
in the Loan Documents by the Borrower and (ii) the full and prompt payment when
due (whether by acceleration or otherwise) of all obligations

19


--------------------------------------------------------------------------------


(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) of the Borrower (or, if permitted by
Section 8.2, its Subsidiaries) owing under any Interest Rate Agreement or Other
Hedging Agreement or any Overdraft Facility entered into by the Borrower or any
of its Subsidiaries with any Lender or any Affiliate thereof (even if such
Lender subsequently ceases to be a Lender under this Agreement for any reason)
so long as such Lender or Affiliate participates in such Interest Rate Agreement
or Other Hedging Agreement or Overdraft Facility, as the case may be, and their
subsequent assigns, if any, whether or not in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein.

“Guaranty” means, collectively, (i) the Subsidiary Guaranty and (ii) each
guaranty delivered by a Foreign Subsidiary pursuant to Section 7.11(h), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Headquarters Subsidiary Guaranty Agreement” has the meaning assigned to that
term in Section 5.1(d)(ii) of this Agreement.

“Huntsman Affiliate” means Huntsman Corporation or any of its Affiliates (other
than the Borrower and its Subsidiaries).

“Huntsman Corporation” means Huntsman Corporation, a Delaware corporation.

“Huntsman Finco” means Huntsman International Financial LLC, a direct
Wholly-Owned Subsidiary of the Borrower that is a limited liability company
formed under the laws of Delaware.

“Huntsman Group” has the meaning assigned to that term in the definition of
“Change in Control” in this Section 1.1.

“Huntsman Parent Company” means Huntsman Corporation or any entity of which the
Borrower is a direct or indirect Wholly-Owned Subsidiary.

“Immaterial Subsidiary” means any Subsidiary of the Borrower, the Consolidated
Net Tangible Assets of which are less than 1% of the Borrower’s Consolidated Net
Tangible Assets (as of the end of the most recently completed Fiscal Quarter of
the Borrower for which financial statements are available) and which did not
account for more than 1% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

“Indebtedness” means, as applied to any Person (without duplication):

(i)           all obligations of such Person for borrowed money;

(ii)          the deferred and unpaid balance of the purchase price of assets or
services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (x) due more than six
months from the date of incurrence of the obligation in respect thereof (or in
the case of long-term supply

20


--------------------------------------------------------------------------------


agreements, from the date of delivery of such assets or services) or (y)
evidenced by a note or a similar written instrument;

(iii)         all Capitalized Lease Obligations;

(iv)        all indebtedness secured by any Lien (other than Customary Permitted
Liens) on any property owned by such Person, whether or not such indebtedness
has been assumed by such Person or is nonrecourse to such Person;

(v)         notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than such
notes or drafts for the deferred purchase price of assets or services which does
not constitute Indebtedness pursuant to clause (ii) above);

(vi)        indebtedness or obligations of such Person, in each case, evidenced
by bonds, notes or similar written instruments;

(vii)       the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements  under workers
compensation or similar laws;

(viii)      all obligations of such Person under Interest Rate Agreements or
Other Hedging Agreements;

(ix)         Guarantee Obligations of such Person;

(x)          the aggregate outstanding amount of Receivables Facility Attributed
Indebtedness or the gross proceeds from any similar transaction, regardless of
whether such transaction is effected without recourse to such Person or in a
manner that would not otherwise be reflected as a liability on a balance sheet
of such Person in accordance with GAAP; and

(xi)         the Attributable Debt of any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP;

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include deferred taxes or indebtedness of Borrower and/or its Subsidiaries
incurred to finance insurance premiums, if (a) such indebtedness is unsecured
(except as permitted by Section 8.1(k)), and (b) is in a principal amount not in
excess of the casualty and other insurance premiums to be paid by Borrower
and/or its Subsidiaries for a three year period beginning on the date of any
incurrence of such indebtedness.

“Indemnified Party” has the meaning assigned to that term in Section 12.4(a).

21


--------------------------------------------------------------------------------


“Initial Borrowing” means the first Borrowing by the Borrower under this
Agreement.

“Initial Loan” means the first Loan made by the Lenders under this Agreement.

“Intellectual Property” has the meaning assigned to that term in Section 6.19.

“Intercompany Loan” has the meaning assigned to that term in Section 8.7(g);

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated the
date hereof, by and among the Collateral Agent, Administrative Agent, DB as
beneficiary of the Mortgages, HSBC Bank USA, National Association (as successor
to HSBC Bank USA), as trustee for the Senior Secured Notes and the Borrower, in
the form of Exhibit B to the Collateral Security Agreement, as amended, modified
or supplemented in accordance with the terms thereof.

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA to Consolidated Cash Interest Expense for such period.

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the Revolver Termination Date, and (B)
the Term B Loan Maturity Date, shall be deemed to be an “Interest Payment Date”
with respect to any interest which is then accrued hereunder for such Loan.

“Interest Period” has the meaning assigned to that term in Section 3.4.

“Interest Rate Agreement” means any interest rate swap agreement, cross-currency
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate futures contract, interest rate option contract or
other similar agreement or arrangement to which the Borrower or any Subsidiary
is a party.

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the London interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of New York from time to time and all
goods,

22


--------------------------------------------------------------------------------


merchandise and other personal property wherever located, now owned or hereafter
acquired by the Borrower or any of its Subsidiaries of every kind or description
which are held for sale or lease or which are furnished or to be furnished under
a contract of service or are raw materials, work-in-process or materials used or
consumed or to be used or consumed in the Borrower’s or any of its Subsidiaries’
businesses.

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance by that person to any
other Person (other than prepaid expenses or Accounts Receivable created or
acquired in the ordinary course of business), including all Indebtedness of such
Person arising from a sale of property by such first Person other than in the
ordinary course of its business or (iii) any purchase by that Person of all or a
significant part of the assets of a business conducted by another Person.  The
amount of any Investment by any Person on any date of determination shall be the
sum of the acquisition price of the gross assets acquired by such Person
(including the amount of any liability assumed in connection with the
acquisition by such Person to the extent such liability would be reflected as a
liability on a balance sheet prepared in accordance with GAAP) plus all
additional capital contributions or purchase price and earnout adjustments
(positive or negative) paid (or credited) in respect thereof, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than the Borrower or another Subsidiary of the Borrower) in connection with the
sale of such Investment.  Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

“IRIC” means International Risk Insurance Company, a Utah corporation.

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

“Issuer” means the issuer under, and as defined in, the relevant Receivables
Documents.

“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

“LC Commission” has the meaning assigned to that term in Section 2.9(e)(ii).

“LC Obligations” means, at any time, an amount equal to the sum of (i) the
Assigned Dollar Value of the aggregate Stated Amount of the then outstanding
Letters of Credit and (ii) the Assigned Dollar Value of the aggregate amount of
drawings under Letters of Credit which have not then been reimbursed pursuant to
Section 2.9(c).  The LC Obligation of any

23


--------------------------------------------------------------------------------


Revolving Lender at any time shall mean the Dollar Equivalent of its Pro Rata
Share of the Assigned Dollar Value of the aggregate LC Obligations outstanding
at such time.

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” in connection with the issuance of Additional Term Loans pursuant to
Section 2.1(a)(ii).

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender (x) to make available its portion of any Borrowing when the conditions
precedent thereto, in the determination of the Administrative Agent, have been
met, or (y) to fund its portion of any unreimbursed payment under Section 2.9(d)
or (ii) a Lender having notified in writing the Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 2.1 or Section 2.9(d), as a result of any takeover of such Lender
by any regulatory authority or agency.

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’ name on the administrative questionnaire delivered to the
Administrative Agent on or prior to the Effective Date, or on the signature page
to any Assignment and Assumption Agreement, with respect to each Type of Loan or
such other office as such Lender may designate in writing from time to time to
Borrower and Administrative Agent with respect thereto.

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.9(b).

“Letter of Credit Payment” means, as applicable (i) all payments made by a
Facing Agent pursuant to either a draft or demand for payment under a Letter of
Credit or (ii) all payments by Revolving Lenders to a Facing Agent in respect
thereof (whether or not in accordance with their Pro Rata Share).

“Letters of Credit” means, collectively, all Commercial Letters of Credit,
Standby Letters of Credit and Bank Guarantees, in each case as issued pursuant
to this Agreement, and “Letter of Credit” means any one of such Letters of
Credit.

“Leverage Ratio” means, for any Test Period, the ratio of Consolidated Debt as
of the last day of such Test Period to Consolidated EBITDA for such Test Period.

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgages, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any agreement to give any of the foregoing, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

“Loan” means any Term B Dollar Loan, Swing Line Loan or Revolving Loan, and
“Loans” means all such Loans, collectively.

24


--------------------------------------------------------------------------------


“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, each Security Document, each Guaranty and all other agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

“LPC” mean Louisiana Pigment Company, and its successors and assigns.

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Mandatory Cost” means the cost imputed to the Lender(s) of compliance with the
mandatory liquid assets requirements of the Bank of England and/or the banking
supervision or other costs of the Financial Services Authority or European
Central Bank or any successor body exercising their functions in this respect as
determined in accordance with Schedule 1.1(b).

“Master Trust Participating Subsidiaries” means each Subsidiary of the Borrower
from time to time party to the Master Trust Receivables Securitization.

“Master Trust Pooling Agreement” means that certain Pooling Agreement among the
Master Trust Receivables Subsidiary, Huntsman (Europe) B.V.B.A. and J.P. Morgan
Bank (Ireland) plc, as amended.

“Master Trust Receivables Facility Assets” means all “Receivables” and other
“Receivable Assets” (as defined in the Master Trust Pooling Agreement) of the
Master Trust Participating Subsidiaries.

“Master Trust Receivables Securitization” means that certain receivables
financing program providing for the sale, contribution or other transfer of
Master Trust Receivables Facility Assets pursuant to the Master Trust
Receivables Securitization Documents by the Borrower and the Master Trust
Participating Subsidiaries to the Master Trust Receivables Subsidiary (directly
or through the Borrower or another Master Trust Participating Subsidiary) in a
transaction constituting a sale for GAAP purposes and in which, the Master Trust
Receivables Subsidiary shall finance the purchase of such Master Trust
Receivables Facility Assets by the sale, transfer, conveyance, lien, grant of a
participation or other interest or pledge of such Master Trust Receivables
Facility Assets directly or indirectly to one or more limited purpose financing
companies, special purpose entities and/or financial institutions, in each case,
on a limited recourse basis as to the Borrower and the Master Trust
Participating Subsidiaries.

“Master Trust Receivables Securitization Documents” means all documents and
deliveries in connection with the Master Trust Receivables Securitization, as
such documents may be amended or modified from time to time to the extent
permitted under this Agreement.

“Master Trust Receivables Subsidiary” means Huntsman Receivables Finance LLC, a
limited liability company organized under the laws of the State of Delaware.

25


--------------------------------------------------------------------------------


“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), assets, liabilities or operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any of its Subsidiaries to perform its respective obligations under any Loan
Document to which it is a party, or (iii) the validity or enforceability of this
Agreement or any of the Security Documents or the material rights or remedies of
the Administrative Agent, Collateral Agent or and the Lenders hereunder or
thereunder.

“Material Agreement” means (i) any Contractual Obligation of the Borrower or any
of its Subsidiaries, the breach of which or the failure to maintain would be
reasonably likely to result in a Material Adverse Effect, (ii) the Public Note
Documents and (iii) any material Contractual Obligation entered into in
connection with an Acquisition.

“Material Subsidiary” means any Subsidiary of the Borrower, the Consolidated Net
Tangible Assets of which were more than 2% of the Borrower’s Consolidated Net
Tangible Assets as of the end of the most recently completed Fiscal Year of the
Borrower for which audited financial statements are available; provided that, in
the event the aggregate of the Consolidated Total Assets of all Subsidiaries
that do not constitute Material Subsidiaries exceeds 5% of the Borrower’s
Consolidated Total Assets as of such date, the Borrower (or the Administrative
Agent, in the event the Borrower has failed to do so within 10 days of request
therefor by the Administrative Agent) shall, to the extent necessary, designate
sufficient Subsidiaries to be deemed to be “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall thereafter constitute
Material Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of the Borrower included in such audited financial statements.

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments and Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

“Minimum Borrowing Amount” means, with respect to (i) Base Rate Loans,
$3,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000, in the case of
a Borrowing in Dollars, £2,000,000, in the case of a Borrowing in Sterling, and
€5,000,000, in the case of a Borrowing in Euros and (iii) with respect to Swing
Line Loans, $500,000 or the Dollar Equivalent thereof in an Alternative Currency
(or such other amount as the Swing Line Lender may agree.)

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Mortgage” has the meaning assigned to that term in Section 5.1(e)(i) and shall
also include any mortgage or similar documents executed pursuant to Section
7.11.

“Mortgage Policies” has the meaning assigned to that term in Section 5.1(e)(ii)

26


--------------------------------------------------------------------------------


“Mortgaged Property” means the owned or leased real property subject to a
Mortgage as indicated on Schedule 6.21(c) and shall also include any owned or
leased real property subject to a Mortgage pursuant to Section 7.11.

“Most Recent Leverage Ratio” means, at any date, the Leverage Ratio for the Test
Period ending as of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 7.1; provided,
however, that if the Borrower fails to deliver such financial statements as
required by Section 7.1 and further fails to remedy such default within five
days of notice thereof from the Administrative Agent, then, without prejudice to
any other rights of any Lender hereunder, the Most Recent Leverage Ratio shall
be deemed to be the highest level as of the date such financial statements were
required to be delivered under Section 7.1.  The Most Recent Leverage Ratio for
the period from the Closing Date to the first date on which financial statements
are required to be delivered to the Lenders pursuant to Section 7.1 shall be
deemed to be 3.0 to 1.0.

“Most Recent Senior Secured Leverage Ratio” means, at any date, the Senior
Secured Leverage Ratio for the Test Period ending as of the most recently ended
Fiscal Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 7.1; provided, however, that if the Borrower fails to
deliver such financial statements as required by Section 7.1 and further fails
to remedy such default within five days of notice thereof from the
Administrative Agent, then, without prejudice to any other rights of any Lender
hereunder, the Most Recent Senior Secured Leverage Ratio shall be deemed to be
the highest level as of the date such financial statements were required to be
delivered under Section 7.1.  The Most Recent Senior Secured Leverage Ratio
shall be deemed to be greater than 2.25 to 1.0 for the period from the Effective
Date to the earlier of (A) the date of delivery of the financial statements
required by Section 7.1 and a Compliance Certificate with respect to the Fiscal
Quarter of the Borrower ended September 30, 2007 or (B) the date three (3)
Business Days following delivery by the Borrower of a certificate of a
Responsible Financial Officer stating that (i) the US Commodity Business Sale
has been consummated, (ii) no Event of Default or Unmatured Event of Default has
occurred and (iii) certifying as to the Senior Secured Leverage Ratio calculated
on a Pro Forma Basis after giving effect to the US Commodity Business Sale and
the repayment of any Indebtedness with the Net Sale Proceeds therefrom that has
occurred by the date of such certificate.

“MP Group” has the meaning assigned to that term in the definition of “Change in
Control” in this Section 1.1.

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have, within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or
ERISA Affiliates of such Subsidiary.

“Net Equity Proceeds” means the cash proceeds received from (i) any capital
contribution from any member of the Borrower or (ii) the issuance of Capital
Stock of the Borrower (other than to a Subsidiary or an employee stock ownership
plan), net of the actual liabilities for reasonably anticipated cash taxes in
connection with such incurrence, if any, any underwriting, brokerage and other
customary selling commissions incurred in connection with

27


--------------------------------------------------------------------------------


such incurrence, and reasonable legal, advisory and other fees and expenses,
incurred in connection with such incurrence.

“Net Offering Proceeds” means the cash proceeds received from the incurrence of
any Indebtedness net of the actual liabilities for reasonably anticipated cash
taxes in connection with such issuance, if any, any underwriting, brokerage and
other customary selling commissions incurred in connection with such issuance,
and reasonable legal, advisory and other fees and expenses, incurred in
connection with such issuance.

“Net Sale Proceeds” means, with respect to any Asset Disposition, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Asset Disposition (including, without
limitation, cash received by way of deferred payment pursuant to a note
receivable, conversion of non-cash consideration, cash payments in respect of
purchase price adjustments or otherwise, but only as and when such cash is
received) minus the direct costs and expenses incurred in connection therewith
(including in the case of any Asset Disposition, the payment of the outstanding
principal amount of, premium, if any, and interest on any Indebtedness (other
than hereunder) required to be repaid as a result of such Asset Disposition) and
minus any provision for taxes in respect thereof made in accordance with GAAP. 
Any proceeds received in a currency other than Dollars shall, for purposes of
the calculation of the amount of Net Sale Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt thereof by the Borrower or
any Subsidiary of the Borrower.

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

“Note” means any of the Swing Line Note, the Revolving Notes or the Term Notes
and “Notes” means all of such Notes collectively.

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

“Notice of Issuance” has the meaning assigned to that term in Section 2.9(b).

“Notice Office” means the office of the Administrative Agent located at 90
Hudson Street, 5th Floor, Jersey City, New Jersey 07302, or such other office as
the Administrative Agent may designate to the Borrower and the Lenders from time
to time.

“Obligations” means all liabilities and obligations of the Borrower and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

“Operating Financing Lease” means a lease of the type described in clause (xi)
of the definition of “Indebtedness”.

28


--------------------------------------------------------------------------------


“Organizational Documents” means, with respect to any Person, such Person’s
memorandum, articles or certificate of incorporation, certificates of formation,
bylaws, partnership agreement, limited liability company agreement, joint
venture agreement or other similar governing documents and any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such Person’s Capital Stock.

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement other than an Interest Rate Agreement to which
the Borrower or any Subsidiary is a party.

“Overdraft Facility” has the meaning assigned to that term in Section
8.2(b)(xii).

“Overdraft Reserve” shall mean an amount, if any, equal to the amount by which
Indebtedness incurred by the Borrower or any of its Subsidiaries pursuant to
Section 8.2(b)(xii) exceeds $60,000,000 (or the Dollar Equivalent thereof).

“Parent Company” means each Person which owns, directly or indirectly, at least
a majority of the Voting Securities of the Borrower.

“Participants” has the meaning assigned to that term in Section 12.8(b).

“Participating Subsidiary” means any Subsidiary of the Borrower or other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

“Patriot Act” has the meaning assigned to that term in Section 6.22.

“Payment Office” means (i) with respect to the Administrative Agent or Swing
Line Lender, for payments with respect to Dollar-denominated Loans, 90 Hudson
Street, 5th Floor, Jersey City, New Jersey 07302 Attn: Commercial Loan Division,
or such other address as the Administrative Agent or Swing Line Lender, as the
case may be, may from time to time specify in accordance with Section 12.3 or
(ii) with respect to the Administrative Agent or Swing Line Lender, for payments
in an Alternative Currency or with respect to a Letter of Credit denominated in
an Alternative Currency, such account at such bank or office in London (or such
other location) as the Administrative Agent or Swing Line Lender, as the case
may be, shall designate by notice to the Person required to make the relevant
payment.

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

“Perfection Certificates” has the meaning assigned to that term in Section
5.1(f).

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by the Borrower and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales (and treated as sales for GAAP purposes), which
Receivables Subsidiary shall finance the purchase of such Receivables Facility
Assets by the

29


--------------------------------------------------------------------------------


direct (or, to the extent approved by the Administrative Agent as evidenced by
its written approval thereof, indirect) sale, transfer, conveyance, lien, grant
of participation or other interest or pledge of such Receivables Facility Assets
or interests therein to one or more limited purpose financing companies, special
purpose entities, trusts and/or financial institutions, in each case, on a
limited recourse basis as to the Borrower and the Participating Subsidiaries
(except to the extent a limitation on recourse is not customary for similar
transactions or is prohibited in the relevant jurisdiction); provided that any
such transaction shall be consummated pursuant to documentation necessary or
customary for such transactions in the relevant jurisdiction (or otherwise
satisfactory to the Administrative Agent as evidenced by its written approval
thereof) and shall provide for purchase price percentages reasonably
satisfactory to the Administrative Agent.  The Master Trust Receivables
Securitization shall be considered a Permitted Accounts Receivables
Securitization hereunder.

“Permitted Entrustment Loan Arrangement” means a coordinated credit-linked
deposit and loan facility arranged in compliance with the laws of the People’s
Republic of China pursuant to which a Foreign Subsidiary of the Borrower
organized under the laws of the People’s Republic of China makes loans or
advances to another Foreign Subsidiary of the Borrower through the use of an
intermediary financial institution in the People’s Republic of China.

“Permitted Non-Cash Impairment and Restructuring Charges” means, with respect to
any Person, for any period, (i) the aggregate depreciation, amortization and
other non-cash charges of such Person and its Subsidiaries reducing Consolidated
Net Income of such Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period) and (ii) cash
charges taken after the Effective Date in an aggregate amount not to exceed
$100,000,000.

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular real property at any time, such easements, encroachments,
covenants, restrictions, rights of way, minor defects, irregularities or
encumbrances on title which do not, in the reasonable opinion of the
Administrative Agent, materially impair such real property for the purpose for
which it is held by the mortgagor or owner, as the case may be, thereof, or the
Lien held by the Administrative Agent, (iii) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (iv) general real estate
taxes and assessments not yet delinquent, and (v) such other items as the
Administrative Agent may consent to.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any Indebtedness refinancing, extending, renewing or refunding such
Indebtedness; provided, however, that any such refinancing Indebtedness shall
(i) be issued by the same obligor as the Indebtedness being so refinanced (or by
Huntsman Corporation or a Parent Company) and be on

30


--------------------------------------------------------------------------------


terms, taken as a whole, not more restrictive than the terms of the documents
governing the Indebtedness being so refinanced; (ii) if the Indebtedness being
so refinanced is subordinated to the Obligations, be subordinated to the
Obligations on substantially the same terms (or on terms at least as favorable
to the Lenders) as Indebtedness being so refinanced; (iii) be in a principal
amount (as determined as of the date of the incurrence of such refinancing
Indebtedness in accordance with GAAP) not exceeding the principal amount of the
Indebtedness being refinanced on such date plus any call premiums, prepayment
fees, costs and expenses paid in connection with such refinancing; (iv) not have
a Weighted Average Life to Maturity less than the Indebtedness being refinanced;
(v) if the Indebtedness being refinanced is Public Notes, be unsecured
Indebtedness maturing no earlier than the then latest Term Maturity Date; and
(vi) be upon terms and subject to documentation which is in form and substance
reasonably satisfactory in all material respects to the Administrative Agent.

“Permitted Technology Licenses” has the meaning assigned to that term in Section
8.3(f) of this Agreement.

“Permitted Unconsolidated Ventures” means an Investment in a Person not
constituting a Subsidiary of the Borrower which Person is not engaged in any
business other than that permitted under Section 8.9 for the Borrower and its
Subsidiaries.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by the Borrower or any of its ERISA
Affiliates or any Subsidiary of the Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in Section
3(16)(B) of ERISA.

“Pledge Agreement” has the meaning assigned to that term in Section 5.1(c) of
this Agreement.

“Pledged Receivables Subsidiary Notes” means the subordinated notes of the
Receivables Subsidiary, if any, issued to the Borrower or any Participating
Subsidiary in connection with a Permitted Accounts Receivable Securitization,
which subordinated notes are pledged pursuant to the Receivables Subsidiary
Pledge Agreement.

“Pledged Receivables Subsidiary Stock” means all the issued and outstanding
shares of capital stock of the Receivables Subsidiary, which shares are pledged
pursuant to the Receivables Subsidiary Pledge Agreement.

31


--------------------------------------------------------------------------------


“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Collateral Security Agreement or any other pledged securities under any Security
Document.

“Port Arthur Fire Add Back” means, for any period that includes any Fiscal
Quarter ending after December 31, 2006 and on or before December 31, 2007, the
sum of (i) an amount not to exceed $50,000,000 per Fiscal Quarter (provided,
that any excess above $50,000,000 may be carried forward to the next Fiscal
Quarter) ending after December 31, 2006 and on or before December 31, 2007
included in such period (and $0 for each Fiscal Quarter that ends thereafter
included in such period), equal to the net business interruption losses
(calculated in accordance with GAAP) for the applicable period, including the
retained portion of any business interruption claims that relate to the fire
damage at the Port Arthur, Texas olefins manufacturing plant (the “Port Arthur
Plant Fire”) and that are, or are expected to be, the subject of insurance
claims by the Borrower or its Subsidiaries but only to the extent such claims
have not been denied and have been, or in the reasonable judgment of the
Borrower, are likely to be, paid by the Borrower’s or its Subsidiaries’
insurance carriers or represent the retained portion of any business
interruption claims pertaining to the deductible plus (ii) to the extent (A)
deducted in determining Consolidated Net Income for such period and (B) such
charges are, or are expected to be, the subject of insurance claims by the
Borrower or its Subsidiaries but only to the extent such claims have not been
denied and have been, or in the reasonable judgment of the Borrower, are likely
to be, paid by the Borrower’s or its Subsidiaries’ insurance carriers or
represent the retained portion of any physical property insurance claims
pertaining to the deductible, any charges payable in cash for the maintenance or
repair of property damaged in the Port Arthur Plant Fire to the extent of such
damage.  The Port Arthur Fire Add Back shall be set forth on the Compliance
Certificate delivered pursuant to Section 7.2(b) for each Fiscal Quarter ending
after December 31 2006 and on or before September 30, 2008, and the Borrower
shall, upon the request of the Administrative Agent, deliver such detailed
computations as are necessary to support such amount.

“Port Arthur Fire Insurance Income” means, for any period, the amount of income
of the Borrower or any of its Subsidiaries for such period (as determined in
accordance with GAAP) related to insurance proceeds received or expected to be
received as a result of the Port Arthur Plant Fire, including, without
limitation, any related (i) payments in respect of claims on policies related to
business interruption insurance during such period, (ii) physical property
insurance proceeds received by the Borrower or any of its Subsidiaries during
such period and (iii) accruals for expected insurance income recoveries during
such period.

“Pro Forma Basis” means, (a) with respect to the preparation of a pro forma
financial statement for any purpose relating to an Acquisition or for
calculation of Consolidated EBITDA for any period, a pro forma financial
statement or calculation prepared on the basis that (i) any Indebtedness
incurred or assumed in connection with such Acquisition was incurred or assumed
on the first day of the applicable period, (ii) if such Indebtedness bears a
floating interest rate, such interest shall be paid over such pro forma period
at the rate in effect on the date of such Acquisition, and (iii) all income and
expense associated with the assets or entity acquired in connection with such
Acquisition for the most recently ended four fiscal quarter period for which
such income and expense amounts are available shall be treated as being earned
or incurred by Borrower over the applicable period on a pro forma basis without
giving effect to any cost savings other than, to the extent desired to be
included by the Borrower, Pro Forma Cost

32


--------------------------------------------------------------------------------


Savings, (b) with respect to the preparation of a pro forma financial statement
for any purpose relating to an Asset Disposition or for calculation of
Consolidated EBITDA, a pro forma financial statement or calculation prepared on
the basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable period, and (ii) all income and expense (other than such expenses as
the Borrower, in good faith, estimates will not be reduced or eliminated as a
consequence of such Asset Disposition) associated with the assets or entity
disposed of in connection with such Asset Disposition shall be deemed to have
been eliminated as of the first day of the applicable period and (c) with
respect to the preparation of a pro forma financial statement for any purpose
relating to an incurrence of Indebtedness or the making of any payment, or both,
a pro forma financial statement or calculation prepared on the basis that (i)
such Indebtedness incurred was incurred or such payment was made on the first
day of the applicable period and (ii) if such Indebtedness bears a floating rate
of interest, such interest was paid over such pro forma period at the rate in
effect on the date of incurrence of such Indebtedness.

“Pro Forma Cost Savings” means, with respect to the determination of
Consolidated Net Income on a Pro Forma Basis, such cost savings as would be
permitted pursuant to Rule 11.02 of Regulation S-X (assuming Regulation S-X
applied to the acquisition in question), if prior to the consummation of any
Acquisition permitted by Section 8.7(m), the Borrower’s certified public
accountants shall have issued a comfort letter (in a manner consistent with
example d of SAS 72) or shall have performed procedures agreed upon by the
Borrower and Administrative Agent, in each case related to the determination of
such Consolidated Net Income on a Pro Forma Basis in accordance with the
applicable accounting requirements of Rule 11.02 of Regulation S-X.

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Commitment with respect
to such Facility or Facilities and the denominator of which shall be the
aggregate Commitments outstanding for all Lenders or, if no Commitments are then
outstanding, with respect to such Facility or Facilities such Lender’s aggregate
Loans with respect to such Facility or Facilities to the total Loans outstanding
hereunder with respect to such Facility or Facilities, and when used with
reference to any Lender’s percent interest, such fraction, expressed as a
percentage.

“Projections” has the meaning assigned to that term in Section 6.5(e).

“Public Note Documents” means the Senior Secured (2010) Note Documents, the
Senior Note (2012) Documents, the Senior Subordinated (2013) Note Documents, the
Senior Subordinated (2014) Note Documents, the Senior Subordinated (2015) Note
Documents and all documents evidencing, guaranteeing or otherwise governing any
Permitted Refinancing Indebtedness of any Public Notes.

“Public Notes” means the Senior Secured Notes (2010), the Senior Notes (2012),
the Senior Subordinated Notes (2013), the Senior Subordinated Notes (2014) and
the Senior Subordinated Notes (2015), in each case in the amounts outstanding on
the Effective Date, and any notes evidencing any Permitted Refinancing
Indebtedness of any of the foregoing.

33


--------------------------------------------------------------------------------


“Quarterly Payment Date” means each March 31, June 30, September 30 and December
31 of each year.

“Quoted Rate” means the rate of interest per annum with respect to a Swing Line
Loan denominated in an Alternative Currency as determined by the Swing Line
Lender at the time such Swing Line Loan is made to the Borrower.

“Receivables Documents” shall mean all documentation relating to any receivables
financing program providing for the sale of Receivables Facility Assets by the
Borrower and its Subsidiaries (whether or not to a Receivables Subsidiary) in
transactions purporting to be sales (and treated as sales for GAAP purposes) and
shall include the Master Trust Receivables Securitization Documents.

“Receivables Facility Assets” shall mean any Accounts Receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto, including without limitation (i) all collateral
given by the respective account debtor or on its behalf (but not by the Borrower
or any of its Subsidiaries) securing such Accounts Receivable, (ii) all
contracts and all guarantees (but not by the Borrower or any of its
Subsidiaries) or other obligations directly related to such Accounts Receivable,
(iii) other related assets, and (iv) proceeds of all of the foregoing.

“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate Dollar Equivalent net outstanding amount theretofore paid, directly or
indirectly, by a funding source in respect of the Receivables Facility Assets or
interests therein sold, conveyed, contributed or transferred or pledged pursuant
to the relevant Receivables Documents (including in connection with a Permitted
Accounts Receivable Securitization) (it being the intent of the parties that the
amount of Receivables Facility Attributed Indebtedness at any time outstanding
approximate as closely as possible the principal amount of Indebtedness which
would be outstanding at such time under the Receivables Documents if the same
were structured as a secured lending agreement rather than an agreement
providing for the sale, conveyance, contribution to capital, transfer or pledge
of such Receivables Facility Assets or interests therein).

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of the Borrower which may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Accounts Receivable in connection with and pursuant to one or more
Permitted Accounts Receivable Securitizations; provided, however, that if the
law of a jurisdiction in which the Borrower proposes to create a Receivables
Subsidiary does not provide for the creation of a bankruptcy remote entity that
is acceptable to the Borrower or requires the formation of one or more
additional entities (whether or not Subsidiaries of the Borrower), the
Administrative Agent may in its discretion permit the Borrower to form such
other type of entity in such jurisdiction to serve as a Receivables Subsidiary
as is necessary or customary for similar transactions in such jurisdiction.  The
Master Trust Receivables Subsidiary shall be considered a Receivables Subsidiary
hereunder.

34


--------------------------------------------------------------------------------


“Receivables Subsidiary Pledge Agreement” means the Pledge Agreement, Collateral
Security Agreement and/or such other pledge or security agreement in form
reasonably satisfactory to the Administrative Agent pursuant to which the
Borrower or a Participating Subsidiary pledges the Pledged Receivables
Subsidiary Stock and the Pledged Receivables Subsidiary Notes to the Collateral
Agent for the benefit of the Lenders to secure the “Secured Obligations”
described in the Pledge Agreement or the Collateral Security Agreement, as
applicable.

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries, (ii) by reason
of any condemnation, taking, seizing or similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries and (iii) under
any policy of insurance required to be maintained under Section 7.8 provided,
however, that in no event shall payments made under business interruption
insurance constitute a Recovery Event.

“Reference Lenders” means the principal office of Deutsche Bank AG and Citibank,
N.A. in the relevant jurisdiction or such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(c)(ii).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Contaminants through or in the air, soil, surface water or
groundwater.

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;  (ii)
prevent, minimize or otherwise address the Release or substantial threat of a
material Release of Contaminants so they do not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment; or
(iii) perform pre-response or post-response studies and investigations and
post-response monitoring and care or any other studies, reports or
investigations relating to Contaminants.

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

35


--------------------------------------------------------------------------------


“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30 day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

“Required Lenders” means Non-Defaulting Lenders the sum of whose outstanding
Term Loans and Revolving Commitments (or, after the Total Revolving Commitment
has been terminated, the Assigned Dollar Value of outstanding Revolving Loans
and the Assigned Dollar Value of LC Obligations) constitute greater than 50% of
the sum of (i) the total outstanding Dollar Equivalent amount of Term Loans of
Non-Defaulting Lenders and (ii) the Total Revolving Commitment less the
aggregate Revolving Commitments of Defaulting Lenders (or, after the Total
Revolving Commitment has been terminated, the total Assigned Dollar Value of
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate Pro Rata
Share of all Non-Defaulting Lenders of the total Assigned Dollar Value of
outstanding LC Obligations at such time).

“Required Note Offer Amount Proceeds” shall mean (i) with respect to any Asset
Disposition, the amount of any Net Sale Proceeds which would be required by the
terms of the Senior Secured Notes (2010) Indenture to be applied to offer to
purchase Senior Secured Notes (2010) and (ii) with respect to the proceeds of
any Recovery Event, the amount of any such proceeds which would be required by
the terms of the Senior Secured Notes (2010) Indenture to offer to purchase
Senior Secured Notes (2010); in each case (x) including amounts which are
required under the terms of the Senior Secured Notes (2010) Indenture to be
accumulated to make such an offer, (y) assuming no reinvestment of such proceeds
or expenditure of such proceeds to purchase replacement properties or assets and
(z) after giving effect to any prepayment of Loans to the maximum extent
permitted by the Senior Secured Notes (2010) Indenture without requiring an
offer to repurchase Senior Secured Notes (2010).

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Financial Officer” means, as to any Person, the chief financial
officer, principal accounting officer, a financial vice president, controller,
manager (in the case of a limited liability company) having responsibility for
financial matters, treasurer or assistant treasurer of such Person.

“Responsible Officer” means, as to any Person, any of the chairman or vice
chairman of the board of directors, the president, any executive vice president,
the vice president-controller, any vice president, manager (in the case of a
limited liability company) or any Responsible Financial Officer of such Person.

36


--------------------------------------------------------------------------------


“Restricted Payment” has the meaning assigned to that term in Section 8.4(a).

“Revolver Event of Default” means any Event of Default under Section 10.1(c) as
a result of the Borrower failing to be in compliance with Section 9.1.

“Revolver Termination Date” means August 16, 2010 or such earlier date as the
Revolving Commitments shall have been terminated or otherwise reduced to $0
pursuant to this Agreement; provided, that, if there shall occur a date (an
“earlier date”) on which in excess of $100,000,000 of Public Notes which have
not been repaid or refinanced with Permitted Refinancing Indebtedness in
accordance with the terms of this Agreement is scheduled to come due within
three months, “Revolver Termination Date” means such earlier date.

“Revolving Commitment” means, with respect to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans and participate in
Letters of Credit and Swing Line Loans, as such commitment may be adjusted from
time to time pursuant to this Agreement, which commitment as of the date hereof
is the amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
under the caption “Amount of Revolving Commitment” as the same may be adjusted
from time to time pursuant to the terms hereof and “Revolving Commitments” means
such commitments collectively, which commitments equal $650,000,000 in the
aggregate as of the date hereof.

“Revolving Facility” means the credit facility under this Agreement evidenced by
the Revolving Commitments and the Revolving Loans.

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

“Revolving Loan” and “Revolving Loans” have the meanings given in Section
2.1(b)(i).

“Revolving Note” has the meaning assigned to that term in Section 2.2(a).

“Rubicon” means Rubicon Inc., and its successors and assigns.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“Scheduled Term B Dollar Repayments” means, with respect to the principal
payments on the Term B Dollar Loans for each date set forth below, that
percentage of the aggregate outstanding principal amount of Term B Dollar Loans
on the Effective Date set forth opposite thereto:

37


--------------------------------------------------------------------------------


Scheduled Term B Dollar Repayments

Date

 

Principal Payment

 

 

 

March 31, 2008

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

March 31, 2009

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

March 31, 2010

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

March 31, 2011

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

March 31, 2012

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

March 31, 2013

 

1% of the aggregate principal amount as of the Effective Date

 

 

 

Term B Loan Maturity Date

 

100% of the aggregate principal amount of Term B Dollar Loans outstanding on the
Term B Loan Maturity Date.

 

“Scheduled Term Repayments” mean, for any Term Facility, the scheduled principal
payments set forth in the “Scheduled Term Repayments” definition applicable to
such Term Facility.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Secured Parties” has the meaning provided in the respective Security Documents
to the extent defined therein and shall include any Person who is granted a
security interest pursuant to any Loan Document.

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Security Documents” means, collectively the Collateral Security Agreement, the
Pledge Agreement, the Mortgages, the UK Security Documents and all other
agreements, assignments, security agreements, instruments and documents executed
in connection therewith, in each case as the same may at any time be amended,
supplemented, restated or otherwise modified and in effect.  For purposes of
this Agreement, “Security Documents” shall also include

38


--------------------------------------------------------------------------------


all guaranties, mortgagees, pledge agreements, collateral assignments,
subordination agreements and other collateral documents and any reaffirmation of
the foregoing in the nature thereof entered into by the Borrower or any
Subsidiary of the Borrower on and after the date of this Agreement in favor of
the Collateral Agent for the benefit of the Secured Parties in satisfaction of
the requirements of this Agreement.

“Senior Note (2012) Documents” means the Senior Notes (2012), the Senior Notes
(2012) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2012).

“Senior Notes (2012)” means those certain 11-1/2% senior notes due July 15, 2012
issued pursuant to the terms of the Senior Notes (2012) Indenture.

“Senior Notes (2012) Indenture” means that certain Indenture dated as of June
22, 2004 among Borrower (as successor to Huntsman LLC), the guarantors named
therein and HSBC Bank USA, National Association, as trustee (as the same may be
amended in compliance with this Agreement, including pursuant to the
Supplemental Indenture dated as of July 11, 2005) and any supplemental indenture
or additional indenture to be entered into with respect to the Senior Notes
(2012) to the extent permitted under Section 8.11.

“Senior Secured (2010) Note Documents” means the Senior Secured Notes (2010),
the Senior Secured Notes (2010) Indenture and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Senior Secured Notes
(2010).

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Debt that is either (x) secured by any Lien or (y) is
Indebtedness of the Borrower or any Subsidiary of the type referred to in clause
(x) of the definition of such term (other than any such Indebtedness of Foreign
Subsidiaries that are not secured by Liens) to (ii) Consolidated EBITDA for the
most recently ended four Fiscal Quarters for which financial statements have
been delivered pursuant to Section 7.1.

“Senior Secured Notes (2010)” means those certain 11-5/8% senior secured notes
due October 15, 2010 issued pursuant to the terms of the Senior Secured Notes
(2010) Indenture, and secured by the Collateral on a pari passu basis with the
Obligations.

“Senior Secured Notes (2010) Indenture” means that certain Indenture dated as of
September 30, 2003 among Borrower (as successor to Huntsman LLC), the guarantors
named therein and HSBC Bank USA, National Association (as successor to HSBC Bank
USA), as trustee (as the same may be amended in compliance with this Agreement,
including pursuant to the Supplemental Indenture dated as of July 13, 2005) and
any supplemental indenture or additional indenture to be entered into with
respect to the Senior Secured Notes (2010) to the extent permitted under Section
8.11.

“Senior Secured Notes (2010) Obligations” means the obligations incurred by
Borrower under the Senior Secured Notes (2010) Indenture, as evidenced by the
Senior Secured Notes (2010).

39


--------------------------------------------------------------------------------


“Senior Subordinated Note (2013) Documents” means the Senior Subordinated Notes
(2013), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2013).

“Senior Subordinated Notes (2013)” means those certain 6-7/8% senior
subordinated notes due November 2013 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

“Senior Subordinated Notes (2013/2014) Indenture” means that certain Indenture
dated as of November 13, 2006 among the Borrower, the guarantors named therein
and Wells Fargo, National Association, as trustee (as the same may be amended in
compliance with this Agreement, including pursuant to the Supplemental Indenture
dated February 2007) and any supplemental indenture or additional indenture to
be entered into with respect to the Senior Subordinated Notes (2013) or the
Senior Subordinated Notes (2014) to the extent permitted under Section 8.11.

“Senior Subordinated Note (2014) Documents” means the Senior Subordinated Notes
(2014), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2014).

“Senior Subordinated Notes (2014)” means those certain 7-7/8% senior
subordinated notes due November 2014 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

“Senior Subordinated Note (2015) Documents” means the Senior Subordinated Notes
(2015), the Senior Subordinated Notes (2015) Indenture and all other documents
evidencing, guaranteeing or otherwise governing the terms of the Senior
Subordinated Notes (2015).

“Senior Subordinated Notes (2015)” shall mean (i) those certain 7-3/8% senior
subordinated notes due January 1, 2015 denominated in Dollars issued by the
Borrower pursuant to the terms of the Senior Subordinated Notes (2015) Indenture
and (ii) those certain 7-1/2% senior subordinated notes due January 1, 2015
denominated in Euros issued by the Borrower pursuant to the terms of the Senior
Subordinated Notes (2015) Indenture.

“Senior Subordinated Notes (2015) Indenture” shall mean that certain Indenture
dated as of December 17, 2004 among Borrower, the guarantors named therein and
Wells Fargo Bank Minnesota, National Association, as trustee (as the same may be
amended in compliance with this Agreement) and any supplemental indenture or
additional indenture to be entered into with respect to the Senior Subordinated
Notes (2015) to the extent permitted under Section 8.11.

“Solvent” means, when used with respect to (i) any Person (other than subject to
clause (ii)), that (x) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, disputed or
undisputed), (y) it is able to pay its debts or obligations in the ordinary

40


--------------------------------------------------------------------------------


course as they mature and (z) it has capital sufficient to carry on its business
and all business in which it is about to engage and (ii) for any Person other
than a Domestic Subsidiary, such Person has the ability to pay its debts as and
when they fall due and could not be deemed to be insolvent for the purposes of
the law of such Person’s jurisdiction of formation.  For purposes of Section
6.5(b) “debt” means any liability on a claim, and “claim” means (A) any right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured (including all obligations, if any,
under any Plan or the equivalent for unfunded past service liability, and any
other unfunded medical and death benefits) or (B) any right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Spot Rate” means, for any currency at any date, the rate quoted by DB as the
spot rate for the purchase by DB of such currency with another currency through
its foreign exchange trading office or such other rate which the Administrative
Agent may select based on reasonable commercial practices.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“Standby Letters of Credit” means any of the irrevocable standby letters of
credit issued pursuant to this Agreement, in form acceptable to the Facing
Agent, together with any increases or decreases in the Stated Amount thereof and
any renewals, amendments and/or extensions thereof.

“Stated Amount” or “Stated Amounts” means, (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Assigned Dollar Value of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case, as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.  For purposes of calculating the Stated Amount of any
Letter of Credit at any time:

(A)          any increase in the Stated Amount of any Letter of Credit by reason
of any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date Facing Agent actually issues an amendment purporting to
increase the Stated Amount of such Letter of Credit, whether or not Facing Agent
receives the consent of the Letter of Credit beneficiary or beneficiaries to the
amendment, except that if the Borrower has required that the increase in Stated
Amount be given effect as of an earlier date and Facing Agent issues an
amendment to that effect, then such increase in Stated Amount shall be

41


--------------------------------------------------------------------------------


deemed effective under this Agreement as of such earlier date requested by the
Borrower; and

(B)           any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date Facing Agent actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Facing Agent receives the written consent
(including by authenticated telex, cable, SWIFT messages or facsimile
transmission (with, in the case of a facsimile transmission, a follow-up
original hard copy)) of the Letter of Credit beneficiary or beneficiaries to
such reduction, whether written consent must be dated on or after the date of
the amendment issued by Facing Agent purporting to effect such reduction.

“Sterling” means the lawful currency of the United Kingdom.

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the Capital Stock (or equivalent beneficial ownership or voting interest)
having ordinary voting power to elect a majority of the board of directors (if a
corporation) or to select the trustee or equivalent controlling interest, shall,
at the time such reference becomes operative, be directly or indirectly owned or
controlled by such Person or one or more of the other subsidiaries of such
Person or any combination thereof.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.  Unless otherwise expressly
provided, an Unrestricted Subsidiary shall not be considered a “Subsidiary” of
the Borrower for purposes of this Agreement.

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is or becomes
a party to the Subsidiary Guaranty or delivers a guaranty pursuant to Section
7.11.

“Subsidiary Guaranty” means the guaranty executed by the Subsidiary Guarantors,
in form and substance satisfactory to the Administrative Agent, and delivered as
of the Closing Date, as the same may be amended, supplemented or otherwise
modified from time to time.

“Swing Line Commitment” means, with respect to the Swing Line Lender at any
date, the obligation of the Swing Line Lender to make Swing Line Loans pursuant
to Section 2.1(c) in the amount referred to therein.

“Swing Line Lender” means DB in such capacity.

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(c).

“Swing Line Loans” has the meaning assigned to that term in Section 2.1(c)(i).

42


--------------------------------------------------------------------------------


“Swing Line Note” has the meaning assigned to that term in Section 2.2(a).

“Tax Distributions” has the meaning provided in Section 8.4.

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of the
date hereof by and among Borrower, Huntsman Corporation and other Subsidiaries
of Huntsman Corporation referred to therein, initially substantially in the form
of Exhibit 5.1(v), as amended or otherwise modified from time to time in
accordance with Section 8.11.

“Taxes” has the meaning assigned to that term in Section 4.7(a).

“Technology” has the meaning assigned to that term in Section 8.3(f).

“Term B Dollar Commitment” means, with respect to any Term B Lender signatory to
the Third Amendment, the principal amount set forth opposite such Lender’s name
on Schedule 1.1(a) hereto or in any Assignment and Assumption Agreement under
the caption “Amount of Term B Dollar Commitment”, as such commitment may be
adjusted from time to time pursuant to this Agreement or increased pursuant to
Section 2.1(a)(ii), and “Term B Dollar Commitments” means such commitments
collectively, which commitments equal $1,640,000,000 in the aggregate on the
Effective Date.

“Term B Dollar Facility” means the credit facility under this Agreement
evidenced by the Term B Dollar Commitments and the Term B Dollar Loans.

“Term B Dollar Lender” means any Lender which has a Term B Dollar Commitment or
has made (or a portion thereof) a Term B Dollar Loan.

“Term B Dollar Loan” and “Term B Dollar Loans” have the meanings assigned to
those terms in Section 2.1(a)(i).

“Term B Dollar Note” and “Term B Dollar Notes” have the meanings assigned to
those terms in Section 2.2(a).

“Term B Loan Facility” means the Term B Dollar Facility.

“Term B Loan Maturity Date” means April 19, 2014; provided, that, if there shall
occur a date (an “earlier date”) on which in excess of $100,000,000 of Public
Notes which have not been repaid or refinanced with Permitted Refinancing
Indebtedness in accordance with the terms of this Agreement is scheduled to come
due within three months, “Term B Loan Maturity Date” means such earlier date.

“Term Commitment” means, with respect to each Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption for the amount
of commitment to such Term Facility, as such commitments may be adjusted from
time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

43


--------------------------------------------------------------------------------


“Term Facilities” means the Facilities under the Agreement other than the
Revolving Facility.

“Term Loan Ratable Share” shall mean, as of any date of determination, a
fraction, the numerator of which is the total outstanding principal amount of
Term Loans as of such date and the denominator of which is an amount equal to
the sum of (i) the total principal amount of Term Loans outstanding as of such
date and (ii) the total principal amount of Senior Secured Notes (2010)
outstanding as of such date.

“Term Loans” means the Loans under the Term Facilities, collectively.

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

“Term Note” and “Term Notes” means the notes provided for in Section 2.2 that
evidence indebtedness under the Term Facilities, collectively.

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Assigned Dollar Value of all Loans under such Term Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Term Loans outstanding at such time.

“Test Period” means, at any time the four Fiscal Quarters of the Borrower then
last ended.

“TG” means Tioxide Group Unlimited, a direct Subsidiary of the Borrower that is
a private unlimited company incorporated under the laws of England and Wales
with company number 00249759.

“Thai Holding Companies” means the Domestic Subsidiaries of the Borrower whose
sole asset, if any, is an ownership interest in Huntsman (Thailand) Ltd., a
corporation organized under the laws of Thailand, and identified as such on
Schedule 6.13.

“Third Amendment” means the Third Amendment to this Agreement dated as of April
19, 2007.

“Total Assets” means, at any date of determination, the total assets of the
Borrower and its Subsidiaries, as determined in accordance with GAAP at the end
of the most recent Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.1.

“Total Available Revolving Commitment” means, at the time of any determination
thereof is made, the sum of the respective Available Revolving Commitments of
the Lenders at such time.

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Revolving Commitments at such time.

44


--------------------------------------------------------------------------------


“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

“Transferee” has the meaning assigned to that term in Section 12.8(d).

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

“UK Business Sale” means the sale all of the outstanding equity interests of
Huntsman Petrochemicals (UK) Limited to SABIC and the assumption by SABIC of
unfunded pension liabilities.

“UK Debenture” has the meaning assigned to that term Section 5.1(b).

“UK Holdco 1” means Huntsman (Holdings) UK, a direct Wholly-Owned Subsidiary of
TG that is a private unlimited company incorporated under the laws of England
and Wales with company number 03768308.

“UK Pledge Agreements” means the English law governed charges over shares in
respect of the shares held by the Borrower or a Subsidiary Guarantor in TG or UK
Holdco 1 granted in favor of the UK Security Trustee (as modified, supplemented
or amended from time to time).

“UK Security Trustee” means the DB in its capacity as UK Security Trustee under
the UK Security Documents or any successor UK Security Trustee.

“UK Security Documents” means the UK Pledge Agreements and the UK Debenture.

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

“Unpaid Drawing” has the meaning assigned to that term in Section 2.9(c).

“Unrestricted Investment” has the meaning assigned to that term in Section 8.4.

“Unrestricted Subsidiary” means  (i) each of the Persons identified on Schedule
1.1(c) hereto, (ii) any Subsidiary of the Borrower designated as an Unrestricted
Subsidiary in the manner provided below, (iii) any Subsidiary of an Unrestricted
Subsidiary created at or after the designation of its parent company as an
Unrestricted Subsidiary pursuant to clause (ii) above and (iv) any Permitted
Unconsolidated Venture that, as a result of an Investment permitted under
Section 8.7(j), (o) or (p), would otherwise become a Subsidiary of the Borrower;
provided, however, that no Receivables Subsidiary may be an Unrestricted
Subsidiary.  The Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary but excluding any Receivables Subsidiary) to
be an Unrestricted Subsidiary unless such Subsidiary

45


--------------------------------------------------------------------------------


owns any Capital Stock of, or owns or holds any Lien on any property of, the
Borrower or any Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided, that (x) each Subsidiary to be so
designated an Unrestricted Subsidiary and each of its Subsidiaries has not, at
the time of designation, and does not thereafter, create, incur, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which any lender has recourse to any of the assets of
the Borrower or any of its Subsidiaries (other than Unrestricted Subsidiaries),
(y) immediately before and immediately after the effectiveness of such
designation, no Unmatured Event of Default or Event of Default exists or will
exist and (z)  the Investment made in such Unrestricted Subsidiary (valued at
the fair market value of the Subsidiary at the time that such Subsidiary is
designated an Unrestricted Subsidiary and valued thereafter in accordance with
the definition of “Investments”) is permitted pursuant to Section 8.7.  Any such
designation of an Unrestricted Subsidiary shall be evidenced by delivery to the
Administrative Agent of (A) a copy of the resolutions of the Borrower giving
effect to such designation and (B) an officer’s certificate signed by two
Responsible Financial Officers of the Borrower certifying that such designation
complies with the foregoing provisions.  If, at any time, any Unrestricted
Subsidiary would fail to meet the requirements set forth in clause (x) above for
an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents and
Borrower shall take such applicable actions as required by Section 12.20 to
redesignate such Unrestricted Subsidiary as a Subsidiary.

“Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the sum of (i) the greater of  (A)
$300,000,000 or (B) 3% of Total Assets plus (ii) the after-tax amount of any
cash returns of principal or capital on Investments listed on Schedule 1.1(c)
hereto or made pursuant to Section 8.7(j), cash dividends thereon and other cash
returns on investment thereon, as the case may be, in each case, after the
Effective Date.

“US Commodity Business Sale” means the proposed sale of the Borrower’s U.S. base
chemicals and polymers business to Flint Hills Resources pursuant to the terms
of the US Commodity Business Sale Agreement.

“US Commodity Business Sale Agreement” means that certain Asset Purchase
Agreement, dated February 15, 2007 among Flint Hills Resources, LLC, the
Borrower, Huntsman Petrochemical Corporation, Huntsman International Chemicals
Corporation, Huntsman Polymers Holdings Corporation, Huntsman Expandable
Polymers Company, LLC, Huntsman Polymers Corp. and Huntsman Chemical Company of
Canada, Inc., together with any amendments or modifications thereto to the
extent not materially adverse to the Lenders.

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of

46


--------------------------------------------------------------------------------


such Indebtedness into (ii) the sum of each of the products obtained by
multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the scheduled due
date of each such remaining payment.

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors of Foreign Subsidiaries, or
similar de minimis issuances of capital stock to comply with Requirements of
Law) are at the time owned directly or indirectly by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person; provided, that each of Huntsman
Corporation Hungary Rt. and its Wholly-Owned Subsidiaries shall be deemed to be
a Wholly-Owned Subsidiary.  For purposes of this definition, ‘capital stock’
shall include equivalent ownership or controlling interests having ordinary
voting power in entities other than corporations.

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise expressly provided herein, references to
constitutive and Organizational Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.


1.2           ACCOUNTING TERMS; FINANCIAL STATEMENTS


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN (INCLUDING WITHOUT
LIMITATION, ANY MODIFICATION TO THE TERMS HEREOF PURSUANT TO SECTION 8.12), ALL
ACCOUNTING TERMS USED HEREIN BUT NOT EXPRESSLY DEFINED IN THIS AGREEMENT AND ALL
COMPUTATIONS AND DETERMINATIONS FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
FINANCIAL REQUIREMENTS OF THIS AGREEMENT SHALL BE MADE IN ACCORDANCE WITH GAAP
IN EFFECT ON THE DATE HEREOF AND ON A BASIS CONSISTENT WITH THE PRESENTATION OF
THE FINANCIAL STATEMENTS AND PROJECTIONS DELIVERED PURSUANT TO, OR OTHERWISE
REFERRED TO IN, SECTIONS 6.5(A) AND 6.5(E).  NOTWITHSTANDING THE FOREGOING
SENTENCE, THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION
7.1 SHALL BE PREPARED IN ACCORDANCE WITH

47


--------------------------------------------------------------------------------



GAAP AS IN EFFECT ON THE RESPECTIVE DATES OF THEIR PREPARATION.  UNLESS
OTHERWISE PROVIDED FOR HEREIN, WHEREVER ANY COMPUTATION IS TO BE MADE WITH
RESPECT TO ANY PERSON AND ITS SUBSIDIARIES, SUCH COMPUTATION SHALL BE MADE SO AS
TO EXCLUDE ALL ITEMS OF INCOME, LOSS, ASSETS AND LIABILITIES ATTRIBUTABLE TO ANY
PERSON THAT IS NOT A SUBSIDIARY OF SUCH PERSON.  FOR PURPOSES OF THE FINANCIAL
TERMS SET FORTH HEREIN, WHENEVER A REFERENCE IS MADE TO A DETERMINATION WHICH IS
REQUIRED TO BE MADE ON A CONSOLIDATED BASIS (WHETHER IN ACCORDANCE WITH GAAP OR
OTHERWISE) FOR THE BORROWER AND ITS SUBSIDIARIES, SUCH DETERMINATION SHALL BE
MADE AS IF EACH UNRESTRICTED SUBSIDIARY WERE WHOLLY-OWNED BY A PERSON NOT AN
AFFILIATE OF THE BORROWER.


(B)           SOLELY FOR PURPOSES OF DELIVERY OF THE FINANCIAL STATEMENTS
REQUIRED BY SECTIONS 6.5, 7.1(A) AND (B), UNRESTRICTED SUBSIDIARIES SHALL BE
DEEMED TO BE SUBSIDIARIES; PROVIDED, HOWEVER, CONCURRENTLY WITH THE DELIVERY OF
THE OFFICER’S CERTIFICATE REQUIRED BY SECTION 7.2(B), FOR PURPOSES OF
CALCULATING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREOF, BORROWER SHALL ALSO
DELIVER TO ADMINISTRATIVE AGENT STATEMENTS EXCLUDING THE UNRESTRICTED
SUBSIDIARIES, AND, UPON REQUEST OF ADMINISTRATIVE AGENT, REFLECTING THE RELEVANT
CALCULATIONS PERTAINING TO THE UNRESTRICTED SUBSIDIARIES EXISTING ON THE
EFFECTIVE DATE, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


(C)           FOR PURPOSES OF COMPUTING THE FINANCIAL RATIOS AS OF THE END OF
ANY PERIOD, ALL COMPONENTS OF SUCH RATIOS FOR THE APPLICABLE PERIOD SHALL
INCLUDE OR EXCLUDE, AS THE CASE MAY BE, WITHOUT DUPLICATION, SUCH COMPONENTS OF
SUCH RATIOS ATTRIBUTABLE TO ANY BUSINESS OR ASSETS THAT HAVE BEEN ACQUIRED OR
DISPOSED OF BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER (INCLUDING THROUGH
MERGERS OR CONSOLIDATIONS) AFTER THE FIRST DAY OF SUCH PERIOD AND PRIOR TO THE
END OF SUCH PERIOD ON A PRO FORMA BASIS AS DETERMINED IN GOOD FAITH BY THE
BORROWER AND CERTIFIED TO BY A RESPONSIBLE OFFICER OF THE BORROWER TO THE
ADMINISTRATIVE AGENT.


ARTICLE II


AMOUNT AND TERMS OF CREDIT


2.1           THE COMMITMENTS


(A)           TERM B LOAN.

(I)            SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND IN THE THIRD
AMENDMENT, EACH TERM B DOLLAR LENDER AGREES TO MAKE A LOAN IN DOLLARS (THE “TERM
B DOLLAR LOANS”) TO THE BORROWER ON THE THIRD AMENDMENT EFFECTIVE DATE IN THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH LENDER’S TERM B DOLLAR COMMITMENT.  NO AMOUNT
OF A TERM B LOAN WHICH IS REPAID OR PREPAID BY THE BORROWER MAY BE REBORROWED
HEREUNDER.  THE TERM B DOLLAR LOANS SHALL BE DENOMINATED IN DOLLARS, SHALL BE
MAINTAINED AS AND/OR CONVERTED INTO BASE RATE LOANS OR EUROCURRENCY LOANS OR A
COMBINATION THEREOF, PROVIDED, THAT ALL TERM B DOLLAR LOANS MADE BY THE TERM B
DOLLAR LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, CONSIST ENTIRELY OF TERM B DOLLAR LOANS OF THE
SAME TYPE.

48


--------------------------------------------------------------------------------


(II)           (A) THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME FOLLOWING THE
DATE ON WHICH THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE INITIAL
SYNDICATION OF THE LOANS AND COMMITMENTS WITH RESPECT TO THIS AGREEMENT HAS
OCCURRED TO THE ADMINISTRATIVE AGENT’S SATISFACTION (SO LONG AS (X) NO UNMATURED
EVENT OF DEFAULT OR EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING, (Y) THE
BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT A COMPLIANCE CERTIFICATE
FOR THE PERIOD OF FOUR FULL FISCAL QUARTERS IMMEDIATELY PRECEDING THE INCURRENCE
DESCRIBED BELOW (PREPARED IN GOOD FAITH AND IN A MANNER AND USING SUCH
METHODOLOGY WHICH IS CONSISTENT WITH THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 7.1) GIVING PRO FORMA EFFECT TO SUCH INCURRENCE
AND EVIDENCING COMPLIANCE WITH THE COVENANT SET FORTH IN ARTICLE IX) AND (Z)
SUCH INCURRENCE IS NOT PROHIBITED BY THE TERMS OF ANY PUBLIC NOTE DOCUMENT), TO
INCUR FROM ONE OR MORE EXISTING LENDERS AND/OR OTHER PERSONS THAT ARE ELIGIBLE
ASSIGNEES AND WHICH, IN EACH CASE, AGREE TO MAKE SUCH TERM LOANS TO THE
BORROWER, ADDITIONAL TERM LOANS IN DOLLARS OR EUROS (IN MAXIMUM AMOUNTS
DESCRIBED BELOW), WHICH LOANS MAY BE INCURRED AS ONE OR MORE TRANCHES OF
ADDITIONAL TERM LOANS AS DETERMINED BY ADMINISTRATIVE AGENT IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $1,000,000,000 SO LONG AS THE PROCEEDS OF SUCH
ADDITIONAL TERM LOANS ARE USED SOLELY FOR (I) CAPITAL EXPENDITURES, (II)
REPAYMENT OF SECURED INDEBTEDNESS OF THE BORROWER, (III) REPAYMENT OF SENIOR
NOTES (2012) AND (IV) TO FINANCE ACQUISITIONS PERMITTED BY SECTION 8.3(B)
HEREOF.

(B) In the event that the Borrower desires to incur Additional Term Loans, the
Borrower will enter into an amendment with the lenders (who shall by execution
thereof become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Term Loans, which amendment shall set forth any terms and conditions
of the Additional Term Loans not covered by this Agreement as agreed by the
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Term Loans if requested by the lenders
advancing Additional Term Loans (which notes shall constitute Term Notes for
purposes of this Agreement) and for such reaffirmations of or amendments to
Security Documents as Administrative Agent may reasonably require, with such
amendment to be in form and substance reasonably acceptable to Administrative
Agent and consistent with the terms of this Section 2.1(a)(ii) and of the other
provisions of this Agreement.  No consent of any Lender (other than any Lender
making Additional Term Loans) is required to permit the Loans contemplated by
this Section 2.1(a)(ii) or the aforesaid amendment to effectuate the Additional
Term Loans.  This section shall supercede any provisions contained in this
Agreement, including, without limitation, Section 12.1, to the contrary.


(B)           REVOLVING LOANS.  EACH REVOLVING LENDER, SEVERALLY AND FOR ITSELF
ALONE, HEREBY AGREES, ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREINAFTER SET
FORTH AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS, TO MAKE LOANS TO THE BORROWER DENOMINATED IN
DOLLARS OR AN ALTERNATIVE CURRENCY ON A REVOLVING BASIS FROM TIME TO TIME DURING
THE COMMITMENT PERIOD, IN AN AMOUNT THAT WILL NOT (I) EXCEED ITS PRO RATA SHARE
OF THE TOTAL AVAILABLE REVOLVING COMMITMENT (EACH SUCH LOAN BY ANY LENDER, A

49


--------------------------------------------------------------------------------



“REVOLVING LOAN” AND COLLECTIVELY, THE “REVOLVING LOANS”) OR (II) CAUSE THE
ASSIGNED DOLLAR VALUE OF REVOLVING LOANS, SWING LINE LOANS AND LC OBLIGATIONS
DENOMINATED IN AN ALTERNATIVE CURRENCY TO EXCEED $200,000,000.  ALL REVOLVING
LOANS COMPRISING THE SAME BORROWING HEREUNDER SHALL BE MADE BY THE REVOLVING
LENDERS SIMULTANEOUSLY AND IN PROPORTION TO THEIR RESPECTIVE REVOLVING
COMMITMENTS.  PRIOR TO THE REVOLVER TERMINATION DATE, REVOLVING LOANS MAY BE
REPAID AND REBORROWED BY THE BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF
AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN SECTION 3.6, ALL REVOLVING
LOANS COMPRISING THE SAME BORROWING SHALL AT ALL TIMES BE OF THE SAME TYPE.


(C)           SWING LINE LOANS

(I)            SWING LINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWING LINE LENDER IN ITS INDIVIDUAL CAPACITY AGREES TO MAKE SWING
LINE LOANS IN DOLLARS, EUROS OR STERLING (OR, AT THE OPTION OF THE SWING LINE
LENDER, ANY OTHER ALTERNATIVE CURRENCY) (“SWING LINE LOANS”) TO THE BORROWER ON
ANY BUSINESS DAY FROM TIME TO TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE DOLLAR EQUIVALENT
OF FIFTY MILLION DOLLARS ($50,000,000); PROVIDED, HOWEVER, THAT IN NO EVENT MAY
THE AMOUNT OF ANY BORROWING OF SWING LINE LOANS (A) EXCEED THE TOTAL AVAILABLE
REVOLVING COMMITMENT IMMEDIATELY PRIOR TO SUCH BORROWING (AFTER GIVING EFFECT TO
THE USE OF PROCEEDS THEREOF), (B) CAUSE THE OUTSTANDING REVOLVING LOANS OF ANY
LENDER, WHEN ADDED TO SUCH LENDER’S PRO RATA SHARE OF THE THEN OUTSTANDING SWING
LINE LOANS AND PRO RATA SHARE OF THE AGGREGATE LC OBLIGATIONS (EXCLUSIVE OF
UNPAID DRAWINGS RELATING TO LC OBLIGATIONS WHICH ARE REPAID WITH THE PROCEEDS
OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, REVOLVING LOANS OR SWING LINE
LOANS) TO EXCEED SUCH LENDER’S REVOLVING COMMITMENT OR (C) CAUSE THE ASSIGNED
DOLLAR VALUE OF REVOLVING LOANS, SWING LINE LOANS AND LC OBLIGATIONS DENOMINATED
IN AN ALTERNATIVE CURRENCY TO EXCEED $150,000,000.  AMOUNTS BORROWED BY THE
BORROWER UNDER THIS SECTION 2.1(C)(I) MAY BE REPAID AND REBORROWED UNTIL THE
REVOLVER TERMINATION DATE.

(II)           REFUNDING OF SWING LINE LOANS.  THE SWING LINE LENDER, AT ANY
TIME IN ITS SOLE AND ABSOLUTE DISCRETION, MAY ON BEHALF OF THE BORROWER (WHICH
HEREBY IRREVOCABLY DIRECTS THE SWING LINE LENDER TO SO ACT ON ITS BEHALF) NOTIFY
EACH REVOLVING LENDER (INCLUDING THE SWING LINE LENDER) TO MAKE A REVOLVING LOAN
IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE DOLLAR EQUIVALENT OF
THE PRINCIPAL AMOUNT OF THE SWING LINE LOANS (THE “REFUNDED SWING LINE LOANS”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN, PROVIDED, HOWEVER, THAT SUCH
NOTICE SHALL BE DEEMED TO HAVE AUTOMATICALLY BEEN GIVEN UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT UNDER SECTIONS 10.1(E) OR 10.1(F) OR UPON THE OCCURRENCE OF
A CHANGE OF CONTROL.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTIONS 10.1(E) OR
10.1(F) SHALL HAVE OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION
2.1(C)(III) SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET
FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING LOAN ARE THEN SATISFIED,
EACH LENDER SHALL MAKE THE PROCEEDS OF ITS REVOLVING LOAN AVAILABLE TO THE SWING
LINE LENDER AT THE PAYMENT OFFICE PRIOR TO 11:00 A.M., NEW YORK CITY TIME, IN
FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE SUCH
NOTICE

50


--------------------------------------------------------------------------------


IS GIVEN.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE IMMEDIATELY APPLIED TO
REPAY THE REFUNDED SWING LINE LOANS.

(III)          PARTICIPATION IN SWING LINE LOANS.  IF, PRIOR TO REFUNDING A
SWING LINE LOAN WITH A REVOLVING LOAN PURSUANT TO SECTION 2.1(C)(II), ONE OF THE
EVENTS DESCRIBED IN SECTIONS 10.1(E) OR 10.1(F) SHALL HAVE OCCURRED, OR IF FOR
ANY OTHER REASON A REVOLVING LOAN CANNOT BE MADE PURSUANT TO SECTION 2.1(C)(II),
THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.1(C)(IV) BELOW, EACH REVOLVING
LENDER WILL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE, PURCHASE
(WITHOUT RECOURSE OR WARRANTY) FROM THE SWING LINE LENDER AN UNDIVIDED
PARTICIPATION INTEREST IN THE SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA
SHARE OF THE DOLLAR EQUIVALENT OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH
REVOLVING LENDER WILL IMMEDIATELY TRANSFER TO THE SWING LINE LENDER, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION AND UPON RECEIPT
THEREOF THE SWING LINE LENDER WILL DELIVER TO SUCH REVOLVING LENDER A SWING LINE
LOAN PARTICIPATION CERTIFICATE DATED THE DATE OF RECEIPT OF SUCH FUNDS AND IN
SUCH AMOUNT.

(IV)          LENDERS’ OBLIGATIONS UNCONDITIONAL.  EACH REVOLVING LENDER’S
OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.1(C)(II) AND TO
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 2.1(C)(III) ABOVE
SHALL, EXCEPT AS SET FORTH IN THE LAST SENTENCE OF THIS CLAUSE (IV), BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT, EXCEPT AS SET FORTH IN THE LAST SENTENCE OF
THIS CLAUSE (IV), BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT
LIMITATION, (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH REVOLVING LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE BORROWER
OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE
OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT; (C) ANY ADVERSE CHANGE IN
THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER OR ANY OTHER PERSON; (D)
ANY BREACH OF THIS AGREEMENT BY THE BORROWER OR ANY OTHER PERSON; (E) ANY
INABILITY OF THE BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET
FORTH IN THIS AGREEMENT ON THE DATE UPON WHICH SUCH PARTICIPATING INTEREST IS TO
BE PURCHASED OR (F) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF ANY REVOLVING LENDER DOES
NOT MAKE AVAILABLE TO THE SWING LINE LENDER THE AMOUNT REQUIRED PURSUANT TO
SECTION 2.1(C)(II) OR (III) ABOVE, AS THE CASE MAY BE, THE SWING LINE LENDER
SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH REVOLVING LENDER,
TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE OF NON-PAYMENT UNTIL
SUCH AMOUNT IS PAID IN FULL AT THE FEDERAL FUNDS RATE FOR THE FIRST TWO BUSINESS
DAYS AND AT THE BASE RATE THEREAFTER.  NOTWITHSTANDING THE FOREGOING PROVISIONS
OF THIS SECTION 2.1(C)(IV), NO REVOLVING LENDER SHALL BE REQUIRED TO MAKE A
REVOLVING LOAN TO THE BORROWER FOR THE PURPOSE OF REFUNDING A SWING LINE LOAN
PURSUANT TO SECTION 2.1(C)(II) ABOVE OR TO PURCHASE A PARTICIPATING INTEREST IN
A SWING LINE LOAN PURSUANT TO SECTION 2.1(C)(III) IF AN EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND, PRIOR TO THE
MAKING BY THE SWING LINE LENDER OF SUCH SWING LINE LOAN, THE SWING LINE LENDER
HAS RECEIVED WRITTEN NOTICE FROM SUCH REVOLVING LENDER SPECIFYING THAT SUCH
EVENT OF DEFAULT OR UNMATURED EVENT

51


--------------------------------------------------------------------------------


OF DEFAULT HAS OCCURRED AND IS CONTINUING, DESCRIBING THE NATURE THEREOF AND
STATING THAT, AS A RESULT THEREOF, SUCH REVOLVING LENDER SHALL CEASE TO MAKE
SUCH REFUNDED SWING LINE LOANS AND PURCHASE SUCH PARTICIPATING INTERESTS, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT THE OBLIGATION OF SUCH REVOLVING LENDER TO
MAKE SUCH REFUNDED SWING LINE LOANS AND TO PURCHASE SUCH PARTICIPATING INTERESTS
SHALL BE REINSTATED UPON THE EARLIER TO OCCUR OF (Y) THE DATE UPON WHICH SUCH
REVOLVING LENDER NOTIFIES THE SWING LINE LENDER THAT ITS PRIOR NOTICE HAS BEEN
WITHDRAWN AND (Z) THE DATE UPON WHICH THE EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT SPECIFIED IN SUCH NOTICE NO LONGER IS CONTINUING.


2.2           NOTES


(A)           EVIDENCE OF INDEBTEDNESS.  THE BORROWER’S OBLIGATION TO PAY THE
PRINCIPAL OF AND INTEREST ON ALL THE LOANS MADE TO IT BY EACH LENDER SHALL, IF
REQUESTED BY A LENDER, BE EVIDENCED, (1) IF TERM B DOLLAR LOANS, BY A PROMISSORY
NOTE (EACH, A “TERM B DOLLAR NOTE” AND, COLLECTIVELY, THE “TERM B DOLLAR NOTES”)
DULY EXECUTED AND DELIVERED BY THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT
2.2(A)(1) HERETO, WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH,
(2) IF REVOLVING LOANS, BY A PROMISSORY NOTE (EACH, A “REVOLVING NOTE” AND,
COLLECTIVELY, THE “REVOLVING NOTES”) DULY EXECUTED AND DELIVERED BY THE BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.2(A)(2) HERETO, WITH BLANKS APPROPRIATELY
COMPLETED IN CONFORMITY HEREWITH AND (3) IF SWING LINE LOANS, BY A PROMISSORY
NOTE (EACH, A “SWING LINE NOTE” AND, COLLECTIVELY, THE “SWING LINE NOTES”) DULY
EXECUTED AND DELIVERED BY THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT
2.2(A)(3) HERETO, WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH.


(B)           NOTATION OF PAYMENTS.  EACH LENDER WILL NOTE ON ITS INTERNAL
RECORDS THE AMOUNT OF EACH LOAN MADE BY IT, AND EACH PAYMENT IN RESPECT THEREOF
AND WILL, PRIOR TO ANY TRANSFER OF ANY OF ITS NOTES, ENDORSE ON THE REVERSE SIDE
THEREOF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS EVIDENCED THEREBY.  FAILURE TO
MAKE ANY SUCH NOTATION, OR ANY ERROR IN ANY SUCH NOTATION, SHALL NOT AFFECT THE
BORROWER’S OR ANY GUARANTOR’S OBLIGATIONS HEREUNDER OR UNDER THE OTHER
APPLICABLE LOAN DOCUMENTS IN RESPECT OF SUCH LOANS.


2.3           MINIMUM AMOUNT OF EACH BORROWING; MAXIMUM NUMBER OF BORROWINGS

The aggregate principal amount of each Borrowing by the Borrower hereunder shall
be not less than the Minimum Borrowing Amount and, if greater (other than with
respect to Swing Line Loans), shall be in integral multiples of (i) in the case
of a Borrowing in Dollars, $1,000,000, (ii) in the case of a Borrowing in
Sterling, £750,000, or (iii) in the case of a Borrowing in Euros, €1,000,000,
above such minimum (or, if less, the then Total Available Revolving
Commitment).  More than one Borrowing may be incurred on any date; provided that
at no time shall there be outstanding more than six Borrowings of Eurocurrency
Loans for any Facility.


2.4           INTEREST RATE OPTIONS

The Term Loans and the Revolving Loans shall, at the option of the Borrower
except as otherwise provided in this Agreement, be (i) Base Rate Loans, (ii)
Eurocurrency

52


--------------------------------------------------------------------------------


Loans, or (iii) part Base Rate Loans and part Eurocurrency Loans; provided, that
non-Dollar denominated Revolving Loans may only be made as Eurocurrency Loans. 
Dollar denominated Swing Line Loans shall be made only as Base Rate Loans. 
Non-Dollar denominated Swing Line Loans shall bear interest at the applicable
Quoted Rate.  As to any Eurocurrency Loan, any Lender may, if it so elects,
fulfill its commitment by causing a foreign branch or affiliate to make or
continue such Loan, provided that in such event that Lender’s Loan shall, for
the purposes of this Agreement, be considered to have been made by that Lender
and the obligation of the Borrower to repay that Lender’s Loan shall
nevertheless be to that Lender and shall be deemed held by that Lender, for the
account of such branch or affiliate.


2.5           NOTICE OF BORROWING

Whenever the Borrower desires to make a Borrowing of any Loan hereunder, it
shall give the Administrative Agent at its office located at 90 Hudson Street,
5th Floor, Jersey City, New Jersey 07302 (or such other address as the
Administrative Agent may hereafter designate in writing to the parties hereto)
(the “Notice Address”) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 1:00 p.m.
(New York City time) of each Base Rate Loan, and at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing), given
not later than 1:00 p.m. (New York City time), of each Dollar denominated
Eurocurrency Loan to be made hereunder and at least four Business Days prior
written notice (or telephone notice promptly confirmed in writing) given not
later than 1:00 p.m. (New York time), of each Loan denominated in an Alternative
Currency; provided, however, that a Notice of Borrowing with respect to the
Initial Borrowing may, at the discretion of the Administrative Agent, be
delivered later than the time specified above.  Whenever the Borrower desires
that Swing Line Lender make a Swing Line Loan under Section 2.1(c), it shall
deliver to Swing Line Lender prior to 1:00 p.m. (New York City time) on the date
of Borrowing (at least one Business Day prior to the date of Borrowing for Swing
Line Loans denominated in an Alternative Currency) written notice (or telephonic
notice promptly confirmed in writing).  Each such notice (each a “Notice of
Borrowing”), which shall be in the form of Exhibit 2.5 hereto, shall be
irrevocable, shall be deemed a representation by the Borrower that all
conditions precedent to such Borrowing have been satisfied and shall specify (i)
the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day),  (iii)
whether the Loans being made pursuant to such Borrowing are to be Base Rate
Loans or Eurocurrency Loans or both, (iv) with respect to Eurocurrency Loans,
the Interest Period to be applicable thereto and (v) with respect to Revolving
Loans, the amount of the Overdraft Reserve at such time.  The Administrative
Agent shall as promptly as practicable give each Lender written or telephonic
notice (promptly confirmed in writing) of each proposed Borrowing, of such
Lender’s Pro Rata Share thereof and of the other matters covered by the Notice
of Borrowing.  Without in any way limiting the Borrower’s obligation to confirm
in writing any telephonic notice, the Administrative Agent or the Swing Line
Lender (in the case of Swing Line Loans) may act without liability upon the
basis of telephonic notice believed by the Administrative Agent in good faith to
be from a Responsible Officer of the Borrower prior to receipt of written
confirmation.  The Administrative Agent’s records shall, absent manifest error,
be final, conclusive and binding on the Borrower with respect to evidence of the
terms of such telephonic Notice of Borrowing.

53


--------------------------------------------------------------------------------



2.6           CONVERSION OR CONTINUATION

With respect to Dollar denominated Loans (other than Swing Line Loans), the
Borrower may elect (i) on any Business Day at any time after the earlier of (x)
the third Business Day following the Closing Date and (y) the date the
Administrative Agent notifies the Borrower that Base Rate Loans or any portion
thereof may be converted to Eurocurrency Loans and (ii) at the end of any
Interest Period with respect thereto, to convert Eurocurrency Loans or any
portion thereof into Base Rate Loans or to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans that will, upon such
conversion, constitute a single Borrowing that must satisfy Section 2.3.  With
respect to Euro or Sterling denominated Loans, the Borrower may elect, in the
same manner as described for conversions, to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period.  Each conversion or
continuation of Loans of each applicable Facility shall be allocated among the
Loans of the Lenders for such Facility in accordance with their respective Pro
Rata Shares.  Each such election shall be in substantially the form of Exhibit
2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent at least three Business Days’ (or one Business
Day in the case of a conversion into Base Rate Loans or four Business Days’ in
the case of continuation of a non-Dollar denominated Revolving Loan) prior
written notice thereof to the Notice Office given not later than 1:00 p.m. (New
York City time) specifying (i) the amount and type of conversion or
continuation, (ii) in the case of a conversion to or a continuation of
Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day and, if a
conversion from Eurocurrency Loans, shall also be the last day of the Interest
Period therefor).  Notwithstanding the foregoing, no conversion in whole or in
part of Base Rate Loans to Eurocurrency Loans, and no continuation in whole or
in part of Dollar denominated Eurocurrency Loans upon the expiration of any
Interest Period therefor, shall be permitted at any time at which an Unmatured
Event of Default or an Event of Default shall have occurred and be continuing. 
The Borrower shall not be entitled to specify an Interest Period in excess of
one month for any non-Dollar denominated Revolving Loan if an Unmatured Event of
Default or an Event of Default has occurred and is continuing.  If, within the
time period required under the terms of this Section 2.6, the Administrative
Agent does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurocurrency Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the Interest Period therefor, such Loans will be automatically
converted to Base Rate Loans or, in the case of non-Dollar denominated Revolving
Loans, Eurocurrency Loans with an Interest Period of one month.  Each Notice of
Conversion or Continuation shall be irrevocable.


2.7           DISBURSEMENT OF FUNDS

No later than 1:00 p.m. (local time at the place of funding) on the date
specified in each Notice of Borrowing, each Lender will make available its Pro
Rata Share of Loans, to fund the Borrowing requested to be made on such date in
Dollars, Euro or Sterling, as the case may be, and in immediately available
funds, at the Payment Office (for the account of such non-U.S. office of the
Administrative Agent as the Administrative Agent may direct in the case of
Eurocurrency Loans) and the Administrative Agent will make available to the
Borrower at its Payment Office the aggregate of the amounts so made available by
the Lenders not later than

54


--------------------------------------------------------------------------------


2:00 p.m. (local time in the place of payment).  Unless the Administrative Agent
shall have been notified by any Lender at least one Business Day prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of the Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender.  If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and, if so notified, the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to the rate for Base Rate Loans or Eurocurrency Loans,
applicable to the Type of Loan to which such corresponding amount related, for
the period in question; provided, however, that any interest paid to the
Administrative Agent in respect of such corresponding amount shall be credited
against interest payable by the Borrower to such Lender under Section 3.1 in
respect of such corresponding amount.  Any amount due hereunder to the
Administrative Agent from any Lender which is not paid when due shall bear
interest payable by such Lender, from the date due until the date paid, at the
Federal Funds Rate for amounts in Dollars (and at the Administrative Agent’s
cost of funds for amounts in Euros or Sterling or any other Alternative
Currency) for the first three days after the date such amount is due and
thereafter at the Federal Funds Rate (or such cost of funds rate) plus 1%,
together with the Administrative Agent’s standard interbank processing fee. 
Further, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans, amounts due with respect to its Letters
of Credit (or its participations therein) and any other amounts due to it
hereunder first to the Administrative Agent to fund any outstanding Loans made
available on behalf of such Lender by the Administrative Agent pursuant to this
Section 2.7 until such Loans have been funded (as a result of such assignment or
otherwise) and then to fund Loans of all Lenders other than such Lender until
each Lender has outstanding Loans equal to its Pro Rata Share of all Loans (as a
result of such assignment or otherwise).  Such Lender shall not have recourse
against the Borrower with respect to any amounts paid to the Administrative
Agent or any Lender with respect to the preceding sentence; provided, that such
Lender shall have full recourse against the Borrower to the extent of the amount
of such Loans such Lender has been deemed to have made pursuant to the preceding
sentence.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights which
the Borrower may have against the Lender as a result of any default by such
Lender hereunder.


2.8           PRO RATA BORROWINGS

All Borrowings in respect of Loans (other than Swing Line Loans) under this
Agreement shall be advanced by the Lenders pro rata on the basis of their
Commitments to the applicable Facilities.  No Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
each Lender shall be obligated to make the Loans

55


--------------------------------------------------------------------------------


provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its Commitments hereunder.


2.9           AMOUNT AND TERMS OF LETTERS OF CREDIT


(A)           LETTER OF CREDIT COMMITMENTS, TERMS OF LETTERS OF CREDIT.

(I)            SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, AT
ANY TIME AND FROM TIME TO TIME ON OR AFTER THE CLOSING DATE UNTIL A DATE WHICH
IS THIRTY (30) DAYS PRIOR TO THE REVOLVER TERMINATION DATE, EACH FACING AGENT
AGREES, SEVERALLY NOT JOINTLY, TO ISSUE EACH IN ITS OWN NAME, BUT FOR THE
RATABLE ACCOUNT OF ALL REVOLVING LENDERS (INCLUDING THE APPLICABLE FACING
AGENT), ONE OR MORE LETTERS OF CREDIT, DENOMINATED IN DOLLARS OR AN ALTERNATIVE
CURRENCY, FOR THE ACCOUNT OF THE BORROWER IN A STATED AMOUNT WHICH TOGETHER WITH
THE AGGREGATE STATED AMOUNT OF ALL OTHER LETTERS OF CREDIT THEN OUTSTANDING DOES
NOT EXCEED TWO HUNDRED MILLION DOLLARS ($200,000,000); PROVIDED, HOWEVER, THAT A
FACING AGENT SHALL NOT ISSUE OR EXTEND THE EXPIRATION OF ANY LETTER OF CREDIT
IF, IMMEDIATELY AFTER GIVING EFFECT TO SUCH ISSUANCE OR EXTENSION, THE SUM OF
THE ASSIGNED DOLLAR VALUE OF THE REVOLVING LOANS, THE SWING LINE LOANS AND THE
LC OBLIGATIONS WOULD EXCEED THE TOTAL REVOLVING COMMITMENT MINUS THE OVERDRAFT
RESERVE.  EACH REVOLVING LENDER SEVERALLY, BUT NOT JOINTLY, AGREES TO
PARTICIPATE IN EACH SUCH LETTER OF CREDIT ISSUED BY THE APPLICABLE FACING AGENT
IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE AND TO MAKE AVAILABLE TO THE APPLICABLE
FACING AGENT SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENT MADE TO THE BENEFICIARY
OF SUCH LETTER OF CREDIT TO THE EXTENT NOT REIMBURSED BY THE BORROWER; PROVIDED,
HOWEVER, THAT NO REVOLVING LENDER SHALL BE REQUIRED TO PARTICIPATE IN ANY LETTER
OF CREDIT TO THE EXTENT THAT SUCH PARTICIPATION THEREIN WOULD EXCEED SUCH
REVOLVING LENDER’S THEN APPLICABLE AVAILABLE REVOLVING COMMITMENT.  NO LENDER’S
OBLIGATION TO PARTICIPATE IN ANY LETTER OF CREDIT OR TO MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT SUCH REVOLVING LENDER’S PRO RATA SHARE OF ANY LETTER OF
CREDIT PAYMENT MADE BY THE APPLICABLE FACING AGENT SHALL BE AFFECTED BY ANY
OTHER REVOLVING LENDER’S FAILURE TO PARTICIPATE IN THE SAME OR ANY OTHER LETTER
OF CREDIT OR BY ANY OTHER REVOLVING LENDER’S FAILURE TO MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT SUCH OTHER LENDER’S PRO RATA SHARE OF ANY LETTER OF
CREDIT PAYMENT.

(II)           EACH LETTER OF CREDIT ISSUED OR TO BE ISSUED HEREUNDER SHALL BE
ISSUED ON A SIGHT BASIS, AND (OTHER THAN BANK GUARANTEES) SHALL HAVE AN
EXPIRATION DATE OF ONE (1) YEAR OR LESS FROM THE ISSUANCE DATE THEREOF;
PROVIDED, HOWEVER, THAT EACH STANDBY LETTER OF CREDIT MAY PROVIDE BY ITS TERMS
THAT IT WILL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL SUCCESSIVE PERIODS OF UP
TO ONE (1) YEAR UNLESS THE APPLICABLE FACING AGENT SHALL HAVE GIVEN NOTICE TO
THE APPLICABLE BENEFICIARY (WITH A COPY TO THE BORROWER) OF THE ELECTION BY THE
APPLICABLE FACING AGENT (SUCH ELECTION TO BE IN THE SOLE AND ABSOLUTE DISCRETION
OF THE APPLICABLE FACING AGENT) NOT TO EXTEND SUCH LETTER OF CREDIT, SUCH NOTICE
TO BE GIVEN PRIOR TO THE THEN CURRENT EXPIRATION DATE OF SUCH LETTER OF CREDIT;
PROVIDED, FURTHER, THAT NO STANDBY LETTER OF CREDIT OR EXTENSION THEREOF SHALL
BE STATED TO EXPIRE LATER THAN THE DATE FIVE (5) DAYS PRIOR TO THE REVOLVER
TERMINATION DATE AND NO COMMERCIAL

56


--------------------------------------------------------------------------------


LETTER OF CREDIT OR EXTENSION THEREOF SHALL BE STATED TO EXPIRE LATER THAN THE
DAY THIRTY (30) DAYS PRIOR TO THE REVOLVER TERMINATION DATE.


(B)           PROCEDURE FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT. 
WHENEVER THE BORROWER DESIRES THE ISSUANCE OF A LETTER OF CREDIT HEREUNDER, IT
SHALL GIVE THE ADMINISTRATIVE AGENT AND THE APPLICABLE FACING AGENT AT LEAST
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR SUCH SHORTER PERIOD AS MAY BE
AGREED TO BY THE BORROWER,  THE ADMINISTRATIVE AGENT AND THE APPLICABLE FACING
AGENT) SPECIFYING THE DAY OF ISSUANCE THEREOF (WHICH DAY SHALL BE A BUSINESS
DAY), SUCH NOTICE TO BE GIVEN PRIOR TO 12:00 P.M. (NEW YORK TIME) ON THE DATE
SPECIFIED FOR THE GIVING OF SUCH NOTICE.  EACH SUCH NOTICE (EACH, A “NOTICE OF
ISSUANCE”) SHALL BE IN THE FORM OF EXHIBIT 2.9(B) HERETO AND SHALL SPECIFY (A)
THE PROPOSED ISSUANCE DATE AND EXPIRATION DATE, (B) WHETHER SUCH LETTER OF
CREDIT IS TO BE ISSUED AS A LETTER OF CREDIT OR BANK GUARANTEE, (C) THE BORROWER
AS THE ACCOUNT PARTY AND, IF DESIRED BY THE BORROWER, ONE OR MORE SUBSIDIARIES
AS ADDITIONAL ACCOUNT PARTIES, (D) THE NAME AND ADDRESS OF THE BENEFICIARY, (E)
THE STATED AMOUNT OF SUCH PROPOSED LETTER OF CREDIT, (F) THE CURRENCY IN WHICH
SUCH PROPOSED LETTER OF CREDIT IS TO BE ISSUED AND (G) SUCH OTHER INFORMATION AS
FACING AGENT MAY REASONABLY REQUEST.  IN ADDITION, EACH NOTICE OF ISSUANCE SHALL
CONTAIN A DESCRIPTION OF THE TERMS AND CONDITIONS TO BE INCLUDED IN SUCH
PROPOSED LETTER OF CREDIT (ALL OF WHICH TERMS AND CONDITIONS SHALL BE ACCEPTABLE
IN FORM TO THE APPLICABLE FACING AGENT).  PROMPTLY AFTER ISSUANCE OR EXTENSION
OF ANY LETTER OF CREDIT, THE APPLICABLE FACING AGENT SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ISSUANCE OR EXTENSION AND SUCH NOTICE OF A STANDBY
LETTER OF CREDIT SHALL BE ACCOMPANIED BY A COPY OF THE STANDBY LETTER OF
CREDIT.  UNLESS OTHERWISE SPECIFIED, ALL STANDBY LETTERS OF CREDIT AND
COMMERCIAL LETTERS OF CREDIT WILL BE GOVERNED BY THE “UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS” AND ALL BANK GUARANTEES WILL BE GOVERNED BY
THE “UNIFORM RULES FOR DEMAND GUARANTEES”, IN EACH CASE AS ISSUED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AND AS IN EFFECT ON THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT.  ON THE BUSINESS DAY SPECIFIED BY THE BORROWER AND UPON
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE V HAVE BEEN FULFILLED OR WAIVED, THE APPLICABLE FACING AGENT
WILL ISSUE THE REQUESTED LETTER OF CREDIT TO THE APPLICABLE BENEFICIARY.  FROM
TIME TO TIME WHILE A LETTER OF CREDIT IS OUTSTANDING AND PRIOR TO THE REVOLVER
TERMINATION DATE, THE APPLICABLE FACING AGENT WILL, UPON THE WRITTEN REQUEST OF
THE BORROWER RECEIVED BY THE FACING AGENT (WITH A COPY SENT BY THE BORROWER TO
THE ADMINISTRATIVE AGENT) AT LEAST THREE BUSINESS DAYS (OR SUCH SHORTER TIME AS
THE FACING AGENT AND THE ADMINISTRATIVE AGENT MAY AGREE IN A PARTICULAR INSTANCE
IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED DATE OF AMENDMENT, AMEND ANY
LETTER OF CREDIT ISSUED BY IT.  EACH SUCH REQUEST FOR AMENDMENT OF A LETTER OF
CREDIT SHALL BE MADE BY FACSIMILE, CONFIRMED IMMEDIATELY IN AN ORIGINAL WRITING
(EACH A “LETTER OF CREDIT AMENDMENT REQUEST”) AND SHALL SPECIFY IN FORM AND
DETAIL SATISFACTORY TO THE FACING AGENT: (I) THE LETTER OF CREDIT TO BE AMENDED;
(II) THE PROPOSED DATE OF AMENDMENT OF THE LETTER OF CREDIT (WHICH SHALL BE A
BUSINESS DAY); (III) THE NATURE OF THE PROPOSED AMENDMENT; AND (IV) SUCH OTHER
MATTERS AS THE FACING AGENT MAY REQUIRE.  THE FACING AGENT SHALL BE UNDER NO
OBLIGATION TO AMEND ANY LETTER OF CREDIT IF: (A) THE FACING AGENT WOULD HAVE NO
OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER
THE TERMS OF THIS AGREEMENT, OR (B) THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT
DOES NOT ACCEPT THE PROPOSED AMENDMENT TO THE LETTER OF CREDIT.  THE FACING
AGENT WILL PROVIDE A COPY OF ANY AMENDMENT TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF THE RECEIPT BY IT OF
ANY AMENDMENT TO A LETTER OF CREDIT.  IN THE EVENT THAT THE FACING AGENT IS
OTHER THAN THE ADMINISTRATIVE AGENT, SUCH FACING AGENT WILL SEND BY FACSIMILE
TRANSMISSION TO THE ADMINISTRATIVE AGENT, PROMPTLY ON THE FIRST BUSINESS DAY OF
EACH WEEK ITS

57


--------------------------------------------------------------------------------



DAILY MAXIMUM DOLLAR EQUIVALENT AMOUNT AVAILABLE TO BE DRAWN UNDER THE
COMMERCIAL LETTERS OF CREDIT ISSUED BY SUCH FACING AGENT FOR THE PREVIOUS WEEK. 
THE ADMINISTRATIVE AGENT SHALL DELIVER TO EACH LENDER UPON SUCH CALENDAR MONTH
END, AND UPON EACH COMMERCIAL LETTER OF CREDIT FEE PAYMENT, A REPORT SETTING
FORTH THE DAILY MAXIMUM DOLLAR EQUIVALENT AMOUNT AVAILABLE TO BE DRAWN FOR ALL
FACING AGENTS DURING SUCH PERIOD.


(C)           DRAWS UPON LETTERS OF CREDIT; REIMBURSEMENT OBLIGATION.  IN THE
EVENT OF ANY DRAWING UNDER ANY LETTER OF CREDIT BY THE BENEFICIARY THEREOF, THE
APPLICABLE FACING AGENT SHALL GIVE TELEPHONIC NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT (X) CONFIRMING SUCH DRAWING AND (Y) OF THE DATE ON OR
BEFORE WHICH SUCH FACING AGENT INTENDS TO HONOR SUCH DRAWING, AND THE BORROWER
SHALL REIMBURSE THE APPLICABLE FACING AGENT ON THE DAY ON WHICH SUCH DRAWING IS
HONORED IN AN AMOUNT IN SAME DAY FUNDS EQUAL TO THE AMOUNT OF SUCH DRAWING (EACH
SUCH AMOUNT SO PAID UNTIL REIMBURSED, AN “UNPAID DRAWING”); PROVIDED, HOWEVER,
THAT, ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, (I)
UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE
APPLICABLE FACING AGENT PRIOR TO 10:00 A.M. (NEW YORK CITY TIME) ON THE BUSINESS
DAY ON WHICH THE APPLICABLE FACING AGENT INTENDS TO HONOR SUCH DRAWING THAT THE
BORROWER INTENDS TO REIMBURSE THE APPLICABLE FACING AGENT FOR THE AMOUNT OF SUCH
DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF REVOLVING LOANS, THE BORROWER
SHALL BE DEEMED TO HAVE TIMELY GIVEN A NOTICE OF BORROWING TO THE ADMINISTRATIVE
AGENT REQUESTING EACH REVOLVING LENDER TO MAKE DOLLAR DENOMINATED BASE RATE
LOANS ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN AMOUNT EQUAL TO THE
DOLLAR EQUIVALENT OF THE AMOUNT OF SUCH DRAWING AND THE ADMINISTRATIVE AGENT
SHALL, IF SUCH NOTICE OF BORROWING IS DEEMED GIVEN, PROMPTLY NOTIFY THE LENDERS
THEREOF AND (II) UNLESS ANY OF THE EVENTS DESCRIBED IN SECTION 10.1(E) OR
10.1(F) SHALL HAVE OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 2.9(D)
SHALL APPLY), EACH SUCH LENDER SHALL, ON THE DATE SUCH DRAWING IS HONORED, MAKE
REVOLVING LOANS WHICH ARE BASE RATE LOANS IN THE AMOUNT OF ITS PRO RATA SHARE OF
THE DOLLAR EQUIVALENT OF SUCH DRAWING, THE PROCEEDS OF WHICH SHALL BE APPLIED
DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE APPLICABLE FACING AGENT
FOR THE AMOUNT OF SUCH DRAWING; AND PROVIDED, FURTHER, THAT, IF FOR ANY REASON,
PROCEEDS OF REVOLVING LOANS ARE NOT RECEIVED BY THE APPLICABLE FACING AGENT ON
SUCH DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF THE DOLLAR EQUIVALENT OF SUCH
DRAWING, THE BORROWER SHALL REIMBURSE THE APPLICABLE FACING AGENT, ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE SUCH DRAWING IS HONORED, IN AN
AMOUNT IN SAME DAY FUNDS EQUAL TO THE EXCESS OF THE AMOUNT OF THE DOLLAR
EQUIVALENT OF SUCH DRAWING OVER THE DOLLAR EQUIVALENT OF THE AMOUNT OF SUCH
REVOLVING LOANS, IF ANY, WHICH ARE SO RECEIVED, PLUS ACCRUED INTEREST ON SUCH
AMOUNT AT THE RATE SET FORTH IN SECTION 3.1(A).


(D)           LENDERS’ PARTICIPATION IN LETTERS OF CREDIT.  IN THE EVENT THAT
(1) THE BORROWER SHALL FAIL TO REIMBURSE THE APPLICABLE FACING AGENT AS PROVIDED
IN SECTION 2.9(C) IN AN AMOUNT EQUAL TO THE AMOUNT OF ANY DRAWING HONORED BY THE
APPLICABLE FACING AGENT UNDER A LETTER OF CREDIT ISSUED BY IT IN ACCORDANCE WITH
THE TERMS HEREOF, OR (2) ANY BANK GUARANTEE SHALL REMAIN OUTSTANDING ON THE
REVOLVER TERMINATION DATE, THE APPLICABLE FACING AGENT SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
REVOLVING LENDER, OF THE UNREIMBURSED AMOUNT OF SUCH DRAWING OR THE AMOUNT OF
SUCH BANK GUARANTEE, AS APPLICABLE, AND OF SUCH LENDER’S RESPECTIVE
PARTICIPATION THEREIN.  EACH SUCH REVOLVING LENDER SHALL PURCHASE A
PARTICIPATION INTEREST IN SUCH LC OBLIGATION AND SHALL MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT THE DOLLAR EQUIVALENT OF AN AMOUNT EQUAL TO ITS PRO RATA
SHARE OF SUCH DRAWING IN SAME DAY FUNDS, AT THE OFFICE OF THE APPLICABLE FACING
AGENT SPECIFIED

58


--------------------------------------------------------------------------------



IN SUCH NOTICE, IN EACH CASE NOT LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON
THE BUSINESS DAY AFTER THE DATE SUCH LENDER IS NOTIFIED BY THE ADMINISTRATIVE
AGENT.  IN THE EVENT THAT ANY SUCH LENDER FAILS TO MAKE AVAILABLE TO THE
APPLICABLE FACING AGENT THE AMOUNT OF SUCH LENDER’S PARTICIPATION IN SUCH LETTER
OF CREDIT AS PROVIDED IN THIS SECTION 2.9(D), THE APPLICABLE FACING AGENT SHALL
BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST AT THE FEDERAL FUNDS RATE FOR TWO BUSINESS DAYS AND THEREAFTER AT THE
BASE RATE.  NOTHING IN THIS SECTION 2.9(D) SHALL BE DEEMED TO PREJUDICE THE
RIGHT OF ANY LENDER TO RECOVER FROM THE APPLICABLE FACING AGENT ANY AMOUNTS MADE
AVAILABLE BY SUCH LENDER TO THE APPLICABLE FACING AGENT PURSUANT TO THIS SECTION
2.9(D) IN THE EVENT THAT IT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION
THAT THE PAYMENT WITH RESPECT TO A LETTER OF CREDIT BY THE APPLICABLE FACING
AGENT IN RESPECT OF WHICH PAYMENT WAS MADE BY SUCH LENDER CONSTITUTED GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE APPLICABLE FACING AGENT. 
THE APPLICABLE FACING AGENT SHALL DISTRIBUTE TO EACH OTHER LENDER WHICH HAS PAID
ALL AMOUNTS PAYABLE BY IT UNDER THIS SECTION 2.9(D) WITH RESPECT TO ANY LETTER
OF CREDIT ISSUED BY THE APPLICABLE FACING AGENT SUCH OTHER REVOLVING LENDER’S
PRO RATA SHARE OF ALL PAYMENTS RECEIVED BY THE APPLICABLE FACING AGENT FROM THE
BORROWER IN REIMBURSEMENT OF DRAWINGS HONORED BY THE APPLICABLE FACING AGENT
UNDER SUCH LETTER OF CREDIT WHEN SUCH PAYMENTS ARE RECEIVED.  EACH LENDER’S
OBLIGATION TO MAKE REVOLVING LOANS PURSUANT TO SECTION 2.9(C) OR TO PURCHASE
PARTICIPATIONS PURSUANT TO THIS SECTION 2.9(D) AS A RESULT OF A DRAWING UNDER A
LETTER OF CREDIT SHALL BE ABSOLUTE AND UNCONDITIONAL AND WITHOUT RECOURSE TO THE
APPLICABLE FACING AGENT AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE FACING AGENT, THE BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT
OR A MATERIAL ADVERSE EFFECT; OR (III) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS UNDER SECTION
2.9(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 5.2.


(E)           FEES FOR LETTERS OF CREDIT.

(I)            FACING AGENT FEES.  THE BORROWER AGREES TO PAY THE FOLLOWING
AMOUNT TO THE APPLICABLE FACING AGENT WITH RESPECT TO THE LETTERS OF CREDIT
ISSUED BY IT FOR THE ACCOUNT OF THE BORROWER:

(A)          WITH RESPECT TO DRAWINGS MADE UNDER ANY LETTER OF CREDIT, INTEREST,
PAYABLE ON DEMAND, ON THE AMOUNT PAID BY FACING AGENT IN RESPECT OF EACH SUCH
DRAWING FROM THE DATE A DRAWING IS HONORED UP TO (BUT NOT INCLUDING) THE DATE
SUCH AMOUNT IS REIMBURSED BY THE BORROWER (INCLUDING ANY SUCH REIMBURSEMENT OUT
OF THE PROCEEDS OF REVOLVING LOANS, AS THE CASE MAY BE, PURSUANT TO SECTION
2.9(C)) AT A RATE WHICH IS AT ALL TIMES EQUAL TO 2% PER ANNUM IN EXCESS OF THE
BASE RATE;

(B)          WITH RESPECT TO THE ISSUANCE OR AMENDMENT OF EACH LETTER OF CREDIT
AND EACH PAYMENT MADE THEREUNDER, DOCUMENTARY AND PROCESSING CHARGES IN
ACCORDANCE WITH THE APPLICABLE FACING AGENT’S STANDARD SCHEDULE FOR SUCH CHARGES
IN EFFECT AT THE TIME OF SUCH ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT, AS THE
CASE MAY BE; AND

59


--------------------------------------------------------------------------------


(C)          A FACING FEE AS AGREED FROM TIME TO TIME BY THE BORROWER AND THE
APPLICABLE FACING AGENT FOR THE APPLICABLE LETTER OF CREDIT OR, WITH RESPECT TO
DB AS FACING AGENT, A FACING FEE EQUAL TO 1/8TH OF 1% PER ANNUM OF OUTSTANDING
LC OBLIGATIONS AND UNLESS OTHERWISE AGREED, SHALL BE PAYABLE WITH RESPECT TO THE
ASSIGNED DOLLAR VALUE OF THE MAXIMUM STATED AMOUNT UNDER SUCH OUTSTANDING
LETTERS OF CREDIT PAYABLE IN ARREARS ON EACH QUARTERLY PAYMENT DATE, ON THE
REVOLVER TERMINATION DATE AND THEREAFTER, ON DEMAND TOGETHER WITH CUSTOMARY
ISSUANCE AND PAYMENT CHARGES PAYABLE PURSUANT TO CLAUSE (B) ABOVE; PROVIDED,
HOWEVER, IF CALCULATION OF THE FACING FEE IN THE MANNER SET FORTH ABOVE WOULD
RESULT IN A FACING FEE OF LESS THAN $500 PER YEAR PER LETTER OF CREDIT ISSUED BY
ANY FACING AGENT, THE BORROWER SHALL BE OBLIGATED TO PAY SUCH ADDITIONAL AMOUNT
TO SUCH FACING AGENT SO AS TO PROVIDE FOR A MINIMUM FACING FEE OF $500 PER YEAR
PER LETTER OF CREDIT.

(II)           PARTICIPATING LENDER FEES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH PARTICIPATING REVOLVING LENDER IN
RESPECT OF ALL LETTERS OF CREDIT OUTSTANDING SUCH REVOLVING LENDER’S REVOLVING
PRO RATA SHARE OF A COMMISSION EQUAL TO THE THEN APPLICABLE EUROCURRENCY MARGIN
FOR REVOLVING LOANS PER ANNUM WITH RESPECT TO THE MAXIMUM STATED AMOUNT UNDER
SUCH OUTSTANDING LETTERS OF CREDIT (THE “LC COMMISSION”), PAYABLE IN ARREARS ON
EACH QUARTERLY PAYMENT DATE, ON THE REVOLVER TERMINATION DATE AND THEREAFTER, ON
DEMAND.  THE LC COMMISSION SHALL BE COMPUTED FROM THE FIRST DAY OF ISSUANCE OF
EACH LETTER OF CREDIT AND ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER
A YEAR OF 360 DAYS.

Promptly upon receipt by a Facing Agent or the Administrative Agent of any
amount described in clause (i)(A) or (ii) of this Section 2.9(e), the applicable
Facing Agent or the Administrative Agent shall distribute to each Revolving
Lender its Pro Rata Share, as the case may be, of such amount as long as, in the
case of amounts described in clause (i)(A), such Lender has reimbursed the
applicable Facing Agent in accordance with Section 2.9(c).  Amounts payable
under clause (i)(B) and (C) of this Section 2.9(e) shall be paid directly to the
applicable Facing Agent.


(F)            LC OBLIGATIONS UNCONDITIONAL.  THE OBLIGATION OF THE BORROWER TO
REIMBURSE A FACING AGENT (OR ANY LENDER THAT HAS PURCHASED A PARTICIPATION FROM
OR MADE A LOAN TO ENABLE THE BORROWER TO REIMBURSE THE APPLICABLE FACING AGENT)
FOR DRAWINGS MADE UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE OBLIGATIONS OF
EACH LENDER TO PURCHASE PARTICIPATIONS PURSUANT TO SECTION 2.9(D) AS A RESULT OF
SUCH A DRAWING SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PAID STRICTLY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT;

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR ANY OF ITS AFFILIATES MAY HAVE AT ANY TIME AGAINST A BENEFICIARY
OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSONS OR ENTITIES FOR WHICH
ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING), THE APPLICABLE FACING AGENT,
ANY

60


--------------------------------------------------------------------------------


LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (INCLUDING ANY
UNDERLYING TRANSACTION BETWEEN THE BORROWER OR ONE OF ITS SUBSIDIARIES AND THE
BENEFICIARY OF SUCH LETTER OF CREDIT);

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED
UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

(IV)          PAYMENT BY THE APPLICABLE FACING AGENT UNDER SUCH LETTER OF CREDIT
AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH
DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; OR

(VI)          THE FACT THAT AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.

Notwithstanding the foregoing, neither the Borrower nor the Lenders (other than
the applicable Facing Agent in its capacity as such) shall be liable for any
obligation resulting from the gross negligence or willful misconduct of the
applicable Facing Agent, as determined by a court of competent jurisdiction,
with respect to any Letter of Credit.


(G)           INDEMNIFICATION.  IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS AGREEMENT, THE BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY,
PAY AND SAVE THE APPLICABLE FACING AGENT AND THE LENDERS HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS,
CHARGES AND EXPENSES (INCLUDING ATTORNEY COSTS) (OTHER THAN FOR TAXES, WHICH
SHALL BE COVERED BY SECTION 4.7) WHICH THE APPLICABLE FACING AGENT AND THE
LENDERS MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF (I)
THE ISSUANCE OF THE LETTERS OF CREDIT, OTHER THAN AS A RESULT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE FACING AGENT, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION, OR (II) THE FAILURE OF THE APPLICABLE
FACING AGENT TO HONOR A DRAWING UNDER ANY LETTER OF CREDIT AS A RESULT OF ANY
ACT OR OMISSIONS, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE
OR DE FACTO GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS HEREIN CALLED
“GOVERNMENT ACTS”) OTHER THAN ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OF THE
APPLICABLE FACING AGENT.  AS BETWEEN THE BORROWER ON THE ONE HAND, AND THE
APPLICABLE FACING AGENT AND THE LENDERS, ON THE OTHER HAND, THE BORROWER ASSUMES
ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT
ISSUED BY THE APPLICABLE FACING AGENT OR BY THE RESPECTIVE BENEFICIARIES OF SUCH
LETTERS OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING,
NEITHER THE APPLICABLE FACING AGENT NOR ANY OF THE LENDERS SHALL BE RESPONSIBLE:
(I) FOR THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT
OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR
AND ISSUANCE OF OR ANY DRAWING UNDER SUCH LETTERS OF CREDIT, EVEN IF IT SHOULD
IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (II) FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY SUCH LETTER OF
CREDIT

61


--------------------------------------------------------------------------------



OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) FOR FAILURE
OF THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT TO COMPLY FULLY WITH CONDITIONS
REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) FOR ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, CABLE, TELEGRAPH, TELEX, OR OTHERWISE, WHETHER OR NOT THEY BE IN
CIPHER; (V) FOR ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI) FOR ANY LOSS
OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO
MAKE A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII)
FOR THE MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE
PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND (VIII) FOR ANY
CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE APPLICABLE FACING
AGENT, INCLUDING, WITHOUT LIMITATION, ANY GOVERNMENT ACTS.  NONE OF THE ABOVE
SHALL EFFECT, IMPAIR, OR PREVENT THE VESTING OF ANY OF THE APPLICABLE FACING
AGENT’S OR ANY LENDER’S RIGHTS OR POWERS HEREUNDER.

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the applicable Facing
Agent under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
applicable Facing Agent under any resulting liability to the Borrower. 
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation to indemnify or hold harmless the applicable
Facing Agent in respect of any claims, demands, liabilities, damages, losses,
costs, charges or expenses (including Attorney Costs) incurred by the applicable
Facing Agent to the extent arising out of the gross negligence or willful
misconduct of the applicable Facing Agent, as determined by a court of competent
jurisdiction.  The right of indemnification in the first paragraph of this
Section 2.9(g) shall not prejudice any rights that the Borrower may otherwise
have against the applicable Facing Agent with respect to a Letter of Credit
issued hereunder.


(H)           STATED AMOUNT.  THE STATED AMOUNT OF EACH LETTER OF CREDIT SHALL
NOT BE LESS THAN THE DOLLAR EQUIVALENT OF ONE HUNDRED THOUSAND DOLLARS
($100,000) OR SUCH LESSER AMOUNT AS THE APPLICABLE FACING AGENT HAS AGREED TO.


(I)            INCREASED COSTS.  SUBJECT TO SECTION 4.7, IF ANY TIME AFTER THE
DATE HEREOF ANY FACING AGENT OR ANY LENDER DETERMINES THAT THE INTRODUCTION OF
OR ANY CHANGE AFTER THE CLOSING DATE IN ANY APPLICABLE LAW, RULE, REGULATION,
ORDER, GUIDELINE OR REQUEST OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY THE APPLICABLE FACING AGENT OR SUCH LENDER WITH ANY
REQUEST OR DIRECTIVE ISSUED AFTER THE CLOSING DATE BY ANY SUCH AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), SHALL EITHER (I) IMPOSE, MODIFY OR
MAKE APPLICABLE ANY RESERVE, DEPOSIT, CAPITAL ADEQUACY OR SIMILAR REQUIREMENT
AGAINST LETTERS OF CREDIT ISSUED BY THE APPLICABLE FACING AGENT OR PARTICIPATED
IN BY ANY REVOLVING LENDER, OR (II) IMPOSE ON THE APPLICABLE FACING AGENT OR ANY
REVOLVING LENDER ANY OTHER CONDITIONS RELATING, DIRECTLY OR INDIRECTLY, TO THE
PROVISIONS OF THIS AGREEMENT RELATING TO LETTERS OF CREDIT OR ANY LETTER OF
CREDIT; AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO THE
APPLICABLE FACING AGENT OR ANY LENDER OF ISSUING, MAINTAINING OR PARTICIPATING
IN ANY LETTER OF CREDIT, OR REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE
BY THE APPLICABLE FACING AGENT OR ANY LENDER HEREUNDER OR REDUCE THE RATE OF
RETURN ON ITS CAPITAL WITH RESPECT TO LETTERS OF CREDIT, THEN, UPON DEMAND TO
THE BORROWER BY THE APPLICABLE FACING AGENT OR ANY LENDER (A COPY OF WHICH
DEMAND SHALL BE SENT BY THE APPLICABLE FACING AGENT OR SUCH LENDER TO THE
ADMINISTRATIVE AGENT), THE

62


--------------------------------------------------------------------------------



BORROWER SHALL PAY TO THE APPLICABLE FACING AGENT OR ANY LENDER, AS THE CASE MAY
BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE THE APPLICABLE FACING
AGENT OR SUCH LENDER FOR SUCH INCREASED COST OR REDUCTION IN THE AMOUNT
RECEIVABLE OR REDUCTION ON THE RATE OF RETURN ON ITS CAPITAL.  IN DETERMINING
SUCH ADDITIONAL AMOUNTS PURSUANT TO THE PRECEDING SENTENCE, THE APPLICABLE
FACING AGENT OR SUCH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL, TO
THE EXTENT THE INCREASED COSTS OR REDUCTIONS IN AMOUNTS RECEIVABLE OR REDUCTIONS
IN RATES OF RETURN RELATE TO FACING AGENT’S OR SUCH LENDER’S LETTERS OF CREDIT
IN GENERAL AND ARE NOT SPECIFICALLY ATTRIBUTABLE TO THE LETTERS OF CREDIT
HEREUNDER, USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND WHICH
COVER ALL LETTERS OF CREDIT SIMILAR TO THE LETTERS OF CREDIT ISSUED BY OR
PARTICIPATED IN BY THE APPLICABLE FACING AGENT OR SUCH LENDER WHETHER OR NOT THE
DOCUMENTATION FOR SUCH OTHER LETTERS OF CREDIT PERMIT THE APPLICABLE FACING
AGENT OR SUCH LENDER TO RECEIVE AMOUNTS OF THE TYPE DESCRIBED IN THIS SECTION
2.9(I).  THE APPLICABLE FACING AGENT OR ANY LENDER, UPON DETERMINING THAT ANY
ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.9(I), WILL GIVE
PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL INCLUDE A
CERTIFICATE SUBMITTED TO THE BORROWER BY THE APPLICABLE FACING AGENT OR SUCH
LENDER (A COPY OF WHICH CERTIFICATE SHALL BE SENT BY THE APPLICABLE FACING AGENT
OR SUCH LENDER TO THE ADMINISTRATIVE AGENT), SETTING FORTH IN REASONABLE DETAIL
THE BASIS FOR THE CALCULATION OF SUCH ADDITIONAL AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE THE APPLICABLE FACING AGENT OR SUCH LENDER, ALTHOUGH FAILURE TO GIVE
ANY SUCH NOTICE SHALL NOT RELEASE OR DIMINISH THE BORROWER’S OBLIGATIONS TO PAY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.9(I); PROVIDED, HOWEVER, IF THE
APPLICABLE FACING AGENT OR SUCH LENDER, AS APPLICABLE, HAS INTENTIONALLY
WITHHELD OR DELAYED SUCH NOTICE, THE APPLICABLE FACING AGENT OR SUCH LENDER, AS
THE CASE MAY BE, SHALL NOT BE ENTITLED TO RECEIVE ADDITIONAL AMOUNTS PURSUANT TO
THIS SECTION 2.9(I) FOR PERIODS OCCURRING PRIOR TO THE 180TH DAY BEFORE THE
GIVING OF SUCH NOTICE.  THE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO
THIS SECTION 2.9(I) SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND
BINDING ON THE BORROWER.


(J)            OUTSTANDING LETTERS OF CREDIT.  THE LETTERS OF CREDIT SET FORTH
UNDER THE CAPTION “LETTERS OF CREDIT OUTSTANDING ON THE CLOSING DATE” AS SET
FORTH ON SCHEDULE 2.9(J) ATTACHED TO THE FIRST AMENDMENT, WERE ISSUED PRIOR TO
THE CLOSING DATE PURSUANT TO ONE OF THE PRIOR CREDIT AGREEMENTS AND WILL REMAIN
OUTSTANDING AS OF THE CLOSING DATE AND THE LETTERS OF CREDIT AND BANK GUARANTEES
SET FORTH UNDER THE CAPTION “LETTERS OF CREDIT AND BANK GUARANTEES OUTSTANDING
ON THE FIRST AMENDMENT EFFECTIVE DATE” WERE ISSUED PURSUANT TO THE CREDIT
FACILITY OF HUNTSMAN ADVANCED MATERIALS HOLDINGS LLC OR OTHERWISE ISSUED BY
FACING AGENT PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE AND WILL REMAIN
OUTSTANDING AS OF THE FIRST AMENDMENT EFFECTIVE DATE (COLLECTIVELY, THE
“OUTSTANDING LETTERS OF CREDIT”).  THE BORROWER, EACH FACING AGENT AND EACH OF
THE LENDERS HEREBY AGREE WITH RESPECT TO THE OUTSTANDING LETTERS OF CREDIT THAT
EACH SUCH OUTSTANDING LETTERS OF CREDIT, FOR ALL PURPOSES UNDER THIS AGREEMENT,
SHALL, FROM AND AFTER THE CLOSING DATE, BE DEEMED TO BE LETTERS OF CREDIT
GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.  EACH REVOLVING LENDER
FURTHER AGREES TO PARTICIPATE IN EACH SUCH OUTSTANDING LETTER OF CREDIT IN AN
AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE STATED AMOUNT OF SUCH OUTSTANDING
LETTERS OF CREDIT.

63


--------------------------------------------------------------------------------



ARTICLE III


INTEREST AND FEES


3.1           INTEREST


(A)           BASE RATE LOANS.  THE BORROWER AGREES TO PAY INTEREST IN RESPECT
OF THE UNPAID PRINCIPAL AMOUNT OF EACH BASE RATE LOAN, AT A RATE PER ANNUM EQUAL
TO THE BASE RATE PLUS THE APPLICABLE BASE RATE MARGIN, FROM THE DATE THE
PROCEEDS THEREOF ARE MADE AVAILABLE TO THE BORROWER (OR, IF SUCH BASE RATE LOAN
WAS CONVERTED FROM A EUROCURRENCY LOAN, THE DATE OF SUCH CONVERSION) UNTIL THE
EARLIER OF (I) THE MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) OF SUCH BASE
RATE LOAN AND (II) THE CONVERSION OF SUCH BASE RATE LOAN TO A EUROCURRENCY LOAN
PURSUANT TO SECTION 2.6.


(B)           EUROCURRENCY LOANS.  THE BORROWER AGREES TO PAY INTEREST IN
RESPECT OF THE UNPAID PRINCIPAL AMOUNT OF EACH EUROCURRENCY LOAN AT A RATE PER
ANNUM EQUAL TO THE RELEVANT EUROCURRENCY RATE PLUS THE APPLICABLE EUROCURRENCY
MARGIN, FROM THE DATE THE PROCEEDS THEREOF ARE MADE AVAILABLE TO THE BORROWER
(OR, IF SUCH EUROCURRENCY LOAN WAS CONVERTED FROM A BASE RATE LOAN, THE DATE OF
SUCH CONVERSION) UNTIL THE EARLIER OF (I) THE MATURITY (WHETHER BY ACCELERATION
OR OTHERWISE) OF SUCH EUROCURRENCY LOAN AND (II) THE CONVERSION OF SUCH
EUROCURRENCY LOAN TO A BASE RATE LOAN PURSUANT TO SECTION 2.6.


(C)           PAYMENT OF INTEREST.  INTEREST ON EACH LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE; PROVIDED, HOWEVER, THAT INTEREST ACCRUING
PURSUANT TO SECTION 3.1(E) AND AS OTHERWISE SET FORTH IN THE PENULTIMATE
SENTENCE OF THIS SECTION 3.1(C) SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND. 
INTEREST SHALL ALSO BE PAYABLE ON ALL THEN OUTSTANDING REVOLVING LOANS ON THE
REVOLVER TERMINATION DATE AND ON ALL LOANS ON THE DATE OF REPAYMENT (INCLUDING
PREPAYMENT) THEREOF (EXCEPT THAT ACCRUED INTEREST NEED NOT BE PAID IN CONNECTION
WITH VOLUNTARY PREPAYMENTS PURSUANT TO SECTION 4.3 OF SWING LINE LOANS AND
REVOLVING LOANS THAT ARE BASE RATE LOANS MADE ON ANY DAY OTHER THAN A QUARTERLY
PAYMENT DATE OR THE REVOLVER TERMINATION DATE; PROVIDED SUCH ACCRUED INTEREST IS
PAID ON THE NEXT QUARTERLY PAYMENT DATE) OR ON THE DATE OF MATURITY (BY
ACCELERATION OR OTHERWISE), AS APPLICABLE, OF SUCH LOANS.  DURING THE EXISTENCE
OF ANY EVENT OF DEFAULT, INTEREST ON ANY LOAN SHALL BE PAYABLE ON DEMAND. 
INTEREST TO BE PAID WITH RESPECT TO LOANS DENOMINATED IN (X) DOLLARS SHALL BE
PAID IN DOLLARS AND (Y) IN AN ALTERNATIVE CURRENCY SHALL BE IN SUCH ALTERNATIVE
CURRENCY.


(D)           NOTIFICATION OF RATE.  THE ADMINISTRATIVE AGENT, UPON DETERMINING
THE INTEREST RATE FOR ANY BORROWING OF EUROCURRENCY LOANS FOR ANY INTEREST
PERIOD, SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS THEREOF.  SUCH
DETERMINATION SHALL, ABSENT MANIFEST ERROR AND SUBJECT TO SECTION 3.6, BE FINAL,
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.


(E)           DEFAULT INTEREST. NOTWITHSTANDING THE RATES OF INTEREST SPECIFIED
HEREIN, EFFECTIVE ON THE DATE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT AND FOR
SO LONG THEREAFTER AS ANY SUCH EVENT OF DEFAULT SHALL BE CONTINUING, AND
EFFECTIVE IMMEDIATELY UPON ANY FAILURE TO PAY ANY OBLIGATIONS OR ANY OTHER
AMOUNTS DUE UNDER ANY OF THE LOAN DOCUMENTS WHEN DUE, WHETHER BY ACCELERATION OR
OTHERWISE, THE PRINCIPAL BALANCE OF EACH LOAN THEN OUTSTANDING AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENT ON EACH LOAN NOT PAID
WHEN DUE OR OTHER

64


--------------------------------------------------------------------------------



AMOUNTS THEN DUE AND PAYABLE SHALL BEAR INTEREST PAYABLE ON DEMAND, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE.


(F)            MAXIMUM INTEREST.  IF ANY INTEREST PAYMENT OR OTHER CHARGE OR FEE
PAYABLE HEREUNDER EXCEEDS THE MAXIMUM AMOUNT THEN PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL BE OBLIGATED TO PAY THE MAXIMUM AMOUNT THEN PERMITTED BY
APPLICABLE LAW AND THE BORROWER SHALL CONTINUE TO PAY THE MAXIMUM AMOUNT FROM
TIME TO TIME PERMITTED BY APPLICABLE LAW UNTIL ALL SUCH INTEREST PAYMENTS AND
OTHER CHARGES AND FEES OTHERWISE DUE HEREUNDER (IN THE ABSENCE OF SUCH RESTRAINT
IMPOSED BY APPLICABLE LAW) HAVE BEEN PAID IN FULL.


3.2           FEES


(A)           COMMITMENT FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR PRO RATA DISTRIBUTION TO EACH NON-DEFAULTING LENDER HAVING A REVOLVING
COMMITMENT (BASED ON ITS PRO RATA SHARE) A COMMITMENT FEE (THE “COMMITMENT FEE”)
FOR THE PERIOD COMMENCING ON THE CLOSING DATE TO AND INCLUDING THE REVOLVER
TERMINATION DATE, COMPUTED AT A RATE EQUAL TO THE APPLICABLE COMMITMENT FEE
PERCENTAGE PER ANNUM ON THE AVERAGE DAILY TOTAL AVAILABLE REVOLVING COMMITMENT
(“AVERAGE UTILIZATION”), WHICH SHALL BE CALCULATED BASED UPON THE TIME PERIOD AS
TO WHICH SUCH COMMITMENT FEE IS BEING PAID.  UNLESS OTHERWISE SPECIFIED, ACCRUED
COMMITMENT FEES SHALL BE DUE AND PAYABLE (I) ON EACH QUARTERLY PAYMENT DATE
OCCURRING AFTER THE CLOSING DATE, (II) ON THE REVOLVER TERMINATION DATE AND
(III) UPON ANY REDUCTION OR TERMINATION IN WHOLE OR IN PART OF THE REVOLVING
COMMITMENTS, AS THE CASE MAY BE (BUT ONLY, IN THE CASE OF A REDUCTION, ON THE
PORTION OF THE REVOLVING COMMITMENTS THEN BEING REDUCED).


(B)           ARRANGER AND AGENCY FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT (OR THE ACCOUNT OF ITS AFFILIATES),
AGENCY AND OTHER LOAN FEES IN THE AMOUNT AND AT THE TIMES SET FORTH IN THE FEE
LETTER.


3.3           COMPUTATION OF INTEREST AND FEES

Interest on all Loans and fees payable hereunder shall be computed on the basis
of the actual number of days elapsed over a year of 360 days; provided that
interest on all Base Rate Loans shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be.  The
Administrative Agent shall, at any time and from time to time upon request of
the Borrower, deliver to the Borrower a statement showing the quotations used by
the Administrative Agent in determining any interest rate applicable to
Revolving Loans pursuant to this Agreement.  Each change in the Applicable Base
Rate Margin or Applicable Eurodollar Margin or the Applicable Commitment Fee
Percentage or any change in the LC Commission as a result of a change in the
Borrower’s Most Recent Leverage Ratio shall become effective on the date upon
which such change in such ratio occurs.


3.4           INTEREST PERIODS

At the time it gives any Notice of Borrowing or a Notice of Conversion or
Continuation with respect to any Borrowing bearing interest with reference to
the Eurocurrency Rate, the Borrower shall elect, by giving the Administrative
Agent written notice, the interest period (each an “Interest Period”) applicable
thereto, which Interest Period shall, at the option of the Borrower, be one,
two, three or six months or, if available or otherwise satisfactory to each of

65


--------------------------------------------------------------------------------


the applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a nine or twelve month period, provided that:

(I)            ALL EUROCURRENCY LOANS COMPRISING A SINGLE BORROWING SHALL AT ALL
TIMES HAVE THE SAME INTEREST PERIOD;

(II)           THE INITIAL INTEREST PERIOD FOR ANY EUROCURRENCY LOAN SHALL
COMMENCE ON THE DATE OF SUCH BORROWING OF SUCH EUROCURRENCY LOAN (INCLUDING THE
DATE OF ANY CONVERSION THERETO FROM A LOAN OF A DIFFERENT TYPE) AND EACH
INTEREST PERIOD OCCURRING THEREAFTER IN RESPECT OF SUCH EUROCURRENCY LOAN SHALL
COMMENCE ON THE LAST DAY OF THE IMMEDIATELY PRECEDING INTEREST PERIOD;

(III)          IF ANY INTEREST PERIOD RELATING TO A EUROCURRENCY LOAN BEGINS ON
A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH
AT THE END OF SUCH INTEREST PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF SUCH CALENDAR MONTH;

(IV)          IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY WHICH IS
NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED, HOWEVER, THAT IF ANY INTEREST PERIOD FOR A EUROCURRENCY
LOAN WOULD OTHERWISE EXPIRE ON A DAY WHICH IS NOT A BUSINESS DAY BUT IS A DAY OF
THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH
INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING BUSINESS DAY;

(V)           AT ANY TIME WHEN AN EVENT OF DEFAULT IS THEN IN EXISTENCE, NO
INTEREST PERIOD (A) OF MORE THAN ONE MONTH MAY BE SELECTED WITH RESPECT TO ANY
LOAN DENOMINATED IN AN ALTERNATIVE CURRENCY AND (B) MAY BE SELECTED WITH RESPECT
TO ANY LOAN DENOMINATED IN DOLLARS;

(VI)          NO INTEREST PERIOD SHALL EXTEND BEYOND THE APPLICABLE TERM
MATURITY DATE FOR ANY TERM LOAN OR THE REVOLVER TERMINATION DATE FOR ANY
REVOLVING LOAN; AND

(VII)         NO INTEREST PERIOD IN RESPECT OF ANY BORROWING OF TERM LOANS FOR
ANY TERM FACILITY SHALL BE SELECTED WHICH EXTENDS BEYOND ANY DATE UPON WHICH A
SCHEDULED TERM REPAYMENT WILL BE REQUIRED TO BE MADE UNDER SECTION 4.4(B) FOR
SUCH TERM FACILITY IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS WHICH
HAVE INTEREST PERIODS WHICH WILL EXPIRE AFTER SUCH DATE WILL BE IN EXCESS OF THE
AGGREGATE PRINCIPAL AMOUNT OF TERM B LOANS THEN OUTSTANDING LESS THE AGGREGATE
AMOUNT OF SUCH REQUIRED PREPAYMENT.

Notwithstanding anything to the contrary herein (i) with respect to Term B
Dollar Loans, the Borrower may only have Base Rate Loans and Eurocurrency Loans
with a one month Interest Period for the first 30 days after the Effective Date
or, if earlier, the date on which the Administrative Agent informs the Borrower
of the completion of the syndication of the Term B Dollar Loans and (ii) if
requested by the Borrower, the Administrative Agent, in its discretion, may
offer Interest Periods shorter than one month.

66


--------------------------------------------------------------------------------



3.5           COMPENSATION FOR FUNDING LOSSES

The Borrower shall compensate each Lender, upon its written request (which
request shall set forth the basis for requesting such amounts, showing the
calculation thereof in reasonable detail), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans) which such Lender may sustain as a result of: (i)
the continuation or Borrowing of, the conversion from or into, a Eurocurrency
Loan not occurring on the date specified therefor in a Notice of Borrowing or
Notice of Conversion or Continuation (whether or not withdrawn for any reason
(other than a default by such Lender or the Administrative Agent)); (ii) any
payment, prepayment or conversion or continuation of any of its Eurocurrency
Loans occurring for any reason whatsoever on a date which is not the last day of
an Interest Period applicable thereto; (iii) any repayment of any of its
Eurocurrency Loans not being made on the date specified in a notice of payment
given by the Borrower; or (iv) (A) any other failure by the Borrower to repay
its Eurocurrency Loans when required by the terms of this Agreement or (B) an
election made by the Borrower pursuant to Section 3.7; provided that such
written request, including the calculation as to additional amounts owed such
Lender under this Section 3.5, is delivered to the Borrower and the
Administrative Agent by such Lender shall be delivered within 30 days of such
event.  Absent manifest error, such request shall be final, conclusive and
binding for all purposes.  Calculation of all amounts payable to a Lender under
this Section 3.5 shall be made as though that Lender had actually funded its
relevant Eurocurrency Loan through the purchase of a Eurocurrency deposit
bearing interest at the Eurocurrency Rate in an amount equal to the amount of
that Loan, having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
that Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurocurrency Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 3.5.


3.6           INCREASED COSTS, ILLEGALITY, ETC.


(A)           GENERALLY. EXCEPT AS PROVIDED IN SECTION 4.7, IN THE EVENT THAT
ANY LENDER SHALL HAVE DETERMINED, IN ITS REASONABLE, GOOD FAITH JUDGMENT, (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO BUT, WITH RESPECT TO CLAUSE (I) BELOW, MAY BE MADE ONLY
BY THE ADMINISTRATIVE AGENT):

(I)            ON ANY INTEREST RATE DETERMINATION DATE THAT, BY REASON OF ANY
CHANGE ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK
EUROCURRENCY MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF
EUROCURRENCY RATE; OR

67


--------------------------------------------------------------------------------


(II)           AT ANY TIME THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTION IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EUROCURRENCY LOAN BECAUSE OF (X) ANY CHANGE ARISING AFTER THE DATE OF THIS
AGREEMENT IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER,
GUIDELINE OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW) OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY
NEW LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST, SUCH AS,
FOR EXAMPLE, BUT NOT LIMITED TO: (A) A CHANGE IN THE BASIS OF TAXATION OF
PAYMENTS TO SUCH LENDER OF THE PRINCIPAL OF OR INTEREST ON THE NOTES OR ANY
OTHER AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR TAXES DESCRIBED IN SECTIONS
4.7(A)(I) THROUGH (VI)) OR (B) A CHANGE IN OFFICIAL RESERVE REQUIREMENTS (BUT,
IN ALL EVENTS, EXCLUDING RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT
INCLUDED IN THE COMPUTATION OF THE EUROCURRENCY RATE) AND/OR (Y) OTHER
CIRCUMSTANCES ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING SUCH LENDER OR
THE INTERBANK EUROCURRENCY MARKET OR THE POSITION OF SUCH LENDER IN SUCH MARKET
(EXCLUDING, HOWEVER, DIFFERENCES IN SUCH LENDER’S COST OF FUNDS FROM THOSE OF
THE ADMINISTRATIVE AGENT WHICH ARE SOLELY THE RESULT OF CREDIT DIFFERENCES
BETWEEN SUCH LENDER AND THE ADMINISTRATIVE AGENT); OR

(III)          AT ANY TIME THAT (X) THE MAKING OR CONTINUANCE OF ANY
EUROCURRENCY LOAN HAS BEEN MADE (1) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE,
REGULATION OR ORDER, OR (2) IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING
AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND ADVERSELY AFFECTS THE
INTERBANK EUROCURRENCY MARKET OR (Y) COMPLIANCE BY SUCH LENDER, ACTING IN GOOD
FAITH, WITH ANY GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) IS
IMPOSSIBLE;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurocurrency Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to Eurocurrency Loans (other
than with respect to conversions to Base Rate Loans) which have not yet been
advanced (including by way of conversion) shall be deemed rescinded by the
Borrower; (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest, as such
Lender in its reasonable good faith judgment shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder, (such written demand as to the
additional amounts owed to such Lender, which shall show the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto;
provided, that such Lender shall not be entitled to receive additional amounts
pursuant to this Section 3.6(a)(y) for any change or circumstance referred to in
Section 3.6(a) occurring prior to the 180th day before the making of such demand
(unless the change is due to a law enacted with retroactive effect, in which
case the 180 day period shall be

68


--------------------------------------------------------------------------------


extended to include the period of retroactive effect); and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 3.6(b) as promptly as possible and, in any event, within the time period
required by law.  In determining such additional amounts pursuant to clause (y)
of the immediately preceding sentence, each affected Lender shall act reasonably
and in good faith and will, to the extent the increased costs or reductions in
amounts receivable relate to such Lender’s loans in general and are not
specifically attributable to a Loan hereunder, use averaging and attribution
methods which are reasonable and which cover all loans similar to the Loans made
by such Lender whether or not the loan documentation for such other loans
permits the Lender to receive increased costs of the type described in this
Section 3.6(a).


(B)           EUROCURRENCY LOANS.  AT ANY TIME THAT ANY EUROCURRENCY LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 3.6(A)(II) OR (III), THE
BORROWER MAY (AND, IN THE CASE OF A EUROCURRENCY LOAN AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 3.6(A)(III), SHALL) EITHER (I) IF THE
AFFECTED EUROCURRENCY LOAN HAS NOT YET BEEN MADE OR THE CONVERSION TO SUCH
EUROCURRENCY LOAN HAS NOT YET BEEN ACCOMPLISHED, BY GIVING THE ADMINISTRATIVE
AGENT TELEPHONIC NOTICE (CONFIRMED IN WRITING) ON THE SAME DATE THAT THE
BORROWER WAS NOTIFIED BY THE AFFECTED LENDER OR THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 3.6(A)(II) OR (III), CANCEL THE RESPECTIVE BORROWING, OR
(II) IF THE AFFECTED EUROCURRENCY LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE
BUSINESS DAYS’ WRITTEN NOTICE TO ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED
LENDER TO CONVERT SUCH EUROCURRENCY LOAN INTO A BASE RATE LOAN, PROVIDED, THAT
IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST
BE TREATED THE SAME PURSUANT TO THIS SECTION 3.6(B).


(C)           CAPITAL REQUIREMENTS. IF ANY LENDER DETERMINES THAT THE
INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE,
REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR NOT HAVING THE FORCE OF LAW)
CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY (IN
EACH CASE AFTER THE DATE OF THIS AGREEMENT), WILL HAVE THE EFFECT OF INCREASING
THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER BASED ON THE EXISTENCE OF SUCH LENDER’S
COMMITMENTS HEREUNDER OR ITS OBLIGATIONS HEREUNDER, THEN THE BORROWER SHALL PAY
TO SUCH LENDER, UPON ITS WRITTEN NOTICE AS HEREAFTER DESCRIBED, SUCH ADDITIONAL
AMOUNTS AS SHALL BE REQUIRED TO COMPENSATE SUCH LENDER OR SUCH OTHER CORPORATION
FOR THE INCREASED COST TO SUCH LENDER OR SUCH OTHER CORPORATION OR THE REDUCTION
IN THE RATE OF RETURN TO SUCH LENDER OR SUCH OTHER CORPORATION AS A RESULT OF
SUCH INCREASE OF CAPITAL.  IN DETERMINING SUCH ADDITIONAL AMOUNTS, EACH LENDER
WILL ACT REASONABLY AND IN GOOD FAITH AND WILL USE AVERAGING AND ATTRIBUTION
METHODS WHICH ARE REASONABLE AND WHICH WILL, TO THE EXTENT THE INCREASED COSTS
OR REDUCTION IN THE RATE OF RETURN RELATES TO SUCH LENDER’S COMMITMENTS OR
OBLIGATIONS IN GENERAL AND ARE NOT SPECIFICALLY ATTRIBUTABLE TO THE COMMITMENTS
AND OBLIGATIONS HEREUNDER, COVER ALL COMMITMENTS AND OBLIGATIONS SIMILAR TO THE
COMMITMENTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER WHETHER OR NOT THE LOAN
DOCUMENTATION FOR SUCH OTHER COMMITMENTS OR OBLIGATIONS PERMITS SUCH LENDER TO
MAKE THE DETERMINATION SPECIFIED IN THIS SECTION 3.6(C), AND SUCH LENDER’S
DETERMINATION OF COMPENSATION OWING UNDER THIS SECTION 3.6(C) SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO. 
EACH LENDER, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE
PURSUANT TO THIS SECTION 3.6(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
BORROWER, WHICH NOTICE SHALL SHOW IN REASONABLE DETAIL THE BASIS FOR CALCULATION
OF SUCH ADDITIONAL AMOUNTS; PROVIDED THAT NO LENDER SHALL BE ENTITLED TO RECEIVE

69


--------------------------------------------------------------------------------



ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.6(C) FOR INCREASED COSTS INCURRED
PRIOR TO THE 180TH DAY BEFORE THE GIVING OF SUCH NOTICE, UNLESS SUCH INCREASED
COSTS ARE DUE TO A CHANGE IN LAW THAT PROVIDES FOR RETROACTIVE EFFECT, IN WHICH
CASE THE 180 DAY PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE
EFFECT).


(D)           CHANGE OF LENDING OFFICE. EACH LENDER WHICH IS OR WILL BE OWED
COMPENSATION PURSUANT TO SECTION 3.6(A) OR (C) OR 4.7 WILL, IF REQUESTED BY THE
BORROWER, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF
SUCH LENDER) TO CAUSE A DIFFERENT LENDING OFFICE TO MAKE OR CONTINUE A LOAN OR
LETTER OF CREDIT IF SUCH DESIGNATION WILL AVOID THE NEED FOR, OR MATERIALLY
REDUCE THE AMOUNT OF, SUCH COMPENSATION TO SUCH LENDER AND WILL NOT, IN THE
JUDGMENT OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER OR LENDING
OFFICE.  NOTHING IN THIS SECTION 3.6(D) SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWER OR THE RIGHT OF ANY LENDER PROVIDED FOR HEREIN.


3.7           REPLACEMENT OF AFFECTED LENDERS

(x)            So long as no Event of Default or Unmatured Event of Default then
exists, if any Revolving Lender becomes a Defaulting Lender or otherwise
defaults in its Obligations to make Loans or fund Unpaid Drawings, (y) if any
Lender (or in the case of Section 2.9(i), Facing Agent) is owed increased costs
under Section 2.9(i), Section 3.6(a)(ii) or (iii), or Section 3.6(c), or the
Borrower is required to make any payments under Section 4.7(a) or (c) to any
Lender, or (z) as provided in Section 12.1(b) in the case of certain refusals by
a Lender to consent to certain proposed amendments, changes, supplements,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders, the Borrower shall have the right to
replace such Lender (the “Replaced Lender”) with one or more other Eligible
Assignees acceptable to the Administrative Agent, provided that no such Eligible
Assignee is a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”), provided further that (i) at the time of any
replacement pursuant to this Section 3.7, the Replaced Lender and Replacement
Lender shall enter into one or more assignment agreements, in form and substance
satisfactory to such parties and the Administrative Agent, pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Loans
of, and participation in Letters of Credit and Swing Line Loans by, the Replaced
Lender (with the assignment fee paid by either the Replacement Lender or the
Borrower) and (ii) all obligations of the Borrower owing to the Replaced Lender
(including, without limitation, such increased costs and excluding those
specifically described in clause (y) above in respect of which the assignment
purchase price has been, or is concurrently being paid) shall be paid in full to
such Replaced Lender concurrently with such replacement.  Upon the execution of
the respective assignment documentation, the payment of amounts referred to in
clause (ii) above and, if so requested by the Replacement Lender, delivery to
the Replacement Lender of the appropriate Note or Notes executed by the
Borrower, the Replacement Lender shall become a Lender hereunder and, unless the
Replaced Lender continues to have outstanding Loans hereunder, the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
Replaced Lender.  Notwithstanding anything to the contrary contained above, no
Lender that acts as a Facing Agent may be replaced hereunder at any time during
which such Facing Agent has Letters of Credit outstanding hereunder, unless
arrangements satisfactory to such Facing Agent (including (1) the furnishing of
a standby letter of credit in form and substance, and issued by an issuer,
satisfactory to such Facing Agent or (2)

70


--------------------------------------------------------------------------------


the depositing of cash collateral into a collateral account in amounts and
pursuant to arrangements satisfactory to such Facing Agent) have been made with
respect to such outstanding Letters of Credit.  The Replaced Lender shall be
required to deliver for cancellation its applicable Notes to be canceled on the
date of replacement, or if any such Note is lost or unavailable, such other
assurances or indemnification therefor as the Borrower may reasonably request.


ARTICLE IV


REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS


4.1           VOLUNTARY REDUCTION OF COMMITMENTS


(A)           UPON AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR
TELEPHONIC NOTICE CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT AT THE
NOTICE OFFICE (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO
EACH LENDER), THE BORROWER SHALL HAVE THE RIGHT, WITHOUT PREMIUM OR PENALTY, TO
TERMINATE THE UNUTILIZED PORTION OF THE REVOLVING COMMITMENTS AND/OR, THE SWING
LINE COMMITMENT, AS THE CASE MAY BE, IN PART OR IN WHOLE; PROVIDED THAT (I) ANY
SUCH VOLUNTARY TERMINATION OF THE REVOLVING COMMITMENTS SHALL APPLY
PROPORTIONATELY TO, AND SHALL PERMANENTLY REDUCE, THE REVOLVING COMMITMENTS OF
EACH REVOLVING LENDER; (II) ANY PARTIAL VOLUNTARY REDUCTION OF THE REVOLVING
COMMITMENTS PURSUANT TO THIS SECTION 4.1 SHALL BE IN THE AMOUNT OF AT LEAST
$10,000,000 AND INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS OF THAT AMOUNT AND
(III) ANY SUCH VOLUNTARY TERMINATION OF THE REVOLVING COMMITMENT SHALL OCCUR
SIMULTANEOUSLY WITH A VOLUNTARY PREPAYMENT, PURSUANT TO SECTION 4.3 SUCH THAT
THE TOTAL OF THE REVOLVING COMMITMENTS SHALL NOT BE REDUCED BELOW THE SUM OF THE
ASSIGNED DOLLAR VALUE OF THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING REVOLVING
LOANS, SWING LINE LOANS AND LC OBLIGATIONS PLUS ANY OVERDRAFT RESERVE.


(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS PROVIDED IN
SECTION 12.1(B), THE BORROWER SHALL HAVE THE RIGHT, UPON FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), TO
TERMINATE THE ENTIRE REVOLVING COMMITMENT OF SUCH LENDER, SO LONG AS (I) THE
BORROWER REPAYS ALL LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND
ALL OTHER AMOUNTS, DUE AND OWING TO SUCH LENDER PURSUANT TO SECTION 4.3(B)
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TERMINATION AT WHICH TIME SCHEDULE
1.1(A) SHALL BE DEEMED MODIFIED TO REFLECT SUCH CHANGED AMOUNTS AND (II) THE
BORROWER CASH COLLATERALIZES SUCH LENDER’S PRO RATA SHARE OF THE LC OBLIGATIONS
(IN THE MANNER SET FORTH IN SECTION 4.4(A)) THEN OUTSTANDING.  AT SUCH TIME,
SUCH LENDER SHALL NO LONGER CONSTITUTE A “LENDER” FOR PURPOSES OF THIS
AGREEMENT, EXCEPT WITH RESPECT TO INDEMNIFICATIONS IN FAVOR OF SUCH LENDER UNDER
THIS AGREEMENT WHICH SHALL SURVIVE AS TO SUCH REPAID LENDER.


4.2           MANDATORY REDUCTIONS OF COMMITMENTS


(A)           REDUCTION OF REVOLVING COMMITMENTS. THE REVOLVING COMMITMENTS
SHALL BE REDUCED AT THE TIME AND IN THE AMOUNTS REQUIRED TO BE REDUCED PURSUANT
TO SECTION 4.4(C).

71


--------------------------------------------------------------------------------



(B)           REDUCTION OF TERM B DOLLAR COMMITMENTS. THE TERM B DOLLAR
COMMITMENTS SHALL TERMINATE ON THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE
TERM B DOLLAR LOANS ON SUCH DATE.


(C)           PROPORTIONATE REDUCTIONS. EACH REDUCTION OR ADJUSTMENT TO THE
COMMITMENTS PURSUANT TO THIS SECTION 4.2 SHALL APPLY PROPORTIONATELY TO THE
COMMITMENTS OF EACH LENDER UNDER THE APPLICABLE FACILITY.


4.3           VOLUNTARY PREPAYMENTS


(A)           THE BORROWER SHALL HAVE THE RIGHT TO PREPAY THE REVOLVING LOANS,
ANY OF THE TERM LOANS OR THE SWING LINE LOANS IN ANY COMBINATION, IN WHOLE OR IN
PART, FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY EXCEPT AS SET FORTH IN
SECTION 4.5(C), ON THE FOLLOWING TERMS AND CONDITIONS: (I) THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE WRITTEN NOTICE AT ITS NOTICE OFFICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF ITS INTENT TO PREPAY THE
LOANS, WHETHER SUCH LOANS ARE TERM LOANS, REVOLVING LOANS OR SWING LINE LOANS,
THE AMOUNT OF SUCH PREPAYMENT AND THE SPECIFIC BORROWINGS TO WHICH SUCH
PREPAYMENT IS TO BE APPLIED, WHICH NOTICE SHALL BE GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT BY 12:00 P.M. (NEW YORK CITY TIME) AT LEAST THREE BUSINESS
DAYS PRIOR IN THE CASE OF EUROCURRENCY LOANS AND AT LEAST ONE BUSINESS DAY PRIOR
IN THE CASE OF BASE RATE LOANS TO THE DATE OF SUCH PREPAYMENT AND WHICH NOTICE
SHALL (EXCEPT IN THE CASE OF SWING LINE LOANS) PROMPTLY BE TRANSMITTED BY THE
ADMINISTRATIVE AGENT TO EACH OF THE APPLICABLE LENDERS; (II) EACH PARTIAL
PREPAYMENT OF ANY BORROWING (OTHER THAN A BORROWING OF SWING LINE LOANS) SHALL
BE IN AN AGGREGATE DOLLAR EQUIVALENT PRINCIPAL AMOUNT OF AT LEAST $5,000,000 AND
EACH PARTIAL PREPAYMENT OF A SWING LINE LOAN SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT OF AT LEAST $500,000; PROVIDED, THAT ANY PARTIAL PREPAYMENT OF
EUROCURRENCY LOANS MADE PURSUANT TO A SINGLE BORROWING THAT REDUCES THE
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING LOANS MADE PURSUANT TO SUCH
BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE THERETO
SHALL BE SUBJECT TO THE ANTE-PENULTIMATE SENTENCE OF SECTION 4.5(A); (III)
EUROCURRENCY LOANS MAY BE PREPAID PURSUANT TO THIS SECTION 4.3 ON THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO, OR SUBJECT TO SECTION 3.5 ON ANY OTHER
DAY; (IV) EACH PREPAYMENT IN RESPECT OF ANY BORROWING SHALL BE APPLIED PRO RATA
AMONG THE LOANS COMPRISING SUCH BORROWING; PROVIDED, THAT SUCH PREPAYMENT SHALL
NOT BE APPLIED TO ANY REVOLVING LOANS OF A DEFAULTING LENDER AT ANY TIME WHEN
THE AGGREGATE AMOUNT OF REVOLVING LOANS OF ANY NON-DEFAULTING LENDER EXCEEDS
SUCH NON-DEFAULTING LENDER’S PRO RATA SHARE OF ALL REVOLVING LOANS THEN
OUTSTANDING; (V) EACH VOLUNTARY PREPAYMENT OF TERM LOANS SHALL BE APPLIED FIRST
TO THE SCHEDULED TERM REPAYMENTS OF THE TERM FACILITY BEING REPAID DUE WITHIN
THE 12 MONTH PERIOD FOLLOWING THE DATE OF SUCH PREPAYMENT IN DIRECT ORDER OF
MATURITY AND, THEREAFTER, SHALL BE APPLIED TO REDUCE THE REMAINING SCHEDULED
TERM REPAYMENTS ON A PRO RATA BASIS (BASED UPON THE THEN REMAINING PRINCIPAL
AMOUNT OF SUCH SCHEDULED TERM REPAYMENTS).  UNLESS OTHERWISE SPECIFIED BY THE
BORROWER, SUCH PREPAYMENT SHALL BE APPLIED FIRST TO THE PAYMENT OF BASE RATE
LOANS AND SECOND TO THE PAYMENT OF SUCH EUROCURRENCY LOANS AS THE BORROWER SHALL
REQUEST (AND IN THE ABSENCE OF SUCH REQUEST, AS THE ADMINISTRATIVE AGENT SHALL
DETERMINE).  THE NOTICE PROVISIONS, THE PROVISIONS WITH RESPECT TO THE MINIMUM
AMOUNT OF ANY PREPAYMENT, AND THE PROVISIONS REQUIRING PREPAYMENTS IN INTEGRAL
MULTIPLES ABOVE SUCH MINIMUM AMOUNT OF THIS SECTION 4.3 ARE FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND MAY BE WAIVED UNILATERALLY BY THE ADMINISTRATIVE
AGENT.

72


--------------------------------------------------------------------------------



(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS PROVIDED IN
SECTION 12.1(B), THE BORROWER SHALL HAVE THE RIGHT, UPON FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS), TO REPAY
ALL LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER AMOUNTS
DUE AND OWING TO SUCH LENDER IN ACCORDANCE WITH SAID SECTION 12.1(B), SO LONG AS
(A) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS OF ANY REVOLVING LENDER
PURSUANT TO THIS CLAUSE (B), THE REVOLVING COMMITMENT OF SUCH REVOLVING LENDER
IS TERMINATED CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO SECTION 4.1(B) AND
(B) IN THE CASE OF THE REPAYMENT OF LOANS OF ANY LENDER, THE CONSENTS REQUIRED
BY SECTION 12.1(B) IN CONNECTION WITH THE REPAYMENT PURSUANT TO THIS CLAUSE (B)
SHALL HAVE BEEN OBTAINED.


4.4           MANDATORY PREPAYMENTS


(A)           PREPAYMENT UPON OVERADVANCE.  THE BORROWER SHALL PREPAY THE
OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING LOANS AND/OR SWING LINE LOANS ON ANY
DATE ON WHICH THE ASSIGNED DOLLAR VALUE OF ALL OUTSTANDING REVOLVING LOANS,
SWING LINE LOANS AND LC OBLIGATIONS (AFTER GIVING EFFECT TO ANY OTHER REPAYMENTS
OR PREPAYMENTS ON SUCH DAY) PLUS ANY OVERDRAFT RESERVE EXCEEDS THE TOTAL
REVOLVING COMMITMENT THEN IN EFFECT (INCLUDING, WITHOUT LIMITATION, SOLELY AS A
RESULT OF FLUCTUATION IN EXCHANGE RATES), IN THE AMOUNT OF SUCH EXCESS AND IN
THE APPLICABLE CURRENCY; PROVIDED, HOWEVER, THAT IF SUCH EXCESS IS SOLELY AS A
RESULT OF FLUCTUATION IN EXCHANGE RATES, (I) THE BORROWER SHALL NOT BE OBLIGATED
TO PAY SUCH AMOUNT UNTIL FOUR BUSINESS DAYS AFTER NOTICE FROM THE ADMINISTRATIVE
AGENT AND (II) THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH AMOUNT UNLESS
SUCH EXCESS IS GREATER THAN THE DOLLAR EQUIVALENT OF AN AMOUNT EQUAL TO 5% OF
THE TOTAL REVOLVING COMMITMENT.  IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF
ALL OUTSTANDING REVOLVING LOANS AND SWING LINE LOANS PURSUANT TO THIS SECTION
4.4(A), THE AGGREGATE ASSIGNED DOLLAR VALUE OF LC OBLIGATIONS PLUS ANY OVERDRAFT
RESERVE EXCEEDS THE TOTAL REVOLVING COMMITMENT THEN IN EFFECT, THE BORROWER
SHALL CASH COLLATERALIZE LC OBLIGATIONS BY DEPOSITING, PURSUANT TO A CASH
COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, CASH WITH THE ADMINISTRATIVE AGENT IN
AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE ASSIGNED DOLLAR VALUE OF SUCH LC
OBLIGATIONS PLUS ANY OVERDRAFT RESERVE AND THE TOTAL REVOLVING COMMITMENT THEN
IN EFFECT.  THE ADMINISTRATIVE AGENT SHALL ESTABLISH IN ITS NAME FOR THE BENEFIT
OF THE REVOLVING LENDERS A COLLATERAL ACCOUNT INTO WHICH IT SHALL DEPOSIT SUCH
CASH TO HOLD AS COLLATERAL SECURITY FOR THE LC OBLIGATIONS.


(B)           SCHEDULED TERM REPAYMENTS.  THE BORROWER SHALL CAUSE TO BE PAID
SCHEDULED TERM REPAYMENTS FOR EACH TERM FACILITY ON THE TERM LOANS UNTIL THE
TERM LOANS ARE PAID IN FULL IN THE AMOUNTS AND CURRENCIES AND AT THE TIMES
SPECIFIED IN EACH OF THE SCHEDULED TERM REPAYMENT DEFINITIONS TO THE EXTENT THAT
PREPAYMENTS HAVE NOT PREVIOUSLY BEEN APPLIED TO SUCH SCHEDULED TERM REPAYMENTS
(AND SUCH SCHEDULED TERM REPAYMENTS HAVE NOT OTHERWISE BEEN REDUCED) PURSUANT TO
THE TERMS HEREOF.  PAYMENTS TO BE MADE PURSUANT TO THIS SECTION 4.4(B) WITH
RESPECT TO TERM B DOLLAR LOANS SHALL BE PAID IN DOLLARS.

73


--------------------------------------------------------------------------------



(C)           MANDATORY PREPAYMENT UPON ASSET DISPOSITION OR RECOVERY EVENT.

(I)            ON THE FIRST BUSINESS DAY AFTER THE DATE OF RECEIPT THEREOF BY
THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES OF NET SALE PROCEEDS FROM ANY ASSET
DISPOSITION (OTHER THAN THE US COMMODITY BUSINESS SALE, THE UK BUSINESS SALE OR
THE C4 BUSINESS SALE) OR THE PROCEEDS OF A RECOVERY EVENT (OR IN THE CASE OF A
RECEIPT THEREOF BY A FOREIGN SUBSIDIARY OF THE BORROWER, SUCH LATER DATE AS IS
PRACTICABLE (BUT IN ANY EVENT NOT LATER THAN THE 360TH DAY OR SUCH EARLIER DAY
AS THE BORROWER IS OBLIGATED TO MAKE AN OFFER TO PURCHASE ANY PUBLIC NOTES DUE
TO SUCH ASSET DISPOSITION OR RECOVERY EVENT) IN THE EVENT THAT SUCH MANDATORY
REPAYMENT WOULD RESULT IN THE PROVISIONS OF SECTIONS 151 ET SEQ. OF THE
COMPANIES ACT 1985 OF ENGLAND BEING BREACHED OR IN ANY FOREIGN SUBSIDIARY
BREACHING ANY SIMILAR APPLICABLE LAW IN ITS COUNTRY OF INCORPORATION), THE
BORROWER SHALL CAUSE TO BE PAID A MANDATORY REPAYMENT OF PRINCIPAL OF LOANS
PURSUANT TO THE TERMS OF SECTION 4.5(A) IN AN AMOUNT EQUAL TO THE GREATER OF (A)
THE TERM LOAN RATABLE SHARE OF SUCH NET SALE PROCEEDS OR SUCH PROCEEDS FROM A
RECOVERY EVENT AND (B) 100% OF SUCH NET SALE PROCEEDS OR SUCH PROCEEDS FROM A
RECOVERY EVENT LESS THE APPLICABLE REQUIRED NOTE OFFER AMOUNT PROCEEDS;
PROVIDED, THAT SO LONG AS NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THEN
EXISTS, IF EITHER (I) THE PROCEEDS OF ANY SINGLE OR SERIES OF RELATED RECOVERY
EVENTS OR (II) THE NET SALE PROCEEDS OF ANY SINGLE OR SERIES OF RELATED ASSET
DISPOSITIONS ARE LESS THAN $10,000,000 IN THE AGGREGATE, THEN NO PREPAYMENT
SHALL BE REQUIRED PURSUANT TO THIS SECTION 4.4(C)(I), WITH RESPECT TO SUCH
RECOVERY EVENT(S) OR ASSET DISPOSITION(S) (BUT IF GREATER THAN $10,000,000, THE
ENTIRE AMOUNT OF THE PROCEEDS OR THE NET SALE PROCEEDS, AS APPLICABLE, SHALL BE
REQUIRED TO BE PREPAID AND NOT ONLY THE PORTION OF THE PROCEEDS OR THE NET SALE
PROCEEDS, AS APPLICABLE, IN EXCESS OF $10,000,000); PROVIDED, FURTHER, THAT IF
SUCH ASSET DISPOSITION IS PERMITTED BY SECTION 8.3(H) OR (I), THE NET SALE
PROCEEDS THEREFROM SHALL NOT BE REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE
EXTENT THAT (X) NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THEN EXISTS
AND (Y) THE BORROWER DELIVERS A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR
PRIOR TO SUCH DATE STATING THAT AN AMOUNT EQUAL TO SUCH NET SALE PROCEEDS ARE
EXPECTED TO BE USED TO PURCHASE ASSETS USED OR TO BE USED IN THE BUSINESSES
REFERRED TO IN SECTION 8.9 WITHIN 360 DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH
NET SALE PROCEEDS FROM SUCH ASSET DISPOSITION (WHICH CERTIFICATE SHALL SET FORTH
THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED) OR TO REDEEM, REPURCHASE OR
OTHERWISE ACQUIRE UP TO $300,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF
OBLIGATIONS UNDER THE SENIOR SECURED NOTES (2010) OR THE SENIOR NOTES (2012) IN
ACCORDANCE WITH THE TERMS OF SECTION 8.11(I); PROVIDED, HOWEVER, THAT IF SUCH
ASSET DISPOSITION IS FOR AN AMOUNT IN EXCESS OF 7.5% OF THE CONSOLIDATED NET
TANGIBLE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE
IMMEDIATELY PRECEDING FISCAL QUARTER FOR WHICH THE BORROWER HAS DELIVERED
FINANCIAL STATEMENTS REQUIRED BY SECTION 7.1, THE NET SALE PROCEEDS IN EXCESS OF
THE AMOUNT EQUAL TO 7.5% OF CONSOLIDATED NET TANGIBLE ASSETS AS OF SUCH DATE
SHALL BE REQUIRED TO BE SO APPLIED AS A MANDATORY REPAYMENT OF PRINCIPAL OF
LOANS PURSUANT TO THE TERMS OF SECTION 4.5(A) ON THE DATE THIRTY (30) DAYS
FOLLOWING RECEIPT THEREOF UNLESS THE BORROWER HAS RECEIVED FROM S&P OR MOODY’S
BY SUCH DATE A REAFFIRMATION OF ITS DEBT RATINGS GIVING EFFECT TO SUCH ASSET
DISPOSITION AND THE PROPOSED USE OF THE PROCEEDS THEREFROM; PROVIDED, FURTHER,
THAT (1) IF ALL OR ANY

74


--------------------------------------------------------------------------------


PORTION OF SUCH NET SALE PROCEEDS NOT SO APPLIED TO THE REPAYMENT OF LOANS ARE
NOT SO USED (OR CONTRACTUALLY COMMITTED TO BE USED) WITHIN SUCH 360 DAY PERIOD
AS PROVIDED ABOVE, SUCH REMAINING PORTION SHALL BE APPLIED ON THE LAST DAY OF
THE PERIOD OR SUCH EARLIER DATE AS THE BORROWER IS OBLIGATED TO MAKE AN OFFER TO
PURCHASE SENIOR SECURED NOTES (2010) DUE TO SUCH ASSET DISPOSITION AS A
MANDATORY REPAYMENT OF PRINCIPAL OF OUTSTANDING LOANS AS PROVIDED ABOVE IN THIS
SECTION 4.4(C) AND (2) IF ALL OR ANY PORTION OF SUCH NET SALE PROCEEDS ARE A
RESULT OF AN ASSET DISPOSITION INVOLVING THE SALE OF COLLATERAL OWNED BY THE
BORROWER OR A DOMESTIC SUBSIDIARY (OTHER THAN THE CAPITAL STOCK OF A FOREIGN
SUBSIDIARY), THEN SUCH NET SALE PROCEEDS SHALL BE REQUIRED TO BE REINVESTED IN
ASSETS LOCATED IN THE UNITED STATES CONSTITUTING COLLATERAL (TO THE EXTENT NOT
USED TO REPAY LOANS PURSUANT TO THIS SECTION 4.4(C)).

(II)           THE LENDERS, BY EXECUTION HEREOF, HEREBY IRREVOCABLY INSTRUCT THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE BORROWER, TO WAIVE (A) UP TO
$200,000,000 OF NET SALE PROCEEDS OTHERWISE REQUIRED TO PREPAY THE LOANS
HEREUNDER IN ANY FISCAL YEAR, (B) UP TO $50,000,000 IN THE AGGREGATE OF NET SALE
PROCEEDS RECEIVED IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS OF
TRANSPORTATION ASSETS AND (C) TO THE EXTENT NOT PREVIOUSLY WAIVED, NET SALES
PROCEEDS FROM THE C4 BUSINESS SALE AND THE UK BUSINESS SALE.

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 4.4(C),
IF THE BORROWER OR ANY OF ITS SUBSIDIARIES ARE REQUIRED BY THE TERMS OF ANY
PUBLIC NOTE DOCUMENT TO MAKE AN OFFER TO PURCHASE PUBLIC NOTES DUE TO AN ASSET
DISPOSITION (OTHER THAN THE US COMMODITY BUSINESS SALE AND THE ASSET
DISPOSITIONS DESCRIBED IN CLAUSE (II)(C) ABOVE) BUT WOULD NOT OTHERWISE BE
REQUIRED TO MAKE A MANDATORY PREPAYMENT OF THE LOANS APPLIED PURSUANT TO THE
TERMS OF SECTION 4.5(A), THE BORROWER SHALL CAUSE TO BE MADE A MANDATORY
PREPAYMENT OF THE LOANS PURSUANT TO SECTION 4.5(A) IN AN AMOUNT EQUAL TO THE
GREATER OF (A) THE TERM LOAN RATABLE SHARE OF THE NET SALE PROCEEDS FROM SUCH
ASSET DISPOSITION AND (B) 100% OF SUCH NET SALE PROCEEDS FROM SUCH ASSET
DISPOSITION LESS THE APPLICABLE REQUIRED NOTE OFFER AMOUNT PROCEEDS.


(D)           MANDATORY PREPAYMENT WITH EXCESS CASH FLOW.  AS SOON AS
PRACTICABLE AND IN ANY EVENT BY APRIL 30TH OF EACH YEAR (COMMENCING APRIL 30,
2006), THE BORROWER SHALL CAUSE TO BE PAID A MANDATORY REPAYMENT OF PRINCIPAL OF
LOANS APPLIED PURSUANT TO THE TERMS OF SECTION 4.5(A) IN AN AMOUNT EQUAL TO 50%
OF EXCESS CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR
THEN MOST RECENTLY ENDED; PROVIDED, THAT SO LONG AS NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT THEN EXISTS, (I) IF THE MOST RECENT LEVERAGE RATIO IS
LESS THAN 3.5 TO 1.0, THEN, INSTEAD OF 50%, AN AMOUNT EQUAL TO 25% OF EXCESS
CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR SHALL BE
APPLIED AS A MANDATORY REPAYMENT OF LOANS AS PROVIDED IN SECTION 4.5 AND (II) IF
THE MOST RECENT LEVERAGE RATIO IS LESS THAN 3.0 TO 1.0 THEN NO MANDATORY
PREPAYMENT SHALL BE REQUIRED TO BE APPLIED FROM EXCESS CASH FLOW.

75


--------------------------------------------------------------------------------



4.5           APPLICATION OF PREPAYMENTS.


(A)           PREPAYMENTS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
PREPAYMENTS OF PRINCIPAL MADE BY THE BORROWER PURSUANT TO SECTIONS 4.4(C) AND
(D) SHALL BE APPLIED (I) FIRST, TO THE PAYMENT OF THE UNPAID PRINCIPAL AMOUNT OF
THE TERM LOANS (WITH, EXCEPT AS PROVIDED IN THE NEXT SUCCEEDING SENTENCE, THE
TERM PERCENTAGE FOR EACH TERM FACILITY OF SUCH REPAYMENT TO BE APPLIED AS A
REPAYMENT OF TERM LOANS OF SUCH TERM FACILITY), SECOND, TO THE PREPAYMENT OF THE
THEN OUTSTANDING BALANCE OF SWING LINE LOANS, THIRD, TO THE PAYMENT, PRO RATA,
OF THE THEN OUTSTANDING BALANCE OF THE REVOLVING LOANS (AND THE REVOLVING
COMMITMENTS SHALL BE PERMANENTLY REDUCED BY THE AMOUNT OF THE REQUIRED
PREPAYMENT NOT APPLIED TO THE TERM LOANS), AND FOURTH, TO THE CASH
COLLATERALIZATION OF LC OBLIGATIONS; (II) WITHIN EACH OF THE FOREGOING LOANS,
FIRST TO THE PAYMENT OF BASE RATE LOANS AND SECOND TO THE PAYMENT OF
EUROCURRENCY LOANS; AND (III) WITH RESPECT TO EUROCURRENCY LOANS, IN SUCH ORDER
AS THE BORROWER SHALL REQUEST (AND IN THE ABSENCE OF SUCH REQUEST, AS THE
ADMINISTRATIVE AGENT SHALL DETERMINE).  EACH PREPAYMENT OF TERM LOANS MADE
PURSUANT TO SECTION 4.4(C) AND (D) SHALL BE ALLOCATED FIRST TO THE TERM LOANS
BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF THE SCHEDULED TERM REPAYMENTS DUE
WITHIN THE TWELVE MONTH PERIOD FOLLOWING THE DATE OF SUCH PREPAYMENT IN DIRECT
ORDER OF MATURITY, AND, THEREAFTER, SHALL BE ALLOCATED SECOND TO THE TERM LOANS
IN PROPORTIONAL AMOUNTS EQUAL TO THE TERM PERCENTAGE FOR EACH TERM FACILITY (IN
EACH CASE, AFTER GIVING EFFECT TO THE PREPAYMENTS MADE TO THE SCHEDULED TERM
REPAYMENTS DUE WITHIN SUCH TWELVE MONTH PERIOD AS SPECIFIED ABOVE), AS THE CASE
MAY BE, OF SUCH REMAINING PREPAYMENT, IF ANY, AND, WITHIN EACH TERM LOAN, SHALL
BE APPLIED TO REDUCE THE REMAINING SCHEDULED TERM REPAYMENTS ON A PRO RATA BASIS
(BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT OF SUCH SCHEDULED TERM
REPAYMENTS).  IF ANY PREPAYMENT OF EUROCURRENCY LOANS MADE PURSUANT TO A SINGLE
BORROWING SHALL REDUCE THE OUTSTANDING LOANS MADE PURSUANT TO SUCH BORROWING TO
AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT, SUCH BORROWING SHALL
IMMEDIATELY BE CONVERTED INTO BASE RATE LOANS, IN THE CASE OF LOANS DENOMINATED
IN DOLLARS, OR INTO LOANS WITH ONE MONTH INTEREST PERIODS, IN THE CASE OF LOANS
DENOMINATED IN AN ALTERNATIVE CURRENCY.  ALL PREPAYMENTS SHALL INCLUDE PAYMENT
OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT SO PREPAID, SHALL BE APPLIED TO THE
PAYMENT OF INTEREST BEFORE APPLICATION TO PRINCIPAL AND SHALL INCLUDE AMOUNTS
PAYABLE, IF ANY, UNDER SECTION 3.5.  ALL PAYMENTS RECEIVED IN DOLLARS WHICH ARE
REQUIRED TO BE APPLIED IN EUROS AND/OR STERLING SHALL BE CONVERTED TO EUROS OR
STERLING, AS THE CASE MAY BE, AT THE SPOT RATE ON THE DATE OF SUCH PREPAYMENT.


(B)           PAYMENTS.  ALL SCHEDULED TERM REPAYMENTS, ALL MANDATORY
PREPAYMENTS AND UNLESS OTHERWISE SPECIFIED BY THE BORROWER, ALL VOLUNTARY
PREPAYMENTS SHALL BE APPLIED (I) FIRST TO THE PAYMENT OF BASE RATE LOANS, IF
ANY, AND SECOND TO THE PAYMENT OF EUROCURRENCY LOANS AND (II) WITH RESPECT TO
EUROCURRENCY LOANS, IN SUCH ORDER AS THE BORROWER SHALL REQUEST (AND IN THE
ABSENCE OF SUCH REQUEST, AS THE ADMINISTRATIVE AGENT SHALL DETERMINE).  ALL
PAYMENTS SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT SO
PAID, SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO
PRINCIPAL AND SHALL INCLUDE AMOUNTS PAYABLE, IF ANY, UNDER SECTION 3.5.  EACH
PAYMENT APPLIED TO THE TERM LOANS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAWS, BE DEEMED TO APPLY TO THE PORTION THEREOF THAT WAS USED TO REPAY AND
REPLACE THE LOANS ORIGINALLY INCURRED BY THE BORROWER TO PURCHASE THE CAPITAL
STOCK OF TG.


(C)           CALL PROTECTION.  IN THE EVENT THAT PRIOR TO THE FIRST ANNIVERSARY
OF THE EFFECTIVE DATE, THE BORROWER MAKES ANY PREPAYMENT OF ALL OR PART OF THE
TERM B DOLLAR LOANS IN

76


--------------------------------------------------------------------------------



CONNECTION WITH ANY REPLACEMENT OR REFINANCING OF THE TERM B DOLLAR LOANS WITH
OR FROM THE PROCEEDS OF A NEW TERM LOAN HAVING AN “APPLICABLE EUROCURRENCY
MARGIN” (OR OTHER EQUIVALENT TERM) THAT, AT ANY TIME PRIOR TO THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE IS, OR COULD UPON SATISFACTION OF CERTAIN
CONDITIONS BE, LESS THAN THE APPLICABLE EUROCURRENCY MARGIN FOR THE TERM B
DOLLAR LOANS, THE BORROWER SHALL PAY A PREPAYMENT FEE TO ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE TERM B DOLLAR LENDERS EQUAL TO 1% OF THE PRINCIPAL AMOUNT
OF THE TERM B DOLLAR LOANS SO REFINANCED, PROVIDED THAT THE FOREGOING PREPAYMENT
FEE SHALL NOT BE APPLICABLE IF SUCH PREPAYMENT IS MADE IN CONNECTION WITH THE
TERMINATION OF ALL OF THE REVOLVING COMMITMENTS AND A REPAYMENT OF ALL OF THE
LOANS HEREUNDER.  SOLELY FOR PURPOSES OF THIS SECTION 4.5(C), ANY AMENDMENT,
RESTATEMENT OR OTHER MODIFICATION TO THIS AGREEMENT PRIOR TO THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE THAT REDUCES THE APPLICABLE EUROCURRENCY
MARGIN APPLICABLE TO THE TERM B DOLLAR LOANS SHALL BE TREATED AS IF THE TERM B
DOLLAR LOANS WERE REFINANCED IN FULL.


4.6           METHOD AND PLACE OF PAYMENT


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
ACCOUNT OF THE LENDERS ENTITLED THERETO, NOT LATER THAN 1:00 P.M. (NEW YORK CITY
TIME) ON THE DATE WHEN DUE AND SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS AND
IN EACH CASE TO THE ACCOUNT SPECIFIED THEREFOR FOR THE ADMINISTRATIVE AGENT OR
IF NO ACCOUNT HAS BEEN SO SPECIFIED AT THE PAYMENT OFFICE.  THE ADMINISTRATIVE
AGENT WILL THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS
ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 1:00 P.M. (NEW YORK CITY
TIME) ON SUCH DAY) LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST
OR FEES RATABLY TO THE LENDERS ENTITLED TO RECEIVE ANY SUCH PAYMENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  IF AND TO THE EXTENT THAT ANY SUCH
DISTRIBUTION SHALL NOT BE SO MADE BY THE ADMINISTRATIVE AGENT IN FULL ON THE
SAME DAY (IF PAYMENT WAS ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO
1:00 P.M. (NEW YORK CITY TIME) ON SUCH DAY), THE ADMINISTRATIVE AGENT SHALL PAY
TO EACH LENDER ITS RATABLE AMOUNT THEREOF AND EACH SUCH LENDER SHALL BE ENTITLED
TO RECEIVE FROM THE ADMINISTRATIVE AGENT, UPON DEMAND, INTEREST ON SUCH AMOUNT
AT THE OVERNIGHT FEDERAL FUNDS RATE (OR THE APPLICABLE COST OF FUNDS WITH
RESPECT TO AMOUNTS DENOMINATED IN EUROS OR STERLING) FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT UNTIL THE DATE THE
ADMINISTRATIVE AGENT PAYS SUCH AMOUNT TO SUCH LENDER.


(B)           ANY PAYMENTS UNDER THIS AGREEMENT WHICH ARE MADE BY THE BORROWER
LATER THAN 1:00 P.M. (NEW YORK CITY TIME) SHALL, FOR THE PURPOSE OF CALCULATION
OF INTEREST, BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY. 
WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
WHICH IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
SHALL BE PAYABLE DURING SUCH EXTENSION AT THE APPLICABLE RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH EXTENSION, EXCEPT THAT WITH RESPECT TO EUROCURRENCY
LOANS, IF SUCH NEXT SUCCEEDING APPLICABLE BUSINESS DAY IS NOT IN THE SAME MONTH
AS THE DATE ON WHICH SUCH PAYMENT WOULD OTHERWISE BE DUE HEREUNDER OR UNDER ANY
NOTE, THE DUE DATE WITH RESPECT THERETO SHALL BE THE NEXT PRECEDING BUSINESS
DAY.

77


--------------------------------------------------------------------------------



4.7           NET PAYMENTS


(A)           ALL PAYMENTS MADE BY THE BORROWER HEREUNDER OR UNDER ANY LOAN
DOCUMENT WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE.  ALL
PAYMENTS HEREUNDER AND UNDER ANY OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, PAYMENTS ON ACCOUNT OF PRINCIPAL AND INTEREST AND FEES) SHALL BE
MADE BY THE BORROWER FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR
OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAX, DUTY, LEVY, IMPOST, ASSESSMENT OR
OTHER CHARGE OF WHATEVER NATURE NOW OR HEREAFTER IMPOSED BY ANY GOVERNMENTAL
AUTHORITY, BUT EXCLUDING THEREFROM (I) ANY TAX IMPOSED ON OR MEASURED BY THE
OVERALL NET INCOME (INCLUDING FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME
TAXES) OF THE LENDER OR THE LENDING OFFICE OF THE LENDER IN RESPECT OF WHICH THE
PAYMENT IS MADE BY THE UNITED STATES OR BY THE JURISDICTION (OR ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF) IN WHICH THE LENDER IS INCORPORATED OR
THE JURISDICTION (OR POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF) IN WHICH
ITS LENDING OFFICE IS LOCATED, (II) ANY BRANCH PROFITS TAX IMPOSED BY THE UNITED
STATES OR ANY SIMILAR TAX IMPOSED BY THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, (III) IN THE CASE OF ANY LENDER ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF (INCLUDING THE
DISTRICT OF COLUMBIA), ANY TAXES IMPOSED BY THE UNITED STATES BY MEANS OF
WITHHOLDING AT THE SOURCE UNLESS SUCH WITHHOLDING RESULTS FROM A CHANGE IN
APPLICABLE LAW, TREATY OR REGULATIONS OR THE INTERPRETATION OR ADMINISTRATION
THEREOF (INCLUDING, WITHOUT LIMITATION, ANY GUIDELINE OR POLICY NOT HAVING THE
FORCE OF LAW) BY ANY AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF
SUBSEQUENT TO THE DATE SUCH LENDER BECOMES A LENDER HEREUNDER, (IV) ANY TAXES TO
WHICH THE LENDER IS SUBJECT (TO THE EXTENT OF THE TAX RATE THEN IN EFFECT) ON
THE DATE THIS AGREEMENT IS EXECUTED OR TO WHICH SUCH LENDER WOULD BE SUBJECT ON
SUCH DATE IF A PAYMENT HEREUNDER HAD BEEN RECEIVED BY THE LENDER ON SUCH DATE
AND WITH RESPECT TO ANY LENDER THAT BECOMES A PARTY HERETO AFTER THE DATE
HEREOF, ANY TAXES TO WHICH SUCH LENDER IS SUBJECT ON THE DATE IT BECOMES A PARTY
HERETO (OTHER THAN TAXES WHICH EACH OF THE OTHER LENDERS IS ENTITLED TO
REIMBURSEMENTS FOR PURSUANT TO THE TERMS OF THIS AGREEMENT), (V) TAXES TO WHICH
THE LENDER BECOMES SUBJECT SUBSEQUENT TO THE DATE REFERRED TO IN CLAUSE (IV)
ABOVE AS A RESULT OF A CHANGE IN THE RESIDENCE, PLACE OF INCORPORATION, OR
PRINCIPAL PLACE OF BUSINESS OF THE LENDER, A CHANGE IN THE BRANCH OR LENDING
OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS SET FORTH HEREIN OR OTHER
SIMILAR CIRCUMSTANCES OR AS A RESULT OF THE RECOGNITION BY THE LENDER OF GAIN ON
THE SALE, ASSIGNMENT OR PARTICIPATION BY THE LENDER OF THE PARTICIPATING
INTERESTS IN ITS CREDITOR POSITIONS HEREUNDER AND (VI) ANY WITHHOLDING TAX THAT
IS IMPOSED AS A RESULT OF A LENDER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 4.7(D) (SUCH TAX OR TAXES, OTHER THAN THE TAX OR TAXES DESCRIBED IN
SECTIONS 4.7(A)(I) THROUGH (VI), BEING HEREIN REFERRED TO AS “TAX” OR “TAXES”). 
IF THE BORROWER IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING OF ANY
TAXES FROM ANY PAYMENT DUE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, THEN
THE AMOUNT PAYABLE WILL BE INCREASED TO SUCH AMOUNT WHICH, AFTER DEDUCTION FROM
SUCH INCREASED AMOUNT OF ALL SUCH TAXES REQUIRED TO BE WITHHELD OR DEDUCTED
THEREFROM, WILL NOT BE LESS THAN THE AMOUNT DUE AND PAYABLE HEREUNDER HAD NO
SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED.  A CERTIFICATE AS TO ANY ADDITIONAL
AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION 4.7 SUBMITTED TO THE BORROWER BY
SUCH LENDER SHALL SHOW IN REASONABLE DETAIL THE AMOUNT PAYABLE AND THE
CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL, ABSENT
MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO.


(B)           IF THE BORROWER MAKES ANY PAYMENT HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS IN RESPECT OF WHICH IT IS REQUIRED BY LAW TO MAKE ANY DEDUCTION
OR WITHHOLDING OF ANY TAXES, IT SHALL PAY THE FULL AMOUNT TO BE DEDUCTED OR
WITHHELD TO THE RELEVANT TAXATION OR OTHER

78


--------------------------------------------------------------------------------



AUTHORITY WITHIN THE TIME ALLOWED FOR SUCH PAYMENT UNDER APPLICABLE LAW AND
SHALL DELIVER TO THE LENDERS WITHIN 30 DAYS AFTER IT HAS MADE SUCH PAYMENT TO
THE APPLICABLE AUTHORITY AN ORIGINAL OR CERTIFIED COPY OF A RECEIPT ISSUED BY
THE RELEVANT GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE
RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE LENDER OR ADMINISTRATIVE AGENT.


(C)           WITHOUT PREJUDICE TO THE OTHER PROVISIONS OF SECTION 4.7, IF ANY
LENDER, OR THE ADMINISTRATIVE AGENT ON ITS BEHALF, IS REQUIRED BY LAW TO MAKE
ANY PAYMENT ON ACCOUNT OF TAXES ON OR IN RELATION TO ANY AMOUNT RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS BY SUCH LENDER, OR THE
ADMINISTRATIVE AGENT ON ITS BEHALF, OR ANY LIABILITY FOR TAX IN RESPECT OF ANY
SUCH PAYMENT IS IMPOSED, LEVIED OR ASSESSED AGAINST ANY LENDER OR THE
ADMINISTRATIVE AGENT ON ITS BEHALF, THE BORROWER WILL PROMPTLY, FOLLOWING
RECEIPT OF THE CERTIFICATE DESCRIBED IN THE IMMEDIATELY FOLLOWING SENTENCE,
INDEMNIFY SUCH PERSON AGAINST SUCH TAX PAYMENT OR LIABILITY, TOGETHER WITH ANY
INTEREST, PENALTIES AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND
EXPENSES) PAYABLE OR INCURRED IN CONNECTION THEREWITH, INCLUDING ANY TAX OF ANY
LENDER OR THE ADMINISTRATIVE AGENT ARISING BY VIRTUE OF PAYMENTS UNDER THIS
SECTION 4.7(C), COMPUTED IN A MANNER CONSISTENT WITH THIS SECTION 4.7(C).  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT BY SUCH LENDER, OR THE
ADMINISTRATIVE AGENT ON ITS BEHALF, SHOWING CALCULATIONS THEREOF IN REASONABLE
DETAIL, ABSENT MANIFEST ERROR, SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PARTIES HERETO FOR ALL PURPOSES.


(D)           (I)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LENDER THAT IS A NON-U.S. PARTICIPANT SHALL DELIVER TO BORROWER AND
ADMINISTRATIVE AGENT ON OR PRIOR TO THE INITIAL BORROWING DATE (OR IN THE CASE
OF A LENDER THAT IS AN ASSIGNEE, ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER)
TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI, OR
W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM PRESCRIBED BY THE IRS)
CERTIFYING TO SUCH LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A
REDUCED RATE OF, UNITED STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE
UNDER THIS AGREEMENT OR ANY NOTE.  IF A LENDER THAT IS A NON-U.S. PARTICIPANT IS
CLAIMING A COMPLETE EXEMPTION FROM WITHHOLDING ON INTEREST PURSUANT TO SECTION
881(C) OF THE CODE, THE LENDER SHALL DELIVER (ALONG WITH TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN) A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT 4.7(D) (ANY SUCH CERTIFICATE, A SECTION 4.7(D)(I)
CERTIFICATE”).  IN ADDITION, EACH LENDER THAT IS A NON-U.S. PARTICIPANT AGREES
THAT FROM TIME TO TIME AFTER THE INITIAL BORROWING DATE, (OR IN THE CASE OF A
LENDER THAT IS AN ASSIGNEE, AFTER THE DATE OF THE ASSIGNMENT TO SUCH LENDER),
WHEN A LAPSE IN TIME (OR CHANGE IN CIRCUMSTANCES OCCURS) RENDERS THE PRIOR
CERTIFICATES HEREUNDER OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH
LENDER SHALL, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, DELIVER TO THE
BORROWER AND ADMINISTRATIVE AGENT TWO NEW AND ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR
OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS), AND IF APPLICABLE, A NEW SECTION
4.7(D)(I) CERTIFICATE, TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH LENDER OR
AGENT TO AN EXEMPTION FROM, OR REDUCTION IN, UNITED STATES WITHHOLDING TAX ON
INTEREST PAYMENTS TO BE MADE UNDER THIS AGREEMENT OR ANY NOTE.

(II)           EACH LENDER THAT IS NOT A NON-U.S. PARTICIPANT (OTHER THAN ANY
SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES) SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY EXECUTED COPIES OF IRS
FORM W-9 (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO BORROWER AND
ADMINISTRATIVE AGENT

 

79


--------------------------------------------------------------------------------


CERTIFYING THAT SUCH LENDER IS EXEMPT FROM UNITED STATES BACKUP WITHHOLDING
TAX.  TO THE EXTENT THAT A FORM PROVIDED PURSUANT TO THIS SECTION 4.7(D)(II) IS
RENDERED OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECTS AS RESULT OF CHANGE IN
CIRCUMSTANCES WITH RESPECT TO THE STATUS OF A LENDER, SUCH LENDER OR AGENT
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, DELIVER TO BORROWER AND
ADMINISTRATIVE AGENT REVISED FORMS NECESSARY TO CONFIRM OR ESTABLISH THE
ENTITLEMENT TO SUCH LENDER’S EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING
TAX.


(E)           EACH LENDER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER IT
BECOMES AWARE OF THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF ANY CONDITION
THAT WOULD CAUSE THE BORROWER TO MAKE A PAYMENT IN RESPECT OF ANY TAXES TO SUCH
LENDER PURSUANT TO SECTION 4.7(A) OR A PAYMENT IN INDEMNIFICATION FOR ANY TAXES
PURSUANT TO SECTION 4.7(C), IT WILL USE REASONABLE EFFORTS TO MAKE, FUND OR
MAINTAIN THE LOAN (OR PORTION THEREOF) OF SUCH LENDER WITH RESPECT TO WHICH THE
AFOREMENTIONED PAYMENT IS OR WOULD BE MADE THROUGH ANOTHER LENDING OFFICE OF
SUCH LENDER IF AS A RESULT THEREOF THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE
BE REQUIRED TO BE PAID BY SUCH THE BORROWER IN RESPECT OF SUCH LOANS (OR
PORTIONS THEREOF) OR PARTICIPATION IN LETTERS OF CREDIT PURSUANT TO SECTION
4.7(A) OR SECTION 4.7(C) WOULD BE MATERIALLY REDUCED, AND IF, AS DETERMINED BY
SUCH LENDER, IN ITS REASONABLE DISCRETION, THE MAKING, FUNDING OR MAINTAINING OF
SUCH LOANS OR PARTICIPATION IN LETTERS OF CREDIT (OR PORTIONS THEREOF) THROUGH
SUCH OTHER LENDING OFFICE WOULD NOT OTHERWISE MATERIALLY ADVERSELY AFFECT SUCH
LOANS OR SUCH LENDER.  THE BORROWER AGREES TO PAY ALL REASONABLE EXPENSES
INCURRED BY ANY LENDER IN UTILIZING ANOTHER LENDING OFFICE OF SUCH LENDER
PURSUANT TO THIS SECTION 4.7(E).


(F)            IF THE ADMINISTRATIVE AGENT OR ANY LENDER (OR PARTICIPANT)
RECEIVES ANY REFUND WITH RESPECT TO ANY TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER, OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.7, IT SHALL PAY OVER TO THE
BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION
4.7 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
PARTICIPANT) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR PARTICIPANT),
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER, TO THE ADMINISTRATIVE
AGENT OR SUCH LENDER (OR PARTICIPANT), TOGETHER WITH ANY INTEREST, PENALTIES AND
ADDITIONS TO TAX, IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
PARTICIPANT) IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR PARTICIPANT) TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER
OR ANY OTHER PERSON.


ARTICLE V


CONDITIONS OF CREDIT


5.1           CONDITIONS PRECEDENT TO THE CLOSING DATE

The obligation of the Lenders to make the Initial Loan and the obligation of the
Facing Agent to issue and the Lenders to participate in Letters of Credit under
this Agreement

80


--------------------------------------------------------------------------------


were subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (capitalized terms used in this Article but not defined
herein have the meanings ascribed to such terms in this Agreement prior to
giving effect to the Third Amendment):


(A)           CREDIT AGREEMENT AND NOTES.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL HAVE DULY EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT, WITH A SIGNED COUNTERPART FOR EACH LENDER, THIS AGREEMENT
(INCLUDING ALL SCHEDULES AND EXHIBITS), AND THE BORROWER SHALL HAVE DULY
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT THE NOTES PAYABLE TO THE
ORDER OF EACH APPLICABLE LENDER WHICH HAS REQUESTED A NOTE IN THE AMOUNT OF
THEIR RESPECTIVE COMMITMENTS AND ALL OTHER LOAN DOCUMENTS SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE APPROPRIATE CREDIT PARTY TO AGENT, ALL OF WHICH
SHALL BE IN FULL FORCE AND EFFECT;


(B)           COLLATERAL SECURITY AGREEMENT; UK DEBENTURE.  THE BORROWER AND
EACH SUBSIDIARY GUARANTOR SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED A
COLLATERAL SECURITY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME,
THE “COLLATERAL SECURITY AGREEMENT”) AND SHALL HAVE DELIVERED TO COLLATERAL
AGENT ALL THE PLEDGED SECURITIES AND PLEDGED INTERCOMPANY NOTES REFERRED TO
THEREIN THEN OWNED, IF ANY, BY SUCH CREDIT PARTY, (Y) ENDORSED IN BLANK IN THE
CASE OF PROMISSORY NOTES CONSTITUTING PLEDGED SECURITIES REFERRED TO THEREIN
THEN OWNED, IF ANY, BY SUCH CREDIT PARTY, AND (Z) TOGETHER WITH EXECUTED AND
UNDATED STOCK POWERS, IN THE CASE OF CAPITAL STOCK CONSTITUTING PLEDGED
SECURITIES AND THE OTHER DOCUMENTS AND INSTRUMENTS REQUIRED TO BE DELIVERED
UNDER THE COLLATERAL SECURITY AGREEMENT AND TG SHALL HAVE DULY AUTHORIZED,
EXECUTED AND DELIVERED AN ENGLISH LAW GOVERNED GUARANTEE AND DEBENTURE IN FAVOR
OF THE UK SECURITY TRUSTEE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME,
THE “UK DEBENTURE”) TOGETHER WITH:

(I)            PROPER FINANCING STATEMENTS (FORM UCC-1 OR SUCH OTHER FINANCING
STATEMENTS OR SIMILAR NOTICES AS SHALL BE REQUIRED BY LOCAL LAW) FULLY EXECUTED
FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING OFFICES OF EACH
JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS PURPORTED TO
BE CREATED BY THE COLLATERAL SECURITY AGREEMENT;

(II)           CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM
UCC-7), OR EQUIVALENT REPORTS, LISTING ALL EFFECTIVE FINANCING STATEMENTS OR
SIMILAR NOTICES THAT NAME THE BORROWER OR ITS SUBSIDIARIES (BY ITS ACTUAL NAME
OR ANY TRADE NAME, FICTITIOUS NAME OR SIMILAR NAME), OR ANY DIVISION OR OTHER
OPERATING UNIT THEREOF, AS DEBTOR AND THAT ARE FILED IN THE JURISDICTION
REFERRED TO IN SAID CLAUSE (I), TOGETHER WITH COPIES OF SUCH OTHER FINANCING
STATEMENTS (NONE OF WHICH SHALL COVER THE COLLATERAL EXCEPT TO THE EXTENT
EVIDENCING PERMITTED LIENS OR FOR WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE OF RELEASE);

(III)          EVIDENCE OF THE COMPLETION (OR ARRANGEMENTS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT FOR THE COMPLETION) OF ALL OTHER RECORDINGS AND FILINGS OF,
OR WITH RESPECT TO, THE COLLATERAL SECURITY AGREEMENT AND THE UK DEBENTURE AND
ALL OTHER ACTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT,

81


--------------------------------------------------------------------------------


DESIRABLE TO PERFECT THE SECURITY INTERESTS INTENDED TO BE CREATED BY THE
COLLATERAL SECURITY AGREEMENT, THE UK DEBENTURE OR ANY OTHER SECURITY DOCUMENT;

(IV)          SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO THE PLEDGED
INTERCOMPANY NOTES AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
EACH SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT TO BE IN A FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

(V)           EVIDENCE THAT ALL OTHER ACTIONS NECESSARY, OR IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE SECURITY INTERESTS
PURPORTED TO BE TAKEN BY THE COLLATERAL SECURITY AGREEMENT HAVE BEEN TAKEN;


(C)           PLEDGE AGREEMENT; CHARGES OVER SHARES.  (I) THE BORROWER AND EACH
SUBSIDIARY GUARANTOR SHALL HAVE DULY EXECUTED AND DELIVERED A PLEDGE AGREEMENT
IN THE FORM OF EXHIBIT 5.1(C) (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO
TIME, THE “PLEDGE AGREEMENT”) AND (II) THE BORROWER OR THE APPLICABLE SUBSIDIARY
GUARANTORS SHALL HAVE DULY EXECUTED AND DELIVERED ENGLISH LAW GOVERNED CHARGES
OVER SHARES IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (AS
MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE “UK PLEDGE AGREEMENTS”)
IN RESPECT TO ANY SHARES OF TG OR UK HOLDCO 1 HELD BY THE BORROWER OR A
SUBSIDIARY GUARANTOR;


(D)           SUBSIDIARY GUARANTY AGREEMENTS.

(I)            SUBSIDIARY GUARANTY.  EACH SUBSIDIARY GUARANTOR SHALL HAVE DULY
EXECUTED AND DELIVERED THE SUBSIDIARY GUARANTY SUBSTANTIALLY IN THE FORM OF
EXHIBIT 5.1(D)(I);

(II)           HEADQUARTERS SUBSIDIARY GUARANTY AGREEMENT.  HUNTSMAN
HEADQUARTERS CORPORATION SHALL HAVE DULY EXECUTED AND DELIVERED THE HEADQUARTERS
SUBSIDIARY GUARANTY AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.1(D)(II);


(E)           MORTGAGES; MORTGAGE POLICIES; SURVEYS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED:

(I)            FULLY EXECUTED COUNTERPARTS OF A DEED OF TRUST, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “MORTGAGES”), WHICH
MORTGAGE SHALL COVER THE MORTGAGED PROPERTY OF THE BORROWER OR A DOMESTIC
SUBSIDIARY, TOGETHER WITH A RECORDING INSTRUCTION LETTER FROM VINSON & ELKINS
L.L.P., ADDRESSED TO AND ACCEPTED BY THE RELEVANT TITLE INSURANCE COMPANY UNDER
WHICH SUCH TITLE INSURANCE COMPANY ACCEPTS DELIVERY OF EXECUTED COUNTERPARTS OF
THE APPLICABLE MORTGAGE TO BE PROMPTLY DELIVERED TO THE APPROPRIATE RECORDER’S
OFFICE FOR RECORDING IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE, IN THE
REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT, TO CREATE A VALID AND
ENFORCEABLE FIRST PRIORITY LIEN (SUBJECT TO PERMITTED REAL PROPERTY
ENCUMBRANCES) ON THE APPLICABLE MORTGAGED PROPERTY, SUBJECT ONLY TO PERMITTED
LIENS, IN FAVOR OF COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR
DESIRED UNDER LOCAL LAW) FOR THE BENEFIT OF THE SECURED PARTIES;

82


--------------------------------------------------------------------------------


(II)           MORTGAGEE TITLE INSURANCE POLICIES ISSUED BY TITLE INSURANCE
COMPANIES SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE “MORTGAGE POLICIES”)
WITH RESPECT TO THE MORTGAGED PROPERTIES IN AMOUNTS SATISFACTORY TO THE
ADMINISTRATIVE AGENT ASSURING THE ADMINISTRATIVE AGENT THAT THE MORTGAGES WITH
RESPECT TO SUCH MORTGAGED PROPERTIES ARE VALID AND ENFORCEABLE FIRST PRIORITY
MORTGAGE LIENS ON THE RESPECTIVE MORTGAGED PROPERTIES, FREE AND CLEAR OF ALL
DEFECTS, ENCUMBRANCES AND OTHER LIENS EXCEPT PERMITTED LIENS, AND THE MORTGAGE
POLICIES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND SHALL INCLUDE, AS APPROPRIATE, AN ENDORSEMENT FOR FUTURE ADVANCES UNDER THIS
AGREEMENT AND THE NOTES AND FOR ANY OTHER MATTER THAT THE ADMINISTRATIVE AGENT
IN ITS DISCRETION MAY REQUEST, SHALL NOT INCLUDE AN EXCEPTION FOR MECHANICS’
LIENS, AND SHALL PROVIDE FOR AFFIRMATIVE INSURANCE AND SUCH REINSURANCE AS THE
ADMINISTRATIVE AGENT IN ITS DISCRETION MAY REQUEST; AND

(III)          TO THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, A SURVEY, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF EACH MORTGAGED
PROPERTY DATED A RECENT DATE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, CERTIFIED
BY A LICENSED PROFESSIONAL SURVEYOR SATISFACTORY TO THE ADMINISTRATIVE AGENT,
PROVIDED, HOWEVER, IN THE EVENT THAT ANY SURVEY DELIVERED PURSUANT TO THIS
PROVISION IS DATED ON A DATE WHICH IS MORE THAN SIX (6) MONTHS PRIOR TO THE
CLOSING DATE, BUT LESS THAN ONE (1) YEAR PRIOR TO THE CLOSING DATE, SUCH SURVEY
SHALL BE ACCEPTABLE SO LONG AS SUCH SURVEY OTHERWISE COMPLIES WITH THE ALTA/ACSM
STANDARDS REQUIRED BY THE ADMINISTRATIVE AGENT, AND THE OWNER AND/OR LESSEE OF
THE MORTGAGED PROPERTY DELIVERS A “NO CHANGE SURVEY AFFIDAVIT” IN A FORM WHICH
IS ACCEPTABLE TO THE TITLE INSURANCE COMPANY ISSUING THE MORTGAGE POLICY, SO
THAT THE TITLE INSURANCE COMPANY WILL DELETE ANY GENERAL SURVEY EXCEPTION IN
SUCH MORTGAGE POLICY;


(F)            PERFECTION.             EACH CREDIT PARTY SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT TRUE AND CORRECT COPIES OF PERFECTION CERTIFICATES IN
THE FORM OF EXHIBIT 5.1(F) (THE “PERFECTION CERTIFICATES”), EACH OF WHICH SHALL
BE IN FULL FORCE AND EFFECT AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS OF THE CLOSING DATE;


(G)           TERMINATION OF PRIOR CREDIT AGREEMENTS.         ON THE CLOSING
DATE, THE TOTAL COMMITMENTS UNDER EACH OF THE PRIOR CREDIT AGREEMENTS SHALL HAVE
BEEN TERMINATED, ALL LOANS THEREUNDER SHALL HAVE BEEN REPAID IN FULL, TOGETHER
WITH INTEREST THEREON, AND ALL OTHER AMOUNTS OWING PURSUANT TO SUCH AGREEMENTS
SHALL HAVE BEEN REPAID IN FULL AND SUCH AGREEMENTS SHALL HAVE BEEN TERMINATED ON
TERMS AND CONDITIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS AND BE OF NO FURTHER FORCE OR EFFECT AND THE CREDITORS THEREUNDER SHALL
HAVE TERMINATED, RELEASED OR MODIFIED ALL SECURITY INTERESTS AND LIENS ON THE
ASSETS OWNED BY THE BORROWER AND ITS SUBSIDIARIES IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT, IT BEING UNDERSTOOD AND AGREED THAT FOR ALL PURPOSES
UNDER THIS AGREEMENT, SUCH REPAYMENT SHALL BE DEEMED TO OCCUR SIMULTANEOUSLY
WITH THE EFFECTIVENESS OF THIS AGREEMENT;


(H)           INTERCREDITOR AGREEMENT AND PUBLIC NOTE DOCUMENT DELIVERIES.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A FULLY EXECUTED COPY OF THE
INTERCREDITOR

83


--------------------------------------------------------------------------------



AGREEMENT AND (II) COPIES OF ALL OPINIONS AND CERTIFICATES DELIVERED PURSUANT TO
THE TERMS OF ANY PUBLIC NOTE DOCUMENT IN CONNECTION WITH THE TRANSACTIONS;


(I)            DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED COPIES OF:

(I)            THE UK HOLDCO NOTE EXECUTED BY UK HOLDCO 1 PAYABLE TO HUNTSMAN
FINCO;

(II)           FOREIGN INTERCOMPANY NOTES EXECUTED BY EACH FOREIGN SUBSIDIARY
THAT RECEIVED AN INTERCOMPANY LOAN FROM UK HOLDCO 1 IN CONNECTION WITH THE PRIOR
HI CREDIT AGREEMENT;

(III)          FOREIGN INTERCOMPANY LOAN SECURITY DOCUMENTS, IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, EXECUTED BY EACH FOREIGN
SUBSIDIARY LISTED ON SCHEDULE 5.1(I)(III); AND

(IV)          THE UK PETROCHEM HOLDINGS NOTE, ALONG WITH THE GUARANTY OF THE UK
PETROCHEM HOLDINGS NOTE BY TG;


(J)            CORPORATE PROCEEDINGS.    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM EACH CREDIT PARTY A CERTIFICATE, DATED THE CLOSING DATE, SIGNED BY
A RESPONSIBLE OFFICER OF SUCH PERSON, AND ATTESTED TO BY THE SECRETARY OR ANY
ASSISTANT SECRETARY, OR EQUIVALENT OFFICER, OR ANY MANAGER (IN THE CASE OF A
LIMITED LIABILITY COMPANY) OF SUCH PERSON WITH APPROPRIATE INSERTIONS, TOGETHER
WITH COPIES OF SUCH PERSON’S ORGANIZATIONAL DOCUMENTS AND THE CONSENTS OF THE
MEMBERS OF SUCH PERSON REFERRED TO IN SUCH CERTIFICATE AND ALL OF THE FOREGOING
(INCLUDING EACH SUCH ORGANIZATIONAL DOCUMENT AND CONSENT) SHALL BE SATISFACTORY
TO THE ADMINISTRATIVE AGENT; AND

(I)            ALL CORPORATE AND/OR LIMITED LIABILITY COMPANY AND LEGAL
PROCEEDINGS AND ALL INSTRUMENTS AND AGREEMENTS TO BE EXECUTED BY EACH CREDIT
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
LOAN DOCUMENTS SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
INFORMATION AND COPIES OF ALL CERTIFICATES, DOCUMENTS AND PAPERS, INCLUDING GOOD
STANDING CERTIFICATES, BRING-DOWN CERTIFICATES AND ANY OTHER RECORDS OF
CORPORATE AND/OR LIMITED LIABILITY COMPANY PROCEEDINGS AND GOVERNMENTAL
APPROVALS, IF ANY, WHICH THE ADMINISTRATIVE AGENT REASONABLY MAY HAVE REQUESTED
IN CONNECTION THEREWITH, SUCH DOCUMENTS AND PAPERS, WHERE APPROPRIATE, TO BE
CERTIFIED BY PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES;

(II)           THE OWNERSHIP AND CAPITAL STRUCTURE (INCLUDING WITHOUT
LIMITATION, THE TERMS OF ANY CAPITAL STOCK, OPTIONS, WARRANTS OR OTHER
SECURITIES ISSUED BY BORROWER OR ANY OF ITS SUBSIDIARIES) OF THE BORROWER AND
ITS SUBSIDIARIES SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS;

84


--------------------------------------------------------------------------------



(K)           FOREIGN INTERCOMPANY LOAN CORPORATE PROCEEDINGS. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH FOREIGN SUBSIDIARY OF THE
BORROWER PARTY TO A FOREIGN INTERCOMPANY LOAN SECURITY DOCUMENT, A COPY
(CERTIFIED AS BEING A TRUE, COMPLETE AND UP TO DATE COPY BY THE SECRETARY OF
SUCH PERSON) OF SUCH PERSON’S ORGANIZATIONAL DOCUMENTS;


(L)            INCUMBENCY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY, OR EQUIVALENT OFFICER, OR
ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY) OF EACH CREDIT PARTY,
DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF
EACH SUCH PERSON EXECUTING ANY DOCUMENT (IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT) AND ANY CERTIFICATE OR OTHER DOCUMENT OR INSTRUMENT TO
BE DELIVERED PURSUANT HERETO OR THERETO BY OR ON BEHALF OF SUCH PERSON, TOGETHER
WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY, ASSISTANT SECRETARY, OR
EQUIVALENT OFFICER OR ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY);


(M)          FINANCIAL STATEMENTS.  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND EACH LENDER THE FINANCIAL STATEMENTS AS PROVIDED IN
SECTION 6.5(A) IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE REQUIRED LENDERS;


(N)           APPROVALS.  ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND
THIRD PARTY APPROVALS IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO HEREIN SHALL HAVE BEEN OBTAINED
AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED
WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH RESTRAINS,
PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE CONSUMMATION OF ALL
OR ANY PART OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
OTHERWISE REFERRED TO HEREIN EXCEPT FOR THOSE APPROVALS OF NON-GOVERNMENTAL
AUTHORITIES UNDER CONTRACTS WHICH ARE NOT MATERIAL AND WHICH ARE NOT REQUIRED TO
BE DELIVERED AT THE CLOSING THEREOF.  ADDITIONALLY, THERE SHALL NOT EXIST ANY
JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR FILED OR A HEARING
SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR NOTIFIED PROHIBITING OR
IMPOSING MATERIAL ADVERSE CONDITIONS UPON ALL OR ANY PART OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE MAKING OF THE LOANS OR THE ISSUANCE
OF LETTERS OF CREDIT;


(O)           LITIGATION.  NO LITIGATION BY ANY ENTITY (PRIVATE OR GOVERNMENTAL)
SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED WITH
RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY DOCUMENTATION EXECUTED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR WHICH THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL DETERMINE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(P)           PUBLIC NOTES.        HLLC SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT CERTIFIED COPIES OF ALL MATERIAL DOCUMENTS EXECUTED IN
CONNECTION WITH THE TRANSACTION PURSUANT TO ANY PUBLIC NOTE DOCUMENTS, INCLUDING
ANY CERTIFICATES AND LEGAL OPINIONS RELATING THERETO, EACH IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


(Q)           MERGER.   THE MERGER SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE
WITH THE MERGER AGREEMENT AND APPLICABLE LAW.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COPIES OF THE MERGER AGREEMENT AND ALL CERTIFICATES AND OTHER
DOCUMENTS DELIVERED THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL BE REASONABLY
SATISFIED WITH THE MATERIAL TERMS AND CONDITIONS OF THE MERGER;

85


--------------------------------------------------------------------------------



(R)            PRO FORMA BALANCE SHEET.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE PRO FORMA BALANCE SHEET IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS;


(S)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM (I) VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO THE BORROWER, AN OPINION
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE
CLOSING DATE, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.1(S)(I),
(II) STOEL RIVES LLP, SPECIAL UTAH COUNSEL TO THE BORROWER, AN OPINION ADDRESSED
TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE CLOSING DATE,
WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.1(S)(II), (III) ALVORD AND
ALVORD, SPECIAL SURFACE TRANSPORTATION BOARD COUNSEL, AN OPINION ADDRESSED TO
THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE CLOSING DATE,
WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF EXHIBIT 5.1(S)(III) OR SHALL HAVE
MADE ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR RECEIPT OF SUCH
OPINION WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE AND (IV) LOCAL COUNSEL TO
THE BORROWER (IN THE UNITED STATES AND IN ENGLAND), AN OPINION ADDRESSED TO THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE CLOSING DATE, IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, COVERING THE PERFECTION
OF THE SECURITY INTERESTS GRANTED PURSUANT TO THE SECURITY DOCUMENTS;


(T)            FEES.  THE BORROWER SHALL HAVE PAID TO THE AGENTS AND THE LENDERS
ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND
EXPENSES) PAYABLE TO THE AGENTS AND THE LENDERS TO THE EXTENT THEN DUE INCLUDING
ALL BREAKAGE, IF ANY, AND OTHER FEES, INTEREST AND EXPENSES DUE AND OWING UNDER
THE PRIOR CREDIT AGREEMENTS AS IF PAID IN FULL;


(U)           SOLVENCY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF THE BORROWER WITH RESPECT
TO THE SOLVENCY OF THE BORROWER;


(V)           TAX SHARING AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFIED COPY OF THE FULLY EXECUTED TAX SHARING AGREEMENT;


(W)          ENVIRONMENTAL REPORT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ACCESS TO COPIES OF THE MOST RECENT ENVIRONMENTAL RISK ASSESSMENT REPORTS IN THE
POSSESSION OF THE BORROWER OR ITS SUBSIDIARIES OR PERFORMED AT THE REQUEST OF
THE BORROWER OR ITS SUBSIDIARIES FOR ANY CURRENT AND FORMER FACILITIES OF THE
BORROWER OR ITS SUBSIDIARIES;


(X)            INSURANCE.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE
INSURANCE COVERAGE IN EFFECT ON THE CLOSING DATE PERTAINING TO THE ASSETS OF THE
BORROWER AND THE SUBSIDIARY GUARANTORS, AND SHALL HAVE RECEIVED EVIDENCE
SATISFACTORY TO IT THAT THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NAMED AS A LOSS
PAYEE, MORTGAGEE AND ADDITIONAL INSURED ON ALL SUCH POLICIES OF INSURANCE, AS
APPROPRIATE;


(Y)           WHITEWASH PROCEDURES.  THE ADMINISTRATIVE AGENT SHALL BE SATISFIED
THAT EACH ELEMENT OF THE WHITEWASH PROCEDURES WITH RESPECT TO TG HAS BEEN
COMPLETED;


(Z)            OFFICER’S CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF THE
BORROWER, DATED THE CLOSING DATE AND IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

86


--------------------------------------------------------------------------------



(AA)         EXISTING INDEBTEDNESS.  AFTER GIVING EFFECT TO THIS AGREEMENT AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, BORROWER AND ITS SUBSIDIARIES SHALL
NOT HAVE ANY INDEBTEDNESS OUTSTANDING EXCEPT FOR THE LOANS, THE PUBLIC NOTES AND
THE INDEBTEDNESS LISTED ON SCHEDULE 8.2(B) (TO THIS AGREEMENT PRIOR TO GIVING
EFFECT TO THE THIRD AMENDMENT) AND OTHER INDEBTEDNESS PERMITTED BY SECTION 8.2;


(BB)         DEBT RATINGS.  THE BORROWER SHALL HAVE RECEIVED A PROSPECTIVE
SENIOR SECURED DEBT RATING WITH THE RESPECT TO THE LOANS FROM EACH OF S&P AND
MOODY’S; AND


(CC)         OTHER MATTERS.  ALL CORPORATE AND OTHER PROCEEDINGS TAKEN IN
CONNECTION WITH THIS AGREEMENT AT OR PRIOR TO THE DATE OF THIS AGREEMENT, AND
ALL DOCUMENTS INCIDENT THERETO WILL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT; AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT, AND ALL
SUCH INSTRUMENTS AND DOCUMENTS SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT.


5.2           CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

The obligation of each Lender to make Loans (including Loans made on the
Effective Date) and the obligation of any Facing Agent to issue or any Lender to
participate in any Letter of Credit hereunder in each case shall be subject to
the fulfillment at or prior to the time of each such Credit Event of each of the
following conditions:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL EACH
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF SUCH TIME, AS THOUGH
MADE ON AND AS OF SUCH TIME, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE EXPRESSLY MADE AS OF A SPECIFIED DATE IN WHICH EVENT SUCH
REPRESENTATION AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED
DATE;


(B)           NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL THEN BE CONTINUING ON SUCH DATE OR WILL OCCUR
AFTER GIVING EFFECT TO SUCH CREDIT EVENT;


(C)           NOTICE OF BORROWING; NOTICE OF ISSUANCE.

(I)            PRIOR TO THE MAKING OF EACH LOAN, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A NOTICE OF BORROWING MEETING THE REQUIREMENTS OF SECTION 2.5.

(II)           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE
ADMINISTRATIVE AGENT AND THE RESPECTIVE FACING AGENT SHALL HAVE RECEIVED A
NOTICE OF ISSUANCE MEETING THE REQUIREMENTS OF SECTION 2.9(B);


(D)           OTHER INFORMATION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH OTHER INSTRUMENTS, DOCUMENTS AND OPINIONS AS IT MAY REASONABLY REQUEST IN
CONNECTION WITH SUCH CREDIT EVENT, AND ALL SUCH INSTRUMENTS AND DOCUMENTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.

87


--------------------------------------------------------------------------------


The acceptance of the benefits of each such Credit Event by the Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b), (c) and (d) of this Section 5.2 (except that no opinion
need be expressed as to any Agent’s or Required Lenders’ satisfaction with any
document, instrument or other matter).

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Closing Date, such
Lender approves of and consents to each of the matters set forth in Section 5.1,
and Section 5.2 which must be approved by, or which must be satisfactory to, the
Agents or the Required Lenders or Lenders, as the case may be; provided that, in
the case of any agreement or document which must be approved by, or which must
be satisfactory to, the Required Lenders, the Administrative Agent or the
Borrower shall have delivered a copy of such agreement or document to such
Lender on or prior to the Closing Date if requested.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties as of the
Effective Date and as of the date of each subsequent Credit Event, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and issuance of the Letters of Credit:


6.1           CORPORATE STATUS

The Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, partnership or limited liability company or other entity
in good standing under the laws of the jurisdiction of its organization (or the
equivalent thereof in the case of Foreign Subsidiaries), (ii) has the requisite
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposed to engage in and (iii) is duly
qualified and is authorized to do business and is in good standing ((where
relevant) in (y) its jurisdiction of organization and (z) each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, authorization or good
standing, except (1) for such failure to be so qualified, authorized or in good
standing which, in the aggregate, would not have a Material Adverse Effect and
(2) as a result of any transaction expressly permitted under Section 8.3 hereof.


6.2           CORPORATE POWER AND AUTHORITY

The Borrower and each of its Subsidiaries has the applicable power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is a party and has taken all necessary corporate or other
appropriate action to authorize the execution, delivery and performance by it of
each of such Documents.  As of the Effective Date (or such later date as a
Document is to be executed and delivered in accordance with the terms hereof)
the Borrower and each of its Subsidiaries has duly executed and delivered each
of the Documents to which it is a party, and each of such Documents constitutes
its legal, valid and

88


--------------------------------------------------------------------------------


binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).


6.3           NO VIOLATION

Neither the execution, delivery or performance by the Borrower and each of its
Subsidiaries of the Documents to which it is a party (including, without
limitation, the granting of Liens pursuant to the Security Documents, nor
compliance by it with the terms and provisions thereof, nor the consummation of
the transactions contemplated therein (i) will contravene any provision of any
Requirement of Law applicable to the Borrower or any of its Subsidiaries, (ii)
will conflict with or result in any breach of or constitute a tortious
interference with any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of the Borrower or any of its
Subsidiaries pursuant to the terms of any material Contractual Obligation to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or to which it may be subject, (iii) will
violate any provision of any Organizational Document of the Borrower or any of
its Subsidiaries or (iv) require any approval of stockholders or any approval or
consent of any Person (other than a Governmental Authority) except as have been
obtained on or prior to the Effective Date.


6.4           GOVERNMENTAL AND OTHER APPROVALS

Except for the recording of the Mortgages and filings (in respect of certain
Security Documents) and actions with appropriate Governmental Authorities which
shall be recorded and filed, respectively, on, or as soon as practicable after,
the Closing Date, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Closing Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any Document or (ii) the
legality, validity, binding effect or enforceability of any such Document.


6.5                                 FINANCIAL STATEMENTS; FINANCIAL CONDITION;
UNDISCLOSED LIABILITIES; PROJECTIONS; ETC.


(A)           FINANCIAL STATEMENTS  THE BALANCE SHEET OF THE BORROWER AT
DECEMBER 31, 2005 AND 2006 AND THE STATEMENTS OF INCOME, CASH FLOWS AND
SHAREHOLDERS’ EQUITY OF BORROWER FOR THE FISCAL YEARS ENDED DECEMBER 31, 2004,
2005 AND 2006 OR OTHER PERIOD ENDED ON SUCH DATES, AS THE CASE MAY BE, FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATION AND CASH FLOWS OF BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF
SUCH DATES AND FOR SUCH PERIODS.  COPIES OF SUCH STATEMENTS HAVE BEEN FURNISHED
TO THE LENDERS PRIOR TO THE EFFECTIVE DATE AND HAVE BEEN EXAMINED BY DELOITTE &
TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, WHO DELIVERED AN
UNQUALIFIED OPINION IN RESPECT THERETO.

89


--------------------------------------------------------------------------------



(B)           SOLVENCY.  ON AND AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO
THIS AGREEMENT AND TO ALL INDEBTEDNESS (INCLUDING THE LOANS) BEING INCURRED, AND
TO BE INCURRED (AND THE USE OF PROCEEDS THEREOF), AND LIENS CREATED, AND TO BE
CREATED, BY THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, THE BORROWER AND EACH OF ITS MATERIAL
SUBSIDIARIES ARE SOLVENT.


(C)           NO UNDISCLOSED LIABILITIES.  EXCEPT AS FULLY REFLECTED IN THE
FINANCIAL STATEMENTS AND THE NOTES RELATED THERETO DELIVERED PURSUANT TO SECTION
6.5(A) AND SET FORTH ON SCHEDULE 6.5(C) THERE WERE, TO THE BEST OF BORROWER’S
KNOWLEDGE, AS OF THE EFFECTIVE DATE NO LIABILITIES OR OBLIGATIONS OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES (WITH RESPECT TO
THE BORROWER AND ITS SUBSIDIARIES OF ANY NATURE WHATSOEVER (WHETHER ABSOLUTE,
ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE) WHICH, EITHER
INDIVIDUALLY OR IN AGGREGATE, WOULD BE MATERIAL TO THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.  AS OF THE EFFECTIVE DATE, THE BORROWER DOES NOT
KNOW OF ANY BASIS FOR THE ASSERTION AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY SUCH LIABILITY OR OBLIGATION OF ANY NATURE WHATSOEVER THAT
IS NOT FULLY REFLECTED IN THE FINANCIAL STATEMENTS OR THE NOTES RELATED THERETO
DELIVERED PURSUANT TO SECTION 6.5(A) OR SET FORTH ON SCHEDULE 6.5(C) WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD BE MATERIAL TO THE BORROWER AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(D)           INDEBTEDNESS.  SCHEDULE 8.2(B)(II) SETS FORTH A TRUE AND COMPLETE
LIST OF ALL INDEBTEDNESS (OTHER THAN THE LOANS, THE LETTERS OF CREDIT AND THE
PUBLIC NOTES OF THE BORROWER AND ITS SUBSIDIARIES) AS OF THE EFFECTIVE DATE, TO
THE EXTENT THAT, IN EACH CASE, SUCH INDEBTEDNESS IS IN EXCESS OF $5,000,000
(PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS NOT SO LISTED
DOES NOT EXCEED THE DOLLAR EQUIVALENT (AS DETERMINED ON THE EFFECTIVE DATE) OF
$20,000,000), IN EACH CASE SHOWING THE AGGREGATE PRINCIPAL AMOUNT THEREOF (AND
THE AGGREGATE AMOUNT OF ANY UNDRAWN COMMITMENTS WITH RESPECT THERETO) AND THE
NAME OF THE RESPECTIVE OBLIGOR AND ANY OTHER ENTITY WHICH DIRECTLY OR INDIRECTLY
GUARANTEED SUCH DEBT.  THE BORROWER HAS DELIVERED OR CAUSED TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF THE FORM OF EACH INSTRUMENT
EVIDENCING INDEBTEDNESS FOR MONEY BORROWED LISTED ON SCHEDULE 8.2(B)(II) AND OF
EACH INSTRUMENT PURSUANT TO WHICH SUCH INDEBTEDNESS FOR MONEY BORROWED WAS
ISSUED, IN EACH CASE, OTHER THAN INDEBTEDNESS OF THE TYPE DESCRIBED IN SECTION
8.2(B)(XIII).


(E)           PROJECTIONS/BUDGETS.  ON AND AS OF THE EFFECTIVE DATE, THE
FINANCIAL PROJECTIONS, ATTACHED HERETO AS SCHEDULE 6.5(E) AND EACH OF THE
BUDGETS DELIVERED AFTER THE EFFECTIVE DATE PURSUANT TO SECTION 7.2(E)
(COLLECTIVELY, THE “PROJECTIONS”) ARE, OR WILL BE AT THE TIME MADE, BASED ON
GOOD FAITH ESTIMATES AND ASSUMPTIONS MADE BY THE MANAGEMENT OF THE BORROWER, AND
THERE ARE NO STATEMENTS OR CONCLUSIONS IN ANY OF THE PROJECTIONS WHICH, AT THE
TIME MADE, ARE BASED UPON OR INCLUDE INFORMATION KNOWN TO THE BORROWER TO BE
MISLEADING IN ANY MATERIAL RESPECT OR WHICH FAIL TO TAKE INTO ACCOUNT MATERIAL
INFORMATION KNOWN TO BORROWER REGARDING THE MATTERS REPORTED THEREIN.  ON AND AS
OF THE EFFECTIVE DATE, THE BORROWER BELIEVES THAT THE PROJECTIONS ARE REASONABLE
AND ATTAINABLE, IT BEING UNDERSTOOD THAT UNCERTAINTY IS INHERENT IN ANY FORECAST
OR PROJECTION AND THAT NO ASSURANCE CAN BE GIVEN THAT THE RESULTS SET FORTH IN
THE PROJECTIONS WILL ACTUALLY BE ATTAINED OR THAT THE PROJECTIONS WILL BE
SUITABLE OR SUFFICIENT FOR ANY PURPOSE RELEVANT TO THE LENDERS.


(F)            NO MATERIAL ADVERSE CHANGE.  AS OF THE EFFECTIVE DATE AND AT ANY
TIME THEREAFTER, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
CONDITION (FINANCIAL OR

90


--------------------------------------------------------------------------------



OTHERWISE), ASSETS, LIABILITIES OR OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES (TAKEN AS A WHOLE) SINCE DECEMBER 31, 2006 BASED ON THE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 6.5(A).


6.6           LITIGATION

There are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower or any of its Subsidiaries, threatened in writing against the
Borrower or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.


6.7           DISCLOSURE

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to any Lender (including, without limitation, all information contained in the
Documents) (other than the Projections as to which Section 6.5(e) applies, which
fairly discloses the matters therein in good faith) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower or any of its Subsidiaries in writing to any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein are and will be true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. As of the
Effective Date, the Borrower has disclosed to the Lenders on or before the
Effective Date, all contractual, corporate or other restrictions to which the
Borrower or any of its Subsidiaries is or will be subject as of the Effective
Date, and all other matters known to any of them, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.


6.8           USE OF PROCEEDS; MARGIN REGULATIONS


(A)           TERM LOAN PROCEEDS.  ALL PROCEEDS OF THE ADDITIONAL TERM LOANS (AS
DEFINED IN THE THIRD AMENDMENT) INCURRED ON THE EFFECTIVE DATE SHALL BE USED BY
THE BORROWER TO REPAY IN FULL ALL EXISTING TERM LOANS (AS DEFINED IN THE THIRD
AMENDMENT) OTHER THAN CONVERTING TERM LOANS (AS DEFINED IN THE THIRD AMENDMENT).


(B)           REVOLVING LOAN PROCEEDS. ALL PROCEEDS OF THE REVOLVING LOANS
INCURRED HEREUNDER SHALL BE USED BY THE BORROWER FOR ONGOING WORKING CAPITAL
NEEDS AND GENERAL CORPORATE PURPOSES (OTHER THAN TO VOLUNTARILY PREPAY TERM
LOANS).


(C)           SWING LINE LOANS.  ALL PROCEEDS OF THE SWING LINE LOANS INCURRED
HEREUNDER SHALL BE USED BY THE BORROWER FOR ONGOING WORKING CAPITAL NEEDS AND
GENERAL CORPORATE PURPOSES (OTHER THAN TO VOLUNTARILY PREPAY TERM LOANS);
PROVIDED, HOWEVER, THAT NO SWING LINE LOANS MAY BE REQUESTED BY THE BORROWER ON
THE CLOSING DATE.


(D)           MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED TO PURCHASE OR CARRY ANY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE
BOARD), DIRECTLY OR INDIRECTLY, OR TO EXTEND CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY SUCH MARGIN STOCK FOR

91


--------------------------------------------------------------------------------



THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY
INCURRED TO PURCHASE OR CARRY ANY MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH
MIGHT CAUSE ANY OF THE LOANS OR EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE
CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION T, U OR X OF THE
BOARD.


6.9           TAX RETURNS AND PAYMENTS

The Borrower and each of the its Subsidiaries have timely filed or caused to be
filed all tax returns which are required to be filed, except where failure to
file any such returns would not reasonably be expected to have a Material
Adverse Effect, and have paid or caused to be paid all taxes shown to be due and
payable on said returns or on any assessments made against them or any of their
respective material properties and all other material taxes, fees or other
charges imposed on them or any of their respective properties by any
Governmental Authority (other than those the amount or validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or any such Subsidiary, as the case may be), except where failure to take any
such action could not reasonably be expected to have a Material Adverse Effect;
and no tax liens have been filed and no claims are being asserted with respect
to any such taxes, fees or other charges (other than such liens or claims, the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP (or prior to the Effective Date, applicable accounting practice) have been
provided) which could be reasonably expected to have a Material Adverse Effect.


6.10         COMPLIANCE WITH ERISA


(A)           EACH PLAN HAS BEEN OPERATED AND ADMINISTERED IN A MANNER SO AS NOT
TO RESULT IN ANY LIABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES FOR
FAILURE TO COMPLY WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE IN EXCESS
OF $50,000,000; NO REPORTABLE EVENT WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN THE TERMINATION OF ANY PLAN HAS OCCURRED WITH RESPECT TO A PLAN; TO THE BEST
KNOWLEDGE OF THE BORROWER, NO MULTIEMPLOYER PLAN IS INSOLVENT OR IN
REORGANIZATION; NO PLAN HAS AN ACCUMULATED OR WAIVED FUNDING DEFICIENCY, HAS
PERMITTED DECREASES IN ITS FUNDING STANDARD ACCOUNT OR HAS APPLIED FOR AN
EXTENSION OF ANY AMORTIZATION PERIOD WITHIN THE MEANING OF SECTION 412 OF THE
CODE; NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES NOR ANY ERISA AFFILIATE
HAS INCURRED ANY LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT TO SECTION 409,
502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201 OR 4204 OF ERISA OR SECTION
4971 OR 4975 OF THE CODE IN EXCESS OF $50,000,000; NO PROCEEDINGS HAVE BEEN
INSTITUTED TO TERMINATE ANY PLAN; USING ACTUARIAL ASSUMPTIONS AND COMPUTATION
METHODS CONSISTENT WITH SUBPART 1 OF SUBTITLE E OF TITLE IV OF ERISA, THE
BORROWER AND ITS SUBSIDIARIES AND ITS ERISA AFFILIATES WOULD NOT HAVE ANY
LIABILITY TO ALL MULTIEMPLOYER PLANS IN THE EVENT OF A COMPLETE WITHDRAWAL
THEREFROM, AS OF THE CLOSE OF THE MOST RECENT FISCAL YEAR OF EACH SUCH PLAN
ENDING PRIOR TO THE DATE OF ANY CREDIT EVENT IN EXCESS OF $50,000,000; NO LIEN
IMPOSED UNDER THE CODE OR ERISA ON THE ASSETS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE EXISTS OR IS LIKELY TO ARISE ON ACCOUNT OF
ANY PLAN; AND THE BORROWER AND ITS SUBSIDIARIES DO NOT MAINTAIN OR CONTRIBUTE TO
ANY EMPLOYEE WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) WHICH
PROVIDES BENEFITS TO RETIRED EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF
ERISA) OR ANY EMPLOYEE PENSION BENEFIT PLAN (AS DEFINED IN SECTION 3(2) OF
ERISA), THE ONGOING ANNUAL

92


--------------------------------------------------------------------------------



OBLIGATIONS WITH RESPECT TO EITHER OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


(B)           (I) EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION) IN ALL
RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO, INCLUDING ALL
FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS
FOR SUCH FOREIGN PENSION PLAN, EXCEPT FOR SUCH FAILURES THAT INDIVIDUALLY OR IN
THE AGGREGATE COULD NEITHER (A) RESULT IN LIABILITIES IN EXCESS OF $50,000,000
NOR (B) REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; (II) WITH
RESPECT TO EACH FOREIGN PENSION PLAN MAINTAINED OR CONTRIBUTED TO BY THE
BORROWER OR ANY SUBSIDIARY, (X) THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED
IN A TRUST OR OTHER FUNDING VEHICLE IS IN MATERIAL COMPLIANCE WITH APPLICABLE
LAW REGARDING FUNDING REQUIREMENTS, EXCEPT FOR SUCH FAILURES THAT INDIVIDUALLY
OR IN THE AGGREGATE COULD NEITHER (A) RESULT IN LIABILITIES IN EXCESS OF
$50,000,000 NOR (B) REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND (Y) THAT IS NOT REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST
OR OTHER FUNDING VEHICLE, REASONABLE BOOK RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH PRUDENT BUSINESS PRACTICE OR WHERE REQUIRED BY ORDINARY
ACCOUNTING PRACTICES IN THE JURISDICTION IN WHICH SUCH FOREIGN PENSION PLAN IS
MAINTAINED; (III) ALL MATERIAL CONTRIBUTIONS REQUIRED TO HAVE BEEN MADE BY THE
BORROWER OR ANY SUBSIDIARY TO ANY FOREIGN PENSION PLAN, EXCEPT FOR SUCH FAILURES
THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NEITHER (A) RESULT IN LIABILITIES IN
EXCESS OF $50,000,000 NOR (B) REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT HAVE BEEN MADE WITHIN THE TIME REQUIRED BY LAW OR BY THE TERMS OF
SUCH FOREIGN PENSION PLAN; AND (IV) TO THE KNOWLEDGE OF THE BORROWER AND ITS
SUBSIDIARIES, NO ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN OR INSTITUTED TO
TERMINATE OR WIND-UP A FOREIGN PENSION PLAN WITH RESPECT TO WHICH THE BORROWER
AND ITS SUBSIDIARIES TAKEN AS A WHOLE COULD HAVE ANY LIABILITY, EXCEPT FOR SUCH
FAILURES THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NEITHER (A) RESULT IN
LIABILITIES IN EXCESS OF $50,000,000 NOR (B) REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


6.11         OWNERSHIP OF PROPERTY

The Borrower and each of its Subsidiaries has good and marketable title or, with
respect to real property, valid fee simple title (or in each case, the relevant
foreign equivalent, if any) to, or a subsisting leasehold interest in, or a
valid contractual agreement or other valid right to use, all such Person’s
material real property, and good title (or relevant foreign equivalent) to, a
valid leasehold interest in, or valid contractual rights or other valid right to
(or an agreement for the acquisition of same) use all such Person’s other
material property (but excluding Intellectual Property), and, in each case, none
of such property is subject to any Lien except for Permitted Liens.  Neither
this Agreement nor any other Documents, nor any transaction contemplated under
any such agreement, will affect any right, title or interest of the Borrower or
any of its Subsidiaries in and to any of the assets of the Borrower or any such
Subsidiary in a manner that would have or is reasonably likely to have a
Material Adverse Effect.  As of the Closing Date, the Borrower and its Domestic
Subsidiaries have granted Mortgages to secure the Obligations on all parcels of
real estate identified on Schedule 6.21(c) as Mortgaged Properties.

93


--------------------------------------------------------------------------------



6.12         CAPITALIZATION OF THE BORROWER

On the Effective Date, the capitalization of the Borrower will be as set forth
on Schedule 6.12(a) hereto. The Capital Stock of the Borrower has been duly
authorized and validly issued.  Except as set forth on Schedule 6.12(a), no
authorized but unissued or treasury shares of Capital Stock of the Borrower are
subject to any option, warrant, right to call or commitment of any kind or
character.  A complete and correct copy of the limited liability company
agreement of the Borrower in effect on the Effective Date has been delivered to
the Administrative Agent.  Except as set forth on Schedule 6.12(a), the Borrower
does not have any outstanding stock or securities convertible into or
exchangeable for any shares of its Capital Stock, or any rights issued to any
Person (either preemptive or other) to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims or any
character relating to any of its Capital Stock or any stock or securities
convertible into or exchangeable for any of its Capital Stock.  Neither the
Borrower nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
Capital Stock or any convertible securities, rights or options of the type
described in the preceding sentence.  As of the Effective Date, all of the
issued and outstanding shares of Capital Stock of the Borrower are owned of
record by the stockholders as set forth on Schedule 6.12(a) hereto.


6.13         SUBSIDIARIES


(A)           ORGANIZATION.  SCHEDULE 6.13 SETS FORTH AS OF THE EFFECTIVE DATE A
TRUE, COMPLETE AND CORRECT LIST OF EACH SUBSIDIARY OF THE BORROWER AND INDICATES
FOR EACH SUCH SUBSIDIARY (I) ITS JURISDICTION OF ORGANIZATION AND (II) ITS
OWNERSHIP (BY HOLDER AND PERCENTAGE INTEREST).  THE BORROWER HAS NO SUBSIDIARIES
EXCEPT FOR SUBSIDIARIES PERMITTED TO BE CREATED PURSUANT TO THIS AGREEMENT, AND
THOSE SUBSIDIARIES LISTED AS ON SCHEDULE 6.13.


(B)           CAPITALIZATION.  AS OF THE EFFECTIVE DATE, ALL OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF THE BORROWER HAS BEEN DULY
AUTHORIZED AND VALIDLY ISSUED, AND, TO THE EXTENT APPLICABLE IN THE CASE OF
FOREIGN SUBSIDIARIES, IS FULLY PAID AND NON-ASSESSABLE AND IS OWNED AS SET FORTH
ON SCHEDULE 6.13, FREE AND CLEAR OF ALL LIENS EXCEPT FOR PERMITTED LIENS. NO
AUTHORIZED BUT UNISSUED OR TREASURY SHARES OF CAPITAL STOCK OF ANY SUBSIDIARY OF
THE BORROWER ARE SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL OR COMMITMENT OF
ANY KIND OR CHARACTER EXCEPT AS SET FORTH ON SCHEDULE 6.13.  ON AND AFTER THE
RELEVANT DATE OF FORMATION, THE BORROWER DIRECTLY OWNS 100% OF THE CAPITAL STOCK
OF EACH RECEIVABLES SUBSIDIARY OWNED DIRECTLY BY THE BORROWER, AND THE BORROWER
HAS PLEDGED (AND DELIVERED FOR PLEDGE) THE CAPITAL STOCK OF EACH SUCH
RECEIVABLES SUBSIDIARY (AND ANY PROMISSORY NOTES RECEIVED BY THE BORROWER OR ANY
OTHER CREDIT PARTY FROM SUCH RECEIVABLES SUBSIDIARY) TO THE COLLATERAL AGENT
PURSUANT TO THE COLLATERAL SECURITY AGREEMENT.


(C)           RESTRICTIONS ON OR RELATING TO SUBSIDIARIES.  THERE DOES NOT EXIST
ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF (I) ANY SUBSIDIARY
OF THE BORROWER TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL
STOCK OR ANY OTHER INTEREST OR PARTICIPATION IN ITS PROFITS OWNED BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER, OR TO PAY ANY INDEBTEDNESS OWED TO
THE BORROWER OR A SUBSIDIARY OF THE BORROWER, (II) ANY SUBSIDIARY OF THE
BORROWER TO MAKE LOANS OR ADVANCES TO THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES OR

94


--------------------------------------------------------------------------------



(III) THE BORROWER OR ANY OF ITS SUBSIDIARIES TO TRANSFER ANY OF ITS PROPERTIES
OR ASSETS TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT, IN EACH CASE, FOR
SUCH ENCUMBRANCES OR RESTRICTIONS PERMITTED UNDER SECTION 8.5.


6.14         COMPLIANCE WITH LAW, ETC.

Neither the Borrower nor any of its Subsidiaries is in default under or in
violation of any Requirement of Law or material Contractual Obligation or under
its Organizational Documents, as the case may be, in each case the consequences
of which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.


6.15         INVESTMENT COMPANY ACT

Neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.


6.16         SUBORDINATION PROVISIONS

The subordination provisions contained in the Senior Subordinated Note (2013)
Documents, the Senior Subordinated Note (2014) Documents and the Senior
Subordinated Note (2015) Documents are enforceable against the issuer of the
respective security and the holders thereof, and the Loans and all other
Obligations entitled to the benefits of any Loan Document and any related
guaranty are within the definitions of “Senior Indebtedness” included in such
provisions.


6.17         ENVIRONMENTAL MATTERS

(i) The operations of and the real property owned or operated by the Borrower
and each of its Subsidiaries are in compliance with all applicable Environmental
Laws except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(ii) the Borrower and each of its Subsidiaries has obtained and will continue to
maintain all Environmental Permits, and all such Environmental Permits are in
good standing and the Borrower and its Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits, except where failure to so
obtain, maintain or comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any of its Subsidiaries nor any of their present or past properties
or operations (whether owned or leased) is subject to: (A) any Environmental
Claim or other written claim, request for information, judgment, order, decree
or agreement from or with any Governmental Authority or private party related to
any material violation of or material non-compliance with Environmental Laws or
Environmental Permits to the extent any of the foregoing could reasonably be
expected to have a Material Adverse Effect, (B) any pending or, to the knowledge
of the Borrower, threatened judicial or administrative proceeding, action, suit
or investigation related to any Environmental Laws or Environmental Permits
which could reasonably be expected to have a Material Adverse Effect, (C) any
Remedial Action which if not taken could reasonably be expected to have a
Material Adverse Effect or (D) any liabilities, obligations or costs arising
from the Release or substantial threat of a material Release of a Contaminant
into the environment where such Release or substantial threat of a material

95


--------------------------------------------------------------------------------


Release could reasonably be expected to have a Material Adverse Effect; (iv)
neither the Borrower nor any of its Subsidiaries has received any written notice
or claim to the effect that the Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the Release or substantial threat of a
material Release of a Contaminant into the environment, which notice or claim
could reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could, if determined adversely to
Borrower or any of its Subsidiaries, reasonably be expected to have a Material
Adverse Effect, nor are there any facts or circumstances currently known to the
Borrower or any of its Subsidiaries that may reasonably be expected to give rise
to such an Environmental Lien.


6.18         LABOR RELATIONS

Neither the Borrower nor any of its Material Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect.  Except to the extent that the same could not reasonably be
expected to result in a Material Adverse Effect, there is (i) no significant
unfair labor practice complaint pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before the National Labor Relations Board or appropriate national court
or other forum, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against any of them and (ii) no
significant strike, labor dispute, slowdown or stoppage is pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries.


6.19         INTELLECTUAL PROPERTY, LICENSES, FRANCHISES AND FORMULAS

Each of the Borrower and its Subsidiaries owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor, trade secrets,
proprietary information, computer programs or data bases (collectively,
“Intellectual Property”) except where the failure to own or hold such
Intellectual Property could not reasonably be expected to result in a Material
Adverse Effect, and has obtained assignments of all franchises, licenses and
other rights of whatever nature, regarding Intellectual Property necessary for
the present conduct of its business, without any known conflict with the rights
of others, except such conflicts which could not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has
knowledge of any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, or of any
existing state of facts that would support a claim that use by the Borrower or
any of its Subsidiaries of any such Intellectual Property has infringed or
otherwise violated any proprietary rights of any other Person which could
reasonably be expected to have a Material Adverse Effect.

96


--------------------------------------------------------------------------------



6.20         CERTAIN FEES

No broker’s or finder’s fees or commissions or any similar fees or commissions
will be payable by the Borrower, the Borrower or any of its Subsidiaries with
respect to the incurrence and maintenance of the Obligations, any other
transaction contemplated by the Documents or any services rendered in connection
with such transactions.


6.21         SECURITY DOCUMENTS


(A)           SECURITY AGREEMENT COLLATERAL.  THE PROVISIONS OF THE SECURITY
DOCUMENTS UPON EXECUTION AND DELIVERY THEREOF ARE EFFECTIVE TO CREATE IN FAVOR
OF THE COLLATERAL AGENT OR, AS THE CASE MAY BE, THE UK SECURITY TRUSTEE FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST
IN ALL RIGHT, TITLE AND INTEREST OF THE APPLICABLE CREDIT PARTY IN THE
COLLATERAL (OTHER THAN THE COLLATERAL DESCRIBED IN THE MORTGAGES) OWNED BY SUCH
CREDIT PARTY, AND THE COLLATERAL SECURITY AGREEMENT, THE INTERCREDITOR
AGREEMENT, THE PLEDGE AGREEMENT AND THE UK SECURITY DOCUMENTS, TOGETHER WITH THE
FILINGS OF FORM UCC-1 (OR OTHER SIMILAR FILING, IF ANY) IN ALL RELEVANT
JURISDICTIONS AND DELIVERY OF ALL POSSESSORY COLLATERAL CREATE A FIRST LIEN ON,
AND SECURITY INTEREST IN (OR SIMILAR INTEREST IN RESPECT OF), ALL RIGHT, TITLE
AND INTEREST OF THE BORROWER AND SUCH CREDIT PARTIES IN ALL OF THE COLLATERAL
DESCRIBED THEREIN, SUBJECT TO NO OTHER LIENS OTHER THAN PERMITTED LIENS.  EXCEPT
FOR TITLED VEHICLES, VESSELS AND OTHER COLLATERAL WHICH MAY NOT BE PERFECTED
THROUGH THE FILING OF FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR
SIMILAR APPLICABLE LAW) OF THE APPROPRIATE JURISDICTION (OR SIMILAR FILINGS IN
EACH RELEVANT JURISDICTION) AND WHICH HAVE AN AGGREGATE FAIR MARKET VALUE OF
LESS THAN $5,000,000, AND EXCEPT FOR PATENTS, TRADEMARKS, TRADE NAMES AND
COPYRIGHTS TO THE EXTENT PERFECTION WOULD REQUIRE FILING IN ANY FOREIGN
JURISDICTION, ALL SUCH LIENS ARE PERFECTED LIENS (OR SIMILAR LEGAL STATUS).  THE
RECORDATION IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND IN THE UNITED
STATES COPYRIGHT OFFICE OF ASSIGNMENTS FOR SECURITY MADE PURSUANT TO THE
COLLATERAL SECURITY AGREEMENT WILL BE EFFECTIVE, UNDER FEDERAL LAW, TO PERFECT
THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES IN THE TRADEMARKS, PATENTS AND COPYRIGHTS COVERED BY SUCH THE
COLLATERAL SECURITY AGREEMENT.  THE RECORDATION WITH THE UNITED STATES SURFACE
TRANSPORTATION BOARD OF ASSIGNMENTS FOR SECURITY MADE PURSUANT TO THE SECURITY
AGREEMENT WILL BE EFFECTIVE UNDER FEDERAL LAW, TO CREATE A VALID FIRST LIEN IN
FAVOR OF THE COLLATERAL AGENT IN THE RAILCARS COVERED BY THE COLLATERAL SECURITY
AGREEMENT


(B)           PLEDGED SECURITIES.  THE SECURITY INTERESTS CREATED IN FAVOR OF
THE COLLATERAL AGENT, AS PLEDGEE FOR THE BENEFIT OF THE SECURED PARTIES UNDER
THE COLLATERAL SECURITY AGREEMENT AND THE PLEDGE AGREEMENT, CONSTITUTE PERFECTED
SECURITY INTERESTS IN THE PLEDGED SECURITIES, IF ANY, SUBJECT TO NO SECURITY
INTERESTS OF ANY OTHER PERSON EXCEPT FOR THE LIENS GRANTED UNDER OR PURSUANT TO
THE COLLATERAL SECURITY AGREEMENT AND EXCEPT FOR LIENS OF THE TYPES DESCRIBED IN
CLAUSES (I) AND (VI) OF THE DEFINITION OF “CUSTOMARY PERMITTED LIENS”.  NO
FILINGS OR RECORDINGS ARE REQUIRED IN ORDER TO PERFECT THE SECURITY INTERESTS
CREATED IN THE PLEDGED SECURITIES UNDER THE COLLATERAL SECURITY AGREEMENT OTHER
THAN WITH RESPECT TO FILINGS REQUIRED BY APPLICABLE FOREIGN LAW AND UCC
FINANCING STATEMENTS WITH RESPECT TO UNCERTIFICATED PLEDGED SECURITIES.


(C)           REAL ESTATE COLLATERAL.  THE MORTGAGES CREATE, AS SECURITY FOR THE
OBLIGATIONS PURPORTED TO BE SECURED THEREBY, A VALID AND ENFORCEABLE (AND UPON
THE DUE RECORDING THEREOF UNDER APPLICABLE LAW) PERFECTED SECURITY INTEREST IN
AND LIEN ON ALL OF THE MORTGAGED

97


--------------------------------------------------------------------------------



PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL FIXTURES AND IMPROVEMENTS RELATING
TO SUCH MORTGAGED PROPERTY AND AFFIXED OR ADDED THERETO ON OR AFTER THE CLOSING
DATE) IN FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER AGENT OR TRUSTEE AS MAY BE
NAMED THEREIN) FOR THE BENEFIT OF THE SECURED PARTIES, SUPERIOR TO AND PRIOR TO
THE RIGHTS OF ALL THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST CREATED IN
THE MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED LIENS RELATED THERETO). 
AS OF THE EFFECTIVE DATE, SCHEDULE 6.21(C) CONTAINS A TRUE AND COMPLETE LIST OF
EACH PARCEL OF REAL PROPERTY OWNED OR LEASED BY THE BORROWER AND ITS
SUBSIDIARIES IN THE UNITED STATES, THE UNITED KINGDOM OR OTHER JURISDICTION IN
WHICH A MATERIAL PLANT IS LOCATED AND THE TYPE OF INTEREST THEREIN HELD BY THE
BORROWER OR SUCH SUBSIDIARY AND INDICATES FOR EACH SUCH PARCEL WHETHER IT IS A
MORTGAGED PROPERTY.  THE BORROWER OR A SUBSIDIARY OF THE BORROWER HAS GOOD AND
MARKETABLE TITLE TO ALL MORTGAGED PROPERTY FREE AND CLEAR OF ALL LIENS EXCEPT
THOSE DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 6.21(C).


6.22         ANTI-TERRORISM LAW


(A)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY OF ITS
AFFILIATES IS IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING
(“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST
FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND THE UNITING
AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT
AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56 (AS AMENDED) (THE “PATRIOT
ACT”).


(B)           NEITHER BORROWER NOR, TO THE ACTUAL KNOWLEDGE OF A RESPONSIBLE
OFFICER OF THE BORROWER, ANY AFFILIATE OR BROKER OR OTHER AGENT OF BORROWER IS,
ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH ANY LOANS HEREUNDER IS
ANY OF THE FOLLOWING:

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(II)           A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(III)          A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)          A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

(V)           A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE USA TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

98


--------------------------------------------------------------------------------



ARTICLE VII


AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect, or any Loan or LC Obligation remains outstanding and unpaid or any other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall:


7.1           FINANCIAL STATEMENTS

Furnish, or cause to be furnished, to each Lender:


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT NOT LATER THAN 45 DAYS (OR IN THE EVENT THAT A REQUEST FOR AN EXTENSION OF
THE REQUIRED FILING DATE FOR THE FORM 10-Q WITH THE SEC OF ANY PERSON WHOSE
CONSOLIDATED FINANCIAL STATEMENTS INCLUDE THE FINANCIAL RESULTS OF THE BORROWER
HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED EXTENSION PERIOD, BUT IN
NO EVENT LATER THAN 55 DAYS) AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY
PERIODS OF EACH FISCAL YEAR OF BORROWER, (I) THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
QUARTER SETTING FORTH IN COMPARATIVE FORM THE AUDITED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PRIOR FISCAL YEAR, (II) THE
RELATED UNAUDITED CONSOLIDATED STATEMENT OF INCOME OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND FOR THE PORTION OF
THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER SETTING FORTH IN COMPARATIVE
FORM THE FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR AND (III) THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOW OF BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PORTION OF THE FISCAL YEAR THROUGH THE END OF
SUCH QUARTER, AND SETTING FORTH IN COMPARATIVE FORM FIGURES FOR THE RELATED
PERIOD IN THE PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE CERTIFIED BY A
RESPONSIBLE FINANCIAL OFFICER OF BORROWER, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS; AND


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN 90 DAYS (OR IN THE EVENT THAT A REQUEST FOR AN EXTENSION OF THE
REQUIRED FILING DATE FOR THE FORM 10-K WITH THE SEC OF ANY PERSON WHOSE
CONSOLIDATED FINANCIAL STATEMENTS INCLUDE THE FINANCIAL RESULTS OF THE BORROWER
HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED EXTENSION PERIOD, BUT IN
NO EVENT LATER THAN 105 DAYS) AFTER THE END OF EACH FISCAL YEAR OF BORROWER, A
COPY OF THE CONSOLIDATING AND CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED
CONSOLIDATING AND CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, AND SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR AND SUCH CONSOLIDATED STATEMENTS SHALL BE ACCOMPANIED BY A BALANCE
SHEET AS OF SUCH DATE, AND A STATEMENT OF INCOME AND CASH FLOWS FOR SUCH PERIOD,
REFLECTING ON A COMBINED BASIS, FOR SUBSIDIARIES AND ON A COMBINED BASIS FOR
UNRESTRICTED SUBSIDIARIES, THE CONSOLIDATING ENTRIES FOR EACH OF SUCH TYPES OF
SUBSIDIARIES; ALL SUCH FINANCIAL STATEMENTS SHALL BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED THEREIN AND WITH PRIOR PERIODS
(EXCEPT AS APPROVED BY THE ACCOUNTANTS PREPARING SUCH STATEMENTS OR THE
RESPONSIBLE FINANCIAL OFFICER, AS THE CASE MAY BE, AND DISCLOSED THEREIN) AND,
IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION
7.1(B), ACCOMPANIED BY A REPORT THEREON OF DELOITTE & TOUCHE LLP OR SUCH OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH
REPORT

99


--------------------------------------------------------------------------------



SHALL CONTAIN NO “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE
FINANCIAL POSITION OF BORROWER AND ITS SUBSIDIARIES AS AT THE DATES INDICATED
AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOW FOR THE PERIODS INDICATED IN
CONFORMITY WITH GAAP.


(C)           DELIVERY.  INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 7.1(A) OR SECTION 7.1(B) SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE
DATE ON WHICH (I) SUCH INFORMATION IS ACTUALLY AVAILABLE FOR REVIEW BY THE
LENDERS AND EITHER (A) HAS BEEN POSTED BY THE BORROWER ON THE BORROWER’S WEBSITE
AT HTTP://WWW.HUNTSMAN.COM OR AT HTTP://WWW.SEC.GOV OR (B) HAS BEEN POSTED ON
THE BORROWER’S BEHALF ON INTRALINKS/INTRAAGENCY AND (II) THE BORROWER PROVIDES
NOTICE TO THE LENDERS THAT SUCH INFORMATION IS AVAILABLE AND DESIGNATES ONE OR
MORE OF THE ABOVE WEBSITES ON WHICH SUCH INFORMATION IS LOCATED.  AT THE REQUEST
OF THE ADMINISTRATIVE AGENT, THE BORROWER WILL PROVIDE BY ELECTRONIC MAIL
ELECTRONIC VERSIONS (I.E., SOFT COPIES) OF ALL DOCUMENTS CONTAINING SUCH
INFORMATION.


7.2           CERTIFICATES; OTHER INFORMATION

Furnish to the Administrative Agent for distribution to each Lender (or, if
specified below, to the Administrative Agent):


(A)           ACCOUNTANT’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(B), TO THE EXTENT NOT CONTRARY
TO THE THEN CURRENT RECOMMENDATIONS OF THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS, A CERTIFICATE FROM DELOITTE & TOUCHE OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING, STATING THAT, IN
THE COURSE OF THEIR ANNUAL AUDIT OF THE BOOKS AND RECORDS OF THE BORROWER, NO
EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT WITH RESPECT TO ARTICLES VII,
VIII AND IX, INSOFAR AS THEY RELATE TO ACCOUNTING AND FINANCIAL MATTERS, HAS
COME TO THEIR ATTENTION WHICH WAS CONTINUING AT THE END OF SUCH FISCAL YEAR OR
ON THE DATE OF THEIR CERTIFICATE, OR IF SUCH AN EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT HAS COME TO THEIR ATTENTION, THE CERTIFICATE SHALL INDICATE THE
NATURE OF SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT;


(B)           OFFICER’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 7.1(A) AND 7.1(B), A CERTIFICATE OF
A RESPONSIBLE FINANCIAL OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT 7.2(B) (A
“COMPLIANCE CERTIFICATE”) STATING THAT, TO THE BEST OF SUCH OFFICER’S KNOWLEDGE,
(I) SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ACCORDANCE WITH GAAP, THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES FOR THE PERIOD REFERRED TO THEREIN (SUBJECT, IN THE CASE OF INTERIM
STATEMENTS, TO NORMAL RECURRING ADJUSTMENTS) AND (II) NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT HAS OCCURRED, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE
AND, IF SO SPECIFIED, THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH
RESPECT THERETO, WHICH CERTIFICATE SHALL SET FORTH DETAILED COMPUTATIONS TO THE
EXTENT NECESSARY TO ESTABLISH THE BORROWER’S COMPLIANCE WITH THE COVENANTS SET
FORTH IN ARTICLE IX OF THIS AGREEMENT;


(C)           AUDIT REPORTS AND STATEMENTS.  PROMPTLY FOLLOWING THE BORROWER’S
RECEIPT THEREOF, COPIES OF ALL CONSOLIDATED FINANCIAL OR OTHER CONSOLIDATED
REPORTS OR STATEMENTS, IF ANY, SUBMITTED TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES BY INDEPENDENT PUBLIC ACCOUNTANTS RELATING TO ANY ANNUAL OR INTERIM
AUDIT OF THE BOOKS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

100


--------------------------------------------------------------------------------



(D)           MANAGEMENT LETTERS.  PROMPTLY AFTER RECEIPT THEREOF, A COPY OF ANY
“MANAGEMENT LETTER” RECEIVED BY HUNTSMAN CORPORATION (TO THE EXTENT SUCH
“MANAGEMENT LETTER” PERTAINS TO THE BORROWER), THE BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ITS CERTIFIED PUBLIC ACCOUNTANTS;


(E)           BUDGETS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN SIXTY (60)
DAYS FOLLOWING THE FIRST DAY OF EACH FISCAL YEAR OF THE BORROWER (I) AN ANNUAL
BUDGET IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING BUDGETED
STATEMENTS OF EARNINGS AND CASH FLOWS BUT NOT INCLUDING SEGMENT DATA) PREPARED
BY THE BORROWER FOR SUCH FISCAL YEAR, WHICH SHALL BE ACCOMPANIED BY THE
STATEMENT OF A RESPONSIBLE FINANCIAL OFFICER OF THE BORROWER TO THE EFFECT THAT,
TO THE BEST OF HIS KNOWLEDGE AT THE TIME MADE, SUCH BUDGET IS A REASONABLE
ESTIMATE FOR THE PERIODS COVERED THEREBY;


(F)            PUBLIC FILINGS.  WITHIN 10 DAYS AFTER THE SAME BECOME PUBLIC,
COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS WHICH HUNTSMAN CORPORATION OR THE
BORROWER MAY MAKE TO, OR FILE WITH THE SEC OR ANY SUCCESSOR OR ANALOGOUS
GOVERNMENTAL AUTHORITY;


(G)           INSURANCE INFORMATION.  THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT INFORMATION CONCERNING INSURANCE AT THE TIMES AND IN THE
MANNER SPECIFIED IN SECTION 7.8;


(H)           USA PATRIOT ACT.  EACH LENDER SUBJECT TO THE PATRIOT ACT HEREBY
NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT
IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND
OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN
ACCORDANCE WITH THE PATRIOT ACT; AND


(I)            OTHER REQUESTED INFORMATION.  SUCH OTHER INFORMATION RESPECTING
THE RESPECTIVE PROPERTIES, BUSINESS AFFAIRS, FINANCIAL CONDITION AND/OR
OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AS THE ADMINISTRATIVE
AGENT OR ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) MAY FROM TIME TO TIME
REASONABLY REQUEST.


7.3           NOTICES

Promptly and in any event within five Business Days in the case of clauses (a),
(d) and (e) below, 30 days in the case of clauses (b) and (c) below, or one
Business Day in the case of clause (f) below after a Responsible Officer of the
Borrower or of any of its Subsidiaries obtains knowledge thereof, give written
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to each Lender) of:


(A)           EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT.  THE OCCURRENCE OF
ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT, ACCOMPANIED BY A STATEMENT
OF A RESPONSIBLE FINANCIAL OFFICER SETTING FORTH DETAILS OF THE OCCURRENCE
REFERRED TO THEREIN AND STATING WHAT ACTION THE BORROWER PROPOSES TO TAKE WITH
RESPECT THERETO.


(B)           LITIGATION AND RELATED MATTERS.  THE COMMENCEMENT OF, OR ANY
MATERIAL DEVELOPMENT IN, ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION AFFECTING
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, (I) IN WHICH THE AMOUNT
INVOLVED THAT THE BORROWER REASONABLY DETERMINES IS NOT

101


--------------------------------------------------------------------------------



COVERED BY INSURANCE OR OTHER INDEMNITY ARRANGEMENT IS $50,000,000 OR MORE, (II)
WITH RESPECT TO ANY DOCUMENT OR ANY MATERIAL INDEBTEDNESS OR PREFERRED STOCK OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (III) WHICH, IF DETERMINED ADVERSELY
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


(C)           ENVIRONMENTAL.

(I)            THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING, TO THE EXTENT
THAT ANY OF THE FOLLOWING, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT OR, IN ANY EVENT, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES IN EXCESS OF $50,000,000:
(A) WRITTEN NOTICE, CLAIM OR REQUEST FOR INFORMATION TO THE EFFECT THAT THE
BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE IN ANY MATERIAL RESPECT
TO ANY PERSON AS A RESULT OF THE PRESENCE OF OR THE RELEASE OR SUBSTANTIAL
THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE ENVIRONMENT; (B)
WRITTEN NOTICE THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES IS SUBJECT TO
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY REMEDIAL
ACTION IS NEEDED TO RESPOND TO THE PRESENCE OR TO THE RELEASE OR SUBSTANTIAL
THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE ENVIRONMENT; (C)
WRITTEN NOTICE THAT ANY PROPERTY, WHETHER OWNED OR LEASED BY, OR OPERATED ON
BEHALF OF, THE BORROWER OR ITS SUBSIDIARIES IS SUBJECT TO A MATERIAL
ENVIRONMENTAL LIEN; (D) WRITTEN NOTICE OF VIOLATION TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS, OR (E)
COMMENCEMENT OR WRITTEN THREAT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
ALLEGING A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE (I) SHALL NOT REQUIRE THE
BORROWER TO VIOLATE OR BREACH ANY CONFIDENTIALITY COVENANTS TO WHICH IT IS
BOUND.

(II)           UPON WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT AND THE LENDERS A REPORT
PROVIDING AN UPDATE OF THE STATUS OF EACH ENVIRONMENTAL, HEALTH OR SAFETY
COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR REPORT
REQUIRED PURSUANT TO CLAUSE (I) ABOVE AND ANY OTHER ENVIRONMENTAL, HEALTH AND
SAFETY COMPLIANCE OBLIGATION, REMEDIAL OBLIGATION OR LIABILITY THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL SUCH NOTICES
SHALL DESCRIBE IN REASONABLE DETAIL THE NATURE OF THE CLAIM, INVESTIGATION,
CONDITION, OCCURRENCE OR REMEDIAL ACTION AND THE BORROWER’S OR SUCH SUBSIDIARY’S
RESPONSE THERETO.


(D)           NOTICE OF CHANGE OF CONTROL.  EACH OCCASION THAT ANY CHANGE OF
CONTROL SHALL OCCUR AND SUCH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE
PARTICULARS OF EACH SUCH OCCASION.


(E)           NOTICES UNDER TRANSACTION DOCUMENTS.  PROMPTLY FOLLOWING THE
RECEIPT OR DELIVERY THEREOF, COPIES OF ANY MATERIAL DEMANDS, NOTICES OR
DOCUMENTS RECEIVED OR DELIVERED BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER OUTSIDE OF THE ORDINARY COURSE OF BUSINESS UNDER OR PURSUANT TO ANY
PUBLIC NOTE DOCUMENT, ANY ORGANIZATIONAL DOCUMENT OF THE BORROWER, ANY MATERIAL
JOINT VENTURE AGREEMENT AND ANY OTHER MATERIAL AGREEMENT FROM TIME TO TIME
IDENTIFIED BY THE ADMINISTRATIVE AGENT (PROVIDED, THAT THE FOREGOING SHALL APPLY
TO MATERIAL DEMANDS, NOTICES OR DOCUMENTS UNDER THE LIMITED LIABILITY COMPANY
AGREEMENT OF THE BORROWER, ONLY TO THE EXTENT REQUIRED UNDER APPLICABLE LAW TO
BE DELIVERED TO THE MEMBERS OF THE BORROWER, AS THE CASE MAY BE, IN THEIR
CAPACITY AS MEMBERS).

102


--------------------------------------------------------------------------------



(F)            UK INSOLVENCY PROCEEDINGS. A MEANINGFUL THREAT OF OR NOTICE IN
RESPECT OF ANY INSOLVENCY PROCEEDING INVOLVING ANY FOREIGN SUBSIDIARY
INCORPORATED UNDER THE LAWS OF ENGLAND AND WALES.


7.4           CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its and each Subsidiary’s
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises material to its and those of each of its Subsidiaries’
businesses except to the extent that failure to take any such action could not
in the aggregate reasonably be expected to have a Material Adverse Effect or as
otherwise permitted pursuant to Sections 8.3 and comply and cause each of its
Subsidiaries to comply with all Requirements of Law except to the extent that
failure to comply therewith would not in the aggregate reasonably be expected to
have a Material Adverse Effect.


7.5           PAYMENT OF OBLIGATIONS

Pay or discharge or otherwise satisfy at maturity or, to the extent permitted
hereby, prior to maturity or before they become delinquent, as the case may be,
and cause each of its Subsidiaries to pay or discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be:

(I)            ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON ANY OF THEM OR UPON ANY OF THEIR INCOME OR PROFITS OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO; AND

(II)           ALL LAWFUL CLAIMS PRIOR TO THE TIME THEY BECOME A LIEN (OTHER
THAN PERMITTED LIENS) UPON ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS;
PROVIDED, HOWEVER, THAT, IN THE CASE OF BOTH CLAUSES (I) AND (II), NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO PAY OR DISCHARGE ANY
SUCH MATERIAL TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM (A) WHILE THE SAME IS BEING
CONTESTED BY IT IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED
SO LONG AS THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP (SEGREGATED TO THE
EXTENT REQUIRED BY GAAP) WITH RESPECT THERETO AND TITLE TO ANY MATERIAL
PROPERTIES OR ASSETS IS NOT JEOPARDIZED IN ANY MATERIAL RESPECT OR (B) WHICH
COULD NOT REASONABLY BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT.


7.6           INSPECTION OF PROPERTY, BOOKS AND RECORDS

Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which complete entries are
to be made reflecting its and their business and financial transactions, such
entries to be made in accordance with sound accounting principles consistently
applied and permit, and cause each of its Subsidiaries to permit, any Lender or
its respective representatives, at any reasonable time, and from time to time,
upon reasonable request made to the Borrower by such Lender and upon reasonable
notice during normal business hours, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, directors and with the written consent of the Borrower
(which consent shall

103


--------------------------------------------------------------------------------


not be required if any Event of Default has occurred and is continuing),
independent public accountants, provided that the Borrower may attend any such
meetings (and by this provision the Borrower authorizes such accountants to
discuss with the Lenders and such representatives the affairs, finances and
accounts of the Borrower and its Subsidiaries).


7.7           ERISA

(a) (i) As soon as practicable and in any event within ten (10) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that a Reportable Event has occurred with respect to any Plan, deliver, or
cause such Subsidiary or ERISA Affiliate to deliver, to the Administrative Agent
a certificate of a Responsible Officer of the Borrower or such Subsidiary or
ERISA Affiliate, as the case may be, setting forth the details of such
Reportable Event and the action, if any, which the Borrower or such Subsidiary
or ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given; (ii) upon the request of any Lender made from
time to time, deliver, or cause each Subsidiary or ERISA Affiliate to deliver,
to each Lender a copy of the most recent actuarial report and annual report
completed with respect to any Plan; (iii) as soon as possible and in any event
within ten (10) days after the Borrower or any of its Subsidiaries or ERISA
Affiliates knows or has reason to know that any of the following have occurred
or is reasonably likely to occur with respect to any Plan:  (A) such Plan has
been terminated, reorganized, petitioned or declared insolvent under Title IV of
ERISA, (B) the Plan Sponsor intends to terminate such Plan under Section 4041(b)
or (c), (C) the PBGC has instituted or will institute proceedings under Section
515 of ERISA to collect a delinquent contribution to such Plan or under Section
4042 of ERISA to terminate such Plan, (D) that an accumulated funding deficiency
has been incurred or that an application has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code, or (E) that the Borrower, or any Subsidiary of
the Borrower or any ERISA Affiliate will incur any material liability
(including, but not limited to, contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section
401(a)(29), 4971 or 4975 of the Code or Section 409 or 502(1) of ERISA, deliver,
or cause such Subsidiary or ERISA Affiliate to deliver, to the Administrative
Agent a written notice thereof; and (iv) as soon as possible and in any event
within thirty (30) days after the Borrower or any of its Subsidiaries or ERISA
Affiliates knows or has reason to know that any of them has caused a complete
withdrawal or partial withdrawal (within the meaning of Sections 4203 and 4205,
respectively, of ERISA) from any Multiemployer Plan, deliver, or cause such
Subsidiary or ERISA Affiliate to deliver, to the Administrative Agent a written
notice thereof.  For purposes of this Section 7.7, the Borrower shall be deemed
to have knowledge of all facts known by the Plan Administrator of any Plan of
which the Borrower is the Plan Sponsor, and each Subsidiary and ERISA Affiliate
of the Borrower shall be deemed to have knowledge of all facts known by the Plan
Administrator of any Plan of which such Subsidiary or ERISA Affiliate,
respectively, is a Plan Sponsor.  In addition to its other obligations set forth
in this Article VII, the Borrower shall, and shall cause each of its
Subsidiaries and ERISA Affiliates to:

(A)          PROVIDE THE ADMINISTRATIVE AGENT WITH PROMPT WRITTEN NOTICE, WITH
RESPECT TO ANY PLAN, OF ANY FAILURE TO SATISFY THE MINIMUM FUNDING STANDARD
REQUIREMENTS OF SECTION 412 OF THE CODE;

104


--------------------------------------------------------------------------------


(B)           FURNISH TO THE ADMINISTRATIVE AGENT, PROMPTLY AFTER DELIVERY OF
THE SAME TO THE PBGC, A COPY OF ANY DELINQUENCY NOTICE PURSUANT TO SECTION
412(N)(4) OF THE CODE;

(C)           CORRECT ANY SUCH FAILURE TO SATISFY FUNDING REQUIREMENTS OR
DELINQUENCY REFERRED TO IN THE FOREGOING CLAUSES (A) AND (B) WITHIN NINETY (90)
DAYS AFTER THE OCCURRENCE THEREOF, EXCEPT WHERE THE FAILURE TO SO SATISFY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(D)          COMPLY IN GOOD FAITH IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
SET FORTH IN SECTION 4980B OF THE CODE AND WITH SECTIONS 601(A) AND 606 OF
ERISA;

(E)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO THE ADMINISTRATIVE AGENT) A COMPLETE COPY OF THE MOST RECENT ANNUAL REPORT
(FORM 5500) OF EACH PLAN REQUIRED TO BE FILED WITH THE INTERNAL REVENUE SERVICE;
AND

(F)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO THE ADMINISTRATIVE AGENT) COPIES OF THE MOST RECENT ANNUAL REPORTS RECEIVED
BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE WITH
RESPECT TO ANY PLAN OR FOREIGN PENSION PLAN NO LATER THAN TEN (10) DAYS AFTER
THE DATE OF SUCH REQUEST.


(B)           THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
ESTABLISH, MAINTAIN AND OPERATE ALL FOREIGN PENSION PLANS IN COMPLIANCE IN ALL
RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO AND THE
RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH PLANS, EXCEPT FOR
SUCH FAILURES THAT INDIVIDUALLY OR IN THE AGGREGATE COULD NEITHER (I) RESULT IN
LIABILITIES IN EXCESS OF $50,000,000 NOR (II) REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


7.8           MAINTENANCE OF PROPERTY, INSURANCE

(i) Except to the extent that the failure to do so could not, in any case,
reasonably be expected to result in a Material Adverse Effect, keep, and cause
each of its Subsidiaries to keep, all property (including, but not limited to,
equipment) useful and necessary for its business in good working order and
condition, normal wear and tear and damage by casualty excepted, subject to
Section 8.3, (ii) maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to its material properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.  Such insurance shall be maintained with
financially sound and reputable insurers, except that a portion of such
insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance, provided adequate
reserves therefor, in accordance with GAAP, are maintained. All material
insurance policies or certificates (or certified copies thereof) with respect to
such insurance and any other

105


--------------------------------------------------------------------------------


insurance policies to the extent requested by the Administrative Agent (A) shall
be endorsed to the Administrative Agent’s reasonable satisfaction for the
benefit of the Collateral Agent for the benefit of the Secured Parties
(including, without limitation, by naming the Collateral Agent as loss payee or
additional insured, as appropriate); and (B) shall state that such insurance
policy shall not be canceled or revised without thirty days’ prior written
notice thereof by the insurer to the Administrative Agent and (iii) furnish to
the Administrative Agent, on the Closing Date and on the date of delivery of
each annual financial statement, full information as to the insurance carried. 
At any time that insurance at levels described in Schedule 7.8 is not being
maintained by or on behalf of the Borrower or any of its Subsidiaries, the
Borrower will notify the Lenders in writing within two Business Days thereof
and, if thereafter notified by the Administrative Agent or the Required Lenders
to do so, the Borrower or any such Subsidiary, as the case may be, shall use
commercially reasonable efforts to obtain insurance at such levels at least
equal to those set forth on Schedule 7.8.


7.9           ENVIRONMENTAL LAWS


(A)           THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES, IN
THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT, TO TAKE PROMPT AND APPROPRIATE
ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR TO ANY MATERIAL RELEASE OR A SUBSTANTIAL THREAT OF A
MATERIAL RELEASE OF A CONTAMINANT, AND UPON REQUEST FROM THE ADMINISTRATIVE
AGENT, SHALL REPORT TO THE ADMINISTRATIVE AGENT ON SUCH RESPONSE.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER THE ADMINISTRATIVE AGENT OR
ANY LENDER HAS A REASONABLE BASIS TO BELIEVE THAT THE BORROWER IS NOT IN
MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR THAT ANY
PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES, OR ANY PROPERTY TO WHICH
CONTAMINANTS GENERATED BY THE BORROWER OR ITS SUBSIDIARIES HAVE COME TO BE
LOCATED (“OFFSITE PROPERTY”) HAS OR MAY BECOME CONTAMINATED OR SUBJECT TO AN
ORDER OR DECREE SUCH THAT ANY NON-COMPLIANCE, CONTAMINATION OR ORDER OR DECREE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN, TO THE
EXTENT THE BORROWER HAS THE LEGAL RIGHT TO DO SO, THE BORROWER AGREES TO, AT THE
ADMINISTRATIVE AGENT’S REQUEST AND THE BORROWER’S EXPENSE: (I) CAUSE AN
INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT TO CONDUCT SUCH TESTS OF THE SITE WHERE THE ALLEGED OR ACTUAL
NON-COMPLIANCE OR CONTAMINATION HAS OCCURRED AND PREPARE AND DELIVER TO THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER A REPORT(S) REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT SETTING FORTH THE RESULTS OF SUCH TESTS,
THE BORROWER’S PROPOSED PLAN AND SCHEDULE FOR RESPONDING TO ANY ENVIRONMENTAL
PROBLEMS DESCRIBED THEREIN, AND THE BORROWER’S ESTIMATE OF THE COSTS THEREOF,
AND (II) PROVIDE THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER A
SUPPLEMENTAL REPORT(S) OF SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL
PROBLEMS OR THE BORROWER’S RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF,
SHALL MATERIALLY CHANGE.  NOTWITHSTANDING THE ABOVE, THE BORROWER SHALL NOT BE
OBLIGATED (OTHER THAN AS REQUIRED BY APPLICABLE LAW) TO UNDERTAKE ANY TESTS OR
REMEDIATION AT ANY OFFSITE PROPERTY (A) THAT IS NOT OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES AND (B) WHERE CONTAMINANTS GENERATED BY
PERSONS OTHER THAN THE BORROWER OR ANY OF ITS SUBSIDIARIES HAVE ALSO COME TO BE
LOCATED.


(B)           DEFEND, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND
THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, THE ADMINISTRATIVE AGENTS, OFFICERS
AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, PENALTIES, FINES,
LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE
KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT

106


--------------------------------------------------------------------------------



OF, OR IN ANY WAY RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY
UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF THE BORROWER, ANY
OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, OR ANY ORDERS, REQUIREMENTS
OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES, INVESTIGATION AND
LABORATORY FEES, COSTS ARISING FROM ANY REMEDIAL ACTIONS, COURT COSTS AND
LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION
THEREFOR.  THE AGREEMENTS IN THIS SECTION 7.9(B) SHALL SURVIVE REPAYMENT OF THE
NOTES AND ALL OTHER OBLIGATIONS.


7.10         USE OF PROCEEDS

Use all proceeds of the Loans as provided in Section 6.8.


7.11         ADDITIONAL SECURITY; FURTHER ASSURANCES


(A)           AGREEMENT TO GRANT ADDITIONAL SECURITY.  PROMPTLY, AND IN ANY
EVENT WITHIN 30 DAYS (UNLESS OTHERWISE EXTENDED AT THE DISCRETION OF THE
ADMINISTRATION AGENT) AFTER THE ACQUISITION BY THE BORROWER OR ANY DOMESTIC
SUBSIDIARY OF ASSETS OR REAL OR PERSONAL PROPERTY OR LEASEHOLD INTERESTS OF THE
TYPE THAT WOULD HAVE CONSTITUTED COLLATERAL ON THE DATE HEREOF, IN EACH CASE IN
WHICH THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT DOES NOT HAVE A PERFECTED
SECURITY INTEREST UNDER THE SECURITY DOCUMENTS (OTHER THAN (U) CAPITAL STOCK
SUBJECT TO SECTION 7.11(C), (V) ALL ASSETS OWNED BY ANY RECEIVABLES SUBSIDIARY,
ANY OF THE THAI HOLDING COMPANIES, OR IRIC, (W) COPYRIGHTS, PATENTS AND
TRADEMARKS TO THE EXTENT PERFECTION WOULD REQUIRE FILING IN ANY FOREIGN
JURISDICTION, (X) ASSETS OR REAL OR PERSONAL PROPERTY SUBJECT TO LIENS PERMITTED
UNDER SECTION 8.1(C) UNDER AGREEMENTS WHICH PROHIBIT THE CREATION OF ADDITIONAL
LIENS ON SUCH ASSETS, (Y) ANY PARCEL OF REAL ESTATE OR LEASEHOLD INTEREST
ACQUIRED AFTER THE CLOSING DATE WITH A FAIR MARKET VALUE OF LESS THAN
$10,000,000 OR (Z) ANY OTHER ASSET WITH A FAIR MARKET VALUE OF LESS THAN
$100,000 INDIVIDUALLY (PROVIDED THAT ALL SUCH OTHER ASSETS COLLECTIVELY HAVE A
FAIR MARKET VALUE OF LESS THAN $10,000,000)) AND WITHIN 30 DAYS (UNLESS
OTHERWISE EXTENDED AT THE DISCRETION OF THE ADMINISTRATION AGENT) AFTER REQUEST
BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT WITH RESPECT TO ANY OTHER AFTER
ACQUIRED COLLATERAL DEEMED MATERIAL BY THE ADMINISTRATIVE AGENT OR REQUIRED
LENDERS, THE BORROWER WILL, AND WILL CAUSE EACH OF THEIR RESPECTIVE DOMESTIC
SUBSIDIARIES TO, TAKE ALL NECESSARY ACTION, INCLUDING (I) THE FILING OF
APPROPRIATE FINANCING STATEMENTS UNDER THE PROVISIONS OF THE UCC, APPLICABLE
FOREIGN, DOMESTIC OR LOCAL LAWS, RULES OR REGULATIONS IN EACH OF THE OFFICES
WHERE SUCH FILING IS NECESSARY OR APPROPRIATE TO GRANT THE COLLATERAL AGENT OR
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE
COLLATERAL SECURITY AGREEMENT A PERFECTED LIEN (SUBJECT ONLY TO PERMITTED LIENS)
IN SUCH COLLATERAL PURSUANT TO AND TO THE FULL EXTENT REQUIRED BY THE SECURITY
DOCUMENTS AND THIS AGREEMENT AND (II) WITH RESPECT TO REAL ESTATE, THE EXECUTION
OF A MORTGAGE, THE OBTAINING OF TITLE INSURANCE POLICIES OR INDEMNIFICATION
AGREEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT, TITLE SURVEYS AND REAL
ESTATE APPRAISALS SATISFYING THE REQUIREMENTS OF LAW.


(B)           SUBSIDIARY GUARANTIES.  THE BORROWER AGREES TO CAUSE (I) EACH
SUBSIDIARY (OTHER THAN AN IMMATERIAL SUBSIDIARY, A RECEIVABLES SUBSIDIARY, ANY
OF THE THAI HOLDING COMPANIES, OR IRIC) THAT IS ORGANIZED UNDER THE LAWS OF A
STATE OF THE UNITED STATES OF AMERICA OR THE DISTRICT OF COLUMBIA AND (II) EACH
OTHER SUBSIDIARY (OTHER THAN AN IMMATERIAL SUBSIDIARY) THAT IS WHOLLY OWNED BY A
CORPORATION ORGANIZED UNDER THE LAWS OF A STATE OF THE UNITED STATES OR

107


--------------------------------------------------------------------------------



THE DISTRICT OF COLUMBIA AND IS DISREGARDED AS AN ENTITY SEPARATE FROM THAT
OWNER UNDER TREASURY REGULATION SECTION 301.7701-3, TO EXECUTE AND DELIVER THE
SUBSIDIARY GUARANTY (OR A SUPPLEMENT THERETO) PROMPTLY, AND IN ANY EVENT, WITHIN
30 DAYS OF SUCH PERSON’S HAVING BECOME A SUBSIDIARY.


(C)           PLEDGE OF NEW SUBSIDIARY STOCK.  THE BORROWER AGREES TO PLEDGE (OR
CAUSE ITS SUBSIDIARIES TO PLEDGE) ALL OF THE CAPITAL STOCK OF EACH NEW DOMESTIC
SUBSIDIARY AND, TO THE EXTENT SUCH PLEDGE WOULD NOT RESULT IN ADVERSE TAX
CONSEQUENCES TO THE BORROWER, 65% OF THE CAPITAL STOCK OF EACH NEW FIRST-TIER
FOREIGN SUBSIDIARY ESTABLISHED, ACQUIRED OR CREATED AFTER THE CLOSING DATE TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE
COLLATERAL SECURITY AGREEMENT AND THE OTHER SECURITY DOCUMENTS PROMPTLY, AND IN
ANY EVENT, WITHIN 30 DAYS OF THE ESTABLISHMENT, ACQUISITION OR CREATION OF SUCH
NEW SUBSIDIARY; PROVIDED, THAT ANY FILINGS OR RECORDATIONS WITH RESPECT TO
FOREIGN SUBSIDIARIES MAY BE MADE AFTER SUCH 30-DAY PERIOD TO THE EXTENT APPROVED
BY THE ADMINISTRATIVE AGENT.


(D)           GRANT OF SECURITY BY NEW SUBSIDIARIES.  SUBJECT TO THE PROVISIONS
OF SECTIONS 7.11(A) AND 7.11(C), THE BORROWER WILL PROMPTLY AND, IN ANY EVENT,
WITHIN 30 DAYS OF THE ESTABLISHMENT, ACQUISITION OR CREATION OF A DOMESTIC
SUBSIDIARY, CAUSE EACH DOMESTIC SUBSIDIARY ESTABLISHED OR CREATED IN ACCORDANCE
WITH SECTION 8.7 TO GRANT TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES PURSUANT TO THE COLLATERAL SECURITY AGREEMENT AND THE PLEDGE AGREEMENT A
FIRST PRIORITY LIEN (SUBJECT TO PERMITTED LIENS) ON ALL PROPERTY (TANGIBLE AND
INTANGIBLE OF THE TYPE THAT CONSTITUTES COLLATERAL UNDER THE SECURITY DOCUMENTS)
OF SUCH DOMESTIC SUBSIDIARY BY EXECUTING AND DELIVERING AN AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THE COLLATERAL SECURITY AGREEMENT AND
AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THE PLEDGE AGREEMENT, OR
SUCH OTHER SECURITY AGREEMENTS ON OTHER TERMS SATISFACTORY IN FORM AND SUBSTANCE
TO THE ADMINISTRATIVE AGENT.  THE BORROWER SHALL CAUSE EACH DOMESTIC SUBSIDIARY,
AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE THE EXECUTION,
ACKNOWLEDGMENT AND DELIVERY OF, AND THEREAFTER REGISTER, FILE OR RECORD IN ANY
APPROPRIATE GOVERNMENTAL OFFICE, ANY DOCUMENT OR INSTRUMENT REASONABLY DEEMED BY
THE ADMINISTRATIVE AGENT TO BE NECESSARY OR DESIRABLE FOR THE CREATION AND
PERFECTION OF THE FOREGOING LIENS.  THE BORROWER WILL CAUSE EACH OF ITS DOMESTIC
SUBSIDIARIES TO TAKE ALL ACTIONS REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS (INCLUDING, WITHOUT LIMITATION, THE FILING OF
UCC-1’S) IN CONNECTION WITH THE GRANTING OF SUCH SECURITY INTERESTS.


(E)           PLEDGE OF EQUITY IN UNRESTRICTED SUBSIDIARIES.  THE BORROWER
AGREES TO PLEDGE (OR CAUSE ITS DOMESTIC SUBSIDIARIES TO PLEDGE) ALL OF THE
CAPITAL STOCK OWNED DIRECTLY BY THE BORROWER OR A DOMESTIC SUBSIDIARY OF EACH
DOMESTIC UNRESTRICTED SUBSIDIARY (AND TO THE EXTENT SUCH PLEDGE WOULD NOT RESULT
IN ADVERSE TAX CONSEQUENCES TO THE BORROWER, 65% OF THE CAPITAL STOCK OF EACH
FIRST-TIER FOREIGN SUBSIDIARY) TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES PURSUANT TO THE PLEDGE AGREEMENT.  THE BORROWER AGREES TO PLEDGE
OR CAUSE ITS SUBSIDIARIES TO PLEDGE, TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES PURSUANT TO THE COLLATERAL SECURITY AGREEMENT ALL
INSTRUMENTS EVIDENCING INDEBTEDNESS OWED BY ANY UNRESTRICTED SUBSIDIARY TO THE
BORROWER OR ANY DOMESTIC SUBSIDIARY.


(F)            RECEIVABLES FINANCING SECURITY. NO LATER THAN THE TIME THAT ANY
RECEIVABLES DOCUMENTS ARE ENTERED INTO, AND NO LATER THAN THE TIME ANY CAPITAL
IS CONTRIBUTED OR FUNDS ARE ADVANCED BY THE BORROWER TO THE RECEIVABLES
SUBSIDIARY, THE BORROWER AND EACH

108


--------------------------------------------------------------------------------



PARTICIPATING SUBSIDIARY SHALL EXECUTE AND DELIVER TO COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES, THE RECEIVABLES SUBSIDIARY PLEDGE AGREEMENT,
ACCOMPANIED, TO THE EXTENT SUCH PLEDGED SECURITIES ARE CERTIFICATED, BY
CERTIFICATES REPRESENTING THE PLEDGED SECURITIES.


(G)           DOCUMENTATION FOR ADDITIONAL SECURITY. THE SECURITY INTERESTS
REQUIRED TO BE GRANTED PURSUANT TO THIS SECTION 7.11 SHALL BE GRANTED PURSUANT
TO THE ANNEXES TO THE SECURITY DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTATION
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS AND SHALL CONSTITUTE VALID AND ENFORCEABLE PERFECTED SECURITY INTERESTS
PRIOR TO THE RIGHTS OF ALL THIRD PERSONS (OTHER THAN ANY SUCH RIGHTS ARISING IN
CONNECTION WITH PERMITTED LIENS) AND SUBJECT TO NO OTHER LIENS EXCEPT PERMITTED
LIENS.  THE ADDITIONAL SECURITY DOCUMENTS AND OTHER INSTRUMENTS RELATED THERETO
SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AND AT SUCH
TIMES AS ARE REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE
LIENS, IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS,
REQUIRED TO BE GRANTED PURSUANT TO THE ADDITIONAL SECURITY DOCUMENT AND, ALL
TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID IN
FULL BY THE BORROWER OR ITS SUBSIDIARIES.  AT THE TIME OF THE EXECUTION AND
DELIVERY OF THE ADDITIONAL SECURITY DOCUMENTS, THE BORROWER SHALL CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT SUCH AGREEMENTS, OPINIONS OF COUNSEL AND
OTHER RELATED DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS TO ASSURE THEMSELVES THAT THIS SECTION 7.11 HAS
BEEN COMPLIED WITH.


(H)           IF, FOLLOWING A CHANGE IN THE RELEVANT SECTIONS OF THE CODE, THE
REGULATIONS AND RULES PROMULGATED THEREUNDER AND ANY RULINGS ISSUED THEREUNDER
AND AT THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS, COUNSEL FOR THE BORROWER ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS DOES NOT WITHIN 60 DAYS AFTER SUCH REQUEST DELIVER EVIDENCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY FOREIGN
SUBSIDIARY THAT IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER THAT ANY OF (I) A
PLEDGE OF 66-2/3% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
CAPITAL STOCK OF SUCH FOREIGN SUBSIDIARY ENTITLED TO VOTE, (II) THE ENTERING
INTO BY SUCH FOREIGN SUBSIDIARY OF A GUARANTY IN SUBSTANTIALLY THE FORM OF THE
SUBSIDIARY GUARANTY OR (III) THE ENTERING INTO BY SUCH FOREIGN SUBSIDIARY OF A
SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF THE SECURITY AGREEMENT, IN ANY
CASE COULD CAUSE ALL OR A PORTION OF THE EARNINGS OF SUCH FOREIGN SUBSIDIARY TO
BE TREATED AS A DEEMED DIVIDEND TO SUCH FOREIGN SUBSIDIARY’S UNITED STATES
PARENT OR WOULD OTHERWISE VIOLATE APPLICABLE LAW OR RESULT IN ADVERSE TAX
CONSEQUENCES TO THE BORROWER OR ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION,
IN THE FORM OF DISTRIBUTIONS PAYABLE TO ANY PARENT COMPANY PURSUANT TO THE
LIMITED LIABILITY COMPANY AGREEMENT OF THE BORROWER), THEN IN THE CASE OF A
FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (I) ABOVE, THAT PORTION OF
SUCH FOREIGN SUBSIDIARY’S OUTSTANDING CAPITAL STOCK NOT THERETOFORE PLEDGED
PURSUANT TO THE SECURITY DOCUMENTS SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE LENDERS PURSUANT TO THE SECURITY DOCUMENTS (OR ANOTHER
PLEDGE AGREEMENT IN SUBSTANTIALLY SIMILAR FORM, IF NEEDED), (II) IN THE CASE OF
A FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (II) ABOVE, SUCH FOREIGN
SUBSIDIARY SHALL EXECUTE AND DELIVER A GUARANTY OF THE OBLIGATIONS OF THE
BORROWER UNDER THE LOAN DOCUMENTS (SUBJECT TO COMPLIANCE WITH FINANCIAL
ASSISTANCE LAWS OR SIMILAR LAWS APPLICABLE TO SUCH FOREIGN SUBSIDIARY), AND
(III) IN THE CASE OF A FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (III)
ABOVE, SUCH FOREIGN SUBSIDIARY (SUBJECT TO COMPLIANCE WITH FINANCIAL ASSISTANCE
LAWS OR SIMILAR LAWS APPLICABLE TO SUCH FOREIGN SUBSIDIARY) SHALL EXECUTE AND
DELIVER A SECURITY AGREEMENT GRANTING THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE LENDERS A SECURITY INTEREST IN

109


--------------------------------------------------------------------------------



ALL OF SUCH FOREIGN SUBSIDIARY’S ASSETS (TO THE EXTENT THAT SUCH FOREIGN
SUBSIDIARY WOULD BE REQUIRED TO GRANT A SECURITY INTEREST IN SUCH ASSETS UNDER
THE PROVISIONS OF SECTION 7.11(A) HEREOF IF SUCH ASSETS HAD BEEN ACQUIRED BY A
DOMESTIC SUBSIDIARY), IN EACH CASE WITH ALL DOCUMENTS DELIVERED PURSUANT TO THIS
SECTION 7.11 TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, BUT IN EACH CASE, ONLY TO THE
EXTENT PERMITTED WITHOUT VIOLATING APPLICABLE LAW OR RESULTING IN ADVERSE TAX
CONSEQUENCES.  THE DELIVERIES SET FORTH IN THIS CLAUSE (H) SHALL ALSO NOT BE
REQUIRED TO THE EXTENT THAT THE ADMINISTRATIVE AGENT DETERMINES IN ITS
DISCRETION THAT THE COST OF OBTAINING THE SECURITY INTERESTS SET FORTH ABOVE
OUTWEIGH THE BENEFITS THAT SUCH SECURITY INTERESTS PROVIDE TO THE LENDERS.


7.12         END OF FISCAL YEARS; FISCAL QUARTERS

The Borrower will, and will cause each of its Subsidiaries’ annual accounting
periods to end on December 31 of each year (each a “Fiscal Year”, with quarterly
accounting periods ending on March 31, June 30, September 30, December 31 of
each Fiscal Year (each a “Fiscal Quarter”), unless otherwise required by
applicable law.


7.13         MAINTENANCE OF RATINGS

The Borrower will use commercially reasonable efforts to have a corporate family
rating and a rating with respect to its senior secured debt issued by Moody’s
and a corporate rating and a rating with respect to its senior secured debt
issued by S&P.


7.14         CERTAIN FEES INDEMNITY

The Borrower covenants that it will indemnify the Administrative Agent and each
Lender against and hold the Administrative Agent and each Lender harmless from
any claim, demand or liability for broker’s or finder’s fees or similar fees or
commissions alleged to have been incurred in connection with any of the
transactions contemplated hereby.


ARTICLE VIII


NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that, so long as any of the Commitments
remain in effect or any Loan or LC Obligation remains outstanding and unpaid or
any other amount is owing to any Lender or the Administrative Agent hereunder:


8.1           LIENS

The Borrower will not, and will not permit any of its Subsidiaries to create,
incur, assume or suffer to exist or agree to create, incur or assume any Lien
in, upon or with respect to any of its properties or assets (including, without
limitation, any securities or debt instruments of any of its Subsidiaries),
whether now owned or hereafter acquired, or assign or otherwise convey any right
to receive income to secure any obligation, except for the following Liens
(herein referred to as “Permitted Liens”):

110


--------------------------------------------------------------------------------



(A)           LIENS CREATED UNDER THE SECURITY DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS ON A PARI PASSU
BASIS WITH THE OBLIGATIONS, BUT ONLY TO THE EXTENT THAT SUCH INDEBTEDNESS IS
PERMITTED BY SECTION 8.2(B)(VI));


(B)           CUSTOMARY PERMITTED LIENS;


(C)           LIENS ON ANY PROPERTY SECURING INDEBTEDNESS INCURRED OR ASSUMED
FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE ACQUISITION, CONSTRUCTION,
REPAIR OR IMPROVEMENT COST OF SUCH PROPERTY, OR SECURING A SALE AND LEASEBACK
TRANSACTION PERMITTED HEREUNDER, AND ANY LIEN SECURING PERMITTED REFINANCING
INDEBTEDNESS OF ANY INDEBTEDNESS SECURED BY ANY LIEN PERMITTED BY THIS CLAUSE
(C); PROVIDED, THAT (A) ANY SUCH LIEN DOES NOT EXTEND TO ANY OTHER PROPERTY
(OTHER THAN ACCESSIONS AND ADDITIONS TO THE PROPERTY COVERED THEREBY), (B) SUCH
LIEN EITHER EXISTS ON THE DATE HEREOF OR IS CREATED IN CONNECTION WITH THE
ACQUISITION, CONSTRUCTION, REPAIR OR IMPROVEMENT OF SUCH PROPERTY AS PERMITTED
BY THIS AGREEMENT, (C) THE INDEBTEDNESS SECURED BY ANY SUCH LIEN (OR THE
CAPITALIZED LEASE OBLIGATION WITH RESPECT TO ANY CAPITALIZED LEASE) WHEN
INCURRED, DOES NOT EXCEED 100% OF THE FAIR MARKET VALUE OF SUCH ASSETS; AND (D)
THE INDEBTEDNESS SECURED THEREBY IS PERMITTED TO BE INCURRED PURSUANT TO SECTION
8.2(B)(IV), PROVIDED THAT ANY SUCH PERMITTED REFINANCING INDEBTEDNESS IS NOT
INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;


(D)           ADDITIONAL LIENS INCURRED BY THE BORROWER AND ITS SUBSIDIARIES
WHICH DO NOT SECURE INDEBTEDNESS FOR MONEY BORROWED SO LONG AS THE VALUE OF THE
PROPERTY SUBJECT TO SUCH LIENS, AND THE OBLIGATIONS SECURED THEREBY, DO NOT
EXCEED $50,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;


(E)           LIENS CONSISTING OF AN AGREEMENT TO SELL, TRANSFER OR DISPOSE OF
ANY ASSET (TO THE EXTENT SUCH SALE, TRANSFER OR DISPOSITION IS PERMITTED
HEREBY);


(F)            LIENS IN FAVOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
SECURING INTERCOMPANY INDEBTEDNESS AMONG THE BORROWER AND ITS SUBSIDIARIES
PERMITTED TO BE INCURRED IN ACCORDANCE WITH SECTION 8.2(B)(III);


(G)           LIENS SECURING INDEBTEDNESS OF FOREIGN SUBSIDIARIES; PROVIDED,
THAT THE AMOUNT OF SUCH INDEBTEDNESS ON THE DATE THAT SUCH PERSON INCURS (AS
DEFINED IN SECTION 8.2(A)) SUCH INDEBTEDNESS, AFTER GIVING PRO FORMA EFFECT TO
SUCH INCURRENCE, DOES NOT EXCEED 5% OF THE BORROWER’S CONSOLIDATED NET TANGIBLE
ASSETS AS OF THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH THE BORROWER
HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1 IN THE AGGREGATE
AT ANY ONE TIME OUTSTANDING;


(H)           LIENS (1) EXISTING ON THE EFFECTIVE DATE LISTED ON SCHEDULE 8.1(H)
HEREOF AND ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF BUT ONLY IF THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS (INCLUDING, FOR PURPOSES OF THIS SECTION
8.1(H), ANY ADDITIONAL INDEBTEDNESS INCURRED PURSUANT TO REVOLVING COMMITMENTS
IN AN AMOUNT NOT IN EXCESS OF THE AVAILABLE COMMITMENT AS SET FORTH ON SCHEDULE
8.2(B)(II) SECURED THEREBY) IS NOT INCREASED AND SUCH LIENS DO NOT EXTEND TO OR
COVER ANY OTHER PROPERTY OR ASSETS, (2) ON PROPERTY OF AIRSTAR CORPORATION
INCURRED PURSUANT TO THE AIRSTAR AIRCRAFT FINANCING DOCUMENTS AND (3) ON THE
ASSETS OF NITRAIL VEGYIPARI TERMELÓ

111


--------------------------------------------------------------------------------



FEJLESZTÓ RÉSVÉNYTÁR-SÁG (NITRAIL CHEMICAL ENGINEERING AND PRODUCTION CO., PLC)
WHICH SECURE NOT MORE THAN $2,000,000 OF INDEBTEDNESS;


(I)            LIENS ON RECEIVABLES FACILITY ASSETS TRANSFERRED, DIRECTLY OR
INDIRECTLY, (A) TO A RECEIVABLES SUBSIDIARY OR (B) BY A RECEIVABLES SUBSIDIARY
TO THE PURCHASERS OF SUCH RECEIVABLES (AND THE FILING OF FINANCING STATEMENTS IN
CONNECTION THEREWITH) CREATED BY, AND AS SET FORTH IN, THE RECEIVABLES DOCUMENTS
PURSUANT TO A PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION;


(J)            LIENS SECURING ACQUIRED DEBT PERMITTED PURSUANT TO THE SECOND
PROVISO OF SECTION 8.2(A) OR PURSUANT TO SECTION 8.2(B)(XI), PROVIDED, THAT ANY
SUCH LIEN DOES NOT EXTEND TO ANY PROPERTY OTHER THAN THE PROPERTY OF THE NEWLY
ACQUIRED SUBSIDIARY (AND PROCEEDS AND ACCESSIONS AND ADDITIONS TO SUCH PROPERTY)
THAT IS SUBJECT TO A LIEN SECURING SUCH INDEBTEDNESS AS OF THE CLOSING OF THE
ACQUISITION OF SUCH SUBSIDIARY;


(K)           LIENS ON UNEARNED INSURANCE PREMIUMS SECURING INDEBTEDNESS
INCURRED BY BORROWER AND/OR ITS SUBSIDIARIES TO FINANCE SUCH INSURANCE PREMIUMS
IN A PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME THE AMOUNT OF SUCH INSURANCE
PREMIUMS TO BE PAID BY BORROWER AND/OR ITS SUBSIDIARIES FOR A THREE YEAR PERIOD;
AND


(L)            LIENS SECURING OBLIGATIONS ARISING IN THE ORDINARY COURSE
PURSUANT TO STANDARD DOCUMENTATION EVIDENCING ANY FOREIGN FACTORING TRANSACTION.

In connection with the granting of Liens of the type described in clause (c) of
this Section 8.1 by the Borrower or any of its Subsidiaries, at the reasonable
request of the Borrower, and at the Borrower’s expense, the Administrative Agent
or the Collateral Agent shall take (and is hereby authorized to take) any
actions reasonably requested by the Borrower in connection therewith (including,
without limitation, by executing appropriate lien releases in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).


8.2           INDEBTEDNESS


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
DIRECTLY OR INDIRECTLY, CREATE, INCUR, ISSUE, ASSUME, GUARANTEE OR OTHERWISE
BECOME DIRECTLY OR INDIRECTLY LIABLE, CONTINGENTLY OR OTHERWISE (COLLECTIVELY,
“INCUR” AND COLLECTIVELY, AN “INCURRENCE”), WITH RESPECT TO ANY INDEBTEDNESS;
PROVIDED THAT SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING THE
BORROWER MAY INCUR INDEBTEDNESS, AND ANY SUBSIDIARY MAY INCUR INDEBTEDNESS, IF
THE BORROWER’S INTEREST COVERAGE RATIO FOR THE BORROWER’S MOST RECENTLY ENDED
FOUR FULL FISCAL QUARTERS FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED
PURSUANT TO SECTION 7.1 WOULD HAVE BEEN AT LEAST 2.00 TO 1.00 DETERMINED ON A
PRO FORMA BASIS; PROVIDED, FURTHER, THAT IN THE CASE OF AN INCURRENCE BY A
SUBSIDIARY OTHER THAN A SUBSIDIARY GUARANTOR, THE PROCEEDS OF SUCH INDEBTEDNESS
ARE USED FOR A PERMITTED ACQUISITION, CAPITAL EXPENDITURES OR SUCH INCURRENCE
REPRESENTS ACQUIRED DEBT.


(B)           THE LIMITATIONS SET FORTH IN CLAUSE (A) OF THIS SECTION 8.2 SHALL
NOT APPLY TO ANY OF THE FOLLOWING ITEMS:

112


--------------------------------------------------------------------------------


(I)            INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS;

(II)           INDEBTEDNESS DESCRIBED ON SCHEDULE 8.2(B)(II) WHICH INDEBTEDNESS
WAS OUTSTANDING ON THE EFFECTIVE DATE AND PERMITTED REFINANCING INDEBTEDNESS IN
RESPECT THEREOF; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING ELSE IN THIS
SECTION 8.2(B)(II) TO THE CONTRARY, INDEBTEDNESS OF TIOXIDE SOUTHERN AFRICA
(PROPRIETARY) LTD. MAY BE REFINANCED IN AN AMOUNT NOT IN EXCESS OF THE DOLLAR
EQUIVALENT OF $15,000,000 PROVIDED THAT SUCH INDEBTEDNESS IS IN NO WAY
GUARANTEED BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER;

(III)          INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES CONSISTING OF
INTERCOMPANY LOANS AND GUARANTEES THEREOF OWING TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES; PROVIDED, THAT ANY SUCH INDEBTEDNESS OF THE BORROWER OR A
SUBSIDIARY GUARANTOR OWING TO A SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR IS
SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS AS SET FORTH IN SECTION
8.7(G); PROVIDED FURTHER THAT IF ANY SUBSIDIARY THAT INCURRED INDEBTEDNESS UNDER
THIS CLAUSE CEASES TO BE A SUBSIDIARY, SUCH ENTITY SHALL BE DEEMED TO HAVE
INCURRED ON SUCH DATE SUCH INDEBTEDNESS AS IS OUTSTANDING ON SUCH DATE AND SUCH
INCURRENCE SHALL NOT BE PERMITTED UNDER THIS CLAUSE (III);

(IV)          INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES SECURED BY
PURCHASE MONEY LIENS OR CONSTITUTING CAPITALIZED LEASE OBLIGATIONS OR AN
OPERATING FINANCING LEASE AND PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF; PROVIDED, THAT, AT THE TIME SUCH INDEBTEDNESS IS INCURRED, AFTER GIVING
PRO FORMA EFFECT TO SUCH INCURRENCE, THE SUM OF (1) THE AGGREGATE OUTSTANDING
CAPITALIZED LEASE OBLIGATIONS PLUS (2) THE AGGREGATE OUTSTANDING ATTRIBUTABLE
DEBT WITH RESPECT TO OPERATING FINANCING LEASES PLUS (3) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF SUCH PURCHASE MONEY INDEBTEDNESS PLUS (4) THE
AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS PERMITTED BY SECTION 8.2(B)(XI)
DOES NOT EXCEED AN AMOUNT EQUAL TO 5% OF THE BORROWER’S CONSOLIDATED NET
TANGIBLE ASSETS AS OF THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH THE
BORROWER HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1;

(V)           INDEBTEDNESS OF THE BORROWER OR ITS SUBSIDIARIES UNDER INTEREST
RATE AGREEMENTS PROVIDING PROTECTION AGAINST FLUCTUATIONS IN INTEREST RATES SO
LONG AS MANAGEMENT OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS
DETERMINED THAT ENTERING INTO SUCH INTEREST RATE AGREEMENTS ARE BONA FIDE
HEDGING ACTIVITIES AND UNDER OTHER HEDGING AGREEMENTS PROVIDING PROTECTION
AGAINST FLUCTUATIONS IN CURRENCY OR COMMODITY VALUES (IN THE CASE OF COMMODITY
VALUES, FOR A PERIOD NOT TO EXCEED 36 MONTHS) IN CONNECTION WITH THE BORROWER’S
OR ANY OF ITS SUBSIDIARIES’ OPERATIONS SO LONG AS MANAGEMENT OF THE BORROWER OR
SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS DETERMINED THAT THE ENTERING INTO OF
SUCH OTHER HEDGING AGREEMENTS ARE BONA FIDE HEDGING ACTIVITIES;

(VI)          INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE PUBLIC NOTES AND
GUARANTEES THEREOF BY THE BORROWER’S SUBSIDIARIES; PROVIDED, THAT ANY GUARANTEES

113


--------------------------------------------------------------------------------


OF PUBLIC NOTES THAT ARE SUBORDINATED TO THE OBLIGATIONS SHALL BE SUBORDINATED
TO THE OBLIGATIONS IN THE SAME FASHION AS SUCH PUBLIC NOTES ARE SUBORDINATED TO
THE OBLIGATIONS;

(VII)         INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES CONSISTING OF
TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS;

(VIII)        INDEBTEDNESS OF THE BORROWER TO A HUNTSMAN AFFILIATE THAT IS
SUBORDINATED TO THE OBLIGATIONS IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

(IX)           INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES CONSTITUTING
PERMITTED REFINANCING INDEBTEDNESS OF (I) TERM LOANS HEREUNDER AND (II)
INDEBTEDNESS INCURRED UNDER SECTION 8.2(A)  ABOVE;

(X)            INDEBTEDNESS CONSISTING OF (I) GUARANTEE OBLIGATIONS OF ANY
SUBSIDIARY OF THE BORROWER OF THE OBLIGATIONS UNDER ANY LOAN DOCUMENT AND (II) A
GUARANTEE BY THE BORROWER OR A DOMESTIC SUBSIDIARY OF OBLIGATIONS OF A
SUBSIDIARY OR A GUARANTEE BY ANY FOREIGN SUBSIDIARY OF OBLIGATIONS OF A FOREIGN
SUBSIDIARY, IN EACH CASE, OF INDEBTEDNESS PERMITTED TO BE INCURRED UNDER CLAUSE
(A) OR ANY OTHER CLAUSE OF THIS CLAUSE (B); PROVIDED, THAT ANY GUARANTEE
OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY WITH RESPECT TO INTERCOMPANY
INDEBTEDNESS OF ANY SUBSIDIARY IS ALSO PERMITTED PURSUANT TO CLAUSE (B)(III);

(XI)           INDEBTEDNESS OF A SUBSIDIARY OF THE BORROWER ISSUED AND
OUTSTANDING ON OR PRIOR TO THE DATE ON WHICH SUCH SUBSIDIARY WAS ACQUIRED BY THE
BORROWER OR A SUBSIDIARY OF THE BORROWER IN A TRANSACTION CONSTITUTING AN
ACQUISITION (OTHER THAN INDEBTEDNESS ISSUED AS CONSIDERATION IN, OR TO PROVIDE
ALL OR ANY PORTION OF THE FUNDS UTILIZED TO CONSUMMATE SUCH ACQUISITION)
(“ACQUIRED DEBT”) AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;
PROVIDED, THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS AT THE TIME SUCH
INDEBTEDNESS IS INCURRED, AFTER GIVING PRO FORMA EFFECT TO SUCH INCURRENCE,
TOGETHER WITH INDEBTEDNESS OUTSTANDING AND PERMITTED BY SECTION 8.2(B)(IV)
(WITHOUT DOUBLE COUNTING AND WITHOUT GIVING EFFECT TO SECTION 8.1(C)(C)) DOES
NOT EXCEED AN AMOUNT EQUAL TO 5% OF THE BORROWER’S CONSOLIDATED NET TANGIBLE
ASSETS AS OF THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH THE BORROWER
HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1;

(XII)          INDEBTEDNESS (INCLUDING INTRADAY CASH MANAGEMENT LINES RELATING
THERETO) OF THE BORROWER AND OF ITS SUBSIDIARIES PURSUANT TO OVER-DRAFT OR
SIMILAR LINES OF CREDIT IN EXISTENCE ON THE EFFECTIVE DATE OR DESIGNATED BY THE
BORROWER TO THE ADMINISTRATIVE AGENT AS “OVERDRAFT FACILITIES” THEREAFTER
(INCLUDING UNSECURED BACK-TO-BACK LINES OF CREDIT RELATING THERETO AMONG FOREIGN
SUBSIDIARIES, AN “OVERDRAFT FACILITY”) SUCH THAT THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS (OTHER THAN INTRADAY CASH MANAGEMENT LINES RELATING THERETO)
PERMITTED THEREUNDER OR OUTSTANDING UNDER THIS CLAUSE (XII) AT ANY ONE TIME DOES
NOT EXCEED (WITHOUT

114


--------------------------------------------------------------------------------


DUPLICATION) $100,000,000 (OR THE DOLLAR EQUIVALENT THEREOF) FOR MORE THAN ONE
(1) CONSECUTIVE BUSINESS DAY, WITH RESPECT TO SUCH INDEBTEDNESS (OTHER THAN
INTRADAY CASH MANAGEMENT LINES RELATING THERETO), PROVIDED, THAT THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS (OTHER THAN INTRADAY CASH MANAGEMENT LINES
RELATING THERETO) OUTSTANDING UNDER EACH SUCH LINE SHALL BE REDUCED TO THE
DOLLAR EQUIVALENT OF $25,000,000 DURING AT LEAST ONE DAY DURING EACH CALENDAR
MONTH;

(XIII)         OTHER UNSECURED INDEBTEDNESS OF THE BORROWER AND OF ITS
SUBSIDIARIES NOT TO EXCEED $100,000,000 AT ANY TIME;

(XIV)        (I)  RECEIVABLES FACILITY ATTRIBUTED INDEBTEDNESS AND (II)
INTERCOMPANY INDEBTEDNESS OF A RECEIVABLES SUBSIDIARY OWED TO THE BORROWER OR
ITS PARTICIPATING SUBSIDIARIES TO THE EXTENT SUCH INDEBTEDNESS CONSTITUTES A
PERMITTED INVESTMENT PURSUANT TO SECTION 8.7(N);

(XV)         INDEBTEDNESS OF FOREIGN SUBSIDIARIES CONSISTING OF LIMITED RECOURSE
OBLIGATIONS INCURRED IN THE ORDINARY COURSE PURSUANT TO STANDARD DOCUMENTATION
EVIDENCING FOREIGN FACTORING TRANSACTIONS; AND

(XVI)        INDEBTEDNESS OF FOREIGN SUBSIDIARIES; PROVIDED, THAT THE AGGREGATE
AMOUNT OF SUCH INDEBTEDNESS AT THE TIME SUCH INDEBTEDNESS IS INCURRED, TOGETHER
WITH THE AGGREGATE AMOUNT OF ALL OTHER INDEBTEDNESS OUTSTANDING UNDER THIS
CLAUSE (XVI) AT SUCH TIME, DOES NOT EXCEED 5% OF THE BORROWER’S CONSOLIDATED NET
TANGIBLE ASSETS AS OF THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH THE
BORROWER HAS DELIVERED FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1.


8.3           CONSOLIDATION, MERGER, PURCHASE OR SALE OF ASSETS, ETC.

The Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve any of their affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of any of
its properties or assets (or, with respect to any such transaction involving all
or substantially all of the assets of the Borrower, enter into an agreement to
do any of the foregoing at any future time without the Administrative Agent’s
prior written consent unless the effectiveness of such agreement is conditional
upon the consent of the Administrative Agent), or enter into any Sale and
Leaseback Transaction, except that:


(A)           [RESERVED];


(B)           INVESTMENTS MAY BE MADE TO THE EXTENT PERMITTED BY SECTION 8.7;


(C)           EACH OF THE BORROWER AND ITS SUBSIDIARIES MAY LEASE (AS LESSOR)
REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS OTHER THAN TO A
RECEIVABLES SUBSIDIARY;


(D)           EACH OF THE BORROWER AND ITS SUBSIDIARIES MAY MAKE SALES OR
TRANSFERS OF INVENTORY, CASH, CASH EQUIVALENTS AND FOREIGN CASH EQUIVALENTS IN
THE ORDINARY COURSE OF BUSINESS OTHER THAN TO A RECEIVABLES SUBSIDIARY;

115


--------------------------------------------------------------------------------



(E)           THE BORROWER AND ITS SUBSIDIARIES MAY SELL OR DISCOUNT, IN EACH
CASE WITHOUT RECOURSE AND IN THE ORDINARY COURSE OF BUSINESS, ACCOUNTS
RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS (X) WHICH ARE OVERDUE, OR
(Y) WHICH THE BORROWER OR SUCH SUBSIDIARY MAY REASONABLY DETERMINE ARE DIFFICULT
TO COLLECT BUT ONLY IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF
CONSISTENT WITH CUSTOMARY INDUSTRY PRACTICE (AND NOT AS PART OF ANY BULK SALE OR
FINANCING OF RECEIVABLES);


(F)            THE BORROWER AND ITS SUBSIDIARIES MAY LICENSE ITS PATENTS, TRADE
SECRETS, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY RELATING TO THE MANUFACTURE OF
CHEMICAL PRODUCTS AND BY-PRODUCTS (THE “TECHNOLOGY”) PROVIDED THAT SUCH LICENSE
SHALL BE ASSIGNABLE TO THE ADMINISTRATIVE AGENT OR ANY ASSIGNEE OF THE
ADMINISTRATIVE AGENT WITHOUT THE CONSENT OF THE LICENSEE AND NO SUCH LICENSE
SHALL (I) TRANSFER OWNERSHIP OF SUCH TECHNOLOGY TO ANY OTHER PERSON OR
(II) REQUIRE THE BORROWER TO PAY ANY FEES FOR ANY SUCH USE (SUCH LICENSES
PERMITTED BY THIS SECTION 8.3(F), HEREAFTER “PERMITTED TECHNOLOGY LICENSES”);


(G)           ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A RECEIVABLES
SUBSIDIARY) MAY BE MERGED OR CONSOLIDATED (X) WITH OR INTO THE BORROWER SO LONG
AS THE BORROWER IS THE SURVIVING ENTITY, (Y) WITH OR INTO ANY ONE OR MORE
WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER (OTHER THAN AN UNRESTRICTED
SUBSIDIARY, AIRSTAR CORPORATION, HUNTSMAN HEADQUARTERS CORPORATION OR IRIC);
PROVIDED, HOWEVER, THAT A WHOLLY-OWNED SUBSIDIARY OR SUBSIDIARIES SHALL BE THE
SURVIVING ENTITY OR (Z) WITH OR INTO ANY PERSON IN CONNECTION WITH THE
CONSUMMATION OF AN ACQUISITION; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO
SUCH MERGER OR CONSOLIDATION THE SURVIVING SUBSIDIARY SHALL BE A WHOLLY-OWNED
SUBSIDIARY;


(H)           THE BORROWER AND ITS SUBSIDIARIES MAY SELL, TRANSFER OR OTHERWISE
DISPOSE OF ANY ASSET IN CONNECTION WITH ANY SALE AND LEASEBACK TRANSACTION
INVOLVING INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR AN OPERATING FINANCING
LEASE OTHERWISE PERMITTED HEREUNDER;


(I)            IN ANY FISCAL YEAR, THE BORROWER OR ANY SUBSIDIARY MAY DISPOSE OF
ANY OF ITS ASSETS (INCLUDING IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS
NOT INVOLVING INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR AN OPERATING
FINANCING LEASE) IF THE AGGREGATE NET BOOK VALUE (AT THE TIME OF DISPOSITION
THEREOF) OF ALL ASSETS DISPOSED OF BY THE BORROWER AND ITS SUBSIDIARIES IN SUCH
FISCAL YEAR PURSUANT TO THIS CLAUSE (I) PLUS THE AGGREGATE BOOK VALUE OF ALL THE
ASSETS THEN PROPOSED TO BE DISPOSED OF DOES NOT EXCEED 12.5% OF THE CONSOLIDATED
NET TANGIBLE ASSETS THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE
IMMEDIATELY PRECEDING FISCAL QUARTER FOR WHICH THE BORROWER HAS DELIVERED
FINANCIAL STATEMENTS AS REQUIRED BY SECTION 7.1; PROVIDED, HOWEVER, THAT IF (A)
CONCURRENTLY WITH ANY DISPOSITION OF ASSETS OR WITHIN 360 DAYS OF RECEIPT OF
PROCEEDS IN CONNECTION WITH SUCH DISPOSITION, ALL OR A PORTION OF AN AMOUNT
EQUAL TO THE NET PROCEEDS OF SUCH DISPOSITION ARE USED BY THE BORROWER OR A
SUBSIDIARY TO ACQUIRE OTHER PROPERTY USED OR TO BE USED IN THE BUSINESS REFERRED
TO IN SECTION 8.9 AND (B) THE BORROWER OR SUCH SUBSIDIARY HAS COMPLIED WITH THE
PROVISIONS OF SECTION 7.11 WITH RESPECT TO SUCH PROPERTY, THEN SUCH DISPOSITIONS
(OR, TO THE EXTENT THAT LESS THAN ALL OF THE NET PROCEEDS OF ANY SUCH
DISPOSITION ARE USED TO ACQUIRE SUCH OTHER PROPERTY, THEN DISPOSITIONS IN AN
AMOUNT EQUAL TO THE NET PROCEEDS USED TO ACQUIRE SUCH OTHER PROPERTY) SHALL BE
DISREGARDED FOR PURPOSES OF CALCULATIONS PURSUANT TO THIS SECTION 8.3(I)) (AND
SHALL OTHERWISE BE DEEMED TO BE PERMITTED UNDER THIS SECTION 8.3) FROM AND AFTER
THE DATE SUCH PROCEEDS ARE SO USED TO ACQUIRE SUCH PROPERTY WITH RESPECT TO THE
ACQUISITION OF SUCH OTHER PROPERTY;

116


--------------------------------------------------------------------------------



(J)            THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER MAY SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS TO THE BORROWER OR ANY
OTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (OTHER THAN (I) FROM THE BORROWER
OR A DOMESTIC SUBSIDIARY TO A FOREIGN SUBSIDIARY OR (II) TO A RECEIVABLES
SUBSIDIARY);


(K)           ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A RECEIVABLES
SUBSIDIARY) MAY VOLUNTARILY LIQUIDATE, WIND-UP OR DISSOLVE;


(L)            THE BORROWER AND ITS SUBSIDIARIES MAY, DIRECTLY OR INDIRECTLY,
SELL, CONTRIBUTE AND MAKE OTHER TRANSFERS OF RECEIVABLES FACILITY ASSETS TO A
RECEIVABLES SUBSIDIARY AND SUCH RECEIVABLES SUBSIDIARY MAY SELL AND MAKE OTHER
TRANSFERS OF RECEIVABLES FACILITY ASSETS TO THE ISSUER, IN EACH CASE PURSUANT TO
THE RECEIVABLES DOCUMENTS UNDER A PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION;


(M)          FOREIGN SUBSIDIARIES MAY ENTER INTO FOREIGN FACTORING TRANSACTIONS;
AND


(N)           THE BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE THE US COMMODITY
BUSINESS SALE PROVIDED THAT NOT LESS THAN 75% OF THE NET SALE PROCEEDS THEREFROM
ARE USED WITHIN 90 DAYS TO (I) REPAY SENIOR SECURED NOTES (2010), (II) REPAY
SENIOR NOTES (2012); (III) REPAY RECEIVABLES FACILITY ATTRIBUTED INDEBTEDNESS
AND/OR (IV) MAKE A VOLUNTARY PREPAYMENT OF TERM LOANS PURSUANT TO SECTION 4.3.


8.4           DIVIDENDS OR OTHER DISTRIBUTIONS


(A)           NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES WILL: (I) DECLARE
OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON OR IN RESPECT OF ITS CAPITAL
STOCK OR TO THE DIRECT OR INDIRECT HOLDERS OF ITS CAPITAL STOCK, OTHER THAN (X)
DIVIDENDS OR DISTRIBUTIONS (A) PAYABLE SOLELY IN SUCH CAPITAL STOCK OR IN
OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE SUCH CAPITAL STOCK, (B) DIVIDENDS
AND DISTRIBUTIONS PAYABLE TO THE BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER OR PAYABLE TO HOLDERS OF MINORITY INTERESTS IN ANY SUBSIDIARY SO LONG
AS THE BORROWER OR ANY OTHER SUBSIDIARY HAVING AN INTEREST IN SUCH SUBSIDIARY
SHALL RECEIVE ITS PROPORTIONATE SHARE OF SUCH DIVIDEND OR DISTRIBUTION
(“DIVIDENDS”), AND (Y) CASH DISTRIBUTIONS TO MEMBERS OF THE BORROWER FROM TIME
TO TIME IN ACCORDANCE WITH THE TERMS OF THE TAX SHARING AGREEMENT (“TAX
DISTRIBUTIONS”), (II) PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE
ANY CAPITAL STOCK OF THE BORROWER, (III) MAKE ANY PRINCIPAL PAYMENT ON OR
PURCHASE, DEFEASE, REDEEM, PREPAY, OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE,
PRIOR TO ANY SCHEDULED FINAL MATURITY OR APPLICABLE REDEMPTION DATE, ANY PUBLIC
NOTES (OR ANY PERMITTED REFINANCING INDEBTEDNESS THEREOF) EXCEPT TO THE EXTENT
SET FORTH IN SECTION 8.11(I) OR (IV) MAKE ANY INVESTMENT NOT SPECIFICALLY
PERMITTED BY CLAUSES (A) THROUGH (O) OF SECTION 8.7 (“UNRESTRICTED INVESTMENTS”)
(ANY OF THE FOREGOING DESCRIBED IN CLAUSES (I) - (IV) BEING HEREAFTER REFERRED
TO AS A “RESTRICTED PAYMENT”);


(B)           NOTWITHSTANDING THE LIMITATIONS ON RESTRICTED PAYMENTS SET FORTH
IN SECTION 8.4(A), SO LONG AS THERE IS NO DEFAULT OR EVENT OF DEFAULT THEN
OUTSTANDING OR THAT WOULD RESULT THEREFROM AND THE BORROWER IS ABLE TO INCUR $1
OF ADDITIONAL INDEBTEDNESS UNDER SECTION 8.2(A) BOTH BEFORE AND AFTER GIVING
EFFECT TO SUCH RESTRICTED PAYMENTS ON A PRO FORMA BASIS, THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER MAY MAKE ANY RESTRICTED PAYMENT WHICH TOGETHER

117


--------------------------------------------------------------------------------



WITH ALL OTHER RESTRICTED PAYMENTS MADE PURSUANT TO THIS SECTION 8.4 SINCE THE
EFFECTIVE DATE WOULD NOT EXCEED THE SUM OF:

(I)            $400,000,000, PLUS

(II)           50% OF THE CONSOLIDATED NET INCOME (AS DEFINED IN THE SENIOR
SUBORDINATED NOTE (2014) INDENTURE) (OR, IN THE CASE OF A CONSOLIDATED NET LOSS,
MINUS 100% OF SUCH CONSOLIDATED NET LOSS) OF THE BORROWER AND ITS SUBSIDIARIES
ACCRUED DURING THE PERIOD (TREATED AS ONE ACCOUNTING PERIOD) FROM JUNE 30, 2006
TO THE END OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN DELIVERED PURSUANT TO SECTION 7.1, PLUS

(III)          AVAILABLE EQUITY PROCEEDS.


(C)           NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY PAY DIVIDENDS
WITHIN 60 DAYS AFTER THE DATE OF DECLARATION THEREOF IF AT SUCH DATE OF
DECLARATION SUCH DIVIDEND WOULD HAVE COMPLIED WITH THIS SECTION 8.4; PROVIDED,
HOWEVER, THAT SUCH DIVIDEND SHALL BE INCLUDED (WITHOUT DUPLICATION) IN THE
CALCULATION OF RESTRICTED PAYMENTS FOR PURPOSES OF SECTION 8.4(B).


(D)           IN ADDITION TO RESTRICTED PAYMENTS PERMITTED BY CLAUSES (B) AND
(C) ABOVE, THE BORROWER MAY PAY DIVIDENDS TO ANY HUNTSMAN PARENT COMPANY WHICH
ARE CONTEMPORANEOUSLY APPLIED TO PAY DIVIDENDS ON COMMON STOCK OF HUNTSMAN
CORPORATION AT A RATE NOT TO EXCEED $0.40 PER SHARE PER ANNUM (SUCH AMOUNT TO BE
APPROPRIATELY ADJUSTED TO REFLECT ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
DIVIDEND, STOCK ISSUANCE OR SIMILAR TRANSACTIONS MADE AFTER THE EFFECTIVE DATE
SO THAT THE AGGREGATE AMOUNT OF DIVIDENDS PAYABLE AFTER SUCH TRANSACTION IS THE
SAME AS THE AMOUNT PAYABLE IMMEDIATELY PRIOR TO SUCH TRANSACTION).


8.5           CERTAIN RESTRICTIONS ON SUBSIDIARIES

The Borrower will not, and will not permit any of its Subsidiaries to create or
otherwise cause or permit to exist, or to become effective, any consensual
encumbrance or restriction (other than pursuant to the Loan Documents) on the
ability of any Subsidiary of the Borrower to (i) pay dividends or make any other
distributions on its Capital Stock, (ii) pay any Indebtedness or other
obligation owed to the Borrower or any of its other Subsidiaries, (iii) make any
loans or advances to the Borrower or any of its other Subsidiaries, or (iv)
transfer any of its property or assets to the Borrower or any of its other
Subsidiaries, except:


(A)           ANY ENCUMBRANCE OR RESTRICTION PURSUANT TO AN AGREEMENT IN EFFECT
AT OR ENTERED INTO ON THE EFFECTIVE DATE AND REFLECTED ON SCHEDULE 8.5(A) HERETO
OR ANY EXTENSION, REPLACEMENT OR REFINANCING THEREOF NOT PROHIBITED HEREIN;


(B)           ANY SUCH ENCUMBRANCE OR RESTRICTION CONSISTING OF CUSTOMARY
NON-ASSIGNMENT PROVISIONS IN ANY CONTRACTUAL OBLIGATION ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS TO THE EXTENT SUCH PROVISIONS RESTRICT THE TRANSFER
OR ASSIGNMENT OF ANY AGREEMENT EVIDENCING OR SECURING SUCH CONTRACTUAL
OBLIGATION;


(C)           IN THE CASE OF CLAUSE (IV) ABOVE, PERMITTED LIENS OR OTHER
RESTRICTIONS CONTAINED IN SECURITY AGREEMENTS SECURING INDEBTEDNESS OR OPERATING
LEASES PERMITTED HEREBY, TO

118


--------------------------------------------------------------------------------



THE EXTENT SUCH RESTRICTIONS RESTRICT THE TRANSFER OF THE PROPERTY SUBJECT TO
SUCH SECURITY AGREEMENTS OR OPERATING LEASES;


(D)           ANY RESTRICTIONS ON TRANSFER OF AN ASSET (INCLUDING CAPITAL STOCK)
PURSUANT TO AN AGREEMENT TO SELL, TRANSFER OR DISPOSE OF SUCH ASSET, TO THE
EXTENT SUCH SALE WOULD BE PERMITTED HEREBY;


(E)           ANY ENCUMBRANCE OR RESTRICTION ON A RECEIVABLES SUBSIDIARY AS SET
FORTH IN THE RECEIVABLES DOCUMENTS, OR ANY ENCUMBRANCE OR RESTRICTION ON A
PARTICIPATING SUBSIDIARY WITH RESPECT TO RECEIVABLES FACILITY ASSETS AS SET
FORTH IN RECEIVABLES DOCUMENTS;


(F)            RESTRICTIONS ON FOREIGN SUBSIDIARIES IN OVERDRAFT FACILITIES;


(G)           ANY RESTRICTIONS ON A PERSON (OTHER THAN AN UNRESTRICTED
SUBSIDIARY) AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY, SO LONG AS SUCH
RESTRICTIONS WERE NOT ENTERED INTO IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY; AND


(H)           ANY RESTRICTIONS OR ENCUMBRANCES ON (I) HUNTSMAN CHEMICAL COMPANY
OF CANADA, INC. OR ON ANY FOREIGN SUBSIDIARY OF HUNTSMAN PETROCHEMICAL
CORPORATION, (II) HUNTSMAN ADVANCED MATERIALS (NETHERLANDS) BV OR ANY OF ITS
FOREIGN SUBSIDIARIES OR (III) ANY FOREIGN SUBSIDIARY ORGANIZED UNDER THE LAWS OF
ANY MIDDLE EASTERN OR ASIAN JURISDICTION, WHICH ARE SET FORTH IN ANY AGREEMENT
GOVERNING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 8.2(B)(XVI).


8.6           ISSUANCE OF STOCK


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, DIRECTLY OR INDIRECTLY, ISSUE (EXCEPT, WITH RESPECT TO THE BORROWER, AS
PERMITTED PURSUANT TO CLAUSE (B) BELOW), SELL, ASSIGN, PLEDGE OR OTHERWISE
ENCUMBER (OTHER THAN WITH LIENS OF THE TYPE DESCRIBED IN CLAUSES (I) AND (VI) OF
THE DEFINITION OF “CUSTOMARY PERMITTED LIENS”) OR DISPOSE OF ANY SHARES OF
CAPITAL STOCK OF ANY SUBSIDIARY OF THE BORROWER, EXCEPT (I) TO THE BORROWER,
(II) TO ANOTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER, (III) TO QUALIFYING
DIRECTORS OR TO SATISFY OTHER SIMILAR REQUIREMENTS, IN EACH CASE, PURSUANT TO
REQUIREMENTS OF LAW, (IV) PURSUANT TO THE LOAN DOCUMENTS OR THE FOREIGN
INTERCOMPANY LOAN SECURITY DOCUMENTS OR (V) PLEDGES CONSTITUTING PERMITTED LIENS
DESCRIBED IN CLAUSES (A), (D) OR (E) OF SECTION 8.1.  NOTWITHSTANDING THE
FOREGOING, THE BORROWER OR ITS SUBSIDIARIES SHALL BE PERMITTED TO SELL ALL OF
THE OUTSTANDING CAPITAL STOCK OF A SUBSIDIARY TO THE EXTENT PERMITTED PURSUANT
TO SECTION 8.3.


(B)           THE BORROWER SHALL NOT ISSUE ANY CAPITAL STOCK, EXCEPT
NONREDEEMABLE CAPITAL STOCK AND EXCEPT FOR SUCH ISSUANCES OF CAPITAL STOCK
(INCLUDING PRIVATE PLACEMENTS) (X) WHERE AFTER GIVING EFFECT TO SUCH ISSUANCE,
NO EVENT OF DEFAULT WILL EXIST UNDER SECTION 10.1(M) AND (Y) WHERE THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS HAVE CONSENTED (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD) TO THE TERMS AND CONDITIONS OF SUCH OFFERING.


8.7           LOANS AND INVESTMENTS

The Borrower will not, and will not permit any of its Subsidiaries to, make or
own any Investments except:

119


--------------------------------------------------------------------------------



(A)           THE BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY ACQUIRE AND HOLD
CASH AND CASH EQUIVALENTS;


(B)           THE BORROWER AND ITS SUBSIDIARIES MAY HOLD THE INVESTMENTS AS SET
FORTH ON SCHEDULE 8.7(B) HERETO;


(C)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE OR MAINTAIN ADVANCES
(I) FOR RELOCATION AND RELATED EXPENSES AND OTHER ADVANCES TO THEIR EMPLOYEES IN
THE ORDINARY COURSE OF BUSINESS AND (II) FOR ANY OTHER ADVANCES TO THEIR
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING $10,000,000 (OR THE DOLLAR EQUIVALENT THEREOF) AT ANY ONE TIME
OUTSTANDING;


(D)           THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD (I)
INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS
RECEIVABLE ARISING FROM THE GRANTING OF TRADE CREDIT IN THE ORDINARY COURSE OF
BUSINESS, AND (II) INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN
CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND
OTHER PERSONS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES
WITH, CUSTOMERS AND SUPPLIERS AND OTHER PERSONS ARISING IN THE ORDINARY COURSE
OF BUSINESS;


(E)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE DEPOSITS IN A CUSTOMARY
FASHION IN THE ORDINARY COURSE OF BUSINESS;


(F)            THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND HOLD DEBT
SECURITIES AS PARTIAL CONSIDERATION FOR A SALE OF ASSETS PURSUANT TO SECTION 8.3
OR 4.4(C) TO THE EXTENT PERMITTED BY ANY SUCH SECTION;


(G)           (1)           THE BORROWER MAY MAKE OR MAINTAIN INTERCOMPANY LOANS
AND ADVANCES TO ANY OF ITS WHOLLY-OWNED SUBSIDIARIES, (2) ANY SUBSIDIARY OF THE
BORROWER MAY MAKE OR MAINTAIN INTERCOMPANY LOANS AND ADVANCES TO THE BORROWER
AND (3) ANY SUBSIDIARY OF THE BORROWER MAY MAKE OR MAINTAIN INTERCOMPANY LOANS
AND ADVANCES TO ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (INCLUDING, WITHOUT
LIMITATION, PURSUANT TO PERMITTED ENTRUSTMENT LOAN ARRANGEMENTS) (COLLECTIVELY,
“INTERCOMPANY LOANS”), PROVIDED, THAT EACH INTERCOMPANY LOAN MADE BY A FOREIGN
SUBSIDIARY OR A NON-WHOLLY-OWNED DOMESTIC SUBSIDIARY, ON THE ONE HAND, TO THE
BORROWER OR A WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER, ON THE OTHER
HAND, SHALL CONTAIN THE SUBORDINATION PROVISIONS SET FORTH ON EXHIBIT 8.7(G);


(H)           (I) THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS AFTER
THE EFFECTIVE DATE IN THE CAPITAL STOCK OF PERSONS THAT ARE FOREIGN SUBSIDIARIES
AND MAY CAPITALIZE OR FORGIVE ANY INDEBTEDNESS OWED TO THEM BY A FOREIGN
SUBSIDIARY (TREATING SUCH CAPITALIZATION OR FORGIVENESS AS AN INVESTMENT FOR
PURPOSES OF THIS CLAUSE (I)); PROVIDED, THAT THE AGGREGATE OUTSTANDING AMOUNT OF
SUCH INVESTMENTS PURSUANT TO THIS SUBCLAUSE (I) (EXCLUDING INVESTMENTS
CONSISTING SOLELY OF THE CONTRIBUTION OF THE CAPITAL STOCK OF A FOREIGN
SUBSIDIARY TO A FOREIGN SUBSIDIARY ORGANIZED IN A JURISDICTION ACCEPTABLE TO
ADMINISTRATIVE AGENT AND THE INVESTMENT DESCRIBED ON SCHEDULE 8.7(H)) SHALL NOT
EXCEED AN AGGREGATE OUTSTANDING AMOUNT EQUAL TO THE SUM OF $500,000,000 PLUS THE
AGGREGATE AMOUNT CONTRIBUTED TO FOREIGN SUBSIDIARIES FOR ACQUISITIONS PERMITTED
PURSUANT TO SECTION 8.7(M), (II) THE BORROWER AND ITS DOMESTIC SUBSIDIARIES MAY
MAKE INVESTMENTS IN THE CAPITAL STOCK OF A PERSON THAT IS A DOMESTIC

120


--------------------------------------------------------------------------------



SUBSIDIARY; PROVIDED, THAT THE REQUIREMENTS OF SECTION 7.11 ARE SATISFIED AND
(III) FOREIGN SUBSIDIARIES OF THE BORROWER MAY MAKE INVESTMENTS IN THE CAPITAL
STOCK OF OTHER FOREIGN SUBSIDIARIES OF THE BORROWER AND MAY CAPITALIZE OR
FORGIVE ANY INDEBTEDNESS OWED TO THEM BY A FOREIGN SUBSIDIARY (TREATING SUCH
CAPITALIZATION OR FORGIVENESS AS AN INVESTMENT FOR PURPOSES OF THIS CLAUSE
(III));


(I)            FOREIGN SUBSIDIARIES OF THE BORROWER MAY INVEST IN CASH, CASH
EQUIVALENTS AND FOREIGN CASH EQUIVALENTS;


(J)            SO LONG AS (1) NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT
EXISTS EITHER BEFORE OR AFTER GIVING EFFECT THERETO AND (2) THE BORROWER IS IN
COMPLIANCE WITH SECTION 9.1 BOTH BEFORE AND AFTER GIVING EFFECT THERETO ON A PRO
FORMA BASIS (WHETHER OR NOT SUCH SECTION 9.1 WOULD OTHERWISE BE APPLICABLE), THE
BORROWER AND ITS SUBSIDIARIES MAY (I) MAKE ANY INVESTMENT IN ANY PERMITTED
UNCONSOLIDATED VENTURE OR IN ANY UNRESTRICTED SUBSIDIARY (PROVIDED, THAT THE
BORROWER SHALL HAVE COMPLIED WITH SECTION 7.11(E) IN CONNECTION WITH SUCH
INVESTMENT) CONSISTING OF AN AMOUNT NOT IN EXCESS OF THE AVAILABLE UNRESTRICTED
SUBSIDIARY INVESTMENT BASKET; AND (II) SOLELY TO THE EXTENT SUCH INVESTMENT IS
USED BY ANY OF HF II AUSTRALIA HOLDINGS COMPANY LLC, HUNTSMAN AUSTRALIA HOLDINGS
CORP., HCPH HOLDINGS PTY LIMITED, HUNTSMAN CHEMICAL AUSTRALIA UNIT TRUST OR
THEIR SUBSIDIARIES, MAKE INVESTMENTS IN SUCH ENTITIES TO PERMANENTLY PREPAY
INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $50,000,000.


(K)           THE BORROWER MAY MAKE INTERCOMPANY LOANS TO HUNTSMAN CORPORATION,
THE PROCEEDS OF WHICH SHALL BE UTILIZED BY HUNTSMAN CORPORATION TO PAY LEGAL,
FRANCHISE TAX, AUDIT, AND OTHER EXPENSES DIRECTLY RELATING TO THE ADMINISTRATION
OR LEGAL EXISTENCE OF THE BORROWER; PROVIDED, THAT THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH INTERCOMPANY LOANS SHALL NOT EXCEED $3,000,000 AT ANY
TIME OUTSTANDING (WITHOUT GIVING EFFECT TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF) AND WHICH AMOUNT SHALL NOT INCLUDE ANY INTERCOMPANY LOANS OR ADVANCES
MADE OR DEEMED TO HAVE BEEN MADE FOR ANY REASON IN RESPECT OF ACCRUED BUT UNPAID
INTEREST ON ANY INTERCOMPANY LOANS PREVIOUSLY MADE TO HUNTSMAN CORPORATION,
INCLUDING THE CAPITALIZATION THEREOF);


(L)            THE BORROWER MAY MAKE INVESTMENTS IN RUBICON AND LPC, SO LONG AS:
(I) THE ADMINISTRATIVE AGENT POSSESSES A VALID, PERFECTED LIEN ON THE APPLICABLE
CREDIT PARTY’S INTERESTS IN SUCH JOINT VENTURE, (II) SUCH JOINT VENTURE DOES NOT
HAVE ANY INDEBTEDNESS FOR BORROWED MONEY AT ANY TIME ON OR AFTER THE DATE OF
SUCH INVESTMENT OTHER THAN TO THE PARTNERS IN SUCH JOINT VENTURE AND (III) THE
DOCUMENTATION GOVERNING SUCH JOINT VENTURE DOES NOT CONTAIN A RESTRICTION ON
DISTRIBUTIONS OR LOAN REPAYMENTS AS APPLICABLE, TO THE BORROWER OR TO THE
APPLICABLE SUBSIDIARY HOLDING THE INTEREST IN SUCH JOINT VENTURE;


(M)          THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY PURCHASE ALL OR A
SIGNIFICANT PART OF THE ASSETS OF A BUSINESS CONDUCTED BY ANOTHER PERSON, MAKE
ANY INVESTMENT IN ANY PERSON WHICH, AFTER THE EFFECTIVE DATE AS A RESULT OF SUCH
INVESTMENT BECOMES A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER WHICH IS NOT AN
UNRESTRICTED SUBSIDIARY OR, TO THE EXTENT PERMITTED UNDER SECTION 8.3, ENTER
INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION WITH ANY OTHER PERSON (ANY SUCH
PURCHASE, INVESTMENT OR MERGER, AN “ACQUISITION”); PROVIDED, HOWEVER, THAT SUCH
ACQUISITION SHALL NOT BE PERMITTED UNLESS, (I) AFTER GIVING EFFECT THERETO ON A
PRO FORMA BASIS, (A) NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT WOULD
EXIST HEREUNDER AND (B) THE BORROWER

121


--------------------------------------------------------------------------------



IS ABLE TO BORROW $1 OF ADDITIONAL INDEBTEDNESS PURSUANT TO SECTION 8.2(A); (II)
IF THE TOTAL CONSIDERATION GIVEN AND INDEBTEDNESS ASSUMED IN CONNECTION WITH
SUCH ACQUISITION EXCEEDS $20,000,000, AFTER GIVING EFFECT TO SUCH ACQUISITION,
THE BORROWER’S AVAILABLE LIQUIDITY, MINUS THE LESSER OF (A) THE AGGREGATE AMOUNT
OF UTILIZED OVERDRAFT FACILITIES OF THE BORROWER AND ITS SUBSIDIARIES OR (B)
$60,000,000 SHALL EQUAL OR EXCEED $450,000,000; (III) THE BORROWER AND ITS
SUBSIDIARIES HAVE COMPLIED TO THE EXTENT APPLICABLE WITH THE REQUIREMENTS OF
SECTION 7.11 HEREOF WITH RESPECT TO ANY REQUIRED ADDITIONAL SECURITY DOCUMENTS
AND (IV) SUCH ACQUISITION HAS BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE
PERSON TO BE ACQUIRED; PROVIDED, FURTHER, HOWEVER, NOTWITHSTANDING ANYTHING ELSE
HEREIN TO THE CONTRARY, NO ACQUISITION (OTHER THAN ACQUISITIONS IN WHICH THE
TOTAL CONSIDERATION PAID (INCLUDING FOR PURPOSES HEREOF ANY ASSUMED
INDEBTEDNESS) DOES NOT EXCEED $20,000,000 FOR ANY SINGLE ACQUISITION OR
$80,000,000 FOR ALL SUCH ACQUISITIONS IN THE AGGREGATE SINCE THE EFFECTIVE DATE)
SHALL BE PERMITTED UNLESS THE BORROWER IS IN COMPLIANCE WITH SECTION 9.1 ON A
PRO FORMA BASIS;


(N)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE INVESTMENTS IN
THE RECEIVABLES SUBSIDIARY AND ANY PARTICIPATING SUBSIDIARIES PRIOR TO THE
OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT UNDER SECTION 10.1(N) WHICH IN
THE JUDGMENT OF THE BORROWER ARE REASONABLY NECESSARY IN CONNECTION WITH ANY
PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION;


(O)           IN ADDITION TO INVESTMENTS PERMITTED PURSUANT TO CLAUSES (A)
THROUGH (O) ABOVE, THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE OTHER
INVESTMENTS (A) IN AN OUTSTANDING AMOUNT NOT TO EXCEED $50,000,000 IN THE
AGGREGATE OR (B) WITH AVAILABLE EQUITY PROCEEDS; PROVIDED, THAT IN EACH CASE THE
BORROWER SHALL HAVE COMPLIED TO THE EXTENT APPLICABLE WITH SECTION 7.11 IN
CONNECTION WITH SUCH INVESTMENT; AND PROVIDED FURTHER, THAT THE BORROWER MAY NOT
MAKE OR OWN ANY INVESTMENT IN MARGIN STOCK;


(P)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE UNRESTRICTED
INVESTMENTS CONSTITUTING RESTRICTED PAYMENTS THAT ARE PERMITTED BY SECTION
8.4(B); PROVIDED, THAT, THE BORROWER SHALL HAVE COMPLIED TO THE EXTENT
APPLICABLE WITH SECTION 7.11 IN CONNECTION WITH SUCH UNRESTRICTED INVESTMENTS;
AND PROVIDED FURTHER, THAT THE BORROWER MAY NOT MAKE OR OWN ANY INVESTMENT IN
MARGIN STOCK; AND


(Q)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE LOANS AND
ADVANCES TO THEIR RESPECTIVE CUSTOMERS IN AN AGGREGATE AMOUNT NOT TO EXCEED AT
ANY TIME $10,000,000.


8.8           TRANSACTIONS WITH AFFILIATES

The Borrower will not, and the Borrower will not cause or permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with or for the benefit of any of the Borrower’s Affiliates other than
(x) the entry by the Borrower and its Subsidiaries into the transactions
contemplated by a Permitted Accounts Receivable Securitization, (y) transactions
that are on terms that are fair and reasonable to the Borrower or to any such
Subsidiary and that are on terms that are no less favorable to the Borrower or
to such Subsidiary than those that might reasonably have been obtained in a
comparable transaction on an arm’s-length basis from a Person that is not an
Affiliate, or (z) any transaction arising in the ordinary course of business of
the Borrower or

122


--------------------------------------------------------------------------------


of such Subsidiary; provided, however, that with respect to transactions between
the Borrower or any of its Subsidiaries and any of their respective Affiliates
arising in the ordinary course of business (including, without limitation,
purchase or supply contracts relating to products or raw materials) a
Responsible Officer of the Borrower shall, not later than the date of delivery
of the financial statements referred to in Section 7.1(b), have reviewed the
aggregate of such transactions and determined that, in the aggregate, such
transactions are on terms that are fair and reasonable to the Borrower or to
such Subsidiary and are no less favorable to the Borrower or to such Subsidiary
than those that might reasonably have been obtained in a comparable transactions
on an arm’s-length basis from a Person that is not an Affiliate.  The foregoing
restrictions will not apply to (1) reasonable and customary directors’ fees,
indemnification and similar arrangements and payments thereunder; (2) any
transaction between the Borrower and any Wholly-Owned Subsidiary (other than an
Unrestricted Subsidiary) of the Borrower or between Wholly-Owned Subsidiaries
(other than an Unrestricted Subsidiary) to the extent that any such transaction
is otherwise in compliance with the terms of this Agreement; (3) loans or
advances to officers of the Borrower and of its Subsidiaries for bona fide
business purposes of the Borrower or of such Subsidiary not to exceed
$10,000,000 in the aggregate at any one time outstanding for the Borrower and
its Subsidiaries; (4) Investments permitted under Section 8.7(k); (5) Restricted
Payments permitted under Section 8.4; or (6) issuances by the Borrower of its
Capital Stock to the extent such issuance is otherwise in compliance with the
terms of this Agreement.  The restriction set forth in this Section 8.8 will not
apply to the execution and delivery of or payments made under the Tax Sharing
Agreement.


8.9           LINES OF BUSINESS

The Borrower will not, and will not permit any Subsidiary (other than a
Receivables Subsidiary) to enter into or acquire any line of business which is
not reasonably related to the chemical or petrochemical business, provided, that
none of Huntsman Finco or any Thai Holding Company will engage in any business
other than (a) holding Capital Stock of its Subsidiaries and (b) in the case of
Huntsman Finco, the borrowing and lending funds pursuant to the Intercompany
Loans.  IRIC shall only engage in the business of serving as a captive insurance
company for the Borrower and its Subsidiaries and engaging in such necessary
activities related thereto as may be permitted to be engaged in by a Utah
captive insurance company pursuant to applicable Utah captive insurance company
rules and regulations; provided, that IRIC shall not hold cash or other
Investments except in a manner consistent with Schedule 8.9.


8.10         FISCAL YEAR

The Borrower shall not change its Fiscal Year.


8.11         LIMITATION ON VOLUNTARY PAYMENTS AND MODIFICATIONS OF INDEBTEDNESS;
MODIFICATIONS OF CERTIFICATE OF INCORPORATION, BY-LAWS AND CERTAIN OTHER
AGREEMENTS; ETC.

The Borrower will not, and will not permit any of its Subsidiaries to:

(I)            MAKE (OR GIVE ANY NOTICE IN RESPECT OF) ANY VOLUNTARY OR OPTIONAL
PAYMENT OR PREPAYMENT ON OR REDEMPTION OR ACQUISITION FOR VALUE OF (INCLUDING,

123


--------------------------------------------------------------------------------


WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH THE TRUSTEE WITH RESPECT THERETO
OR ANY OTHER PERSON MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE OF PAYING
WHEN DUE) ANY OBLIGATIONS UNDER ANY PUBLIC NOTES (OTHER THAN WITH THE PROCEEDS
OF PERMITTED REFINANCING INDEBTEDNESS OR WITH AVAILABLE EQUITY PROCEEDS);
PROVIDED THAT IF THERE IS NO DEFAULT OR EVENT OF DEFAULT THEN OUTSTANDING OR
THAT WOULD RESULT THEREFROM, THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE
PAYMENTS OR PREPAYMENTS ON, OR REDEMPTION OR ACQUISITION OF: (A) ANY OBLIGATIONS
UNDER THE SENIOR SECURED NOTES (2010) OR THE SENIOR NOTES (2012) (INCLUDING WITH
NET SALE PROCEEDS FROM ASSET DISPOSITIONS NOT REQUIRED BY THE TERMS OF SECTION
4.4(C)(II) TO BE USED TO PREPAY THE LOANS); AND (B) ANY OBLIGATIONS UNDER ANY
PUBLIC NOTES WITH RESTRICTED PAYMENTS PERMITTED UNDER SECTION 8.4(B).

(II)           AMEND, MODIFY OR TERMINATE, OR PERMIT THE AMENDMENT,
MODIFICATION, OR TERMINATION OF ANY PROVISION IN ANY WAY MATERIALLY ADVERSE TO
THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS
SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE NOTICE OF SUCH PROPOSED
CHANGE) OF ANY PUBLIC NOTE DOCUMENT THAT WOULD REQUIRE THE CONSENT OF ANY HOLDER
OF SUCH PUBLIC NOTE (INCLUDING, WITHOUT LIMITATION, BY THE EXECUTION OF ANY
SUPPLEMENTAL INDENTURE); OR

(III)          AMEND, MODIFY OR CHANGE IN ANY WAY ADVERSE, IN ANY MATERIAL
RESPECT, TO THE INTERESTS OF THE LENDERS, ITS ORGANIZATIONAL DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, BY FILING OR MODIFICATION OF ANY CERTIFICATE OF
DESIGNATION) OR BY-LAWS, OR ANY AGREEMENT ENTERED INTO BY IT, WITH RESPECT TO
ITS CAPITAL STOCK, THE TAX SHARING AGREEMENT, OR ENTER INTO ANY NEW AGREEMENT
WITH RESPECT TO ITS CAPITAL STOCK OR ANY NEW TAX SHARING AGREEMENT WHICH IN ANY
WAY COULD REASONABLY BE EXPECTED TO BE ADVERSE TO THE INTERESTS OF THE LENDERS.

The Administrative Agent agrees that, with respect to any matters required to be
reasonably satisfactory or acceptable to it, it shall exercise its reasonable
judgment in making, and shall not unreasonably withhold or delay, such
determination.


8.12         ACCOUNTING CHANGES

The Borrower shall not, nor shall it permit any of its Subsidiaries to make or
permit to be made any change in accounting policies affecting the presentation
of financial statements or reporting practices from those employed by it on the
date hereof, unless (i) such change is required by GAAP, (ii) such change is
disclosed to the Lenders through the Administrative Agent or otherwise and (iii)
relevant prior financial statements that are affected by such change are
restated (in form and detail satisfactory to the Administrative Agent) as may be
required by GAAP to show comparative results.  If any changes in GAAP or the
application thereof from that used in the preparation of the financial
statements referred to in Section 6.5(a) hereof occur after the Closing Date and
such changes result in, in the sole judgment of the Administrative Agent, a
meaningful change in the calculation of any financial covenants or restrictions
set forth in this Agreement, then the parties hereto agree to enter into and
diligently pursue negotiations in order to amend such financial covenants and
restrictions so as to equitably reflect such changes, with the desired result
that the criteria for evaluating the financial condition

124


--------------------------------------------------------------------------------


and results of operations of the Borrower and its Subsidiaries shall be the same
after such changes as if such changes had not been made.


8.13         PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION AND FOREIGN FACTORING
TRANSACTIONS

The Borrower shall not, nor shall it permit any of its Subsidiaries to, enter
into any Receivables Documents other than in connection with a Permitted
Accounts Receivable Securitization or a Foreign Factoring Transaction permitted
by Sections 8.1(l) and 8.2(b)(xv) (unless such Receivables Documents have been
approved by the Administrative Agent or are non-material documentation entered
into pursuant to such approved Receivables Documents and/or represent additional
documentation in customary form that is contemplated by Receivables Documents
for a Permitted Accounts Receivable Securitization and are not adverse to the
Lenders) or amend or modify in any material respect which is adverse to the
Lenders any of such Receivables Documents unless such amendment or modification
has been approved by the Administrative Agent; provided, however, that if the
Receivables Documents, after giving effect to such amendment or modification,
would constitute a Permitted Accounts Receivable Securitization, then such
approval of the Administrative Agent shall not be required.  No Unrestricted
Subsidiary may be a Participating Subsidiary in a Permitted Accounts Receivable
Securitization.


ARTICLE IX


FINANCIAL COVENANTS

The Borrower hereby agrees that, at any time when Revolving Loans or LC
Obligations are outstanding:


9.1           SENIOR SECURED LEVERAGE RATIO

Unless compliance herewith is waived by the Majority Revolving Facility Lenders,
the Borrower will not permit for any Test Period ending on the last date of any
Fiscal Quarter, the Senior Secured Leverage Ratio to exceed 3.75 to 1.00.


ARTICLE X


EVENTS OF DEFAULT


10.1         EVENTS OF DEFAULT

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:


(A)           FAILURE TO MAKE PAYMENTS WHEN DUE.  THERE SHALL OCCUR A DEFAULT IN
THE PAYMENT OF (I) PRINCIPAL ON ANY OF THE LOANS OR ANY REIMBURSEMENT OBLIGATION
WITH RESPECT TO ANY LETTER OF CREDIT; OR (II) INTEREST ON ANY OF THE LOANS OR
ANY FEE OR ANY OTHER AMOUNT OWING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
WHEN DUE AND SUCH DEFAULT IN PAYMENT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS;
OR

125


--------------------------------------------------------------------------------



(B)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY
MADE BY OR ON THE PART OF THE BORROWER OR ANY CREDIT PARTY, AS THE CASE MAY BE,
CONTAINED IN ANY LOAN DOCUMENT OR ANY DOCUMENT, INSTRUMENT OR CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO SHALL HAVE BEEN INCORRECT OR MISLEADING IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


(C)           COVENANTS.  THE BORROWER SHALL (I) DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED UNDER ARTICLE VIII OR ARTICLE IX HEREOF OR
SECTIONS 7.3(A), 7.9, 7.10 OR 7.11 OR (II) DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30)
DAYS AFTER WRITTEN NOTICE TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR ANY
LENDER; PROVIDED THAT ANY REVOLVER EVENT OF DEFAULT SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT WITH RESPECT TO ANY OF THE TERM FACILITIES UNTIL THE EARLIER OF
(X) THE DATE THAT IS FORTY-FIVE (45) DAYS AFTER THE DATE SUCH EVENT OF DEFAULT
ARISES WITH RESPECT TO THE REVOLVING FACILITY AND (Y) THE DATE ON WHICH THE
ADMINISTRATIVE AGENT EXERCISES ANY REMEDIES WITH RESPECT TO THE REVOLVING
FACILITIES IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10.1; AND PROVIDED,
FURTHER, THAT ANY REVOLVER EVENT OF DEFAULT MAY BE WAIVED FROM TIME TO TIME BY
THE MAJORITY REVOLVING FACILITY LENDERS PURSUANT TO SECTION 9.1; OR


(D)           DEFAULT UNDER OTHER LOAN DOCUMENTS.  ANY CREDIT PARTY SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR
AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED HEREUNDER OR UNDER ANY LOAN
DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER CLAUSE OF
THIS SECTION 10.1) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THIRTY (30) DAYS AFTER WRITTEN OR TELEPHONIC (IMMEDIATELY CONFIRMED IN WRITING)
NOTICE THEREOF HAS BEEN GIVEN TO THE BORROWER BY THE ADMINISTRATIVE AGENT; OR


(E)           VOLUNTARY INSOLVENCY, ETC.  THE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES SHALL BECOME INSOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN
WRITING ITS INABILITY TO PAY, ITS DEBTS AS THEY BECOME DUE, OR SHALL VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY OR
SIMILAR LAW OR SEEKING DISSOLUTION OR REORGANIZATION OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN, LIQUIDATOR OR SIMILAR OFFICER FOR
IT OR A SUBSTANTIAL PORTION OF ITS PROPERTY, ASSETS OR BUSINESS OR TO EFFECT A
PLAN OR OTHER ARRANGEMENT WITH ITS CREDITORS, OR SHALL FILE ANY ANSWER ADMITTING
THE MATERIAL ALLEGATIONS OF AN INVOLUNTARY PETITION FILED AGAINST IT IN ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING, OR SHALL BE ADJUDICATED BANKRUPT,
OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL
CONSENT TO, OR ACQUIESCE IN THE APPOINTMENT OF, A RECEIVER, TRUSTEE, CUSTODIAN,
ADMINISTRATOR, LIQUIDATOR OR SIMILAR OFFICER FOR A SUBSTANTIAL PORTION OF ITS
PROPERTY, ASSETS OR BUSINESS, SHALL CALL A MEETING OF ITS CREDITORS WITH A VIEW
TO ARRANGING A COMPOSITION OR ADJUSTMENT OF ITS DEBTS OR SHALL TAKE ANY
CORPORATE ACTION AUTHORIZING ANY OF THE FOREGOING; OR


(F)            INVOLUNTARY INSOLVENCY, ETC.  INVOLUNTARY PROCEEDINGS OR AN
INVOLUNTARY PETITION SHALL BE COMMENCED OR FILED AGAINST THE BORROWER OR ANY OF
ITS MATERIAL SUBSIDIARIES UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR
SEEKING THE DISSOLUTION OR REORGANIZATION OF IT OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, ADMINISTRATOR, LIQUIDATOR OR SIMILAR OFFICER FOR
IT OR OF A SUBSTANTIAL PART OF ITS PROPERTY, ASSETS OR BUSINESS, OR ANY SIMILAR
WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR PROCESS SHALL BE ISSUED OR
LEVIED AGAINST A SUBSTANTIAL PART OF ITS PROPERTY, ASSETS OR BUSINESS, AND
(OTHER THAN A PETITION FOR ADMINISTRATION) SUCH PROCEEDINGS OR

126


--------------------------------------------------------------------------------



PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT OF ATTACHMENT,
EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR FULLY BONDED,
WITHIN SIXTY (60) DAYS AFTER COMMENCEMENT, FILING OR LEVY, AS THE CASE MAY BE,
OR ANY ORDER FOR RELIEF SHALL BE ENTERED IN ANY SUCH PROCEEDING; OR


(G)           DEFAULT UNDER OTHER AGREEMENTS.  (I) THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL DEFAULT IN THE PAYMENT WHEN DUE, WHETHER AT STATED MATURITY
OR OTHERWISE, OF ANY AMOUNT PURSUANT TO ANY INDEBTEDNESS (OTHER THAN
INDEBTEDNESS OWED TO THE LENDERS UNDER THE LOAN DOCUMENTS) IN EXCESS OF
$50,000,000 IN THE AGGREGATE BEYOND THE PERIOD OF GRACE IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED, OR (II) A
DEFAULT SHALL OCCUR IN THE PERFORMANCE OR OBSERVANCE OF ANY AGREEMENT UNDER ANY
SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE (DETERMINED WITHOUT REGARD TO WHETHER
ANY NOTICE OF ACCELERATION OR SIMILAR NOTICE IS REQUIRED), ANY SUCH INDEBTEDNESS
TO BECOME DUE OR BE REPAID PRIOR TO ITS STATED MATURITY OR (III) ANY SUCH
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE DECLARED TO BE
DUE AND PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN SUCH INDEBTEDNESS THAT IS
REQUIRED TO BE PREPAID UPON A “CHANGE OF CONTROL” UNDER A PUBLIC NOTE DOCUMENT
THAT WOULD NOT CAUSE A CHANGE OF CONTROL HEREUNDER) OTHER THAN BY A REGULARLY
SCHEDULED REQUIRED PREPAYMENT (OTHER THAN WITH PROCEEDS OF THE EVENT GIVING RISE
TO SUCH PREPAYMENT), PRIOR TO THE STATED MATURITY THEREOF; OR


(H)           INVALIDITY OF SUBORDINATION PROVISIONS.  THE SUBORDINATION
PROVISIONS OF ANY AGREEMENT OR INSTRUMENT GOVERNING THE SENIOR SUBORDINATED NOTE
(2013) DOCUMENTS, THE SENIOR SUBORDINATED NOTE (2014) DOCUMENTS, THE SENIOR
SUBORDINATED NOTE (2015) DOCUMENTS OR ANY OTHER SUBORDINATED INDEBTEDNESS IN
EXCESS OF $50,000,000 IS FOR ANY REASON REVOKED OR INVALIDATED, OR OTHERWISE
CEASE TO BE IN FULL FORCE AND EFFECT, ANY PERSON CONTESTS IN ANY MANNER THE
VALIDITY OR ENFORCEABILITY THEREOF OR DENIES THAT IT HAS ANY FURTHER LIABILITY
OR OBLIGATION THEREUNDER, OR THE LOANS AND THE OTHER OBLIGATIONS HEREUNDER
ENTITLED TO RECEIVE THE BENEFITS OF ANY LOAN DOCUMENT IS FOR ANY REASON
SUBORDINATED OR DOES NOT HAVE THE PRIORITY CONTEMPLATED BY THIS AGREEMENT OR
SUCH SUBORDINATION PROVISIONS; OR


(I)            JUDGMENTS. ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING, INDIVIDUALLY OR IN
THE AGGREGATE, A LIABILITY (TO THE EXTENT NOT PAID OR COVERED BY A REPUTABLE
INSURANCE COMPANY OR INDEMNITOR AS TO WHICH COVERAGE OR INDEMNIFICATION, AS THE
CASE MAY BE, HAS NOT BEEN DISCLAIMED) OF $50,000,000 OR MORE AND ALL SUCH
JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED, STAYED
OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF; OR


(J)            SECURITY DOCUMENTS.  AT ANY TIME AFTER THE EXECUTION AND DELIVERY
THEREOF, ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE IN FULL FORCE AND
(OTHER THAN AS PERMITTED PURSUANT TO THE PROVISIONS THEREOF OR HEREOF) CEASE TO
CREATE A VALID AND PERFECTED LIEN ON AND SECURITY INTEREST IN, ANY MATERIAL
PORTION OF THE COLLATERAL HAVING THE LIEN PRIORITY REQUIRED BY THIS AGREEMENT
AND THE SECURITY DOCUMENTS; OR

127


--------------------------------------------------------------------------------



(K)           GUARANTIES.  ANY GUARANTY OR ANY PROVISION THEREOF SHALL (OTHER
THAN AS A RESULT OF THE ACTIONS TAKEN BY THE ADMINISTRATIVE AGENT OR THE LENDERS
TO RELEASE SUCH GUARANTY) CEASE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS TERMS (OTHER THAN AS PERMITTED PURSUANT TO THE TERMS HEREOF AND
THEREOF), OR ANY CREDIT PARTY OR ANY PERSON ACTING BY OR ON BEHALF OF SUCH
GUARANTOR SHALL DENY OR DISAFFIRM SUCH CREDIT PARTY’S OBLIGATIONS UNDER ANY
GUARANTY; OR


(L)            ERISA.  (A) EITHER (I) ANY REPORTABLE EVENT WHICH THE REQUIRED
LENDERS DETERMINE CONSTITUTES REASONABLE GROUNDS FOR THE TERMINATION OF ANY PLAN
BY THE PBGC OR OF ANY MULTIEMPLOYER PLAN OR FOR THE APPOINTMENT BY THE
APPROPRIATE UNITED STATES DISTRICT COURT OF A TRUSTEE TO ADMINISTER OR LIQUIDATE
ANY PLAN OR MULTIEMPLOYER PLAN SHALL HAVE OCCURRED, (II) A TRUSTEE SHALL BE
APPOINTED BY A UNITED STATES DISTRICT COURT TO ADMINISTER ANY PLAN OR
MULTIEMPLOYER PLAN, (III) THE PBGC SHALL INSTITUTE PROCEEDINGS TO TERMINATE ANY
PLAN OR MULTIEMPLOYER PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN; (IV)
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR ERISA AFFILIATES SHALL
BECOME LIABLE TO THE PBGC OR ANY OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF
ERISA WITH RESPECT TO ANY PLAN; OR (V) THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR ERISA AFFILIATES SHALL BECOME LIABLE TO MAKE A CURRENT PAYMENT
WITH RESPECT TO ANY MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ. OF ERISA; IF
AS OF THE DATE THEREOF OR ANY SUBSEQUENT DATE, THE SUM OF EACH OF THE BORROWER’S
AND ITS SUBSIDIARIES’ AND THEIR ERISA AFFILIATES’ VARIOUS LIABILITIES (SUCH
LIABILITIES TO INCLUDE, WITHOUT LIMITATION, ANY LIABILITY TO THE PBGC OR TO ANY
OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF ERISA WITH RESPECT TO ANY PLAN,
OR TO ANY MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ. OF ERISA) AS A RESULT OF
SUCH EVENTS LISTED IN SUBCLAUSES (I) THROUGH (V) ABOVE EXCEEDS $50,000,000; OR
(B) EITHER (I) A FOREIGN GOVERNMENTAL AUTHORITY HAS INSTITUTED PROCEEDINGS TO
TERMINATE A FOREIGN PENSION PLAN OR A FOREIGN GOVERNMENTAL AUTHORITY HAS
APPOINTED A TRUSTEE TO ADMINISTER ANY FOREIGN PENSION PLAN IN PLACE OF THE
EXISTING ADMINISTRATOR, IN EACH CASE BY REASON OF A DISTRESS TERMINATION WITHIN
THE MEANING OF SECTION 4041(C) OF ERISA, TREATING SUCH FOREIGN PENSION PLAN AS
IF IT WERE SUBJECT TO ERISA; OR (II) ANY FOREIGN PENSION PLAN THAT IS REQUIRED
BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE HAS FAILED TO
COMPLY WITH SUCH FUNDING REQUIREMENTS; IF, AS OF THE DATE THEREOF OR AS OF ANY
SUBSEQUENT DATE, THE SUM OF EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ 
VARIOUS LIABILITIES TO ANY FOREIGN PENSION PLAN SOLELY AS A RESULT OF SUCH
EVENTS LISTED IN SUBCLAUSES (I) AND (II) OF THIS CLAUSE (B) EXCEEDS THE DOLLAR
EQUIVALENT OF $50,000,000; OR


(M)          CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR


(N)           RECEIVABLES FACILITY.   ANY EVENT (AFTER THE EXPIRATION OF ANY
APPLICABLE GRACE PERIODS) AS SPECIFIED IN THE RECEIVABLES DOCUMENTS FOR ANY
PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION RELATED TO RECEIVABLES FACILITY
ATTRIBUTED INDEBTEDNESS AT SUCH TIME OF $50,000,000 OR MORE SHALL ENTITLE THE
PERSONS (OTHER THAN A RECEIVABLE SUBSIDIARY) FINANCING RECEIVABLES FACILITY
ASSETS PURSUANT TO SUCH PERMITTED ACCOUNTS RECEIVABLE SECURITIZATION PRIOR TO
THE SCHEDULED OR MUTUALLY AGREED UPON (AT A TIME WHEN NO DEFAULT EXISTS
THEREUNDER) TERMINATION THEREOF TO TERMINATE OR PERMANENTLY CEASE FUNDING THE
FINANCING OF RECEIVABLES FACILITY ASSETS PURSUANT TO SUCH PERMITTED ACCOUNTS
RECEIVABLE SECURITIZATION.

If any of the foregoing Events of Default shall have occurred and be continuing,
the Administrative Agent, at the written direction of the Required Lenders,
shall take one or more of the following actions (provided that, in the case of
an Event of Default described in

128


--------------------------------------------------------------------------------


clause (c) above arising solely from a breach of Section 9.1, prior to the
earlier of (x) the date that is forty-five (45) days after such Event of Default
and (y) the date the Administrative Agent exercises any remedies pursuant to
this proviso, the Administrative Agent shall take such actions (x) at the
request of the Majority Revolving Facility Lenders rather than the Required
Lenders and (y) only with respect to the Revolving Facility): (i) by written or
oral or telephonic notice (in the case of oral or telephonic notice confirmed in
writing immediately thereafter) to the Borrower declare the Total Commitments to
be terminated whereupon the Total Commitments shall forthwith terminate, (ii) by
written or oral or telephonic notice (in the case of oral or telephonic notice
confirmed in writing immediately thereafter) to the Borrower declare all sums
then owing by the Borrower hereunder and under the Loan Documents to be
forthwith due and payable, whereupon all such sums shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower, (iii)
terminate any Letter of Credit in accordance with its terms, (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of any Event of Default specified in Section 10.1(e) or
Section 10.1(f) with respect to the Borrower it will pay) to the Administrative
Agent at the Payment Office such additional amount of cash, to be held as
security by the Administrative Agent, as is equal to the Assigned Dollar Value
of the aggregate Stated Amount of all Letters of Credit issued for the account
of the Borrower and its Subsidiaries and then outstanding, and (v) enforce, as
the Administrative Agent (to the extent permitted under the applicable Security
Documents), or direct the Collateral Agent to enforce pursuant to the Security
Documents, as the case may be, all of the Liens and security interests created
pursuant to the Security Documents.  In cases of any occurrence of any Event of
Default described in Section 10.1(e) or Section 10.1(f) with respect to the
Borrower, the Loans, together with accrued interest thereon, shall become due
and payable forthwith without the requirement of any such acceleration or
request, and without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower, any provision of this
Agreement or any other Loan Document to the contrary notwithstanding, and other
amounts payable by the Borrower hereunder shall also become immediately due and
payable all without notice of any kind.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower, and the Administrative Agent shall have the continuing and exclusive
right to apply and to reapply any and all payments received at any time or times
after the occurrence and during the continuance of an Event of Default. 
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied:  first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent and any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding and to cash collateralize outstanding
Letters of Credit (pro rata among all such Obligations based upon the principal
amount thereof or the outstanding face amount of such Letters of Credit, as
applicable, and with respect to amounts applied to Term Loans, pro rata among
all remaining Scheduled

129


--------------------------------------------------------------------------------


Term Repayments thereof).  Any balance remaining shall be delivered to the
Borrower or to whomever may be lawfully entitled to receive such balance or as a
court of competent jurisdiction may direct.

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with the
Borrower; provided that at the time such acceleration is so rescinded and
annulled:  (A) all past due interest and principal (other than principal due
solely as a result of such acceleration), if any, on the Loans and all other
sums payable under this Agreement and the other Loan Documents shall have been
duly paid, and (B) no other Event of Default shall have occurred and be
continuing which shall not have been waived in accordance with the provisions of
Section 12.1 hereof.  Upon any such rescission and annulment, the Administrative
Agent shall return to the Borrower any cash collateral delivered pursuant to the
preceding paragraph.


10.2         RIGHTS NOT EXCLUSIVE

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.


ARTICLE XI


THE ADMINISTRATIVE AGENT

In this Article XI, the Lenders agree among themselves as follows:


11.1         APPOINTMENT

The Lenders hereby appoint DB as the Administrative Agent (for purposes of this
Article XI, the term “Administrative Agent” shall, except for purposes of
Section 11.9, include DB in its capacity as the Collateral Agent pursuant to the
Security Documents) to act as specified herein and in the other Loan Documents. 
Each Lender hereby irrevocably authorizes and each holder of any Note by the
acceptance of such Note shall be deemed to irrevocably authorize the
Administrative Agent to take such action on its behalf under the provisions
hereof, the other Loan Documents (including, without limitation, to give notices
and take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders or all Lenders, as the case may be) and any
other instruments, documents and agreements referred to herein or therein and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Administrative Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto.  The Administrative Agent may perform any
of its duties hereunder and under the other Loan Documents, by or through its
officers, directors, agents, employees or affiliates.

130


--------------------------------------------------------------------------------



11.2         NATURE OF DUTIES


(A)           THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.  THE DUTIES
OF THE ADMINISTRATIVE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN NATURE. 
EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO SECTION 11.2(B), THE
ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER.  NOTHING
IN ANY OF THE LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE
SO CONSTRUED AS TO IMPOSE UPON THE ADMINISTRATIVE AGENT ANY OBLIGATIONS IN
RESPECT OF ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE
FINANCIAL CONDITION AND AFFAIRS OF THE BORROWER IN CONNECTION WITH THE MAKING
AND THE CONTINUANCE OF THE LOANS HEREUNDER AND SHALL MAKE ITS OWN APPRAISAL OF
THE CREDIT WORTHINESS OF THE BORROWER, AND THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO
PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO,
WHETHER COMING INTO ITS POSSESSION BEFORE MAKING OF THE LOANS OR AT ANY TIME OR
TIMES THEREAFTER.  EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE
LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE FINANCIAL
INSTITUTION SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY
CAPACITY.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER AT ANY TIME
THAT THE REQUIRED LENDERS HAVE INSTRUCTED IT TO ACT OR REFRAIN FROM ACTING
PURSUANT TO ARTICLE X.


(B)           THE ADMINISTRATIVE AGENT HEREBY DECLARES THAT IT, INCLUDING IN ITS
CAPACITY AS COLLATERAL AGENT, HOLDS AND SHALL HOLD:

(I)            ALL RIGHTS, TITLE AND INTEREST THAT MAY NOW OR HEREAFTER BE
MORTGAGED, CHARGED OR ASSIGNED OR OTHERWISE SECURED IN FAVOR OF THE
ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT BY OR PURSUANT TO THE LOAN
DOCUMENTS GOVERNED BY ENGLISH LAW AND ALL PROCEEDS OF ENFORCEMENT OF SUCH
SECURITY; AND

(II)           THE BENEFIT OF ALL REPRESENTATIONS, COVENANTS, GUARANTEES,
INDEMNITIES AND OTHER CONTRACTUAL PROVISIONS GOVERNED BY ENGLISH LAW GIVEN IN
FAVOR OF THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT (OTHER THAN ANY
SUCH BENEFITS GIVEN TO THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT
SOLELY FOR ITS OWN BENEFIT), ON TRUST (FOR WHICH THE PERPETUITY PERIOD SHALL BE
80 YEARS) FOR ITSELF AND THE OTHER LENDERS FROM TIME TO TIME.


11.3         EXCULPATION, RIGHTS ETC.

Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct.  The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties

131


--------------------------------------------------------------------------------


herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of any of the Loan Documents or
any other document or the financial condition of the Borrower.  The
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or any other document or the
financial condition of the Borrower, or the existence or possible existence of
any Unmatured Event of Default or Event of Default unless requested to do so by
the Required Lenders.  The Administrative Agent may at any time request
instructions from the Lenders with respect to any actions or approvals
(including the failure to act or approve) which by the terms of any of the Loan
Documents, the Administrative Agent is permitted or required to take or to
grant, and if such instructions are requested, the Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting, approving or refraining from acting or approving
under any of the Loan Documents in accordance with the instructions of the
Required Lenders or, to the extent required by Section 12.1, all of the Lenders.


11.4         RELIANCE

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype, telecopier or
electronic message reasonably believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by the Administrative
Agent.


11.5         INDEMNIFICATION

To the extent the Administrative Agent is not reimbursed and indemnified by the
Borrower, the Lenders will reimburse and indemnify the Administrative Agent for
and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent, acting pursuant hereto in such capacity, in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by the Administrative Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the Total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 11.5
shall survive the payment in full of the Notes and the termination of this
Agreement.

For purposes of this Section 11.5, “Aggregate Pro Rata Share” means, when used
with reference to any Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such desired aggregate or
total amount by a fraction the

132


--------------------------------------------------------------------------------


numerator of which shall be the aggregate principal amount of such Lender’s
Loans and the denominator of which shall be aggregate of all of the Loans
outstanding hereunder.


11.6         THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

With respect to its Loans and Commitments (and its Pro Rata Share of each
Facility thereof), the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or holder
of Obligations.  The terms “Lenders”, “holder of Obligations” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, one of the Required Lenders or a holder of Obligations.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not acting as the
Administrative Agent hereunder or under any other Loan Document, including,
without limitation, the acceptance of fees or other consideration for services
without having to account for the same to any of the Lenders.


11.7         NOTICE OF DEFAULT

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.


11.8         HOLDERS OF OBLIGATIONS

The Administrative Agent may deem and treat the payee of any Obligation as
reflected on the books and records of the Administrative Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent pursuant to Section 12.8(c). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Obligation shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Obligation or of any
Obligation or Obligations granted in exchange therefor.


11.9         RESIGNATION BY THE ADMINISTRATIVE AGENT


(A)           THE ADMINISTRATIVE AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL
ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING FIFTEEN (15) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER AND THE LENDERS.  SUCH RESIGNATION
SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR ADMINISTRATIVE AGENT OF
APPOINTMENT PURSUANT TO CLAUSES (B) AND (C) BELOW OR AS OTHERWISE PROVIDED
BELOW.

133


--------------------------------------------------------------------------------



(B)           UPON ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL BE SATISFACTORY TO THE
BORROWER AND SHALL BE AN INCORPORATED BANK OR TRUST COMPANY.


(C)           IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD, THE ADMINISTRATIVE
AGENT, WITH THE CONSENT OF THE BORROWER, SHALL THEN APPOINT A SUCCESSOR WHO
SHALL SERVE AS THE ADMINISTRATIVE AGENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED
LENDERS, WITH THE CONSENT OF THE BORROWER, APPOINT A SUCCESSOR THE
ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


(D)           IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C) BY THE TWENTIETH (20TH) BUSINESS DAY AFTER THE DATE SUCH
NOTICE OF RESIGNATION WAS GIVEN BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE
AGENT’S RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL
THEREAFTER PERFORM ALL THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER UNTIL
SUCH TIME, IF ANY, AS THE REQUIRED LENDERS, WITH THE CONSENT OF THE BORROWER,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


11.10       ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AS UK SECURITY TRUSTEE


(A)           IN THIS AGREEMENT, ANY RIGHTS AND REMEDIES EXERCISABLE BY, ANY
DOCUMENTS TO BE DELIVERED TO, OR ANY OTHER INDEMNITIES OR OBLIGATIONS IN FAVOR
OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL BE, AS THE CASE MAY
BE, EXERCISABLE BY, DELIVERED TO, OR BE INDEMNITIES OR OTHER OBLIGATIONS IN
FAVOR OF, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (OR ANY OTHER PERSON
ACTING IN SUCH CAPACITY) IN ITS CAPACITY AS THE UK SECURITY TRUSTEE TO THE
EXTENT THAT THE RIGHTS, DELIVERIES, INDEMNITIES OR OTHER OBLIGATIONS RELATE TO
THE UK SECURITY DOCUMENTS OR THE SECURITY THEREBY CREATED.  ANY OBLIGATIONS OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (OR ANY OTHER PERSON ACTING IN
SUCH CAPACITY) IN THIS AGREEMENT SHALL BE OBLIGATIONS OF THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT IN ITS CAPACITY AS UK SECURITY TRUSTEE TO THE
EXTENT THAT THE OBLIGATIONS RELATE TO THE UK SECURITY DOCUMENTS OR THE SECURITY
THEREBY CREATED.  ADDITIONALLY, IN ITS CAPACITY AS UK SECURITY TRUSTEE, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT (OR ANY OTHER PERSON ACTING IN SUCH
CAPACITY) SHALL HAVE (I) ALL THE RIGHTS, REMEDIES AND BENEFITS IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT CONTAINED IN THE PROVISIONS OF THE
WHOLE OF THIS SECTION 11; (II) ALL THE POWERS OF AN ABSOLUTE OWNER OF THE
SECURITY CONSTITUTED BY THE UK SECURITY DOCUMENTS AND (III) ALL THE RIGHTS,
REMEDIES AND POWERS GRANTED TO IT AND BE SUBJECT TO ALL THE OBLIGATIONS AND
DUTIES OWED BY IT UNDER THE UK SECURITY DOCUMENTS AND/OR ANY OF THE LOAN
DOCUMENTS.


(B)           EACH LENDER, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
HEREBY APPOINT THE UK SECURITY TRUSTEE TO ACT AS ITS TRUSTEE UNDER AND IN
RELATION TO THE UK SECURITY DOCUMENTS AND TO HOLD THE ASSETS SUBJECT TO THE
SECURITY THEREBY CREATED AS TRUSTEE FOR ITSELF AND OTHER SECURED PARTIES ON THE
TRUSTS AND OTHER TERMS CONTAINED IN THE UK SECURITY DOCUMENTS AND THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY HEREBY IRREVOCABLY AUTHORIZE THE UK
SECURITY TRUSTEE TO EXERCISE SUCH RIGHTS, REMEDIES, POWERS AND DISCRETIONS AS
ARE SPECIFICALLY DELEGATED TO THE UK SECURITY TRUSTEE BY THE TERMS OF THE UK
SECURITY DOCUMENTS TOGETHER WITH ALL SUCH RIGHTS, REMEDIES, POWERS AND
DISCRETIONS AS ARE REASONABLY INCIDENTAL THERETO.

134


--------------------------------------------------------------------------------



(C)           ANY REFERENCE IN THIS AGREEMENT TO LIENS STATED TO BE IN FAVOR OF
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL BE CONSTRUED SO AS TO
INCLUDE A REFERENCE TO LIENS GRANTED IN FAVOR OF THE UK SECURITY TRUSTEE.


(D)           THE LENDERS AGREE THAT AT ANY TIME THAT THE UK SECURITY TRUSTEE
SHALL BE A PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
SUCH OTHER PERSON SHALL HAVE THE RIGHTS, REMEDIES, BENEFITS AND POWERS GRANTED
TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN ITS CAPACITY AS THE UK
SECURITY TRUSTEE IN THIS AGREEMENT.


(E)           NOTHING IN THIS SECTION 11.10 SHALL REQUIRE THE UK SECURITY
TRUSTEE TO ACT AS A TRUSTEE AT COMMON LAW OR TO BE HOLDING ANY PROPERTY ON
TRUST, IN ANY JURISDICTION OUTSIDE THE UNITED STATES OR THE UNITED KINGDOM WHICH
MAY NOT OPERATE UNDER PRINCIPLES OF TRUST OR WHERE SUCH TRUST WOULD NOT BE
RECOGNIZED OR ITS EFFECTS WOULD NOT BE ENFORCEABLE.


11.11       THE JOINT LEAD ARRANGERS, JOINT BOOK RUNNERS, CO-SYNDICATION AGENTS,
CO-DOCUMENTATION AGENTS AND SENIOR MANAGING AGENTS.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents and Senior Managing Agents are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Joint
Lead Arrangers, Joint Book Runners, Co-Syndication Agents, Co-Documentation
Agents and Senior Managing Agents shall be entitled to all indemnification and
reimbursement rights in favor of “Agents” as provided for under Section 11.5. 
Without limitation of the foregoing, none of Joint Lead Arrangers, Joint Book
Runners, Co-Syndication Agents, Co-Documentation Agents and Senior Managing
Agents shall, solely by reason of this Agreement or any other Loan Documents,
have any fiduciary relationship in respect of any Lender or any other Person.


ARTICLE XII


MISCELLANEOUS


12.1         NO WAIVER; MODIFICATIONS IN WRITING


(A)           EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO FAILURE OR
DELAY ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY
RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER
AT LAW OR IN EQUITY OR OTHERWISE.  NEITHER THIS AGREEMENT NOR ANY TERMS HEREOF
MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED, DISCHARGED, TERMINATED OR
OTHERWISE CHANGED UNLESS SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER,
DISCHARGE, TERMINATION OR OTHER CHANGE IS IN WRITING SIGNED BY THE BORROWER AND
THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AMENDMENT, MODIFICATION, SUPPLEMENT,
WAIVER, DISCHARGE, TERMINATION OR OTHER CHANGE SHALL, WITHOUT THE CONSENT OF
EACH

135


--------------------------------------------------------------------------------



LENDER (OTHER THAN A DEFAULTING LENDER) WITH OBLIGATIONS DIRECTLY AFFECTED
THEREBY IN THE CASE OF THE FOLLOWING CLAUSE (I), (I) EXTEND THE FINAL SCHEDULED
MATURITY OF ANY LOAN OR NOTE (INCLUDING, WITHOUT LIMITATION, BY AMENDING OR
MODIFYING THE PROVISO CONTAINED IN THE DEFINITION OF REVOLVER TERMINATION DATE
OR TERM B LOAN MATURITY DATE), OR EXTEND THE STATED MATURITY OF ANY LETTER OF
CREDIT BEYOND THE REVOLVER TERMINATION DATE, OR REDUCE THE RATE OR EXTEND THE
TIME OF PAYMENT OF INTEREST (EXCEPT FOR WAIVERS OF DEFAULT RATE INTEREST) OR
FEES THEREON, OR REDUCE OR FORGIVE THE PRINCIPAL AMOUNT THEREOF, (II) RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (EXCEPT AS EXPRESSLY PROVIDED IN THE
SECURITY DOCUMENTS) OR RELEASE ANY GUARANTOR (OTHER THAN (X) A GUARANTOR THAT IS
NOT A MATERIAL SUBSIDIARY OR (Y) IN CONNECTION WITH A TRANSACTION PERMITTED BY
SECTION 8.3), (III) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 12.1,
(IV) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS (IT
BEING UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED LENDERS (OR THE LENDERS
PROVIDING ADDITIONAL TERM LOANS IN THE CASE OF AN AMENDMENT PURSUANT TO SECTION
2.1(A)(II)), THE DEFINITION OF “REQUIRED LENDERS” SHALL INCLUDE LENDERS WITH
RESPECT TO ADDITIONAL REVOLVING LOANS OR TERM LOANS PURSUANT TO THIS AGREEMENT
SO LONG AS SUCH ADDITIONAL REVOLVING LOANS OR TERM LOANS ARE ON SUBSTANTIALLY
THE SAME BASIS AS THE REVOLVING LOANS OR TERM LOANS, AS THE CASE MAY BE, ARE
INCLUDED ON THE DATE HEREOF) OR (V) CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE
BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED,
FURTHER, THAT NO SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER, DISCHARGE,
TERMINATION OR OTHER CHANGE SHALL (1) INCREASE THE COMMITMENTS OF ANY LENDER
OVER THE AMOUNT THEREOF THEN IN EFFECT WITHOUT THE CONSENT OF SUCH LENDER (IT
BEING UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT,
COVENANTS, EVENTS OF DEFAULT OR UNMATURED EVENTS OF DEFAULT SHALL NOT CONSTITUTE
AN INCREASE OF THE COMMITMENT OF ANY LENDER, AND THAT AN INCREASE IN THE
AVAILABLE PORTION OF ANY COMMITMENT OF ANY LENDER SHALL NOT CONSTITUTE AN
INCREASE IN THE COMMITMENT OF SUCH LENDER), (2) WITHOUT THE CONSENT OF THE
APPLICABLE FACING AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 2.9 OR
ALTER SUCH FACING AGENT’S RIGHTS OR OBLIGATIONS WITH RESPECT TO LETTERS OF
CREDIT THAT IT HAS ISSUED OR MAY BE REQUIRED TO ISSUE, (3) WITHOUT THE CONSENT
OF THE ADMINISTRATIVE AGENT, AMEND, MODIFY OR WAIVE ANY PROVISION OF ARTICLE XI
AS SAME APPLIES TO THE ADMINISTRATIVE AGENT OR ANY OTHER PROVISIONS AS SAME
RELATES TO THE RIGHTS OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT, (4) WITHOUT
THE CONSENT OF THE ADMINISTRATIVE AGENT, AMEND, MODIFY OR WAIVE ANY PROVISIONS
RELATING TO THE RIGHTS OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT UNDER THE
OTHER LOAN DOCUMENTS, (5) WITHOUT THE CONSENT OF THE MAJORITY LENDERS OF EACH
FACILITY, AMEND THE DEFINITION OF MAJORITY LENDERS, (6) WITHOUT THE CONSENT OF
THE MAJORITY LENDERS OF THE APPLICABLE FACILITY, AMEND THE SCHEDULED TERM
REPAYMENTS FOR SUCH FACILITY, OR (7) WITHOUT THE CONSENT OF THE MAJORITY LENDERS
OF EACH FACILITY WHICH IS BEING ALLOCATED A LESSER PREPAYMENT, REPAYMENT OR
COMMITMENT REDUCTION, ALTER THE REQUIRED APPLICATION OF ANY PREPAYMENTS OR
REPAYMENTS (OR COMMITMENT REDUCTION), AS BETWEEN THE VARIOUS FACILITIES PURSUANT
TO SECTION 4.5(A) (ALTHOUGH THE REQUIRED LENDERS MAY WAIVE IN WHOLE OR IN PART,
ANY SUCH PREPAYMENT, REPAYMENT (OTHER THAN SCHEDULED TERM REPAYMENTS) OR
COMMITMENT REDUCTION SO LONG AS THE APPLICATION, AS AMONGST THE VARIOUS
FACILITIES, OF ANY SUCH PREPAYMENT, REPAYMENT OR COMMITMENT REDUCTION WHICH IS
STILL REQUIRED TO BE MADE IS NOT ALTERED).


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (V), INCLUSIVE, OF THE FIRST PROVISO TO THE THIRD SENTENCE
OF SECTION 12.1(A), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN THE BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING
LENDERS WHOSE INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER

136


--------------------------------------------------------------------------------



CLAUSE (A) OR (B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER
OR LENDERS (OR, AT THE OPTION OF THE BORROWER IF THE RESPECTIVE LENDER’S CONSENT
IS REQUIRED WITH RESPECT TO LESS THAN ALL LOANS, TO REPLACE ONLY THE RESPECTIVE
LOANS OF THE RESPECTIVE NON-CONSENTING LENDER WHICH GAVE RISE TO THE NEED TO
OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE REPLACEMENT LENDERS
PURSUANT TO SECTION 3.7 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH
REPLACEMENT LENDER CONSENTS TO THE PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT.
WAIVER, DISCHARGE, TERMINATION OR OTHER CHANGE OR (B) TERMINATE SUCH
NON-CONSENTING LENDER’S REVOLVING COMMITMENT AND REPAY ALL OUTSTANDING LOANS OF
SUCH LENDER WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S CONSENT, IN
ACCORDANCE WITH SECTION 4.1(B) AND 4.3; PROVIDED THAT, UNLESS THE REVOLVING
COMMITMENT TERMINATED AND LOANS REPAID PURSUANT TO THE PRECEDING CLAUSE (B) ARE
IMMEDIATELY REPLACED IN FULL AT SUCH TIME THROUGH THE ADDITION OF NEW LENDERS OR
THE INCREASE OF THE COMMITMENTS AND/OR OUTSTANDING LOANS OF EXISTING LENDERS
(WHO IN EACH CASE MUST SPECIFICALLY CONSENT THERETO), THEN IN THE CASE OF ANY
ACTION PURSUANT TO PRECEDING CLAUSE (B), THE SPECIFIC CONSENT OF THE REQUIRED
LENDERS (DETERMINED BEFORE GIVING EFFECT TO THE PROPOSED ACTION) THERETO SHALL
BE REQUIRED; PROVIDED, FURTHER, THAT IN ANY EVENT THE BORROWER SHALL NOT HAVE
THE RIGHT TO REPLACE A LENDER, TERMINATE ITS REVOLVING COMMITMENT OR REPAY ITS
LOANS SOLELY AS A RESULT OF THE EXERCISE OF SUCH LENDER’S RIGHTS (AND THE
WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH LENDER) CONTEMPLATED BY THE SECOND
PROVISO TO THE THIRD SENTENCE OF SECTION 12.1(A).


(C)           IN ADDITION, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE
AMENDED WITH THE WRITTEN CONSENT OF ADMINISTRATIVE AGENT, BORROWER AND THE
LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO
PERMIT THE REFINANCING OR MODIFICATION OF ALL OUTSTANDING TERM LOANS OF ANY
FACILITY (“REFINANCED TERM LOANS”) WITH ONE OR MORE REPLACEMENT OR MODIFIED TERM
FACILITIES HEREUNDER (“REPLACEMENT TERM LOANS”), PROVIDED THAT (A) ANY LENDER
THAT DOES NOT CONSENT TO THE AMENDMENT AND THAT HOLDS REFINANCED TERM LOANS
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL AMOUNT OF AND INTEREST ACCRUED ON EACH
REFINANCED TERM LOAN MADE BY IT OR IS REPLACED AS PROVIDED IN SECTION 3.7, (B)
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REPLACEMENT TERM LOANS SHALL NOT EXCEED
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REFINANCED TERM LOANS UNLESS THE REQUIRED
LENDERS (TREATING THE REFINANCED LOANS OF ANY LENDER THAT DOES NOT PROVIDE
REPLACEMENT TERM LOANS AS HAVING BEEN PAID IN FULL IMMEDIATELY PRIOR TO THE
AMENDMENT) SHALL APPROVE SUCH INCREASE, (C) THE APPLICABLE MARGIN FOR
EUROCURRENCY LOANS AND THE APPLICABLE MARGIN FOR BASE RATE LOANS FOR THE
REPLACEMENT TERM LOANS SHALL NOT BE HIGHER THAN SUCH APPLICABLE MARGINS FOR THE
RELEVANT TERM FACILITY OF REFINANCED TERM LOANS UNLESS THE REQUIRED LENDERS
(TREATING THE REFINANCED LOANS OF ANY LENDER THAT DOES NOT PROVIDE REPLACEMENT
TERM LOANS AS HAVING BEEN PAID IN FULL IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL
APPROVE SUCH INCREASE, (D) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH
REPLACEMENT TERM LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE TO
MATURITY OF THE REFINANCED TERM LOANS AT THE TIME OF SUCH AMENDMENT AND (E) ALL
OTHER TERMS APPLICABLE TO SUCH REPLACEMENT TERM LOANS SHALL BE SUBSTANTIALLY
IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS PROVIDING SUCH REPLACEMENT TERM
LOANS THAN THOSE APPLICABLE TO SUCH REFINANCED TERM LOANS EXCEPT TO THE EXTENT
NECESSARY TO PROVIDE FOR COVENANTS AND OTHER TERMS APPLICABLE TO ANY PERIOD
AFTER THE LATEST FINAL MATURITY OF TERM LOANS IN EFFECT IMMEDIATELY PRIOR TO
SUCH AMENDMENT UNLESS THE REQUIRED LENDERS (TREATING THE REFINANCED LOANS OF ANY
LENDER THAT DOES NOT PROVIDE REPLACEMENT TERM LOANS AS HAVING BEEN PAID IN FULL
IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL APPROVE SUCH TERMS.

137


--------------------------------------------------------------------------------



(D)           NOTWITHSTANDING THE FOREGOING, UPON THE EXECUTION AND DELIVERY OF
ALL DOCUMENTATION REQUIRED BY ADMINISTRATIVE AGENT TO BE DELIVERED PURSUANT TO
SECTION 2.1(A)(II) IN CONNECTION WITH AN ADDITIONAL TERM LOAN, THIS AGREEMENT
SHALL BE DEEMED AMENDED WITHOUT FURTHER ACTION BY ANY LENDER TO REFLECT, AS
APPLICABLE, THE NEW LENDERS AND THE TERMS OF SUCH ADDITIONAL TERM LOAN.


12.2         FURTHER ASSURANCES

The Borrower agrees to do such further acts and things and to execute and
deliver to the Administrative Agent such additional assignments, agreements,
powers and instruments, as the Administrative Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or any of the
Loan Documents or to better assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.


12.3         NOTICES, ETC


(A)           EXCEPT WHERE ORAL OR TELEPHONIC INSTRUCTIONS OR NOTICES ARE
AUTHORIZED HEREIN TO BE GIVEN, ALL NOTICES, DEMANDS, INSTRUCTIONS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN TO OR MADE UPON ANY PARTY
HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER DELIVERY SERVICE, OR BY
TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES OF THIS AGREEMENT ON
THE THIRD DAY AFTER DEPOSIT IN REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AND OTHERWISE ON THE DATE THAT SUCH WRITING IS DELIVERED OR SENT TO THE INTENDED
RECIPIENT THEREOF, OR IN THE CASE OF NOTICE DELIVERED BY TELECOPY, UPON
COMPLETION OF TRANSMISSION WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED UNDER
ANY OF THE OTHER METHODS PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 12.3.  UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR DELIVERED
IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 12.3, NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE GIVEN TO OR
MADE UPON THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE ADDRESSES (OR TO
THEIR RESPECTIVE TELECOPIER NUMBERS) INDICATED (I) IN THE CASE OF ANY LENDER, IN
SUCH LENDER’S LATEST ADMINISTRATIVE QUESTIONNAIRE SUBMITTED TO THE
ADMINISTRATIVE AGENT, (II) IN THE CASE OF ANY ASSIGNEE, IN THE APPLICABLE
ASSIGNMENT AND ASSUMPTION AGREEMENT OR (III) IN THE CASE OF ANY OTHER PARTY
HERETO, ON SCHEDULE 12.3, AND, IN THE CASE OF TELEPHONIC INSTRUCTIONS OR
NOTICES, BY CALLING THE TELEPHONE NUMBER OR NUMBERS INDICATED FOR SUCH PARTY ON
SUCH ADMINISTRATIVE QUESTIONNAIRE, SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT OR
SCHEDULE 12.3, AS THE CASE MAY BE.


(B)           NOTICES AND OTHER COMMUNICATIONS TO OR BY THE ADMINISTRATIVE
AGENT, THE UK SECURITY TRUSTEE AND THE LENDERS HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS
OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT (OR, AS THE CASE MAY BE, THE UK
SECURITY TRUSTEE) AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT, UK
SECURITY TRUSTEE OR BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND
OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

138


--------------------------------------------------------------------------------



(C)           UNLESS THE ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES
AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON
THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS
BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS
SENT AFTER 5:00 P.M. (NEW YORK CITY TIME), SUCH NOTICE OR COMMUNICATION SHALL BE
DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR
THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR
INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE
INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE
(I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


12.4         COSTS, EXPENSES AND TAXES


(A)           GENERALLY.  THE BORROWER AGREES (WITHOUT DUPLICATION) TO PAY ALL
REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN AND THEREIN AND ANY AMENDMENT, WAIVER, CONSENT RELATING
HERETO OR THERETO OR OTHER MODIFICATIONS OF (OR SUPPLEMENTS TO) ANY OF THE
FOREGOING AND ANY AND ALL OTHER DOCUMENTS AND INSTRUMENTS FURNISHED PURSUANT
HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH, INCLUDING WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF WINSTON & STRAWN
LLP, SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT AND THE UK SECURITY TRUSTEE,
AND ANY LOCAL COUNSEL RETAINED BY THE ADMINISTRATIVE AGENT RELATIVE THERETO OR
THE REASONABLE ALLOCATED COSTS OF STAFF COUNSEL AS WELL AS THE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
OUTSIDE EXPERTS RETAINED BY THE ADMINISTRATIVE AGENT OR THE UK SECURITY TRUSTEE
IN CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ALL SEARCH FEES, APPRAISAL FEES AND EXPENSES, TITLE INSURANCE
POLICY FEES, COSTS AND EXPENSES AND FILING AND RECORDING FEES AND ALL COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY COSTS), IF ANY, OF THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND THE LENDERS IN CONNECTION WITH
THE ENFORCEMENT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT FURNISHED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH.  IN ADDITION, THE BORROWER SHALL PAY ANY AND ALL PRESENT AND FUTURE
STAMP, DOCUMENTARY TRANSFER, EXCISE, PROPERTY, AND OTHER SIMILAR TAXES PAYABLE
OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION, DELIVERY OR
ENFORCEMENT OF THIS AGREEMENT, ANY LOAN DOCUMENT, OR OTHERWISE WITH RESPECT TO
OR IN CONNECTION WITH ANY LOAN DOCUMENT, OR THE MAKING OF ANY LOAN (OTHER THAN
TAXES BASED ON THE NET INCOME OF THE LENDERS), AND AGREES TO SAVE AND HOLD THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER HARMLESS FROM AND
AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY BY
THE BORROWER IN PAYING, OR OMISSION BY THE BORROWER TO PAY, SUCH TAXES.  ANY
PORTION OF THE FOREGOING FEES,  COSTS AND EXPENSES WHICH REMAINS UNPAID MORE
THAN THIRTY (30) DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S, THE UK SECURITY
TRUSTEE’S, ANY AGENTS’ OR ANY LENDER’S STATEMENT AND REQUEST FOR PAYMENT THEREOF
SHALL BEAR INTEREST FROM THE DATE THAT THE BORROWER RECEIVES SUCH STATEMENT AND
REQUEST TO THE DATE OF PAYMENT, FOR THE FIRST 10 DAYS AT THE BASE RATE, AND
THEREAFTER AT THE DEFAULT RATE.  SUBJECT TO SECTION 4.7, THE BORROWER WILL
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE,
EACH AGENT AND EACH LENDER AND EACH DIRECTOR, OFFICER, EMPLOYEE, PARTNER,
ADVISOR, AGENT, ATTORNEY, TRUSTEE AND AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
UK SECURITY TRUSTEE, EACH AGENT AND EACH LENDER (EACH SUCH PERSON AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ALL LOSSES, CLAIMS, DAMAGES,

139


--------------------------------------------------------------------------------



PENALTIES, OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES OR
LIABILITIES WHICH ARISE OUT OF, IN ANY WAY RELATE TO, OR RESULT FROM THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
AND TO REIMBURSE EACH INDEMNIFIED PARTY UPON THEIR DEMAND, FOR ANY ATTORNEY
COSTS INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING TO DEFEND OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, ACTION OR CLAIM; PROVIDED,
HOWEVER, (A) THAT NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE SO INDEMNIFIED
HEREUNDER FOR ANY LOSS, CLAIM, DAMAGE, PENALTIES, OBLIGATIONS, EXPENSE OR
LIABILITY TO THE EXTENT IT ARISES OR RESULTS FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNIFIED PARTY AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION AND (B) THAT NOTHING CONTAINED HEREIN SHALL
AFFECT THE OBLIGATIONS AND LIABILITIES OF THE LENDERS TO THE BORROWER CONTAINED
HEREIN.  IF ANY ACTION, SUIT OR PROCEEDING ARISING FROM ANY OF THE FOREGOING IS
BROUGHT AGAINST THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE, ANY AGENT,
ANY LENDER OR ANY OTHER INDEMNIFIED PARTY, THE BORROWER WILL, IF REQUESTED BY
THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE, ANY AGENT, ANY LENDER OR ANY
SUCH INDEMNIFIED PARTY, RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR
CAUSE THE SAME TO BE RESISTED AND DEFENDED BY COUNSEL REASONABLY SATISFACTORY TO
THE PERSON OR PERSONS INDEMNIFIED OR INTENDED TO BE INDEMNIFIED.  EACH
INDEMNIFIED PARTY SHALL, UNLESS THE ADMINISTRATIVE AGENT, THE UK SECURITY
TRUSTEE, AN AGENT, A LENDER OR OTHER INDEMNIFIED PARTY HAS MADE THE REQUEST
DESCRIBED IN THE PRECEDING SENTENCE AND SUCH REQUEST HAS BEEN COMPLIED WITH,
HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL (OR (BUT NOT AS WELL AS) STAFF COUNSEL)
TO INVESTIGATE AND CONTROL THE DEFENSE OF ANY MATTER COVERED BY SUCH INDEMNITY
AND THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF
THE INDEMNIFYING PARTY.  EXCLUDING ANY LIABILITY TO THE EXTENT ARISING OUT OF
THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF ANY INDEMNIFIED PARTY
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, THE BORROWER FURTHER
AGREES TO INDEMNIFY AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM ALL LOSS, COST
(INCLUDING ATTORNEY COSTS), LIABILITY AND DAMAGE WHATSOEVER INCURRED BY ANY
INDEMNIFIED PARTY BY REASON OF ANY VIOLATION OF ANY ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR FOR THE RELEASE OR THREATENED RELEASE OF ANY
CONTAMINANTS INTO THE ENVIRONMENT FOR WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAS ANY LIABILITY OR WHICH OCCURS UPON THE MORTGAGED PROPERTY OR
WHICH IS RELATED TO ANY PROPERTY CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED
BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR BY REASON OF THE
IMPOSITION OF ANY ENVIRONMENTAL LIEN IN RESPECT OF THE BORROWER OR ITS
SUBSIDIARIES OR WHICH OCCURS BY A BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR COVENANTS RELATING TO ENVIRONMENTAL MATTERS CONTAINED HEREIN,
PROVIDED THAT, WITH RESPECT TO ANY LIABILITIES ARISING FROM ACTS OR FAILURE TO
ACT FOR WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS STRICTLY LIABLE UNDER
ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT, THE BORROWER’S OBLIGATION TO EACH
INDEMNIFIED PARTY UNDER THIS INDEMNITY SHALL LIKEWISE BE WITHOUT REGARD TO FAULT
ON THE PART OF THE BORROWER OR ANY SUCH SUBSIDIARY.  IF THE BORROWER SHALL FAIL
TO DO ANY ACT OR THING WHICH IT HAS COVENANTED TO DO HEREUNDER OR ANY
REPRESENTATION OR WARRANTY ON THE PART OF THE BORROWER OR ANY SUBSIDIARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE BREACHED, THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) DO THE SAME OR CAUSE IT
TO BE DONE OR REMEDY ANY SUCH BREACH, AND MAY EXPEND ITS FUNDS FOR SUCH PURPOSE,
AND WILL USE ITS BEST EFFORTS TO GIVE PROMPT WRITTEN NOTICE TO THE BORROWER THAT
IT PROPOSES TO TAKE SUCH ACTION.  ANY AND ALL AMOUNTS SO EXPENDED BY THE
ADMINISTRATIVE AGENT SHALL BE REPAID TO IT BY THE BORROWER PROMPTLY UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR, WITH INTEREST AT THE DEFAULT RATE IN
EFFECT FROM TIME TO TIME DURING THE PERIOD INCLUDING THE DATE SO EXPENDED BY THE
ADMINISTRATIVE AGENT TO THE DATE OF REPAYMENT.  TO THE EXTENT THAT THE
UNDERTAKING TO INDEMNIFY, PAY OR HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE UK
SECURITY TRUSTEE OR ANY LENDER AS SET

140


--------------------------------------------------------------------------------



FORTH IN THIS SECTION 12.4 MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY
LAW OR PUBLIC POLICY, THE BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW.   THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 12.4 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE ASSIGNMENT BY
ANY LENDER OF ALL OR ANY PART OF ITS CREDIT EXPOSURE HEREUNDER AND THE DISCHARGE
OF THE BORROWER’S OTHER OBLIGATIONS HEREUNDER.  EXCEPT AS SPECIFICALLY PROVIDED
FOR IN THIS AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY
OTHER PARTY HERETO ANY AMOUNT IN RESPECT OF EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT, REMOTE, OR SPECULATIVE DAMAGES, INCLUDING LOST PROFITS.


(B)           FOREIGN EXCHANGE INDEMNITY.  IF ANY SUM DUE FROM THE BORROWER
UNDER THIS AGREEMENT OR ANY ORDER OR JUDGMENT GIVEN OR MADE IN RELATION HERETO
HAS TO BE CONVERTED FROM THE CURRENCY (THE “FIRST CURRENCY”) IN WHICH THE SAME
IS PAYABLE HEREUNDER OR UNDER SUCH ORDER OR JUDGMENT INTO ANOTHER CURRENCY (THE
“SECOND CURRENCY”) FOR THE PURPOSE OF (I) MAKING OR FILING A CLAIM OR PROOF
AGAINST THE BORROWER WITH ANY GOVERNMENTAL AUTHORITY OR IN ANY COURT OR
TRIBUNAL, OR (II) ENFORCING ANY ORDER OR JUDGMENT GIVEN OR MADE IN RELATION
HERETO, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH OF THE PERSONS TO
WHOM SUCH SUM IS DUE FROM AND AGAINST ANY LOSS ACTUALLY SUFFERED AS A RESULT OF
ANY DISCREPANCY BETWEEN (A) THE RATE OF EXCHANGE USED TO CONVERT THE AMOUNT IN
QUESTION FROM THE FIRST CURRENCY INTO THE SECOND CURRENCY, AND (B) THE RATE OR
RATES OF EXCHANGE AT WHICH SUCH PERSON, ACTING IN GOOD FAITH IN A COMMERCIALLY
REASONABLE MANNER, PURCHASED THE FIRST CURRENCY WITH THE SECOND CURRENCY AFTER
RECEIPT OF A SUM PAID TO IT IN THE SECOND CURRENCY IN SATISFACTION, IN WHOLE OR
IN PART, OF ANY SUCH ORDER, JUDGMENT, CLAIM OR PROOF.  THE FOREGOING INDEMNITY
SHALL CONSTITUTE A SEPARATE OBLIGATION OF THE BORROWER DISTINCT FROM ITS OTHER
OBLIGATIONS HEREUNDER AND SHALL SURVIVE THE GIVING OR MAKING OF ANY JUDGMENT OR
ORDER IN RELATION TO ALL OR ANY OF SUCH OTHER OBLIGATIONS.  NOTWITHSTANDING THE
FOREGOING, PAYMENTS OF PRINCIPAL AND INTEREST ON LOANS DENOMINATED IN EUROS,
STERLING OR AN ALTERNATIVE CURRENCY, AS THE CASE MAY BE, SHALL BE MADE IN EUROS,
STERLING OR SUCH ALTERNATIVE CURRENCY, AS THE CASE MAY BE.


12.5         CONFIRMATIONS

Each of the Borrower and each holder of any portion of the Obligations agrees
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loan or Loans
and other Obligations then outstanding.


12.6         ADJUSTMENT; SETOFF


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST THEREON, OR RECEIVE ANY
COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SETOFF,
PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 10.1(E)
OR SECTION 10.1(F) HEREOF, OR OTHERWISE) IN A GREATER PROPORTION THAN ANY SUCH
PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER LENDER IN RESPECT OF SUCH OTHER
LENDER’S LOANS OR INTEREST THEREON NOT EXPRESSLY PROVIDED HEREBY, SUCH BENEFITED
LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH PORTION OF EACH SUCH
OTHER LENDER’S LOANS, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE
SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH

141


--------------------------------------------------------------------------------



COLLATERAL OR PROCEEDS RATABLY WITH EACH LENDER EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED HEREBY; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH
PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST UNLESS THE BENEFITED LENDER
FROM WHICH SUCH EXCESS PAYMENT IS RECOVERED IS REQUIRED BY COURT ORDER TO PAY
INTEREST THEREON, IN WHICH CASE EACH LENDER RETURNING FUNDS TO SUCH BENEFITED
LENDER SHALL PAY ITS PRO RATA SHARE OF SUCH INTEREST.  THE BORROWER AGREES THAT
EACH LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S LOANS MAY EXERCISE ALL
RIGHTS OF PAYMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS OF SETOFF) WITH RESPECT
TO SUCH PORTION AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH
PORTION.


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO SETOFF AND APPLY AGAINST ANY
OBLIGATIONS, WHETHER MATURED OR UNMATURED, OF THE BORROWER TO SUCH LENDER, ANY
AMOUNT OWING FROM SUCH LENDER TO THE BORROWER, AT OR AT ANY TIME AFTER, THE
HAPPENING OF ANY OF THE ABOVE-MENTIONED EVENTS, AND THE AFORESAID RIGHT OF
SETOFF MAY BE EXERCISED BY SUCH LENDER AGAINST THE BORROWER OR AGAINST ANY
TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, RECEIVERS, OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR OF THE
BORROWER, OR AGAINST ANYONE ELSE CLAIMING THROUGH OR AGAINST, THE BORROWER OR
SUCH TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, RECEIVERS, OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR,
NOTWITHSTANDING THE FACT THAT SUCH RIGHT OF SETOFF SHALL NOT HAVE BEEN EXERCISED
BY SUCH LENDER PRIOR TO THE MAKING, FILING OR ISSUANCE, OR SERVICE UPON SUCH
LENDER OF, OR OF NOTICE OF, ANY SUCH PETITION, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, APPOINTMENT OR APPLICATION FOR THE APPOINTMENT OF A RECEIVER, OR
ISSUANCE OF EXECUTION, SUBPOENA, ORDER OR WARRANT.  EACH LENDER AGREES PROMPTLY
TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


(C)           THE BORROWER EXPRESSLY AGREES THAT TO THE EXTENT THE BORROWER
MAKES A PAYMENT OR PAYMENTS AND SUCH PAYMENT OR PAYMENTS, OR ANY PART THEREOF,
ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET
ASIDE OR ARE REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY
UNDER ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE,
THEN TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE INDEBTEDNESS TO THE LENDERS
OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL
FORCE AND EFFECT AS IF SAID PAYMENT OR PAYMENTS HAD NOT BEEN MADE.


12.7         EXECUTION IN COUNTERPARTS


(A)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH
COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE
SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.

142


--------------------------------------------------------------------------------



(B)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


12.8         BINDING EFFECT; ASSIGNMENT; ADDITION AND SUBSTITUTION OF LENDERS


(A)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE LENDERS, ALL FUTURE HOLDERS OF THE
NOTES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
BORROWER MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION
HEREWITH OR ANY INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND ALL OF THE
LENDERS.


(B)           EACH LENDER MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER
ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ALL OR ANY PORTION OF ITS
COMMITMENT AND LOANS OR PARTICIPATION IN LETTERS OF CREDIT OR ANY OTHER INTEREST
OF SUCH LENDER HEREUNDER (IN RESPECT OF ANY LENDER, ITS “CREDIT EXPOSURE”).  IN
THE EVENT OF ANY SUCH SALE BY A LENDER OF PARTICIPATING INTERESTS TO A
PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE
THEREOF, AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  AT THE TIME OF THE SALE OF A PARTICIPATING
INTEREST, THE LENDER TRANSFERRING THE INTEREST (I) SHALL CAUSE THE PARTICIPANT
TO PROVIDE THE FORMS REQUIRED UNDER SECTION 4.7(D) AS IF SUCH PARTICIPANT BECAME
A LENDER ON THE DATE OF THE SALE AND (II) SHALL, IF REQUIRED UNDER APPLICABLE
LAW, DELIVER REVISED FORMS IN ACCORDANCE SECTION 4.7(D) REFLECTING THE PORTION
OF THE INTEREST SOLD AND THE PORTION OF THE INTEREST RETAINED.  FURTHER, THE
PARTICIPANT SHALL BE SUBJECT TO THE OBLIGATIONS OF SECTION 3.6 AND SECTION 4.7
AS IF SUCH PARTICIPANT WAS A LENDER.  THE BORROWER AGREES THAT IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS ARE DUE OR UNPAID,
OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND THE LOAN DOCUMENTS TO THE
SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY
TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED,
HOWEVER, THAT SUCH RIGHT OF SETOFF SHALL BE SUBJECT TO THE OBLIGATION OF SUCH
PARTICIPANT TO SHARE WITH THE LENDERS, AND THE LENDERS AGREE TO SHARE WITH SUCH
PARTICIPANT, AS PROVIDED IN SECTION 12.6.  THE BORROWER ALSO AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 3.6 AND SECTION 4.7
WITH RESPECT TO ITS PARTICIPATION IN THE LOANS OUTSTANDING FROM TIME TO TIME, AS
IF SUCH PARTICIPANT BECOMES A LENDER ON THE DATE IT ACQUIRED AN INTEREST
PURSUANT TO THIS SECTION 12.8(B); PROVIDED THAT, NO PARTICIPATION SHALL BE MADE
TO ANY PERSON UNDER THIS SECTION IF, AT THE TIME OF SUCH PARTICIPATION, THE
PARTICIPANT’S BENEFITS UNDER SECTION 3.6 OR SECTION 4.7 WOULD BE GREATER THAN
THE BENEFITS THAT THE PARTICIPATING LENDER WAS ENTITLED TO UNDER SECTION 3.6 OR
SECTION 4.7 (AND IF ANY PARTICIPATION IS MADE IN VIOLATION OF THE FOREGOING, THE
PARTICIPANT WILL NOT BE ENTITLED TO THE

143


--------------------------------------------------------------------------------



INCREMENTAL AMOUNTS).  EACH LENDER AGREES THAT ANY AGREEMENT BETWEEN SUCH LENDER
AND ANY SUCH PARTICIPANT IN RESPECT OF SUCH PARTICIPATING INTEREST SHALL NOT
RESTRICT SUCH LENDER’S RIGHT TO APPROVE OR AGREE TO ANY AMENDMENT, RESTATEMENT,
SUPPLEMENT OR OTHER MODIFICATION TO, WAIVER OF, OR CONSENT UNDER, THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING
WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN WHICH SUCH
PARTICIPANT IS PARTICIPATING (IT BEING UNDERSTOOD THAT AMENDING THE DEFINITION
OF ANY SCHEDULED TERM B DOLLAR REPAYMENTS (OTHER THAN THE TERM B LOAN MATURITY
DATE), SHALL NOT CONSTITUTE AN EXTENSION OF THE FINAL SCHEDULED MATURITY OF ANY
LOAN OR NOTE) OR EXTEND THE STATED MATURITY OF ANY LETTER OF CREDIT IN WHICH
SUCH PARTICIPANT IS PARTICIPATING BEYOND THE REVOLVER TERMINATION DATE, OR
REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR FEES ON ANY SUCH
LOAN, NOTE OR LETTER OF CREDIT (EXCEPT IN CONNECTION WITH A WAIVER OF
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR REDUCE THE
PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE PARTICIPANT’S
PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING UNDERSTOOD THAT
WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, REPRESENTATIONS,
WARRANTIES, EVENTS OF DEFAULT OR UNMATURED EVENTS OF DEFAULT OR OF A MANDATORY
REDUCTION IN COMMITMENTS SHALL NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH
PARTICIPATION, AND THAT AN INCREASE IN ANY COMMITMENT OR LOAN SHALL BE PERMITTED
WITHOUT THE CONSENT OF ANY PARTICIPANT IF THE PARTICIPANT’S PARTICIPATION IS NOT
INCREASED AS A RESULT THEREOF), (II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY
THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR (III)
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER ALL OF THE SECURITY
DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS) SUPPORTING THE
LOANS AND/OR LETTERS OF CREDIT HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING.


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES, INCLUDING AN AFFILIATE THEREOF (EACH AN “ASSIGNEE”), ALL OR ANY PART
OF ITS CREDIT EXPOSURE PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT,
PROVIDED THAT ANY ASSIGNMENT OF ALL OR ANY PORTION OF ANY LENDER’S CREDIT
EXPOSURE TO AN ASSIGNEE OTHER THAN AN AFFILIATE OF SUCH LENDER OR ANOTHER
LENDER, OR IN THE CASE OF A LENDER THAT IS A FUND, ANY RELATED FUND OF ANY
LENDER (I) SHALL BE AN ASSIGNMENT OF ITS CREDIT EXPOSURE IN AN AMOUNT NOT LESS
THAN THE DOLLAR EQUIVALENT OF $1,000,000 (TREATING ANY FUND AND ITS RELATED
FUNDS AS A SINGLE ELIGIBLE ASSIGNEE) (OR IF LESS THE ENTIRE AMOUNT OF LENDER’S
CREDIT EXPOSURE WITH RESPECT TO SUCH FACILITY, PROVIDED, THAT, IF SUCH LENDER
AND ITS AFFILIATES (OR IN THE CASE OF A FUND AND ITS RELATED FUNDS) COLLECTIVELY
HOLD CREDIT EXPOSURE AT LEAST EQUAL TO SUCH MINIMUM AMOUNTS, ANY ONE OR MORE OF
SUCH AFFILIATES AND/OR RELATED FUNDS MUST SIMULTANEOUSLY ASSIGN CREDIT EXPOSURE
SUCH THAT THE AGGREGATE CREDIT EXPOSURE ASSIGNED SATISFIES SUCH MINIMUM AMOUNT)
AND (II) SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
(NOT TO BE UNREASONABLY WITHHELD) AND, OTHER THAN WITH RESPECT TO ASSIGNMENTS BY
THE JOINT LEAD ARRANGERS, AND THEIR AFFILIATES DURING THE PRIMARY SYNDICATION OF
THIS AGREEMENT, PROVIDED NO EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING, THE
BORROWER (THE CONSENT OF THE BORROWER NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), AND; PROVIDED, FURTHER, THAT NOTWITHSTANDING THE FOREGOING
LIMITATIONS, ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PART OF ITS CREDIT
EXPOSURE TO ANY AFFILIATE OF SUCH LENDER OR TO ANY OTHER LENDER (OR IN THE CASE
OF A LENDER WHICH IS A FUND, TO ANY RELATED FUND OF SUCH LENDER).  UPON
EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE PAYMENT OF A
NONREFUNDABLE ASSIGNMENT FEE OF $3,500 (PROVIDED THAT NO SUCH FEE SHALL BE
PAYABLE UPON ASSIGNMENTS BY ANY LENDER WHICH IS A FUND TO ONE OR MORE RELATED
FUNDS AND ONLY ONE SUCH FEE SHALL BE PAYABLE FOR CONTEMPORANEOUS ASSIGNMENTS BY
A LENDER TO RELATED FUNDS) IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE
AGENT AT ITS PAYMENT OFFICE IN CONNECTION WITH EACH SUCH

144


--------------------------------------------------------------------------------



ASSIGNMENT, WRITTEN NOTICE THEREOF BY SUCH TRANSFEROR LENDER TO THE
ADMINISTRATIVE AGENT AND THE RECORDING BY THE ADMINISTRATIVE AGENT OF SUCH
ASSIGNMENT AND THE RESULTING EFFECT UPON THE LOANS, REVOLVING COMMITMENT OF THE
ASSIGNING LENDER AND THE ASSIGNEE, THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF
SUCH ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS IT WOULD HAVE IF
IT WERE A LENDER HEREUNDER AND THE HOLDER OF THE OBLIGATIONS (PROVIDED THAT THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH THE ASSIGNOR LENDER IN CONNECTION WITH THE INTERESTS SO
ASSIGNED TO THE ASSIGNEE UNTIL WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER WITH
PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED INFORMATION WITH RESPECT TO THE
ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY
THE ASSIGNOR LENDER AND THE ASSIGNEE) AND, IF THE ASSIGNEE HAS EXPRESSLY
ASSUMED, FOR THE BENEFIT OF THE BORROWER, SOME OR ALL OF THE TRANSFEROR LENDER’S
OBLIGATIONS HEREUNDER, SUCH TRANSFEROR LENDER SHALL BE RELIEVED OF ITS
OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT AND ASSUMPTION, AND
EXCEPT AS DESCRIBED ABOVE, NO FURTHER CONSENT OR ACTION BY THE BORROWER, THE
LENDERS, OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED.  AT THE TIME OF EACH
ASSIGNMENT PURSUANT TO THIS SECTION 12.8(C) TO A PERSON WHICH IS NOT ALREADY A
LENDER HEREUNDER, THE RESPECTIVE ASSIGNEE SHALL PROVIDE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THE APPROPRIATE FORMS AND CERTIFICATES AS PROVIDED IN
SECTION 4.7(D), IF APPLICABLE.  EACH ASSIGNEE SHALL TAKE SUCH CREDIT EXPOSURE
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND TO ANY REQUEST MADE, WAIVER OR
CONSENT GIVEN OR OTHER ACTION TAKEN HEREUNDER, PRIOR TO THE RECEIPT BY THE
ADMINISTRATIVE AGENT AND THE BORROWER OF WRITTEN NOTICE OF SUCH TRANSFER, BY
EACH PREVIOUS HOLDER OF SUCH CREDIT EXPOSURE.  SUCH ASSIGNMENT AND ASSUMPTION
AGREEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT AND SCHEDULE 1.1(A) HERETO, TO
THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH
ASSIGNEE AS A LENDER AND THE RESULTING ADJUSTMENT OF ALL OR A PORTION OF THE
RIGHTS AND OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER THIS AGREEMENT, THE
MAXIMUM COMMITMENT, THE DETERMINATION OF ITS PRO RATA SHARE (ROUNDED TO TWELVE
DECIMAL PLACES), THE LOANS, ANY OUTSTANDING LETTERS OF CREDIT AND ANY NEW NOTES,
IF REQUESTED, TO BE ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH ASSIGNEE, AND NO
FURTHER CONSENT OR ACTION BY THE BORROWER OR THE LENDERS SHALL BE REQUIRED TO
EFFECT SUCH AMENDMENTS.


(D)           THE BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT
OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER AND
ANY SUBSIDIARY OF THE BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY THE
BORROWER PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER
BY THE BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE
BORROWER PRIOR TO ENTERING INTO THIS AGREEMENT, PROVIDED THAT, SUCH TRANSFEREE
OR PROSPECTIVE TRANSFEREE AGREES TO TREAT ANY SUCH INFORMATION WHICH IS NOT
PUBLIC AS CONFIDENTIAL IN ACCORDANCE WITH THE TERMS OF SECTION 12.14 HEREOF.


(E)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE NOTES HELD BY IT) TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE FEDERAL RESERVE BOARD WITHOUT NOTICE TO, OR THE CONSENT OF,
THE BORROWER, PROVIDED THAT, NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
UNDER THIS SECTION 12.8(E) SHALL RELEASE A LENDER FROM ANY OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO. 
ANY LENDER WHICH IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS NOTES OR LOANS
TO ITS TRUSTEE OR ITS SECURITY HOLDERS IN

145


--------------------------------------------------------------------------------



SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE.  NO SUCH PLEDGE OR ASSIGNMENT SHALL
RELEASE THE TRANSFEROR LENDER FROM ITS OBLIGATIONS HEREUNDER.


(F)            IN THE EVENT THAT THE HOLDER OF ANY NOTE (INCLUDING ANY LENDER)
SHALL TRANSFER SUCH NOTE, IT SHALL IMMEDIATELY ADVISE ADMINISTRATIVE AGENT AND
BORROWER OF SUCH TRANSFER, AND ADMINISTRATIVE AGENT AND BORROWER SHALL BE
ENTITLED CONCLUSIVELY TO ASSUME THAT NO TRANSFER OF ANY NOTE HAS BEEN MADE BY
ANY HOLDER (INCLUDING ANY LENDER) UNLESS AND UNTIL ADMINISTRATIVE AGENT AND
BORROWER SHALL HAVE RECEIVED WRITTEN NOTICE TO THE CONTRARY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT OR AS OTHERWISE EXPRESSLY AGREED IN WRITING
BY ALL OF THE OTHER PARTIES HERETO, NO LENDER SHALL, BY REASON OF THE TRANSFER
OF A NOTE OR OTHERWISE, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER.  EACH
TRANSFEREE OF ANY NOTE SHALL TAKE SUCH NOTE SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT AND TO ANY REQUEST MADE, WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN
HEREUNDER, PRIOR TO THE RECEIPT BY ADMINISTRATIVE AGENT AND BORROWER OF WRITTEN
NOTICE OF SUCH TRANSFER, BY EACH PREVIOUS HOLDER OF SUCH NOTE, AND, EXCEPT AS
EXPRESSLY OTHERWISE PROVIDED IN SUCH TRANSFER, ADMINISTRATIVE AGENT AND BORROWER
SHALL BE ENTITLED CONCLUSIVELY TO ASSUME THAT THE TRANSFEREE NAMED IN SUCH
NOTICE SHALL HEREAFTER BE VESTED WITH ALL RIGHTS AND POWERS UNDER THIS AGREEMENT
WITH RESPECT TO THE PRO RATA SHARE OF THE LOANS OF THE LENDER NAMED AS THE PAYEE
OF THE NOTE WHICH IS THE SUBJECT OF SUCH TRANSFER.


12.9         CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

(A)          EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY WAIVE
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF THEM MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.

(B)          AS A METHOD OF SERVICE, THE BORROWER, THE ADMINISTRATIVE AGENT, THE
UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY CONSENT TO THE SERVICE OF ANY
AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING, BROUGHT IN ANY SUCH UNITED
STATES FEDERAL OR NEW YORK STATE COURT BY THE DELIVERY OF COPIES OF SUCH PROCESS
TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE OR EACH
RESPECTIVE LENDER, AS THE CASE MAY BE, AT THE ADDRESSES SPECIFIED ON THEIR
RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR BY CERTIFIED MAIL DIRECT TO SUCH
RESPECTIVE ADDRESSES.

146


--------------------------------------------------------------------------------


(C)          EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE
TERMS AND THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT TO
LENDERS ENTERING INTO THIS AGREEMENT.


12.10       GOVERNING LAW

THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.


12.11       SEVERABILITY OF PROVISIONS

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


12.12       HEADINGS

The Table of Contents and Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.


12.13       TERMINATION OF AGREEMENT

This Agreement shall terminate when the Commitment of each Lender has terminated
and all outstanding Obligations and Loans have been paid in full and all Letters
of Credit have expired or been terminated; provided, however, that the rights
and remedies of the Administrative Agent and each Lender with respect to any
representation and warranty made by the Borrower pursuant to this Agreement or
any other Loan Document, and the indemnification provisions contained in this
Agreement and any other Loan Document, shall be continuing and shall survive any
termination of this Agreement or any other Loan Document.


12.14       CONFIDENTIALITY

Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to the Borrower and its Subsidiaries and their respective
predecessors in interest which is provided to it by any such parties in
accordance with such Lender’s customary procedures for handling confidential
information of this nature and in a prudent fashion, and shall not disclose such
information to any Person except (i) to the extent such information is public
when received by such Lender or becomes public thereafter due to the act or
omission of any party other than a Lender, (ii) to the extent such information
is independently obtained from a source other than the Borrower or its
Subsidiaries and such information from such source is not, to such Lender’s
knowledge, subject to an obligation of confidentiality or, if such information
is subject to an obligation of confidentiality, that disclosure of such
information is

147


--------------------------------------------------------------------------------


permitted, (iii) to an Affiliate of such Lender (or its investment advisor),
counsel, auditors, ratings agencies, examiners of any regulatory authority
having or asserting jurisdiction over such Lender, accountants and other
consultants retained by the Administrative Agent or any Lender or to any
Affiliate of a Lender which is a direct or indirect contractual counterparty in
swap agreements with the Borrower or a Subsidiary of the Borrower or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 12.14) or to the National Association
of Insurance Commissioners or any similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with rating issued with respect to such
Lender, (iv) in connection with any litigation or the enforcement of the rights
of any Lender or the Administrative Agent under this Agreement or any other Loan
Document, (v) to the extent (x) required by any applicable statute, rule or
regulation or court order (including, without limitation, by way of subpoena) or
pursuant to the request of any Governmental Authority having or asserting
jurisdiction over any Lender or the Administrative Agent or any of their
respective affiliates; provided, however, that in such event, if the Lender(s)
are not legally prohibited from doing so, the Lender shall provide the Borrower
with prompt notice of such requested disclosure so that the Borrower may seek a
protective order or other appropriate remedy, and, in any event, the Lenders
will endeavor in good faith to provide only that portion of such information
which, in the reasonable judgment of the Lender(s), is relevant and legally
required to be provided (y) requested by any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in
connection with rating issued with respect to such Lender or (z) requested by
any pledgee referred to in Section 12.8(e) or a direct or indirect contractual
counterparty in swap agreements with a Lender or a Person that such Lender is a
direct or indirect counterparty in a swap agreement or such contractual
counterparty’s professional advisor (so long as such pledgee or contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 12.14) or (vi) to the extent
disclosure to other entities is appropriate in connection with any proposed or
actual assignment or grant of a participation by any of the Lenders of interests
in this Agreement and/or any of the other Loan Documents to such other entities
(who will in turn be required to maintain confidentiality as if they were
Lenders parties to this Agreement).  In no event shall the Administrative Agent
or any Lender be obligated or required to return any such information or other
materials furnished by the Borrower.


12.15       CONCERNING THE COLLATERAL AND THE LOAN DOCUMENTS


(A)           AUTHORITY.  EACH LENDER AUTHORIZES AND DIRECTS DB TO ACT AS
COLLATERAL AGENT UNDER THE COLLATERAL SECURITY AGREEMENT AND OR UK SECURITY
TRUSTEE UNDER THE UK SECURITY DOCUMENTS AND TO ENTER INTO THE LOAN DOCUMENTS
RELATING TO THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, THE COLLATERAL
SECURITY AGREEMENT) FOR THE BENEFIT OF THE LENDERS AND THE OTHER SECURED
PARTIES.  EACH LENDER AGREES THAT ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS (OR, WHERE REQUIRED BY THE EXPRESS TERMS HEREOF, A
DIFFERENT PROPORTION OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS HEREOF OR
OF THE OTHER LOAN DOCUMENTS, AND THE EXERCISE BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE UK SECURITY TRUSTEE OR THE REQUIRED LENDERS (OR, WHERE SO
REQUIRED, SUCH DIFFERENT PROPORTION) OF THE POWERS SET FORTH HEREIN OR THEREIN,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE
AUTHORIZED AND BINDING UPON ALL OF THE LENDERS. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING,

148


--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS THE CASE MAY BE, SHALL HAVE
THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE DISBURSING AND
COLLECTING AGENT FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS
ARISING IN CONNECTION HEREWITH AND WITH THE LOAN DOCUMENTS RELATING TO THE
COLLATERAL; (II) EXECUTE AND DELIVER EACH LOAN DOCUMENT RELATING TO THE
COLLATERAL AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT DELIVERED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (III) ACT AS COLLATERAL AGENT FOR THE LENDERS AND
CERTAIN OTHER SECURED PARTIES FOR PURPOSES STATED IN THE SECURITY DOCUMENTS TO
THE EXTENT SUCH PERFECTION IS REQUIRED UNDER THE LOAN DOCUMENTS, PROVIDED,
HOWEVER, THE COLLATERAL AGENT HEREBY APPOINTS, AUTHORIZES AND DIRECTS EACH
LENDER TO ACT AS COLLATERAL SUB-AGENT FOR THE COLLATERAL AGENT AND THE LENDERS
FOR PURPOSES OF THE PERFECTION OF ALL SECURITY INTERESTS AND LIENS WITH RESPECT
TO THE BORROWER’S AND ITS SUBSIDIARIES’ RESPECTIVE DEPOSIT ACCOUNTS MAINTAINED
WITH, AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER; (IV) MANAGE, SUPERVISE
AND OTHERWISE DEAL WITH THE COLLATERAL; (V) TAKE SUCH ACTION AS IS NECESSARY OR
DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY INTERESTS AND
LIENS CREATED OR PURPORTED TO BE CREATED BY THE LOAN DOCUMENTS, AND (VI) EXCEPT
AS MAY BE OTHERWISE SPECIFICALLY RESTRICTED BY THE TERMS HEREOF OR OF ANY OTHER
LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO THE ADMINISTRATIVE AGENT OR THE
LENDERS WITH RESPECT TO THE COLLATERAL UNDER THE LOAN DOCUMENTS RELATING
THERETO, APPLICABLE LAW OR OTHERWISE.


(B)           RELEASE OF COLLATERAL.

(I)           THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY DIRECT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE, AS THE
CASE MAY BE, TO RELEASE, IN ACCORDANCE WITH THE TERMS HEREOF, ANY LIEN HELD BY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE, AS
THE CASE MAY BE, FOR THE BENEFIT OF THE SECURED PARTIES (AND IN THE CASE OF A
SALE OF ALL OF THE ASSETS OR CAPITAL STOCK OF A SUBSIDIARY UNDER CLAUSE (B)
BELOW, TO RELEASE THE AFFECTED SUBSIDIARY FROM ITS GUARANTY):

(A)          AGAINST ALL OF THE COLLATERAL, UPON FINAL AND INDEFEASIBLE PAYMENT
IN FULL OF THE LOANS AND OBLIGATIONS AND TERMINATION HEREOF;

(B)           AGAINST ANY PART OF THE COLLATERAL SOLD, TRANSFERRED OR DISPOSED
OF BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE EXTENT SUCH SALE, TRANSFER
OR DISPOSITION IS PERMITTED HEREBY (OR PERMITTED PURSUANT TO A WAIVER OR CONSENT
OF A TRANSACTION OTHERWISE PROHIBITED HEREBY);

(C)           AGAINST ANY COLLATERAL ACQUIRED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE AND AT LEAST 70% OF THE PURCHASE PRICE
THEREFOR IS WITHIN 120 DAYS OF THE ACQUISITION THEREOF FINANCED WITH
INDEBTEDNESS SECURED BY A LIEN PERMITTED BY SECTION 8.1(C);

(D)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT UPON THE REQUEST
OF THE BORROWER, AGAINST ANY PART OF THE COLLATERAL WITH A FAIR MARKET VALUE OF
LESS THAN $10,000,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT AS SUCH
FAIR MARKET VALUE MAY BE CERTIFIED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE UK SECURITY TRUSTEE BY THE BORROWER IN AN OFFICER’S CERTIFICATE
ACCEPTABLE

149


--------------------------------------------------------------------------------


IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE
UK SECURITY TRUSTEE;

(E)           AGAINST A PART OF THE COLLATERAL WHICH RELEASE DOES NOT REQUIRE
THE CONSENT OF ALL OF THE LENDERS AS SET FORTH IN SECTION 12.1(A)(II), IF SUCH
RELEASE IS CONSENTED TO BY THE REQUIRED LENDERS; AND

(F)           AGAINST THE COLLATERAL CONSISTING OF RECEIVABLES FACILITY ASSETS
UPON THE ENTRY BY THE BORROWER AND/OR ITS SUBSIDIARIES INTO A PERMITTED ACCOUNT
RECEIVABLE SECURITIZATION; PROVIDED, HOWEVER, THAT (Y) NEITHER THE
ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT NOR THE UK SECURITY TRUSTEE SHALL
BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN ITS OPINION, WOULD
EXPOSE IT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER
THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (Z) SUCH
RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR
ANY LIENS UPON (OR OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN
RESPECT OF) ALL INTERESTS RETAINED BY THE BORROWER AND/OR ANY OF ITS
SUBSIDIARIES, INCLUDING (WITHOUT LIMITATION) THE PROCEEDS OF ANY SALE, ALL OF
WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.

(II)          EACH OF THE LENDERS HEREBY DIRECTS THE ADMINISTRATIVE AGENT TO (OR
TO CAUSE THE ADMINISTRATIVE AGENT TO) EXECUTE AND DELIVER OR FILE SUCH
TERMINATION AND PARTIAL RELEASE STATEMENTS AND SUCH OTHER THINGS AS ARE
NECESSARY TO RELEASE LIENS TO BE RELEASED PURSUANT TO THIS SECTION 12.15
PROMPTLY UPON THE EFFECTIVENESS OF ANY SUCH RELEASE OR ENTER INTO INTERCREDITOR
AGREEMENTS CONTEMPLATED OR PERMITTED HEREIN.


(C)           NO OBLIGATION.  NEITHER THE ADMINISTRATIVE AGENT NOR THE
COLLATERAL AGENT NOR THE UK SECURITY TRUSTEE SHALL HAVE ANY OBLIGATION
WHATSOEVER TO ANY LENDER OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL
EXISTS OR IS OWNED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR IS CARED FOR,
PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE HEREIN OR
PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY
CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR
PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF
CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE UK SECURITY TRUSTEE IN ANY OF THE LOAN DOCUMENTS, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT THE COLLATERAL AGENT
OR THE UK SECURITY TRUSTEE MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS
SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S, THE COLLATERAL AGENT’S AND
THE UK SECURITY TRUSTEE’S OWN INTERESTS IN THE COLLATERAL AS ONE OF THE LENDERS
AND THAT NEITHER THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT NOR THE UK
SECURITY TRUSTEE SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO ANY LENDER,
PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE UK SECURITY TRUSTEE SHALL BE RESPONSIBLE FOR THEIR
RESPECTIVE GROSSLY NEGLIGENT ACTIONS OR ACTIONS CONSTITUTING INTENTIONAL
MISCONDUCT.


(D)           SENIOR SECURED NOTE LIENS.  EACH LENDER HEREBY INSTRUCTS
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO ENTER INTO THE COLLATERAL
SECURITY AGREEMENT AND THE

150


--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT AND THE UK SECURITY TRUSTEE TO ENTER INTO THE UK
SECURITY DOCUMENTS AND THE INTERCREDITOR AGREEMENT AND SUCH AMENDMENTS OR
MODIFICATIONS THERETO AND TO THE OTHER SECURITY DOCUMENTS CONSISTENT HEREWITH
AND AS ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR THE UK SECURITY TRUSTEE
REASONABLY DETERMINES TO BE NECESSARY TO CAUSE THE LIENS ON THE COLLATERAL
SECURING THE OBLIGATIONS (OTHER THAN THE CAPITAL STOCK COLLATERAL) TO BE PARI
PASSU WITH THE LIENS ON THE SENIOR SECURED NOTE OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT).  EACH LENDER AGREES THAT IT SHALL NOT CHALLENGE OR
QUESTION IN ANY PROCEEDING THE VALIDITY OR ENFORCEABILITY OF THIS SECTION
12.15(D) OR ANY CORRESPONDING PROVISIONS WITH RESPECT THERETO IN THE COLLATERAL
SECURITY AGREEMENT OR THE INTERCREDITOR AGREEMENT.


12.16       INTENTIONALLY OMITTED


12.17       REGISTRY

The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for purposes of this Section 12.17 to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans.  With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.8(c).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
12.17.


12.18       ACCOUNTS RECEIVABLE SECURITIZATION


(A)           BY ITS EXECUTION OF THIS AGREEMENT, EACH LENDER AGREES, FOR THE
BENEFIT OF THE HOLDERS FROM TIME TO TIME OF INTERESTS IN TRADE RECEIVABLES UNDER
THE PERMITTED ACCOUNTS RECEIVABLES SECURITIZATION NOT TO:

(I)            CHALLENGE THE “TRUE SALE” CHARACTERIZATION OF THE SALES AND
TRANSFERS OF ACCOUNTS RECEIVABLES BY THE BORROWER OR ANY PARTICIPATING
SUBSIDIARY TO A

151


--------------------------------------------------------------------------------


RECEIVABLES SUBSIDIARY PURSUANT TO A PERMITTED ACCOUNTS RECEIVABLE
SECURITIZATION;

(II)           JOIN IN ANY PROCEEDING IN WHOLE OR IN PART TO COMMENCE OR CONSENT
TO THE COMMENCEMENT OF A CASE AGAINST A RECEIVABLES SUBSIDIARY UNDER THE FEDERAL
BANKRUPTCY CODE OR ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR
FEDERAL OR STATE LAW OR FILE A PETITION SEEKING OR CONSENTING TO REORGANIZATION
OR RELIEF UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, OR
SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF A RECEIVABLES SUBSIDIARY OR ANY
SUBSTANTIAL PART OF ITS ASSETS; OR

(III)          ASSERT OR CONSENT TO ANY ATTEMPT BY ANY PERSON TO ASSERT THAT A
RECEIVABLES SUBSIDIARY SHOULD BE SUBSTANTIVELY CONSOLIDATED WITH THE BORROWER OR
ANY OTHER SUBSIDIARY.


(B)           BY ITS EXECUTION OF THIS AGREEMENT, EACH LENDER FURTHER AUTHORIZES
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE UK SECURITY TRUSTEE, IN
EACH CASE, WITH THE APPROVAL OF THE ADMINISTRATIVE AGENT, TO ENTER INTO AN
INTERCREDITOR AGREEMENT WITH THE PERSONS PROVIDING A PERMITTED ACCOUNTS
RECEIVABLES SECURITIZATION AS LONG AS THE PROVISIONS OF ANY SUCH AGREEMENT ARE
NOT MATERIALLY MORE BURDENSOME TO THE LENDERS THAN ARE TYPICAL FOR LIKE
RECEIVABLES TRANSACTIONS.


12.19       CERTAIN GUARANTEE OBLIGATIONS.

The Borrower hereby guarantees all obligations of each of its Subsidiaries (for
so long as such Subsidiary remains a Subsidiary) under all Interest Rate
Agreements and Other Hedging Agreements entered into by such Subsidiary with any
Lender or any Affiliate of a Lender (even if such Person subsequently ceases to
be a Lender hereunder for any reason), which obligations are pursuant to the
terms of such Interest Rate Agreements and Other Hedging Agreements expressly
secured by the security interests granted under the Collateral Security
Agreement.  The provisions of Sections 4 through 9 of the Subsidiary Guaranty
are hereby incorporated herein by reference mutatis mutandis as if all
references to “Guarantor” and “Guaranteed Obligations” were references to the
Borrower and the obligations guaranteed by this Section 12.19, respectively.


12.20       REDESIGNATION OF UNRESTRICTED SUBSIDIARIES

Any Unrestricted Subsidiary may be redesignated as a Subsidiary provided that
(i) the Borrower shall have delivered to the Administrative Agent (not less than
30 days prior to the date the Borrower desires such redesignation to be
effective) a notice signed by a Responsible Financial Officer identifying the
Unrestricted Subsidiary to be so redesignated and providing such other
information as the Administrative Agent may request, (ii) immediately before and
immediately after the effectiveness of such redesignation, no Default or Event
of Default exists or will exist (including, without limitation, the
permissibility of any Investment, Indebtedness, Liens or other obligations
existing at such Subsidiary) and, if the Unrestricted Subsidiary is a Foreign
Subsidiary, the Borrower shall be in compliance with the provisions of Section
8.7(m) as

152


--------------------------------------------------------------------------------


if the designation of such Unrestricted Subsidiary as a Subsidiary were an
Acquisition, (iii) Borrower has complied, to the extent applicable, with the
provisions of Section 7.11 and the applicable Subsidiary, on the effective date
of such redesignation is in compliance with the terms and conditions of all
applicable Security Documents, (iv) such Unrestricted Subsidiary is the
subsidiary of either the Borrower or a Subsidiary, (v) the Administrative Agent
has received such other documents (including without limitation any additional
security documents whether or not required by Section 7.11), instruments and
opinions as it may reasonably request in connection with such redesignation, and
all such instruments, documents and opinions shall be reasonably satisfactory in
form and substance to the Administrative Agent and (vi) on the desired effective
date of such redesignation, the Borrower shall deliver a certificate from a
Responsible Officer confirming clauses (ii) through (v) above and that the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on the date of, and
after giving effect to, such redesignation as though made on such date (except
to the extent such representations and warranties are expressly made of a
specified date in which event they shall be true as of such date).  Effective at
the time of delivery of the certificate required pursuant to clause (vi) above,
the Unrestricted Subsidiary Investment Basket shall be increased by (A) if such
Unrestricted Subsidiary was so designated after the Effective Date, the fair
market value of such Subsidiary or (B) if such Unrestricted Subsidiary was so
designated on the Effective Date, the lesser of (y) the aggregate amount of
outstanding Investments made after the Effective Date by the Borrower or any
Subsidiary in such Unrestricted Subsidiary or (z) the fair market value of such
Unrestricted Subsidiary immediately prior to the effective date of such
redesignation.    The Borrower agrees that any merger or consolidation of any
Unrestricted Subsidiary with or into Borrower or any Subsidiary shall be
required to satisfy the conditions of this Section 12.20 prior to completing any
such transaction.


12.21       ADMINISTRATIVE AGENT AND COLLATERAL AGENT AS JOINT CREDITORS

Each of the Credit Parties and each Lender and Agent and the Collateral Agent
agrees that each of the Administrative Agent and Collateral Agent shall be a
joint and several creditor (in Dutch: hoofdelijk schuldeiser) (together with the
relevant Lender or Agent) of the Obligations and Guaranteed Obligations owed to
each Lender or Agent under or in connection with all Loan Documents and that
accordingly each of the Administrative Agent and Collateral Agent will have its
own independent right to demand payment and performance by the obligors of such
obligations.  However, any discharge of a Credit Party of any such obligation to
the Administrative Agent, Collateral Agent or any other relevant Lender, Agent
or creditor referred to above, shall, to the same extent, discharge such Credit
Party vis-à-vis the others in respect of such obligation, and a Lender, Agent
and the Administrative Agent and Collateral Agent shall not by virtue of this
Section be entitled to pursue a Credit Party concurrently for the same
obligation.


12.22       AMENDMENT WITH RESPECT TO REVOLVER EVENTS OF DEFAULT.

No amendment, modification or waiver of Section 9.1, any of the financial
definitions used in determining compliance with Section 9.1 or this Section
12.22 or waiver of any Revolver Event of Default, may be effected without the
consent of the Majority Revolving Facility Lenders.

153


--------------------------------------------------------------------------------


[signature pages follow]

154


--------------------------------------------------------------------------------


EXHIBIT B TO
THIRD AMENDMENT TO THE
HUNTSMAN INTERNATIONAL LLC
CREDIT AGREEMENT

HUNTSMAN INTERNATIONAL LLC
OFFICER’S CERTIFICATE

April 19, 2007

Re:                               Third Amendment to Credit Agreement dated as
of April 19, 2007, among Huntsman International LLC, a Delaware limited
liability company (the “Borrower”), the financial institutions party thereto
(the “Lenders”), and Deutsche Bank AG New York Branch, as Administrative Agent
(the “Administrative Agent”) for the Lenders (the “Third Amendment”)

This Certificate is being delivered pursuant to Section 3.2(b) of the Third
Amendment, with each capitalized term not defined herein having the meaning
ascribed to it in the Third Amendment.

I, the undersigned, a Responsible Officer of the Borrower, do hereby certify on
behalf of the Borrower, in my capacity as an officer of the Borrower and not in
my individual capacity, that:

1.             After giving effect to the Third Amendment, the representations
and warranties set forth in Article VI of the Credit Agreement and in other Loan
Documents are true and correct as of the date hereof, except to the extent such
representations and warranties are expressly made as of a specific date, in
which event such representations and warranties are true and correct as of such
specified date.

2.             After giving effect to the Third Amendment, no Event of Default
or Unmatured Event of Default has occurred and is continuing.

3.             The conditions of Section 3 of the Third Amendment have been
fully satisfied or waived (except that no opinion is expressed as to
Administrative Agent’s or Required Lenders’ satisfaction with any document,
instrument or other matter).

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

Name:

Sean Douglas

 

Title:

Vice President and Treasurer

 


--------------------------------------------------------------------------------


EXHIBIT C TO
THIRD AMENDMENT TO THE
HUNTSMAN INTERNATIONAL LLC
CREDIT AGREEMENT

REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS AND
AMENDMENT TO SECURITY DOCUMENTS

Each of the undersigned (each, an “Assignor” and, collectively, the “Assignors”)
acknowledges receipt of a copy of the Third Amendment to Credit Agreement dated
as of April 19, 2007 by and among Huntsman International LLC (the “Company”),
the financial institutions party thereto, including Deutsche Bank AG New York
Branch, in their capacities as Lenders thereunder and Deutsche Bank AG New York
Branch, as Administrative Agent and as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Lenders (the “Third Amendment”).  Each of the
undersigned hereby consents to the Third Amendment and each of the transactions
referenced in the Third Amendment.

Each Assignor and Collateral Agent hereby agree that each Security Document and
each Guaranty is amended to substitute a reference to Section 8.2(b)(v) to the
Credit Agreement each place that a reference to Section 8.2(e) of the Credit
Agreement currently appears.

Each Assignor (other than Huntsman Headquarters Corporation and the Company)
hereby ratifies and reaffirms its execution and delivery of, and hereby
ratifies, reaffirms and agrees to perform all of its obligations under, that
certain Subsidiary Guaranty Agreement dated as of August 16, 2005 by and among
each of the undersigned (other than Huntsman Headquarters Corporation and the
Company), the other “Guarantors” party thereto and Deutsche Bank AG New York
Branch as Collateral Agent, in favor of the Beneficiaries (as defined therein),
as amended, supplemented or otherwise modified as of the date hereof.  Huntsman
Headquarters Corporation hereby ratifies and reaffirms its execution and
delivery of, and hereby ratifies, reaffirms and agrees to perform all of its
obligations under, that certain Subsidiary Guaranty Agreement dated as of August
16, 2005 by and between Huntsman Headquarters Corporation and Deutsche Bank AG
New York Branch as Collateral Agent, in favor of the Beneficiaries (as defined
therein), as amended, supplemented or otherwise modified as of the date hereof.


EACH ASSIGNOR, AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE WHEN DUE BY ASSIGNOR OF ALL OF SUCH ASSIGNOR’S OBLIGATIONS, AND TO
INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THE THIRD
AMENDMENT AND TO MAKE THE LOANS AND PROVIDE THE OTHER FINANCIAL ACCOMMODATIONS
TO THE BORROWER UNDER THE CREDIT AGREEMENT AS CONTEMPLATED THEREIN AND IN THE
CREDIT AGREEMENT, DOES HEREBY GRANT, PLEDGE, ASSIGN AND TRANSFER UNTO THE
COLLATERAL AGENT, AND DOES HEREBY GRANT TO THE COLLATERAL AGENT, IN ITS CAPACITY
AS COLLATERAL AGENT HEREUNDER, A CONTINUING SECURITY INTEREST IN ALL OF THE
RIGHT, TITLE AND INTEREST OF SUCH ASSIGNOR IN, TO AND UNDER ALL OF THE
COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT AND IN THE PLEDGE AGREEMENT,
EACH AS DEFINED BELOW) WHETHER NOW EXISTING OR HEREAFTER FROM TIME TO TIME
ACQUIRED OR CREATED; PROVIDED, HOWEVER, THAT THE SECURITY INTERESTS GRANTED
HEREUNDER SHALL NOT INCLUDE THE PROPERTY OR ASSETS SET FORTH IN SECTION 1.1(C)
OF THE SECURITY AGREEMENT TO THE EXTENT SET FORTH IN SUCH SECTION.

Each Assignor further hereby ratifies and reaffirms its execution and delivery
of, and hereby ratifies, reaffirms and agrees to perform all of its obligations
under, each of, (i) that certain Collateral Security Agreement dated as of
August 16, 2005 (the “Security Agreement”)


--------------------------------------------------------------------------------


by and among each of the “Assignors” party thereto and Deutsche Bank AG New York
Branch as Collateral Agent for the benefit of the Secured Parties (as defined
therein), as amended, supplemented or otherwise modified as of the date hereof;
(ii) that certain Pledge Agreement dated as of August 16, 2005 (the “Pledge
Agreement”) by and among each of the “Pledgors” party thereto and Deutsche Bank
AG New York Branch as Collateral Agent for the benefit of the Secured Parties
(as defined therein), as amended, supplemented or otherwise modified as of the
date hereof and (iii) each other “Security Document” or “Guaranty” (as defined
in that certain Credit Agreement dated as of August 16, 2005, as amended by that
certain First Amendment to Credit Agreement, dated as of December 12, 2005, that
certain Second Amendment to Credit Agreement and Amendment to Security
Documents, dated as of June 30, 2006 and the Third Amendment, among the Company,
the Administrative Agent, Deutsche Bank Securities, Inc., as Joint Lead Arranger
and Joint Book Runner, Credit Suisse, as Joint Lead Arranger and Joint Book
Runner, and the Lenders party thereto (as amended, supplemented or otherwise
modified, the “Credit Agreement”)) to which such undersigned Person is a party
(collectively, the “Security Documents”).  Terms used herein and not otherwise
defined shall have the meanings specified in the Credit Agreement.

[signature page follows]


--------------------------------------------------------------------------------


 

Dated as of April 19, 2007.

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

HUNTSMAN FUELS, L.P.

 

 

 

 

 

PETROSTAR FUELS LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EXECUTED as a deed by

 

 

TIOXIDE AMERICAS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Witnessed by:

 

 

 

 

 

 

 

Executed and delivered as a deed on behalf of

 

 

TIOXIDE GROUP acting by:

 

 

 

 

 

 

 

Director Name

 

 

 

Director Name

E


--------------------------------------------------------------------------------


AIRSTAR CORPORATION
EUROFUELS LLC
EUROSTAR INDUSTRIES LLC
HUNTSMAN ADVANCED MATERIALS HOLDINGS LLC
HUNTSMAN ADVANCED MATERIALS LLC
HUNTSMAN ADVANCED MATERIALS AMERICAS, INC.
HUNTSMAN AUSTRALIA INC.
HUNTSMAN CHEMICAL COMPANY LLC
HUNTSMAN CHEMICAL FINANCE CORPORATION
HUNTSMAN CHEMICAL PURCHASING CORPORATION
HUNTSMAN EA HOLDINGS LLC
HUNTSMAN ENTERPRISES, INC.
HUNTSMAN ETHYLENEAMINES LTD.

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

By:  Huntsman International Chemicals Corporation, its Sole Member and Manager

HUNTSMAN FAMILY CORPORATION
HUNTSMAN GROUP HOLDINGS FINANCE CORPORATION
HUNTSMAN GROUP INTELLECTUAL PROPERTY HOLDINGS CORPORATION
HUNTSMAN HEADQUARTERS CORPORATION
HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION
HUNTSMAN INTERNATIONAL FINANCIAL LLC
HUNTSMAN INTERNATIONAL FUELS, L.P.

HUNTSMAN INTERNATIONAL SERVICES CORPORATION
HUNTSMAN INTERNATIONAL TRADING CORPORATION
HUNTSMAN MA INVESTMENT CORPORATION
HUNTSMAN MA SERVICES CORPORATION
HUNTSMAN PETROCHEMICAL CANADA HOLDINGS CORPORATION
HUNTSMAN PETROCHEMICAL CORPORATION
HUNTSMAN PETROCHEMICAL FINANCE CORPORATION
HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION
HUNTSMAN POLYMERS CORPORATION
HUNTSMAN POLYMERS HOLDINGS CORPORATION
HUNTSMAN PROCUREMENT CORPORATION
HUNTSMAN PROPYLENE OXIDE HOLDINGS LLC
HUNTSMAN PROPYLENE OXIDE LTD.

HUNTSMAN PURCHASING, LTD.

By:  Huntsman Procurement Corporation, its General Partner
HUNTSMAN TEXAS HOLDINGS LLC
JK HOLDINGS CORPORATION
PETROSTAR INDUSTRIES LLC
POLYMER MATERIALS INC.

By:

 

 

Name:

Sean Douglas

Title:

Vice President

 


--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------